Name: 2013/23/EU: Commission Implementing Decision of 16Ã November 2012 adopting a sixth updated list of sites of Community importance for the Continental biogeographical region (notified under document C(2012) 8135)
 Type: Decision_IMPL
 Subject Matter: environmental policy;  documentation;  natural environment;  regions and regional policy
 Date Published: 2013-01-26

 26.1.2013 EN Official Journal of the European Union L 24/58 COMMISSION IMPLEMENTING DECISION of 16 November 2012 adopting a sixth updated list of sites of Community importance for the Continental biogeographical region (notified under document C(2012) 8135) (2013/23/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 92/43/EEC of 21 May 1992 on the conservation of natural habitats and of wild fauna and flora (1), and in particular the third subparagraph of Article 4(2) thereof, Whereas: (1) The Continental biogeographical region referred to in Article 1(c)(iii) of Directive 92/43/EEC comprises the Union territory of Luxembourg and parts of the Union territories of Belgium, Bulgaria, the Czech Republic, Denmark, Germany, France, Italy, Austria, Poland, Romania, Slovenia and Sweden as specified in the biogeographical map approved on 20 April 2005 by the Committee set up by Article 20 of that Directive, hereinafter the Habitats Committee. (2) It is necessary in the context of a process which was initiated in 1995 to make further progress in the actual establishment of the Natura 2000 network, which is an essential element of the protection of biodiversity in the Union. (3) The initial list and the first five updated lists of sites of Community importance for the Continental biogeographical region, within the meaning of Directive 92/43/EEC, were adopted by Commission Decisions 2004/798/EC (2), 2008/25/EC (3), 2009/93/EC (4), 2010/44/EU (5), 2011/64/EU (6) and Implementing Decision 2012/14/EU (7). On the basis of Articles 4(4) and 6(1) of Directive 92/43/EEC, the Member State concerned has to designate the sites included in the list of sites of Community importance for the Continental biogeographical region as special areas of conservation as soon as possible and within six years at most, establishing conservation priorities and the necessary conservation measures. (4) In the context of a dynamic adaptation of the Natura 2000 network, the lists of sites of Community importance are reviewed. An update of the list of sites of Community importance for the Continental biogeographical region is therefore necessary. (5) On the one hand, the update of the list of sites of Community importance for the Continental biogeographical region is necessary in order to include additional sites that have been proposed since 2010 by Member States as sites of Community importance for the Continental biogeographical region within the meaning of Article 1 of Directive 92/43/EEC. For these additional sites, the obligations resulting from Articles 4(4) and 6(1) of Directive 92/43/EEC should apply as soon as possible and within six years at most from the adoption of this Decision. (6) On the other hand, the update of the list of sites of Community importance for the Continental biogeographical region is necessary in order to reflect any changes in site-related information submitted by Member States following the adoption of the initial and the first five updated Union lists. In that sense, this updated list of sites of Community importance for the Continental biogeographical region constitutes a consolidated version of the list of sites of Community importance for the Continental biogeographical region. It should be stressed that, for any site included in this Decision, the obligations resulting from Articles 4(4) and 6(1) of Directive 92/43/EEC should apply as soon as possible and within six years at most from the adoption of the list of sites of Community importance in which the site was included for the first time. (7) For the Continental biogeographical region, lists of sites proposed as sites of Community importance within the meaning of Article 1 of Directive 92/43/EEC were transmitted to the Commission between November 2003 and October 2011 by the Member States concerned in accordance with Article 4(1) of that Directive. (8) The lists of proposed sites were accompanied by information on each site, supplied in the format established by Commission Decision 97/266/EC of 18 December 1996 concerning a site information format for proposed Natura 2000 sites (8). (9) That information includes the map of the site transmitted by the Member States concerned, name, location and extent of the site, and the data yielded by application of the criteria specified in Annex III to Directive 92/43/EEC. (10) On the basis of the draft list drawn up by the Commission in agreement with each of the Member States concerned, which also identifies sites hosting priority natural habitat types or priority species, an updated list of sites selected as sites of Community importance for the Continental biogeographical region should be adopted. (11) Knowledge of the existence and distribution of the natural habitat types and species is constantly evolving as a result of the surveillance undertaken in accordance with Article 11 of Directive 92/43/EEC. Therefore, the evaluation and selection of sites at Union level was done using the best available information at present. (12) Certain Member States have not proposed sufficient sites to meet the requirements of Directive 92/43/EEC for certain habitat types and species. For those habitat types and species it can therefore not be concluded that the Natura 2000 network is complete. Taking into account the delay in receiving the information and reaching agreement with the Member States, it is necessary to adopt an updated list of sites, which will need to be reviewed in accordance with Article 4 of Directive 92/43/EEC. (13) Given that knowledge on the existence and distribution of some of the natural habitat types of Annex I and species of Annex II to Directive 92/43/EEC remains incomplete, it should not be concluded that the Natura 2000 network is either complete or incomplete. The list should be reviewed, if necessary, in accordance with Article 4 of Directive 92/43/EEC. (14) In the interests of clarity and transparency, Implementing Decision 2012/14/EU should be repealed. (15) The measures provided for in this Decision are in accordance with the opinion of the Habitats Committee, HAS ADOPTED THIS DECISION: Article 1 The sixth updated list of sites of Community importance for the Continental biogeographical region in accordance with the third subparagraph of Article 4(2) of Directive 92/43/EEC is set out in the Annex to this Decision. Article 2 Implementing Decision 2012/14/EU is repealed. Article 3 This Decision is addressed to the Member States. Done at Brussels, 16 November 2012. For the Commission Janez POTOÃ NIK Member of the Commission (1) OJ L 206, 22.7.1992, p. 7. (2) OJ L 382, 28.12.2004, p. 1. (3) OJ L 12, 15.1.2008, p. 383. (4) OJ L 43, 13.2.2009, p. 63. (5) OJ L 30, 2.2.2010, p. 120. (6) OJ L 33, 8.2.2011, p. 146. (7) OJ L 11, 13.1.2012, p. 105. (8) OJ L 107, 24.4.1997, p. 1. ANNEX Sixth updated list of sites of Community importance for the Continental biogeographical region Each site of Community importance (SCI) is identified by the information supplied in the Natura 2000 format, including the corresponding map. This information has been transmitted by the competent national authorities in accordance with the second subparagraph of Article 4(1) of Directive 92/43/EEC. The table below gives the following information: A : SCI code comprising nine characters, the first two being the ISO code for the Member State; B : name of SCI; C : *= presence on the SCI of at least one priority natural habitat type and/or species within the meaning of Article 1 of Directive 92/43/EEC; D : area of SCI in hectares or length of SCI in km; E : geographical coordinates of SCI (latitude and longitude) in decimal degrees. All the information given in the Union list below is based on the data proposed, transmitted and validated by Belgium, Bulgaria, the Czech Republic, Denmark, Germany, France, Italy, Luxembourg, Austria, Poland, Romania, Slovenia and Sweden. A B C D E SCI code Name of SCI * Area of SCI (ha) Length of SCI (km) Geographical coordinates of SCI Longitude Latitude AT1101112 Haidel bei Nickelsdorf * 12,1 17,0508 47,9556 AT1102112 Zurndorfer Eichenwald und Hutweide * 153,4 17,0039 47,9600 AT1103112 Parndorfer Heide * 7,38 16,8694 47,9969 AT1104212 Frauenwiesen und Johannesbach * 47,88 16,5158 47,9331 AT1106218 Siegendorfer PuÃ ta und Heide * 27,86 16,5833 47,7806 AT1108813 Landschaftsschutzgebiet Bernstein  Lockenhaus  Rechnitz * 24 623,44 16,3556 47,3792 AT1110137 Neusiedler See  Seewinkel * 50 980,04 16,7667 47,7667 AT1114813 SÃ ¼dburgenlÃ ¤ndisches HÃ ¼gel- und Terrassenland * 13 998,49 16,4206 47,0678 AT1115415 Naturwaldreservat Lange Leitn, Neckenmarkt 28,95 16,5294 47,6392 AT1122916 Lafnitztal * 590,57 16,1053 47,0664 AT1123323 Mattersburger HÃ ¼gelland * 3 061,21 16,4000 47,7167 AT1124823 NordÃ ¶stliches Leithagebirge * 6 358,88 16,7333 47,9667 AT1201A00 Waldviertler Teich-, Heide- und Moorlandschaft * 13 722,12 15,1389 48,7986 AT1202000 March-Thaya-Auen * 8 879,95 16,9458 48,5417 AT1204000 Donau-Auen Ã ¶stlich von Wien * 9 516,26 16,7667 48,1306 AT1205A00 Wachau * 18 063,42 15,4069 48,3583 AT1206A00 Weinviertler Klippenzone * 3 144,97 16,3861 48,5722 AT1207A00 Kamp- und Kremstal * 14 495,27 15,6750 48,5306 AT1208A00 Thayatal bei Hardegg * 4 428,6 15,8389 48,8417 AT1209A00 Westliches Weinviertel * 2 982,32 15,8250 48,7153 AT1210A00 Steinfeld * 3 018,33 16,2972 47,9000 AT1213000 Pannonische SanddÃ ¼nen * 2 523,63 16,7458 48,2972 AT1214000 Hundsheimer Berge * 2 135,1 16,9778 48,1236 AT1215000 Bisamberg * 360,5 16,3750 48,3208 AT1216000 Tullnerfelder Donau-Auen * 17 533,32 15,9556 48,3528 AT1217A00 Strudengau  Nibelungengau * 4 821,74 15,0417 48,2167 AT1218000 Machland SÃ ¼d * 1 670,15 14,7819 48,1694 AT1219000 NiederÃ ¶sterreichische AlpenvorlandflÃ ¼sse * 7 024,54 15,2694 48,1833 AT1220000 Feuchte Ebene  Leithaauen * 5 086,32 16,4611 48,0083 AT1301000 Nationalpark Donau-Auen (Wiener Teil) * 2 258 16,5317 48,1728 AT1302000 Naturschutzgebiet Lainzer Tiergarten * 2 259 16,2258 48,1767 AT1303000 Landschaftsschutzgebiet Liesing (Teil A, B und C) * 639 16,2383 48,1469 AT1304000 Bisamberg (Wiener Teil) * 340 16,4039 48,3164 AT2208000 Lafnitztal  Neudauer Teiche * 1 162,64 16,0881 47,1700 AT2211000 Hartberger-Gmoos 61,04 15,9761 47,2731 AT2213000 Steirische Grenzmur mit Gamlitzbach und Gnasbach * 2 159,02 16,0250 46,6681 AT2214000 Deutschlandsberger Klause * 22,71 15,1969 46,8189 AT2218000 Feistritzklamm/Herberstein * 124,89 15,8039 47,2181 AT2225000 Demmerkogel-SÃ ¼dhÃ ¤nge, Wellinggraben mit Sulm-, Saggau- und LaÃ nitzabschnitten und PÃ ¶Ã nitzbach * 2 095,98 15,4519 46,7800 AT2229001 Oberlauf der Pinka * 37,25 16,0550 47,4681 AT2230000 Teile des sÃ ¼doststeirischen HÃ ¼gellandes inklusive HÃ ¶ll und GrabenlandbÃ ¤che * 15 663,26 15,9069 46,8469 AT2242000 Schwarze und WeiÃ e Sulm * 220,22 15,1200 46,7861 AT3105000 Unterer Inn * 864 13,2500 48,2917 AT3106000 Reinthaler Moos * 16 13,5264 47,9167 AT3107000 Tanner Moor * 120 14,8653 48,5069 AT3108000 Tal der Kleinen Gusen * 346 14,4750 48,3972 AT3109000 Unteres Trauntal * 213 14,1417 48,1806 AT3110000 Ettenau * 625 12,7917 48,0569 AT3114000 Traun-Donau-Auen * 664 14,3500 48,2653 AT3115000 Maltsch * 353 14,5833 48,6167 AT3118000 Salzachauen * 312 12,8442 48,0242 AT3119000 AuwÃ ¤lder am Unteren Inn * 550 13,2411 48,2864 AT3120000 Waldaist und Naarn * 4 158 14,6667 48,4167 AT3121000 BÃ ¶hmerwald und MÃ ¼hltÃ ¤ler * 9 351 13,9333 48,6667 AT3122000 Oberes Donau- und Aschachtal * 7 119 13,7667 48,4833 AT3123000 Wiesengebiete und Seen im Alpenvorland * 1 263 13,1833 48,0333 AT3125000 Rannatal * 226 13,7750 48,5028 AT3201014 Wallersee-Wengermoor * 298,47 13,1817 47,9267 AT3223000 Salzachauen, Salzburg * 601,89 12,9386 47,9442 AT3229000 Nordmoor am Mattsee 2,38 13,1506 47,9942 BE2200039 Voerstreek * 1 592 5,8333 50,7333 BE32023B0 VallÃ ©e du Ruisseau d'Acoz (ChÃ ¢telet) * 19,269 0,16 4,5247 50,3822 BE32029B0 Haute vallÃ ©e de la Thure (Sivry-Rance) * 496,3646 4,2019 50,1864 BE32030B0 VallÃ ©e de la Hante (Beaumont; Froidchapelle; Sivry-Rance) * 457,5285 0,35 4,3006 50,1786 BE32031C0 Bois de Vieux Sart et de Montbliart (Sivry-Rance) * 940,105 4,1814 50,1411 BE32032C0 ForÃ ªts de Rance (Beaumont; Froidchapelle; Sivry-Rance) * 977,2837 4,2608 50,1642 BE32033B0 Sources de la Hante (Froidchapelle) * 533,0425 4,3619 50,1392 BE32034C0 Bois Massart et forÃ ªts de Sivry-Rance (Chimay; Froidchapelle; Sivry-Rance) * 680,9372 4,2722 50,1256 BE32035B0 La Fagne entre BailiÃ ¨vre et Robechies (Chimay) 14,255 4,2647 50,0700 BE32036B0 VallÃ ©e de l'Eau Blanche Ã Virelles (Chimay; Couvin; Froidchapelle) * 950,45 0,06 4,3500 50,0808 BE32037B0 Massifs forestiers entre Momignies et Chimay (Chimay; Momignies) * 1 866,818 4,2175 50,0236 BE32038B0 Bois de Bourlers et de Baileux (Chimay; Couvin) * 1 202,8146 4,4006 50,0172 BE32039B0 VallÃ ©es de l'Oise et de la Wartoise (Chimay; Momignies) * 757,882 4,2397 49,9911 BE32040B0 Haute vallÃ ©e de l'Eau Noire (Chimay; Couvin) * 712,6 4,4153 49,9686 BE33002B0 Basse vallÃ ©e du Geer (Bassenge; Juprelle; Oupeye; VisÃ ©) * 584,6499 11,86 5,6178 50,7672 BE33003B0 Montagne Saint-Pierre (Bassenge; Oupeye; VisÃ ©) * 241,477 5,6814 50,7758 BE33004B0 Basse Meuse et Meuse mitoyenne (BlÃ ©gny; Oupeye; VisÃ ©) * 225,1903 5,6961 50,7731 BE33005B0 VallÃ ©e du Ruisseau de Bolland (BlÃ ©gny; Herve; Soumagne) * 49,0328 5,7525 50,6564 BE33006B0 VallÃ ©e de la Gueule en aval de Kelmis (PlombiÃ ¨res; Welkenraedt) * 570,0029 5,9292 50,7033 BE33007B0 VallÃ ©e de la Gueule en amont de Kelmis (Kelmis; Lontzen; Raeren; Welkenraedt) * 464,0796 0,31 6,0019 50,7008 BE33008C0 VallÃ ©e de la Burdinale (Burdinne; HÃ ©ron; Wanze) * 289,9482 5,1167 50,5706 BE33009B0 VallÃ ©e de la Mehaigne (Braives; Burdinne; Villers-le-Bouillet; Wanze) * 224,9005 5,1972 50,5936 BE33010C0 VallÃ ©e de la Meuse Ã Huy et vallon de la SoliÃ ¨res (Amay; Huy; Wanze) * 491,2364 0,86 5,1936 50,5083 BE33011C0 VallÃ ©es du Hoyoux et du Triffoy (Clavier; Huy; Marchin; Modave; Ohey) * 1 308,8615 0,24 5,2922 50,4336 BE33012B0 Affluents de la Meuse entre Huy et FlÃ ©malle (Amay; Engis; FlÃ ©malle; Modave; Nandrin; NeuprÃ ©) * 534,7989 1,16 5,4264 50,5597 BE33013B0 Bois de la Neuville et de la VecquÃ ©e (FlÃ ©malle; NeuprÃ ©; Seraing) * 388,3017 5,5211 50,5589 BE33014B0 VallÃ ©e de l'Ourthe entre Comblain-au-Pont et Angleur (Chaudfontaine; Comblain-au-Pont; Esneux; LiÃ ¨ge; NeuprÃ ©; Sprimont) * 695,1504 1,23 5,5903 50,5553 BE33015B0 Bois d'Anthisnes et d'Esneux (Anthisnes; Comblain-au-Pont; Esneux; Nandrin; NeuprÃ ©; Ouffet) * 906,1534 5,5322 50,5167 BE33016B0 Basse vallÃ ©e de la Vesdre (Chaudfontaine; FlÃ ©ron; Olne; Trooz) * 336,91 2 5,6819 50,5853 BE33017B0 Basse vallÃ ©e de l'AmblÃ ¨ve (Aywaille; Comblain-au-Pont; Sprimont) * 339,0457 2,34 5,6514 50,4831 BE33018B0 Coteaux calcaires de Theux et le Rocheux (Theux) 68,6933 5,8036 50,5314 BE33019B0 VallÃ ©e de la Vesdre entre Eupen et Verviers (Baelen; Dison; Limbourg; Verviers) * 528,8851 0,67 6,0322 50,6100 BE33020B0 Affluents du lac d'Eupen (Eupen; Raeren) * 498,4647 6,1086 50,6203 BE33021B0 Osthertogenwald autour de Raeren (Raeren) * 402,9171 6,1114 50,6492 BE33022B0 La Gileppe (Baelen; Jalhay; Limbourg) * 1 155,7037 5,9964 50,5786 BE33023C0 VallÃ ©e de la Soor (Baelen; Eupen) * 447,1768 6,0558 50,5761 BE33024C0 VallÃ ©e de la Helle (Baelen; Eupen; Waimes) * 760,0492 6,1211 50,5717 BE33025B0 Fagnes du Nord-Est (Eupen; Raeren; Waimes) * 2 355,7305 6,1950 50,5939 BE33026B0 VallÃ ©e de l'Ourthe entre Hamoir et Comblain-au-Pont (Anthisnes; Comblain-au-Pont; FerriÃ ¨res; Hamoir; Ouffet) * 589,1676 5,5847 50,4694 BE33027C0 VallÃ ©e de la LembrÃ ©e et affluents (Aywaille; Durbuy; FerriÃ ¨res; Stoumont) * 749,3012 2 5,6450 50,4053 BE33028B0 VallÃ ©e de l'AmblÃ ¨ve du Pont de Targnon Ã Remouchamps (Aywaille; Stoumont; Theux) * 1 774,2119 5,7381 50,4358 BE33029C0 Basse vallÃ ©e de la Lienne (Stoumont) * 396,0469 5,7361 50,3975 BE33030C0 VallÃ ©e de l'AmblÃ ¨ve de ChÃ ªneu au Pont de Targnon (Stoumont) * 239,1749 5,8000 50,4042 BE33031B0 Bois de la GÃ ©ronstÃ ¨re (Spa) 451,3228 5,8753 50,4708 BE33032B0 Fagnes de Malchamps et de Stoumont (Aywaille; Spa; Stoumont; Theux) * 774,0569 5,8406 50,4408 BE33033C0 VallÃ ©e du Wayai et affluents (Jalhay) * 87,4299 5,9403 50,4881 BE33034B0 VallÃ ©e de la HoÃ «gne (Jalhay) * 502,1987 5,9561 50,5317 BE33035C0 Plateau des Hautes-Fagnes (Baelen; Jalhay; Malmedy; Waimes) * 3 990,2691 6,1058 50,5286 BE33036B0 Fagnes de la Roer (BÃ ¼tgenbach; Waimes) * 1 295,851 6,1706 50,5003 BE33037C0 Camp militaire d'Elsenborn (BÃ ¼llingen; BÃ ¼tgenbach) * 2 559,1941 6,2289 50,4750 BE33038B0 VallÃ ©e de la Schwalm (BÃ ¼llingen; BÃ ¼tgenbach) * 634,7202 6,2814 50,4772 BE33039C0 VallÃ ©e de l'Olefbach (BÃ ¼llingen) * 714,7518 6,3269 50,4586 BE33040B0 Fagnes de Stavelot et vallÃ ©e de l'Eau Rouge (Jalhay; Malmedy; Stavelot) * 1 258,3099 6,0172 50,4772 BE33041C0 Fagnes de la Polleur et de Malmedy (Malmedy; Waimes) * 1 091,5546 6,0522 50,4856 BE33042C0 VallÃ ©es de la Warche et du Bayehon en aval du barrage de Robertville (Malmedy; Waimes) * 461,4288 0,24 6,0917 50,4533 BE33043B0 VallÃ ©e de la Warche entre Butgenbach et Robertville (BÃ ¼tgenbach; Waimes) * 157,4474 6,2211 50,4444 BE33044B0 Sources de l'AmblÃ ¨ve (Amel; BÃ ¼tgenbach; Waimes) 53,538 6,1917 50,4072 BE33045B0 Sources de la Warchenne (Waimes) * 17,2129 6,1533 50,4011 BE33046B0 VallÃ ©e de la Warche en amont de Butgenbach (BÃ ¼llingen; BÃ ¼tgenbach) * 296,7745 6,3161 50,3806 BE33047C0 VallÃ ©e de la Holzwarche (BÃ ¼llingen) * 335,5652 6,3369 50,4047 BE33048B0 VallÃ ©e de la Lienne et affluents entre Les Trous de Bras et HabiÃ ©mont (Lierneux; Manhay; Stoumont; Trois-Ponts) * 225,485 5,7750 50,3556 BE33049C0 Mardelles d'Arbrefontaine et vallons fangeux de Fosse (Lierneux; Trois-Ponts; Vielsalm) * 215,6154 5,8497 50,3439 BE33050C0 Fagne de la Gotale et affluents du Ruisseau de Chavanne (Lierneux; Manhay) * 177,6714 5,7161 50,3331 BE33051C0 VallÃ ©e de l'AmblÃ ¨ve entre Wanne et Coo (Stavelot; Trois-Ponts) * 223,6255 5,9164 50,3797 BE33052B0 Ma Campagne au sud de Malmedy (Malmedy) * 47,7365 6,0256 50,4094 BE33053B0 Noir Ru et vallÃ ©e du Rechterbach (Malmedy; Sankt Vith; Stavelot; Trois-Ponts) * 609,1859 6,0100 50,3286 BE33054C0 VallÃ ©e de l'AmblÃ ¨ve entre Montenau et BaugnÃ © (Amel; Malmedy; Waimes) * 229,5568 6,0736 50,3881 BE33055C0 VallÃ ©e de l'Emmels (Amel) * 309,5062 6,1119 50,3489 BE33056B0 Haute vallÃ ©e de l'AmblÃ ¨ve entre Heppenbach et Montenau (Amel) * 384,7701 6,2144 50,3383 BE33057B0 VallÃ ©e du Kolvenderbach (Amel; BÃ ¼llingen) * 185,2465 6,2697 50,3361 BE33058C0 VallÃ ©e du Medemberbach (BÃ ¼llingen) 258,1106 6,3128 50,3428 BE33059B0 Sources de l'Our et de l'Ensebach (BÃ ¼llingen) * 258,4716 6,3697 50,3394 BE33060C0 Haute vallÃ ©e de la Lienne (Lierneux; Manhay) * 383,6248 5,7758 50,3094 BE33061C0 Affluents de l'Our entre Setz et Schoenberg (Amel; Sankt Vith) * 235,9335 6,2161 50,3094 BE33062C0 VallÃ ©e supÃ ©rieure de l'Our et ses affluents (Amel; BÃ ¼llingen; Sankt Vith) * 396,0458 6,2514 50,2864 BE33063C0 VallÃ ©e et affluents du Braunlauf (Burg-Reuland; Gouvy; Sankt Vith) * 285,7175 6,0719 50,2514 BE33064C0 VallÃ ©e de l'Ulf (Burg-Reuland; Gouvy) * 290,555 6,0311 50,2128 BE33065B0 VallÃ ©e infÃ ©rieure de l'Our et ses affluents (Burg-Reuland; Sankt Vith) 637,2948 0,5 6,1475 50,1783 BE33066B0 Grotte Jaminon (Pepinster) 0,0812 0,33 5,8022 50,5717 BE33067B0 Bois de Staneux (Spa; Theux) * 492,1118 5,8431 50,5033 BE34001C0 VallÃ ©e et affluents du NÃ ©blon (Clavier; Durbuy; Ouffet) * 138,4926 5,4578 50,4161 BE34002B0 VallÃ ©e de l'Ourthe entre Bomal et Hamoir (Durbuy; FerriÃ ¨res; Hamoir) * 618,3973 0,9 5,5347 50,3925 BE34003B0 VallÃ ©e de l'Ourthe entre Hotton et Barvaux-sur-Ourthe (Durbuy; Hotton; Somme-Leuze) * 1 539,166 0,95 5,4067 50,3208 BE34004B0 Massifs forestiers famenniens entre Hotton et Barvaux-sur-Ourthe (Durbuy; ErezÃ ©e; Hotton) * 1 755,2853 5,4564 50,3147 BE34005B0 La Calestienne entre Barvaux et Bomal (Durbuy) * 331,6739 5,5172 50,3586 BE34006B0 La Calestienne entre Oppagne et Barvaux (Durbuy; ErezÃ ©e) * 260,771 5,5050 50,3275 BE34007B0 Basse vallÃ ©e de l'Aisne (Durbuy; ErezÃ ©e; FerriÃ ¨res; Manhay) * 1 912,0601 0,57 5,6269 50,3408 BE34008B0 Camp militaire de Marche-en-Famenne (Hotton; Marche-en-Famenne; Somme-Leuze) * 2 841,6882 5,3953 50,2703 BE34009B0 La Calestienne entre Marenne et Hotton (Hotton) * 282,8977 5,4333 50,2536 BE34011B0 La Calestienne entre Hotton et Oppagne (ErezÃ ©e; Hotton) * 109,5375 5,4839 50,2839 BE34012B0 VallÃ ©e de l'Ourthe entre La Roche et Hotton (ErezÃ ©e; Hotton; La Roche-en-Ardenne; Rendeux) * 606,2717 5,4792 50,2592 BE34013B0 Haute vallÃ ©e de l'Aisne (ErezÃ ©e; La Roche-en-Ardenne; Manhay) * 1 835,987 5,5850 50,2575 BE34014B0 Fagne de la CrÃ ©pale et prairies de MalemprÃ © (Lierneux; Manhay) * 175,6605 5,7361 50,2806 BE34015B0 Fanges des sources de l'Aisne (Manhay) * 603,8988 5,6936 50,2447 BE34016B0 Fagnes de SamrÃ ©e et de Tailles (Houffalize; La Roche-en-Ardenne; Vielsalm) * 860,386 5,7564 50,2325 BE34017B0 Fagnes de Bihain (Gouvy; Houffalize; Vielsalm) * 702,8874 5,7800 50,2439 BE34018C0 Sources de la Lienne (Lierneux; Vielsalm) * 199,0986 5,8072 50,2644 BE34019B0 Ennal et Grand Fond (Trois-Ponts; Vielsalm) * 176,4531 5,9378 50,3233 BE34020B0 Bassin supÃ ©rieur de la Salm (Gouvy; Vielsalm) * 759,172 1,5 5,9789 50,2383 BE34021B0 La Calestienne Ã Marche en Famenne (Marche-en-Famenne) * 37,4751 0,17 5,3672 50,2297 BE34022B0 Basse vallÃ ©e de la Wamme (Marche-en-Famenne; Nassogne) * 74,7726 5,3300 50,1789 BE34023B0 VallÃ ©e de l'Ourthe entre Nisramont et La Roche (Houffalize; La Roche-en-Ardenne; Rendeux) * 1 934,1733 5,6314 50,1742 BE34024B0 Bassin infÃ ©rieur de l'Ourthe orientale (Gouvy; Houffalize; La Roche-en-Ardenne) * 2 116,7715 5,8242 50,1517 BE34025B0 Haute-Wimbe (Beauraing; Daverdisse; Wellin) * 1 238,7177 5,0033 50,0353 BE34026B0 Massif forestier de Daverdisse (Daverdisse; Libin; Tellin; Wellin) * 3 955,8708 5,1039 50,0322 BE34027C0 Bassin de la Lomme de Poix-Saint-Hubert Ã Grupont (Libin; Saint-Hubert; Tellin) * 3 632,4243 5,2697 50,0453 BE34028B0 VallÃ ©e de la Lomme de Grupont Ã Rochefort (Nassogne; Rochefort) * 157,7492 1,61 5,2931 50,1164 BE34029C0 Haute-Wamme et Masblette (Nassogne; Saint-Hubert; Tellin; Tenneville) * 7 338,123 5,3992 50,0950 BE34030C0 ForÃ ªt de Freyr (Libramont-Chevigny; Sainte-Ode; Saint-Hubert; Tenneville) * 3 120,5413 5,4533 50,0564 BE34031B0 Bassin moyen de l'Ourthe occidentale (Libramont-Chevigny; Sainte-Ode) * 229,0606 5,4900 50,0167 BE34032C0 Bassin infÃ ©rieur de l'Ourthe occidentale (Bertogne; Houffalize; La Roche-en-Ardenne; Tenneville) * 817,7925 5,6594 50,1075 BE34033B0 Etangs de Longchamps et de Noville (Bastogne; Bertogne) * 345,6359 5,6803 50,0414 BE34034B0 Sources du Ruisseau de Tavigny (Gouvy; Houffalize) * 153,5869 1,13 5,8589 50,0814 BE34035B0 Bassin supÃ ©rieur de la Wiltz (Bastogne) * 178,0343 5,7586 49,9808 BE34036B0 Haute-Lesse (Bertrix; Daverdisse; Libin; Paliseul) * 382,2851 5,1317 49,9806 BE34037B0 Haute-Lomme (Libin; Libramont-Chevigny; Saint-Hubert) * 1 845,1265 5,3453 49,9736 BE34038B0 Bassin supÃ ©rieur de l'Ourthe occidentale (Libramont-Chevigny) * 1 402,7301 5,4442 49,9558 BE34039B0 Haute-SÃ »re (Fauvillers; LÃ ©glise; Libramont-Chevigny; NeufchÃ ¢teau; Vaux-sur-SÃ »re) * 2 799,8756 5,6597 49,8872 BE34040B0 VallÃ ©e de Villers-la-Bonne-Eau (Bastogne) * 170,57 5,7431 49,9464 BE34041C0 SÃ »re frontaliÃ ¨re (Fauvillers; Martelange) * 152,6854 5,7553 49,8642 BE34042B0 Bassin de la Semois de Bouillon Ã Alle (Bouillon; Vresse-sur-Semois) * 1 675,0114 0,35 5,0225 49,8239 BE34043C0 Bassin de la Semois du Maka Ã Bouillon (Bouillon) * 889,9007 5,1467 49,7775 BE34044B0 VallÃ ©e du Ruisseau des Aleines (Bertrix; Bouillon; Paliseul) * 484,7259 0,06 5,1714 49,8417 BE34045C0 ForÃ ªts de Muno (Bouillon; Florenville) * 561,0742 5,1892 49,7350 BE34046B0 Bassin de la Semois de Florenville Ã Auby (Bertrix; Florenville; Herbeumont) * 4 513,1319 4 5,2747 49,7625 BE34047B0 Haute-Vierre (Bertrix; Herbeumont; Libramont-Chevigny; NeufchÃ ¢teau) * 464,1486 5,3750 49,8372 BE34048B0 Bassin de la Semois de Jamoigne Ã Chiny (Chiny; Florenville; Herbeumont) * 2 246,2543 5,3422 49,7253 BE34049C0 Basse-Vierre (Chiny; Herbeumont; LÃ ©glise; NeufchÃ ¢teau; Tintigny) * 2 910,5993 5,4350 49,7628 BE34050B0 Bassin de la Semois entre Tintigny et Jamoigne (Chiny; Habay; LÃ ©glise; Tintigny) * 2 435,021 5,4742 49,7408 BE34051B0 VallÃ ©es du Ruisseau de Mellier et de la Mandebras (Habay; LÃ ©glise; NeufchÃ ¢teau) * 1 202,892 5,5358 49,7522 BE34052C0 ForÃ ªt d'Anlier (Habay; LÃ ©glise; Martelange) * 7 555,3735 0,04 5,6464 49,7792 BE34053B0 Bassin de l'Attert (Attert) * 1 178,5848 5,7886 49,7836 BE34054B0 Bassin de la Marche (Chiny; Florenville; Meix-devant-Virton) * 2 452,7336 1 5,3711 49,6650 BE34055B0 VallÃ ©e du Ruisseau de Breuvanne (Chiny; Tintigny) * 621,3383 5,4508 49,6767 BE34056B0 Bassin de la Semois de Etalle Ã Tintigny (Etalle; Habay; Tintigny) * 2 030,4189 5,5789 49,6950 BE34057B0 Marais de la Haute-Semois et Bois de Heinsch (Arlon; Attert; Etalle; Habay) * 1 356,4447 5,7300 49,6939 BE34058C0 Camp militaire de Lagland (Arlon; Etalle; Saint-LÃ ©ger) * 2 536,1028 5,7117 49,6575 BE34059B0 VallÃ ©es de l'Eisch et de Clairefontaine (Arlon) * 154,2729 5,8661 49,6711 BE34060B0 Bassin supÃ ©rieur de la Chevratte (Meix-devant-Virton; Tintigny) * 1 150,093 5,4783 49,6314 BE34061B0 VallÃ ©es de Laclaireau et du Rabais (Etalle; Saint-LÃ ©ger; Virton) * 2 106,3054 5,6064 49,6194 BE34062B0 Bassin du Ruisseau du Messancy (Arlon; Messancy) * 322,0819 5,7489 49,6317 BE34063B0 VallÃ ©es de la Chevratte (Meix-devant-Virton; Rouvroy) * 266,5451 5,4789 49,5911 BE34064B0 VallÃ ©es de la Vire et du Ton (Rouvroy; Virton) * 288,5141 5,5942 49,5522 BE34065B0 Bassin supÃ ©rieur de la Vire et du Ton (Aubange; Messancy; Musson; Saint-LÃ ©ger; Virton) * 1 307,1076 5,6967 49,5978 BE34066B0 VallÃ ©e du Ton et CÃ ´te bajocienne de Montquintin Ã Ruette (Rouvroy; Virton) * 1 896,805 0,1 5,5408 49,5294 BE34067B0 ForÃ ªts et marais bajociens de Baranzy Ã Athus (Aubange; Musson) * 815,4636 0,06 5,7256 49,5472 BE34068C0 Bois de Famenne Ã Humain et Aye (Marche-en-Famenne) * 540,967 5,2628 50,2239 BE34069B0 Mare de Frassem (Arlon) 6,6131 5,8314 49,6983 BE35002B0 VallÃ ©e de l'Orneau (Gembloux; Jemeppe-sur-Sambre; Perwez) * 317,0307 4,6781 50,5036 BE35003B0 VallÃ ©e de la Sambre en aval de la confluence avec l'Orneau (Floreffe; Namur) * 74,7669 1 4,7461 50,4328 BE35004B0 VallÃ ©e de la Meuse de Dave Ã Marche-les-Dames (Namur) * 498,8201 4,9175 50,4553 BE35005B0 Bassin du Samson (Andenne; Assesse; Gesves; Namur; Ohey) * 1 241,9124 5,0250 50,4075 BE35006B0 VallÃ ©e de la Meuse de Marche-les-Dames Ã Andenne (Andenne; Ohey) * 365,3231 5,1278 50,4686 BE35008B0 VallÃ ©e du Burnot (AnhÃ ©e; Profondeville) * 149,4159 4,8431 50,3625 BE35009B0 VallÃ ©e de la Meuse d'Yvoir Ã Dave (AnhÃ ©e; Assesse; Namur; Profondeville; Yvoir) * 606,6893 4,9261 50,3886 BE35010B0 VallÃ ©e du Bocq (Assesse; Hamois; Yvoir) * 432,9865 4,8858 50,3350 BE35011B0 VallÃ ©e de la MolignÃ ©e (AnhÃ ©e; Florennes; Mettet; Onhaye) * 883,9947 4,7811 50,3017 BE35012B0 VallÃ ©e de la Meuse de Dinant Ã Yvoir (AnhÃ ©e; Dinant; Yvoir) * 724,6635 0,12 4,9014 50,2800 BE35013C0 Bois calcaires de Nettinne (Somme-Leuze) * 208,8703 5,2683 50,2869 BE35014C0 Bois de Famenne Ã Waillet (Marche-en-Famenne; Somme-Leuze) 457,7921 5,3208 50,2525 BE35015B0 VallÃ ©e du Flavion (AnhÃ ©e; Florennes; Onhaye) * 690,9218 0,23 4,7911 50,2536 BE35016B0 VallÃ ©e de la Chinelle (Florennes; Philippeville) * 917,5926 4,6514 50,2158 BE35017B0 VallÃ ©e du Ruisseau de FÃ ©ron (Florennes; HastiÃ ¨re; Onhaye) * 209,7441 4,7847 50,2225 BE35018B0 Bassin de l'Hermeton en aval de VodelÃ ©e (Doische; Florennes; HastiÃ ¨re; Philippeville) * 989,2994 4,7781 50,2019 BE35019B0 VallÃ ©e de la Meuse en amont d'HastiÃ ¨re (Beauraing; Doische; HastiÃ ¨re; Houyet) * 1 359,5278 4,8408 50,1792 BE35020B0 VallÃ ©e de la Meuse d'HastiÃ ¨re Ã Dinant (Dinant; HastiÃ ¨re; Onhaye) * 862,4424 0,33 4,8847 50,2139 BE35021B0 VallÃ ©e de la Lesse en aval de Houyet (Dinant; Houyet) * 1 645,2371 1,05 4,9564 50,2150 BE35022B0 Bassin de l'IwÃ ¨ne (Ciney; Houyet; Rochefort) * 909,2267 5,0772 50,2147 BE35023B0 VallÃ ©e de la Lesse entre Villers-sur-Lesse et Houyet (Houyet; Rochefort) * 441,1214 5,0233 50,1914 BE35024B0 VallÃ ©es des Ruisseaux de Fenffe et du Vachau (Ciney; Houyet; Rochefort) * 885,7112 5,1297 50,1978 BE35025B0 La Famenne entre Eprave et Havrenne (Rochefort) * 1 700,2195 5,1864 50,1797 BE35026B0 Massif forestier de Cerfontaine (Cerfontaine; Chimay; Couvin; Froidchapelle; Philippeville) * 2 938,459 0,48 4,3878 50,1089 BE35027B0 VallÃ ©e de l'Eau Blanche entre Aublain et Mariembourg (Chimay; Couvin) * 1 262,1705 4,4411 50,0744 BE35028B0 Bassin fagnard de l'Eau Blanche en aval de Mariembourg (Couvin; Doische; Philippeville) * 1 362,6301 4,5608 50,1186 BE35029B0 Bassin fagnard de l'Eau Noire (Doische; HastiÃ ¨re; Philippeville) * 3 460,2958 4,6428 50,1464 BE35030B0 La Calestienne entre Frasnes et Doische (Couvin; Doische; Philippeville; Viroinval) * 2 662,4461 0,52 4,6492 50,1014 BE35031B0 Bassin ardennais de l'Eau Noire (Couvin; Viroinval) * 106,7092 4,5072 50,0267 BE35032B0 Bassin ardennais du Viroin (Viroinval) * 403,1193 4,6292 50,0453 BE35033B0 VallÃ ©e du Ruisseau d'Alisse (Viroinval) * 23,9072 0,7 4,6547 49,9936 BE35034B0 VallÃ ©es des Ruisseaux de Rempeine et de la Scheloupe (Beauraing) * 539,4659 4,9228 50,1314 BE35035B0 VallÃ ©e de l'IlÃ ¨we (Beauraing; Houyet) * 753,8508 4,9967 50,1439 BE35036B0 VallÃ ©e du Biran (Beauraing; Houyet) * 374,0077 5,0433 50,1089 BE35037B0 VallÃ ©e de la Wimbe (Beauraing; Rochefort; Wellin) * 1 047,2686 0,47 5,1042 50,1094 BE35038B0 Bassin de la Lesse entre Villers-sur-Lesse et Chanly (Nassogne; Rochefort; Tellin; Wellin) * 2 284,4931 0,31 5,1942 50,1181 BE35039B0 VallÃ ©e de la Houille en aval de Gedinne (Beauraing; Gedinne) * 1 782,577 4,8678 50,0378 BE35040B0 VallÃ ©e de la Hulle (Gedinne) * 1 512,7936 4,8175 49,9722 BE35041B0 Bassin de la Houille en amont de Gedinne (Gedinne) * 1 385,266 4,8703 49,9636 BE35042B0 VallÃ ©e de l'Almache en amont de Gembes (BiÃ ¨vre; Daverdisse; Gedinne) * 533,9154 5,0464 49,9603 BE35043C0 VallÃ ©e du Ruisseau de Saint-Jean (Gedinne) * 450,9077 4,8761 49,9397 BE35044C0 Bassin du Ruisseau du Ru au Moulin (BiÃ ¨vre; Gedinne; Vresse-sur-Semois) * 499,1283 4,9203 49,8967 BE35045B0 VallÃ ©e de la Semois en aval d'Alle (BiÃ ¨vre; Vresse-sur-Semois) * 1 801,0554 4,9011 49,8592 BE35046B0 VallÃ ©e du Ruisseau de Gros Fays (BiÃ ¨vre) * 92,8254 4,9886 49,8661 BE35047C0 VallÃ ©e du Ruisseau de Rebais (Vresse-sur-Semois) * 517,3369 0,11 4,9500 49,8256 BE35048B0 VallÃ ©e du Ruisseau de la Goutelle (Vresse-sur-Semois) * 100,7688 4,8769 49,8167 BG0000104 Provadiysko  Royaksko plato * 50 158,5877 27,2511 43,1733 BG0000106 Harsovska reka * 36 756,7004 27,3211 43,8414 BG0000107 Suha reka * 62 528,73 27,6594 43,7469 BG0000113 Vitosha * 27 102,1062 23,2542 42,5467 BG0000117 Kotlenska planina * 69 058,9177 26,4283 42,8886 BG0000119 Trite bratya * 1 021,99 27,2883 42,7117 BG0000130 Kraymorska Dobrudzha * 6 520,74 28,3333 43,6200 BG0000132 Pobitite kamani * 231,35 27,6925 43,2322 BG0000133 Kamchiyska i Emenska planina * 63 678,468 27,5081 42,9231 BG0000134 Choklyovo blato * 280,86 22,8164 42,3936 BG0000136 Reka Gorna Luda Kamchia * 2 276,93 26,5989 42,8089 BG0000137 Reka Dolna Luda Kamchia * 2 460,6974 27,1150 42,8772 BG0000138 Kamenitsa * 1 455,71 26,9936 43,3972 BG0000139 Luda Kamchia * 6 111,06 26,6025 42,7700 BG0000141 Reka Kamchia * 158,84 27,4783 43,0381 BG0000149 Rishki prohod * 11 861,5 26,9558 42,9289 BG0000151 Aytoska planina * 29 379,4 27,4414 42,6892 BG0000164 Sinite kamani * 12 288,91 26,3744 42,7225 BG0000165 Lozenska planina * 1 294,42 23,4725 42,5881 BG0000166 Vrachanski Balkan * 35 981,25 23,4608 43,1708 BG0000167 Belasitsa * 11 587,7677 23,1136 41,3492 BG0000168 Ludogorie * 59 447,4621 26,7772 43,8081 BG0000169 Ludogorie  Srebarna * 5 223,8 27,1331 44,0250 BG0000171 Ludogorie  Boblata * 4 836,45 26,6042 43,8894 BG0000173 Ostrovche * 6 749,1852 26,4714 43,4300 BG0000178 Ticha * 2 706,93 26,7789 43,1353 BG0000180 Boblata * 3 216,87 26,5906 44,0044 BG0000181 Reka Vit * 5 717,17 24,6222 43,5269 BG0000182 Orsoya * 2 949,4139 23,0506 43,7850 BG0000190 Vitata stena * 2 630,19 25,2494 42,9408 BG0000192 Reka Tundzha 1 * 9 502,9987 26,0850 42,5819 BG0000194 Reka Chaya 650,62 24,8653 42,0864 BG0000195 Reka Tundzha 2 * 5 953,32 26,5489 42,2800 BG0000196 Reka Mochuritsa * 8 702,8302 26,7756 42,6400 BG0000198 Sredetska reka * 707,78 27,0475 42,3153 BG0000199 Tsibar * 2 971,73 23,5122 43,8119 BG0000203 Tulovo 161,71 25,5556 42,5614 BG0000205 Straldzha * 882,02 26,7806 42,6117 BG0000206 Sadievo * 516,67 4 26,0181 42,5553 BG0000211 Tvardishka planina * 38 649,5295 26,0600 42,8403 BG0000212 Sakar * 132 117,761 26,3047 41,9508 BG0000213 Tarnovski visochini * 4 434,61 25,6222 43,1022 BG0000214 Dryanovski manastir * 2 987,89 25,4517 42,9328 BG0000216 Emen * 490,37 25,3731 43,1450 BG0000217 Zhdreloto na reka Tundzha * 7 856,99 26,5392 41,9619 BG0000218 Derventski vazvishenia 1 * 38 696,5012 26,7142 42,0372 BG0000219 Derventski vazvishenia 2 * 55 036,13 27,0536 42,1297 BG0000224 Ograzhden  Maleshevo * 27 373,5031 23,0931 41,5092 BG0000230 Fakiyska reka * 4 104,72 27,2911 42,2942 BG0000231 Belenska gora * 5 041,85 25,7731 43,3822 BG0000232 Batin * 2 691,05 25,7064 43,6828 BG0000233 Studena reka * 5 301,57 25,4628 43,4953 BG0000239 Obnova  Karaman dol * 10 750,81 25,0731 43,4294 BG0000240 Studenets * 27 946,0774 24,4975 43,2700 BG0000241 Srebarna * 1 448,2177 27,0781 44,1128 BG0000247 Nikopolsko plato * 18 503,18 24,9628 43,6111 BG0000254 Besaparski vazvishenia * 6 743,06 24,4056 42,0986 BG0000255 Gradinska gora 439,9 25,1767 42,1553 BG0000261 Yazovir Koprinka * 876,33 25,2517 42,6586 BG0000263 Skalsko * 2 189,47 25,3092 42,9669 BG0000266 Peshtera Mandrata * 1 24,5281 43,0636 BG0000269 Peshtera Lyastovitsata 1 24,1717 43,0303 BG0000275 Yazovir Stamboliyski * 9 355,55 25,1064 43,0911 BG0000279 Stara reka * 146,17 26,0222 43,0936 BG0000280 Zlatarishka reka * 67,69 25,8992 43,0514 BG0000281 Reka Belitsa * 117,26 25,6225 42,9131 BG0000282 Dryanovska reka * 183,16 25,5117 42,9517 BG0000287 Merichlerska reka 509,9 25,5233 42,1353 BG0000289 Trilistnik * 616,95 24,8719 42,2211 BG0000291 Gora Shishmantsi 373,99 25,0144 42,2525 BG0000294 Karshalevo * 6 307,08 22,5861 42,3519 BG0000295 Dolni Koriten * 461,69 22,5800 42,4650 BG0000298 Konyavska planina * 9 671,95 22,8817 42,3664 BG0000301 Cherni rid * 858,45 23,7158 42,4131 BG0000304 Golak * 10 930,5064 23,9503 42,2867 BG0000308 Verila * 6 443,4218 23,2911 42,3847 BG0000313 Ruy * 6 236,2059 22,5708 42,8550 BG0000314 Rebro * 213,39 22,7664 42,7450 BG0000322 Dragoman * 21 357,18 23,0672 42,9239 BG0000334 Ostrov * 3 918,6003 24,0764 43,6900 BG0000335 Karaboaz * 13 659,862 24,5969 43,7078 BG0000336 Zlatia * 3 194,78 23,5189 43,7172 BG0000339 Rabrovo * 910,82 22,6233 44,0222 BG0000340 Tsar Petrovo * 1 908,744 22,6825 43,9611 BG0000365 Ovchi halmove * 1 309,66 24,3756 42,3303 BG0000366 Kresna  Ilindentsi * 48 596,428 23,1647 41,7553 BG0000372 Tsigansko gradishte * 9 555,741 24,8750 41,4008 BG0000374 Bebresh * 6 821,91 23,8222 43,0044 BG0000377 Kalimok  Brashlen * 7 550,18 26,4344 44,0256 BG0000382 Shumensko plato * 4 490,62 26,8806 43,2603 BG0000393 Ekokoridor Kamchia  Emine * 28 054,7924 27,0078 42,9531 BG0000396 Persina * 25 684,1996 25,0953 43,6636 BG0000399 Bulgarka * 23 996,75 25,3919 42,7856 BG0000401 Sveti Iliyski vazvishenia * 8 464,27 26,2000 42,3947 BG0000402 Bakadzhitsite * 4 504,87 26,7197 42,4322 BG0000418 Kermenski vazvishenia * 2 107,8131 26,2203 42,4997 BG0000420 Grebenets * 9 884,53 26,5539 42,6814 BG0000421 Preslavska planina * 14 060,01 26,6456 43,1542 BG0000424 Reka Vacha  Trakia 550,32 24,5353 42,1014 BG0000425 Reka Sazliyka 991,77 25,8447 42,2272 BG0000426 Reka Luda Yana * 474,08 24,3414 42,2947 BG0000427 Reka Ovcharitsa 1 163,72 26,0375 42,2239 BG0000429 Reka Stryama * 4 078,38 86 24,7689 42,4689 BG0000432 Golyama reka * 7 451,74 26,1617 43,2092 BG0000434 Banska reka * 77,3 25,5278 42,0261 BG0000435 Reka Kayaliyka 71,4 25,3397 42,0556 BG0000436 Reka Mechka * 3 310,7 25,0928 41,9453 BG0000437 Reka Cherkezitsa 144,75 25,0019 42,0842 BG0000438 Reka Chinardere * 1 155,56 25,0639 41,9714 BG0000440 Reka Sokolitsa * 141,54 15 26,0197 42,1336 BG0000441 Reka Blatnitsa * 1 079,1 36 26,0703 42,4453 BG0000442 Reka Martinka * 722,68 25,6056 42,1494 BG0000443 Reka Omurovska * 532,31 90 25,2250 42,3592 BG0000444 Reka Pyasachnik * 1 879,97 24,6533 42,3156 BG0000487 Bozhite mostove * 33,12 23,5478 43,3139 BG0000497 Archar * 808,653 22,9522 43,7994 BG0000498 Vidbol * 1 305,14 22,6733 43,7969 BG0000500 Voynitsa * 3 107,1381 22,6419 43,9017 BG0000501 Golyama Kamchia * 216,69 245 27,0650 43,1075 BG0000503 Reka Lom * 1 441,13 23,0522 43,6956 BG0000507 Deleyna * 2 257,54 22,6975 44,0619 BG0000508 Reka Skat * 408,59 23,8389 43,5636 BG0000509 Tsibritsa * 962,68 23,3578 43,6250 BG0000513 Voynishki Bakadzhik * 1 138,94 26,8444 42,3589 BG0000516 Chernata mogila * 13,07 25,2897 43,4836 BG0000517 Portitovtsi  Vladimirovo * 664,38 23,4169 43,5136 BG0000518 Vartopski dol * 987,42 22,8056 43,7997 BG0000519 Mominbrodsko blato 26,61 23,2275 43,7833 BG0000521 Makresh * 2 061,25 22,6703 43,7628 BG0000522 Vidinski park * 1 578,79 22,7350 43,8842 BG0000523 Shishentsi * 572,85 22,5578 43,9406 BG0000524 Orizishteto * 475,74 22,8508 44,0106 BG0000525 Timok * 494,97 22,6436 44,1883 BG0000526 Dolno Linevo * 31,62 23,3142 43,8361 BG0000527 Kozloduy * 125,38 23,5936 43,7875 BG0000528 Ostrovska step  Vadin * 301,29 24,1850 43,6725 BG0000529 Marten  Ryahovo * 1 172,74 26,1358 43,9667 BG0000530 Pozharevo  Garvan * 6 304,9234 26,8183 44,0853 BG0000532 Ostrov Bliznatsi * 606,245 22,8578 43,8556 BG0000533 Ostrovi Kozloduy * 909,035 23,7678 43,7811 BG0000534 Ostrov Chayka * 504,166 27,1464 44,1300 BG0000539 Gora Topolyane 67,55 25,8544 42,3083 BG0000552 Ostrov Kutovo * 119,32 22,9939 44,0133 BG0000553 Gora Topolchane 66,58 26,4489 42,6453 BG0000554 Gora Zhelyu Voyvoda 71,99 26,4692 42,6247 BG0000567 Gora Blatets 47,85 26,5069 42,6292 BG0000569 Kardam * 918,92 28,0797 43,7533 BG0000570 Izvorovo  Kraishte * 1 082,27 27,9444 43,8386 BG0000572 Rositsa  Loznitsa * 1 811,98 27,9133 43,9658 BG0000576 Svishtovska gora * 1 917,2 25,3069 43,5914 BG0000578 Reka Maritsa * 14 693,1 25,2342 42,0622 BG0000587 Varkan 1 22,6764 43,9886 BG0000589 Marina dupka 1 26,4961 43,1997 BG0000591 Sedlarkata 1 24,2964 43,2894 BG0000593 Bilernitsite * 64,51 23,3397 43,2814 BG0000594 Bozhia most  Ponora * 227,9 23,5647 43,3139 BG0000601 Kalenska peshtera * 377,38 23,7761 43,2425 BG0000602 Kabiyuk * 286,87 26,9600 43,3461 BG0000605 Bozhkova dupka * 1 26,3475 43,6556 BG0000607 Peshtera Mikre * 1 24,5250 43,0622 BG0000608 Lomovete * 32 488,93 26,1411 43,6342 BG0000609 Reka Rositsa * 1 440,86 25,4125 43,2033 BG0000610 Reka Yantra * 13 900,41 25,6722 43,3394 BG0000611 Yazovir Gorni Dabnik * 2 539,29 24,2919 43,3472 BG0000612 Reka Blyagornitsa * 1 522,94 16 25,9461 42,6681 BG0000613 Reka Iskar * 9 458 24,2725 43,4794 BG0000614 Reka Ogosta * 1 365,7376 23,8536 43,7114 BG0000615 Devetashko plato * 14 997,07 24,9303 43,1958 BG0000616 Mikre * 15 447,16 24,6897 43,0206 BG0000617 Reka Palakaria * 3 006,7334 23,3589 42,3994 BG0000618 Vidima * 1 823,05 24,9233 42,9469 BG0000622 Varnensko  Beloslavski kompleks 178,1966 27,6389 43,1819 BG0000623 Taushan tepe * 305,2559 27,3108 43,2914 BG0000624 Lyubash * 1 267,0432 22,7367 42,7858 BG0000627 Konunski dol * 779,0628 24,1644 43,5517 BG0000628 Chirpanski vazvishenia * 12 321,417 25,4003 42,3461 BG0000631 Novo selo 815,9082 22,7897 44,1664 BG0001011 Osogovska planina * 34 513,2448 22,6644 42,1592 BG0001012 Zemen * 17 758,0428 22,7092 42,4675 BG0001013 Skrino * 12 755,4599 22,9356 42,1461 BG0001014 Karlukovo * 28 841,93 24,0367 43,2211 BG0001017 Karvav kamak * 17 680,3729 22,5250 42,6669 BG0001022 Oranovski prolom  Leshko * 13 245,47 22,9961 41,9200 BG0001023 Rupite  Strumeshnitsa * 10 458,7438 23,2519 41,4272 BG0001028 Sreden Pirin  Alibotush * 68 934,385 23,5667 41,5106 BG0001030 Rodopi  Zapadni * 272 851,406 24,2294 41,7528 BG0001031 Rodopi  Sredni * 155 107,6837 25,0531 41,8300 BG0001032 Rodopi  Iztochni * 217 446,8895 25,7958 41,5050 BG0001033 Brestovitsa * 2 670,58 24,6283 42,0589 BG0001034 Ostar kamak * 15 994,31 25,8236 41,8864 BG0001036 Balgarski izvor * 2 618,99 24,2983 43,0639 BG0001037 Pastrina * 3 551,58 23,3294 43,4261 BG0001039 Popintsi * 20 906,7154 24,2497 42,4456 BG0001040 Zapadna Stara planina i Predbalkan * 219 753,2598 22,9183 43,3411 BG0001042 Iskarski prolom  Rzhana * 22 693,26 23,4969 43,0286 BG0001043 Etropole  Baylovo * 27 448,2536 23,8800 42,7228 BG0001307 Plana * 2 785,72 23,4500 42,5183 BG0001375 Ostritsa * 4 429,5 23,0658 42,5358 BG0001386 Yadenitsa * 17 016,2128 24,0064 42,1050 BG0001389 Sredna gora * 110 373,64 24,2808 42,5864 BG0001493 Tsentralen Balkan  bufer * 138 363,8244 24,7406 42,8008 BG0002018 Ostrov Vardim * 1 167,5509 25,4803 43,6294 CZ0110040 Chuchelske haje * 74,8212 0 14,3861 50,0197 CZ0110049 Havranka a Salabka 2,7348 0 14,4214 50,1194 CZ0110050 Prokopske udoli * 126,7728 0 14,3692 50,0419 CZ0110142 Blatov a Xaverovsky haj 213,885 0 14,6372 50,0931 CZ0110154 Kanon Vltavy u Sedlce * 34,7508 0 14,3958 50,1339 CZ0113001 Obora Hvezda 1,9125 0 14,3236 50,0844 CZ0113002 Milicovsky les 11,4163 0 14,5447 50,0272 CZ0113005 Lochkovsky profil * 34,3074 0 14,3353 50,0008 CZ0113773 Praha  Petrin 52,5905 0 14,4017 50,0811 CZ0113774 Praha  Letnany 75,167 0 14,5250 50,1319 CZ0114001 Radotinske udoli * 109,4444 0 14,3142 49,9986 CZ0210003 Na pramenech 3,0355 0 14,9444 49,6025 CZ0210008 Zamecky park Liblice 33,675 0 14,5831 50,3089 CZ0210010 Housina * 211,509 0 14,0364 49,8683 CZ0210011 Lounin 18,95 0 14,0144 49,9097 CZ0210022 Kosi hura 230,5823 0 15,3136 50,1217 CZ0210023 Pusta sec 6,8873 0 13,9103 50,0000 CZ0210027 Voderadske buciny 317,4222 0 14,7992 49,9578 CZ0210028 Posazavske buciny * 154,4442 0 14,8836 49,8950 CZ0210029 Zadni Hradek 12,835 0 14,7581 50,4317 CZ0210034 Vsetatska cernava * 10,9578 0 14,5739 50,2728 CZ0210043 Hradec a Kuchynka * 150,2433 0 14,1044 49,8092 CZ0210044 Na horach u Kresina * 4,7059 0 13,9525 49,8022 CZ0210047 Tremsin a Hrebence * 167,9784 0 13,7797 49,5767 CZ0210053 Stredni Povltavi u Drbakova * 268,8791 0 14,4058 49,7425 CZ0210054 Tok * 156,6008 0 13,8869 49,7006 CZ0210056 Trokavecke louky 11,0499 0 13,7031 49,6614 CZ0210058 Louky u Budenina * 28,6073 0 14,6789 49,6447 CZ0210062 Tesliny * 41,5688 0 13,7503 49,6233 CZ0210064 Pisecny presyp u Pist 3,6418 0 14,9972 50,1622 CZ0210066 Zerka 17,0048 0 14,5044 50,4153 CZ0210100 Bilichovske udoli * 115,2204 0 13,8978 50,2486 CZ0210101 Dymokursko * 4 309,2394 0 15,1953 50,2886 CZ0210105 Kalivodske buciny * 181,9896 0 13,8336 50,2119 CZ0210107 Krnci a Voleska * 73,329 0 14,0850 50,1567 CZ0210109 Chlum u Neprevazky 223,3384 0 14,9233 50,3853 CZ0210111 Paterovske strane 31,3982 0 14,8353 50,4947 CZ0210113 Louky u rybnika Proudnice 27,6541 0 15,4014 50,1186 CZ0210114 Radouc 31,3061 0 14,9019 50,4333 CZ0210118 V jezirkach 2,9351 0 15,1128 50,0831 CZ0210150 Ctvrte * 112,0008 0 15,0614 50,2978 CZ0210152 Polabi u Kostelce * 387,8208 0 14,5642 50,2372 CZ0210153 Zvolska homole * 49,6128 0 14,3986 49,9431 CZ0210172 Hrabanovska cernava * 54,9573 0 14,8342 50,2175 CZ0210173 Slana louka u Ujezdce * 1,3434 0 14,4231 50,2822 CZ0210175 Zlunice  Skochovice * 1 093,7455 0 15,3714 50,2444 CZ0210186 Upor  Cerninovsko * 873,8382 0 14,4958 50,3278 CZ0210409 Kuliva hora * 37,7404 0 14,2850 49,9650 CZ0210421 Mramor * 127,4599 0 14,1233 49,8975 CZ0210704 Certova skala * 3,8899 0 13,7922 49,9978 CZ0210708 Stribrny luh * 104,6507 0 13,8886 50,0169 CZ0210713 Polabske hury 24,8473 0 14,8378 50,1619 CZ0210714 Lzovicke tune * 69,654 0 15,3306 50,0308 CZ0210719 Milcice * 3,8604 0 14,9800 50,1083 CZ0210720 Loucenske rybnicky 4,688 0 15,0183 50,2997 CZ0210721 Penovce u rybnika Lutovnik * 0,9769 0 15,0056 50,2917 CZ0210726 Vapnomilny bor u Liskeho 4,0755 0 13,9364 50,2581 CZ0210729 Vetrusicke rokle * 36,8495 0 14,3786 50,1936 CZ0210730 Piscina u Bysicek 0,5217 0 14,7842 50,1867 CZ0210731 Risnice 4,9283 0 14,8958 49,5558 CZ0210732 Kaliste * 6,0321 0 14,6919 49,6650 CZ0210733 Pahorek u Ledcic 1,3074 0 14,3164 50,3497 CZ0212001 Brezinsky rybnik 4,083 0 13,7811 49,5258 CZ0212002 Cervene doliky 2,1671 0 13,9533 50,2117 CZ0212004 Malikovicka stran 9,6112 0 13,9850 50,2072 CZ0212006 Drhleny 17,091 0 15,0800 50,4947 CZ0212008 Hadce u Hrncir * 2,8299 0 14,8511 49,5853 CZ0212010 Hvozdanske Haje 3,0712 0 13,7972 49,5247 CZ0212016 Milska stran 12,2152 0 13,8756 50,2356 CZ0212019 Smradovna * 159,4868 0 13,8986 50,2672 CZ0212020 Reckov 29,3347 0 14,9044 50,4983 CZ0212021 Slatinna louka u Velenky 7,5928 0 14,9039 50,1531 CZ0212022 Slepec 8,5125 0 14,7883 50,2842 CZ0212023 Piscina u Tisic * 0,5997 0 14,5517 50,2653 CZ0213001 Novy rybnik u Kaciny 14,2096 0 15,3494 49,9678 CZ0213004 Rybnik Stary u Lichov 3,1127 0 14,3244 49,6925 CZ0213005 Sachovec 2,3818 0 14,8289 49,9517 CZ0213006 Valcha 2,1997 0 14,8650 50,5017 CZ0213008 Bezdekovsky lom 1,1419 0 13,8894 49,5722 CZ0213009 Vlasimska Blanice * 404,2066 0 14,8406 49,6281 CZ0213013 Breznice  Obloucek 17,0636 0 13,9658 49,5422 CZ0213015 Dobrissky park * 38,075 0 14,1800 49,7767 CZ0213016 Zakolansky potok * 10,1023 0 14,2406 50,1469 CZ0213017 Drazska Koupe 8,3782 0 13,9131 49,5158 CZ0213023 Hrdlicka  Zdanska hora * 68,0736 0 14,4089 49,7919 CZ0213028 Kalivody 13,0829 0 13,8300 50,2069 CZ0213029 Kalspot 4,2386 0 14,0314 50,1244 CZ0213038 Kysice  Kobyla 20,3731 0 14,0878 50,0892 CZ0213039 Labe  Libechov 116,9273 0 14,4511 50,3764 CZ0213042 Losinsky potok 0,6669 0 15,0181 49,7908 CZ0213043 Trestibok * 29,0339 0 14,4511 49,8769 CZ0213047 Minartice 2,7497 0 14,5386 49,6636 CZ0213048 Mydlovarsky luh 3,9515 0 14,9167 50,1744 CZ0213050 Ohrazenicky potok 1,6229 0 13,9419 49,7619 CZ0213051 Oskobrh 94,1636 0 15,2314 50,1478 CZ0213058 Lom na Plachte 0,7687 0 14,7272 50,0317 CZ0213059 Trebichovicka olsinka 0,4477 0 14,0789 50,1858 CZ0213061 Tynecke mokriny 77,0749 0 15,3900 50,0492 CZ0213063 Rakovnik  za koupalistem 9,9976 0 13,7550 50,1014 CZ0213064 Rozmital pod Tremsinem 56,8823 0 13,8703 49,5839 CZ0213065 Na Babe * 29,2094 0 13,8764 50,0272 CZ0213066 Rybnik Vocert a Lazy 22,9898 0 13,7861 49,5183 CZ0213067 Sazava 72,7629 0 15,1900 49,7211 CZ0213068 Dolni Sazava 398,0326 0 14,9211 49,8636 CZ0213069 Sedlecsky potok 2,682 0 14,8117 49,6536 CZ0213070 Slansko  Bysensky potok * 26,2641 0 14,0528 50,2439 CZ0213071 Slavkov 4,6722 0 14,6067 49,6825 CZ0213072 Smecno * 70,1981 0 14,0228 50,1911 CZ0213076 Stepanovsky potok 16,545 0 15,0297 49,7361 CZ0213077 Suchdolsky rybnik 10,8745 0 14,6425 49,5064 CZ0213078 Trhovky 17,7027 0 14,1744 49,5831 CZ0213081 Vapenicke jezero 8,3853 0 14,4181 49,6178 CZ0213082 Velky Raputovsky rybnik 10,4754 0 13,8414 49,5317 CZ0213083 Veltrusy * 297,4323 0 14,3369 50,2867 CZ0213084 Vlckovice  Dubsky rybnik 7,8193 0 14,7197 49,6311 CZ0213086 Aglaia 520,822 0 14,1850 49,8078 CZ0213512 Skocova  piskovna 3,1376 0 13,8528 49,9767 CZ0213600 Bela pod Bezdezem  zamek 1,226 0 14,8072 50,5017 CZ0213601 Jungmannova skola v Beroune 0,2147 0 14,0686 49,9622 CZ0213602 Dobrissky zamek 0,4848 0 14,1792 49,7817 CZ0213610 Krivoklat  hrad 1,2208 0 13,8722 50,0378 CZ0213611 Ledce  hajovna 0,0283 0 15,0783 50,3547 CZ0213612 Loucen  hotel Jivak 0,0325 0 14,9919 50,2764 CZ0213613 Malesov 0,0398 0 15,2253 49,9247 CZ0213615 Stola Jarnice 0,0399 0 14,3375 49,5861 CZ0213620 Stola Moric 0,0398 0 14,8233 49,6150 CZ0213621 Stoly Velke Ameriky 33,5465 0 14,1953 49,9581 CZ0213626 Suchomasty  zamecek 0,0471 0 14,0572 49,8939 CZ0213628 Tocnik  hrad 0,4043 0 13,8872 49,8906 CZ0213629 Tynecka rotunda 0,0079 0 14,5928 49,8306 CZ0213630 Vysoky Ujezd  kostel 0,0526 0 14,4744 49,8131 CZ0213631 Svata Dobrotiva 0,44 0 13,8414 49,7650 CZ0213776 Bezdecin 81,1779 0 14,8947 50,3969 CZ0213777 Bohostice 5,5192 0 14,1311 49,6036 CZ0213779 Brezanske udoli * 496,5257 0 14,4206 49,9675 CZ0213783 Felbabka 11,3754 0 13,9347 49,8075 CZ0213784 Horni a Dolni obdenicky rybnik 31,6206 0 14,3661 49,5589 CZ0213785 Horni solopysky rybnik 20,7986 0 14,3925 49,6550 CZ0213787 Hrachoviste 62,829 0 13,9008 49,7897 CZ0213789 Jablonna  mokrad 12,8579 0 14,1531 49,6589 CZ0213790 Jaburek 16,4961 0 13,8969 50,0647 CZ0213791 Jezera 4,7252 0 14,4239 49,6047 CZ0213792 Kacina * 196,7672 0 15,3358 49,9825 CZ0213794 Kerske rybnicky 9,2342 0 14,9258 50,1303 CZ0213796 Kolin  letiste 22,3596 0 15,1733 50,0022 CZ0213802 V hladomori * 146,6388 0 14,4014 49,9075 CZ0213814 Ledny potok 1,6149 0 13,7139 49,7164 CZ0213817 Obecnicky potok 1,1052 0 13,9522 49,7136 CZ0213818 Octarna 15,0656 0 13,9100 49,7186 CZ0213822 V Hlinistatech 1,288 0 13,7681 49,9611 CZ0214002 Karlicke udoli * 524,9438 0 14,2533 49,9464 CZ0214003 Zlaty kun * 105,7205 0 14,0831 49,9117 CZ0214004 Cerny Orel 226,7132 0 14,7461 50,1981 CZ0214005 Andelske schody * 186,8343 0 14,2319 49,8297 CZ0214006 Milovice  Mlada 1 244,11 0 14,8858 50,2706 CZ0214007 Karany  Hrbackovy tune * 348,0814 0 14,8106 50,1669 CZ0214008 Lanska obora * 2 999,5048 0 13,9189 50,0883 CZ0214009 Libicke luhy * 1 478,7352 0 15,1781 50,1044 CZ0214010 Domanovicky les 354,8923 0 15,3383 50,1122 CZ0214011 Tyrov  Ouporsky potok * 1 341,2204 0 13,8111 49,9694 CZ0214012 Prihrazske skaly 519,309 0 15,0614 50,5225 CZ0214013 Kokorinsko * 9 679,7813 0 14,5794 50,4392 CZ0214014 Podlesi 8,9029 0 14,8644 49,6239 CZ0214015 Vuznice * 397,2324 0 13,9942 50,0256 CZ0214016 Zelivka * 1 329,2088 0 15,2369 49,6547 CZ0214017 Karlstejn  Koda * 2 658,0247 0 14,1456 49,9569 CZ0214025 Udoli Plakanek 90,1267 0 15,1344 50,4836 CZ0214037 Kotyz * 28,8913 0 14,0519 49,9156 CZ0214039 Stroupinsky potok * 5,9415 0 13,8650 49,9033 CZ0214040 Louky u Drahlina 12,6201 0 13,9567 49,7331 CZ0214041 Niva Kotelskeho potoka * 186,8443 0 13,8475 49,6194 CZ0214042 Padrtsko * 829,9154 0 13,7742 49,6683 CZ0214043 Niva Bele u Klokocky 11,198 0 14,8850 50,4956 CZ0214044 Kersko 217,1575 0 14,9356 50,1450 CZ0214045 Prameny Klicavy * 62,6564 0 13,8311 50,1447 CZ0214046 Rybnik Vidlak 5,8583 0 15,2061 49,8414 CZ0214047 Brda * 66,2437 0 13,9047 49,7453 CZ0214049 Piscina u Tuhane 0,4236 0 14,5211 50,2958 CZ0214050 Zehunsko * 358,1087 0 15,3106 50,1550 CZ0310001 Fabian  Homolka 263,2859 0 14,9892 49,0311 CZ0310008 Rybnik Ruze 2,066 0 15,1150 49,0719 CZ0310009 Velky Hodonicky rybnik 2,7768 0 14,5556 48,7006 CZ0310010 Klokocinske louky 29,7174 0 14,1906 49,2231 CZ0310014 Libin * 132,5738 0 14,0106 48,9872 CZ0310017 Planicsky rybnik-Bobovec * 407,226 0 14,1786 48,7117 CZ0310019 Zelendarky 38,4527 0 14,2572 49,2081 CZ0310020 Velky a Maly Kamyk 447,4244 0 14,2956 49,2286 CZ0310022 Vyri skaly nad Otavou 6,007 0 14,1869 49,3919 CZ0310032 Certova stena-Luc 132,6244 0 14,2694 48,6311 CZ0310033 Udoli Luznice a Vlasenickeho potoka * 152,619 0 14,5817 49,4008 CZ0310035 Vltava Rozmberk-Vetrni 129,5996 0 14,3431 48,7111 CZ0310057 Pohori na Sumave * 156,8749 0 14,6814 48,6114 CZ0310063 Pastvina u Prestovic * 1,2754 0 13,9536 49,2778 CZ0310067 Rysovy 35,3846 0 13,8939 49,2781 CZ0310070 Hadi vrch 12,1119 0 15,1961 48,9631 CZ0310073 Kralek 3,7986 0 14,8967 49,1758 CZ0310074 Osika 67,3814 0 15,1469 49,0311 CZ0310080 Dvoriste 25,5292 0 14,6486 49,0681 CZ0310084 Nerestsky lom * 5,3113 0 14,0678 49,5083 CZ0310163 Zofinsky prales  Pivonicke skaly 416,8643 0 14,6953 48,6617 CZ0310605 Zofinka * 338,0786 0 14,8836 48,8261 CZ0310610 Cervene blato * 395,3683 0 14,8075 48,8697 CZ0310611 Siroke blato * 95,5419 0 14,9856 48,9058 CZ0310615 Pisecny presyp u Vlkova 1,3734 0 14,7144 49,1592 CZ0310618 Rybnik Motovidlo 11,5839 0 14,3794 48,9992 CZ0312030 Cista hora * 0,6985 0 13,7769 49,1281 CZ0312032 Haje * 1,6967 0 13,7778 49,1092 CZ0312033 Hroby * 0,1437 0 14,8564 49,3933 CZ0312034 Jaroskov * 1,5069 0 13,6747 49,1117 CZ0312035 Kladrubska hora 12,5259 0 14,8531 49,4294 CZ0312036 Kozlovska stran * 1,3186 0 13,7292 49,3075 CZ0312038 Lomnicky velky rybnik 41,6304 0 14,7114 49,0944 CZ0312040 Maly Horusicky rybnik 4,9892 0 14,7028 49,1531 CZ0312045 Polna * 0,6404 0 14,1500 48,7928 CZ0312048 Stici rybnik 3,8105 0 14,7842 48,9903 CZ0312050 Ubislav * 0,2557 0 13,6578 49,1197 CZ0312226 Svaty Kriz * 8,3988 0 14,1992 48,8472 CZ0313004 Tercino udoli 5,9199 0 14,7569 48,7794 CZ0313092 Bedrichovsky potok 1,1034 0 14,7075 48,7492 CZ0313094 Blatna * 43,3607 0 13,8744 49,4250 CZ0313096 Cabuze 38,5459 0 13,7122 49,1236 CZ0313097 Cepska piskovna a okoli 141,1588 0 14,8331 48,9172 CZ0313098 Hlinir  Ponedrazka 164,3175 0 14,6850 49,1319 CZ0313099 Hlubocke hraze 67,1265 0 14,4419 49,0486 CZ0313101 Krvavy a Kaclezsky rybnik 561,6693 0 15,1072 49,1114 CZ0313103 Lom Skalka u Sepekova 2,1662 0 14,4433 49,4403 CZ0313106 Luznice a Nezarka * 859,5027 0 14,7050 49,2461 CZ0313110 Moravska Dyje 167,5592 0 15,4367 49,0117 CZ0313113 Sokoli hnizdo a bazantnice * 47,7426 0 14,7750 48,7972 CZ0313114 Onsovice  Mlyny 24,1455 0 13,7578 49,1058 CZ0313115 Boukal 4,6143 0 14,3369 49,4653 CZ0313116 Radomilicka mokrina 47,4734 0 14,2581 49,1286 CZ0313117 Preslickovy rybnik 8,4441 0 14,8022 48,7700 CZ0313119 Raseliniste Radlice 3,1604 0 15,3167 49,1317 CZ0313122 Steken 6,0222 0 14,0161 49,2633 CZ0313123 Stropnice 1 268,9972 0 14,7272 48,8575 CZ0313125 Tabor  Zahradka 30,0786 0 14,6247 49,4208 CZ0313128 Nadejska soustava * 612,2595 0 14,7428 49,1214 CZ0313129 Purkrabsky rybnik a Tocnik * 7,8973 0 14,9153 48,9450 CZ0313131 Trebon * 98,1216 0 14,7778 48,9872 CZ0313132 Tune u Spacku 0,6413 0 14,4897 48,9475 CZ0313134 Ujezdec  Planinsky rybnik a Kozor 20,4734 0 13,8178 49,4950 CZ0313137 Veversky potok 2,0129 0 14,7969 48,7539 CZ0313138 Vrbenske rybniky * 320,2272 0 14,4317 49,0011 CZ0313140 Zavisinsky potok 9,3505 0 13,8225 49,5364 CZ0313141 Zofina Hut 45,0977 0 14,9083 48,8114 CZ0313513 Raseliniste Kaplicky * 116,2537 0 14,2214 48,5994 CZ0313635 Kratochvile  zamek 0,0736 0 14,1683 49,0589 CZ0313805 Blanice 7,4356 0 13,9336 49,0119 CZ0313815 Maly Bukac 5,0877 0 15,1525 49,1653 CZ0313820 Prachatice  kostel 0,0776 0 13,9992 49,0131 CZ0313822 Kostenicky potok 28,4118 0 15,0244 49,0244 CZ0314019 Velky a Maly Tisy * 677,6577 0 14,7256 49,0603 CZ0314021 Borkovicka blata * 638,7831 0 14,6417 49,2283 CZ0314022 Horni Malse * 1 609,0158 0 14,5772 48,6186 CZ0314023 Trebonsko  stred * 4 026,7875 0 14,8997 48,9206 CZ0314024 Sumava * 171 866,114 0 13,6408 48,9369 CZ0314044 Opolenec * 20,6662 0 13,7969 49,0869 CZ0314109 Ruda * 77,7623 0 14,6878 49,1483 CZ0314123 Boletice * 20 348,7324 0 14,0961 48,8406 CZ0314124 Blansky les * 22 211,9424 0 14,2914 48,9089 CZ0314126 Hlubocke obory * 3 257,0505 0 14,4769 49,0975 CZ0314634 Chynovska jeskyne 2,9897 0 14,8342 49,4297 CZ0314635 Mnissky rybnik 25,7045 0 15,1017 49,0094 CZ0314636 Tejmlov  Nad Zavirkou * 22,493 0 13,6550 49,1303 CZ0314637 Raseliniste u Suchdola 7,849 0 15,2397 49,1319 CZ0314638 Vosecky rybnik 7,0665 0 15,1314 49,1350 CZ0314639 Rybniky u Lovetina 10,8951 0 15,0544 49,2061 CZ0314640 Rybnik Brand 34,8842 0 15,1864 48,9628 CZ0314641 Zlaty potok v Posumavi * 109,87 0 14,0872 48,9750 CZ0314642 Pastvina u Zahorcic 1,5751 0 13,7825 49,4839 CZ0314648 Kocelovicke pastviny 2,1545 0 13,8244 49,4744 CZ0315002 Dolejsi rybnik 6,3927 0 13,8231 49,4319 CZ0315005 Rezabinec 2,7884 0 14,0836 49,2508 CZ0320005 V Ulickach 135,0806 0 13,6969 49,5572 CZ0320013 Prameniste Presinskeho potoka * 43,9245 0 13,6347 49,5583 CZ0320022 Svihovske hvozdy * 724,1597 0 13,2286 49,4636 CZ0320023 Cepicna * 175,998 0 13,5894 49,2717 CZ0320029 Chlumska stran * 117,0269 0 13,6536 49,9356 CZ0320030 Haltravsky hreben * 965,3511 0 12,7578 49,4472 CZ0320037 Na pozarech * 78,0217 0 12,4833 49,6958 CZ0320043 Pavlova Hut * 33,5865 0 12,4608 49,7817 CZ0320053 Kohoutov * 1 262,6316 0 13,7600 49,9308 CZ0320140 Chejlava * 375,0604 0 13,5464 49,5303 CZ0320180 Cerchovsky les * 2 297,2184 0 12,7931 49,3769 CZ0320437 Svate Pole 3,5449 0 13,7186 49,3039 CZ0322055 Drahotinsky les 16,2404 0 12,7756 49,5153 CZ0322057 Manovicky rybnik 6,7339 0 13,6069 49,4575 CZ0322058 Pastviste u Finu * 11,4468 0 13,5714 49,2100 CZ0322059 Pohorsko * 0,4995 0 13,6264 49,1594 CZ0322060 Vlkonice * 1,0699 0 13,5964 49,3000 CZ0323142 Berounka 140,3452 0 13,5981 49,9308 CZ0323143 Blovice 7,9471 0 13,5286 49,5825 CZ0323144 Bonetice 0,4362 0 12,8200 49,6753 CZ0323145 Bradava * 25,6249 0 13,6397 49,6094 CZ0323147 Darmysl  piskovna 0,4901 0 12,8828 49,6381 CZ0323149 Kakejcov 1,581 0 13,6094 49,6672 CZ0323150 Kamenec 9,9802 0 13,5964 49,8772 CZ0323151 Katerinsky a Nivni potok 979,349 0 12,6681 49,6694 CZ0323155 Lopata * 16,752 0 13,5572 49,6642 CZ0323156 Mesensky potok * 1,0379 0 13,6606 49,6483 CZ0323158 Osek  rybnik Labutinka 14,7062 0 13,5842 49,7822 CZ0323159 Plzen  Zabela * 116,5565 0 13,4456 49,7800 CZ0323160 Pocinovice 0,8198 0 12,9572 49,5928 CZ0323161 Presinsky potok * 1,3296 0 13,6028 49,5575 CZ0323162 Prestice  V Hlinkach 9,7548 0 13,3136 49,5978 CZ0323163 Pruhonsky rybnik 1,0769 0 13,5550 49,4814 CZ0323164 Rabi 2,804 0 13,6267 49,2903 CZ0323165 Radbuza 13,035 0 12,8464 49,5594 CZ0323166 Radbuza  Novy Dvur  Pila * 11,1974 0 12,6656 49,5542 CZ0323167 Rokycany  vojenske cviciste 66,2522 0 13,5806 49,7217 CZ0323169 Stribro  vojenske cviciste 106,3958 0 12,9692 49,7572 CZ0323170 Zlaty potok * 1,8703 0 13,4044 49,5169 CZ0323478 Trebycinka u Bezdekova 0,6908 0 13,3333 49,4792 CZ0323636 Dolany  kostel 0,053 0 13,2492 49,4425 CZ0323637 Stola Rohatiny I 0,0398 0 13,4969 49,9325 CZ0323638 Jeskyne Inku 0,0398 0 12,7928 49,9275 CZ0323639 Liblin  lihovar 0,03 0 13,5419 49,9172 CZ0323640 Manetin  kostel 0,0465 0 13,2311 49,9914 CZ0323641 Predslav  kostel 0,0428 0 13,3550 49,4481 CZ0323642 Radnice  kostel 0,0457 0 13,6072 49,8575 CZ0323644 Stola Loreta 0,0398 0 13,2800 49,3567 CZ0323645 Stola Vera 0,0398 0 12,7772 49,9169 CZ0323646 Stribro  stoly Dlouhy tah 0,0398 0 13,0156 49,7575 CZ0323647 Vseruby  kostel 0,0474 0 13,2281 49,8419 CZ0323648 Zihobce  zamek 0,1113 0 13,6319 49,2150 CZ0323812 Klabava 2,3534 0 13,7025 49,7261 CZ0323824 Ostruzna 20,2674 0 13,3931 49,2631 CZ0323825 Hadovka 3,3035 0 12,9225 49,8750 CZ0324025 Kanon Strely * 358,4276 0 13,4503 49,9136 CZ0324026 Niva Nemanickeho potoka * 680,8242 0 12,6969 49,4561 CZ0324029 Techonicka draha 9,1052 0 13,5567 49,3689 CZ0324032 V Moravkach * 2,4175 0 13,5842 49,3908 CZ0325001 Hradecka bahna 2,7414 0 13,6578 49,7136 CZ0325002 Hurky 6,7854 0 13,1828 49,8964 CZ0410001 Tisovec 26,1234 0 12,5069 50,3542 CZ0410018 Jezersky vrch 31,4604 0 13,2722 50,1231 CZ0410020 Ramena Ohre * 291,1547 0 12,5750 50,1333 CZ0410021 Nadlesi * 111,2594 0 12,7611 50,1586 CZ0410023 Blazejsky rybnik 50,4943 0 13,0175 49,9997 CZ0410038 Mechove udoli 9,9206 0 12,5144 50,0089 CZ0410040 Pernink * 99,8497 0 12,7983 50,3664 CZ0410046 Sibenicni vrch 5,5878 0 12,5242 50,3294 CZ0410047 Stitarsky rybnik 4,2247 0 12,1144 50,2447 CZ0410150 Soos * 458,7625 0 12,4067 50,1519 CZ0410151 Vladar * 237,2515 0 13,2108 50,0786 CZ0410155 Rudne 443,6366 0 12,6833 50,3522 CZ0410168 Vysoka Pec * 210,3183 0 12,6978 50,3325 CZ0410176 Vysoky kamen 2,4716 0 12,4072 50,3017 CZ0410401 Krasenske raseliniste * 151,7351 0 12,7564 50,1078 CZ0410404 Becovske lesni rybniky 50,8354 0 12,8728 50,0933 CZ0410413 Kanon Ohre * 339,5168 0 12,7972 50,1958 CZ0410414 Kladske raseliny * 2 672,8471 0 12,6675 50,0411 CZ0412065 Medvedi rozhledy * 1,6242 0 12,6842 50,0778 CZ0412069 Pramenske pastviny * 0,4994 0 12,7314 50,0617 CZ0412070 Rausenbasska lada * 497,1617 0 12,7444 50,0364 CZ0412071 Skalka pod Tisovym vrchem 1,4596 0 12,8356 50,0361 CZ0413007 Prachomety 20,6674 0 12,9372 50,0111 CZ0413008 Prameny Teple 154,8067 0 12,7606 49,9856 CZ0413009 Rankovicky triangl 11,913 0 12,8442 50,0058 CZ0413013 Mokrady u Tesetic 14,6864 0 13,1025 50,1569 CZ0413014 Hrivinovske pastviny 13,7587 0 13,1108 50,1475 CZ0413015 Louky u Dlouhe Lomnice 26,3037 0 12,9997 50,1514 CZ0413017 U Jedlove 30,0173 0 12,6011 49,9753 CZ0413018 U hajenky 6,2966 0 12,8642 50,0658 CZ0413173 Za Udrci 31,7763 0 13,0689 50,1367 CZ0413174 Borecke rybniky 4,2023 0 12,9547 50,3181 CZ0413177 Bystrina  Luzni potok 1 122,5644 0 12,1369 50,2850 CZ0413179 Podhorni louky 41,331 0 12,7958 49,9744 CZ0413180 Horni Kramolin  Ovesne 18,1443 0 12,7992 49,9575 CZ0413181 Mokrady u Javorne 51,9868 0 12,9450 50,1253 CZ0413182 U bunkru 56,5867 0 12,7361 50,0925 CZ0413184 Piskovna Erika 21,8527 0 12,6031 50,2150 CZ0413185 Matyas 70,8804 0 12,6292 50,2025 CZ0413187 Mezi rybniky 10,2148 0 12,9150 50,0894 CZ0413188 Olsova vrata 46,1322 0 12,9253 50,2150 CZ0413190 Ostrovske rybniky 121,0345 0 12,9197 50,2972 CZ0413191 Na Pilske sachte 17,2498 0 12,9253 50,1700 CZ0413193 U sedmi rybniku 7,557 0 12,3344 50,1592 CZ0413194 Strela 22,863 0 13,2803 50,0964 CZ0413195 Tepla s pritoky a Otrocinsky potok 27,5302 0 12,7992 50,0478 CZ0413196 Tyniste 5,8321 0 13,1944 50,1486 CZ0414026 Upolinova louka  Krizky * 687,183 0 12,7625 50,0642 CZ0414027 Lomnicky rybnik * 109,6451 0 12,9586 50,1664 CZ0414110 Krusnohorske plato * 11 760,7218 0 12,7214 50,4011 CZ0414127 Hradiste * 33 159,0685 0 13,1089 50,2519 CZ0420004 Vrbka 16,0724 0 14,1631 50,3928 CZ0420007 Holy vrch * 38,2358 0 14,2319 50,5314 CZ0420008 Na Cernci 7,1383 0 14,3739 50,5481 CZ0420012 Zelinsky meandr * 189,6673 0 13,3214 50,3678 CZ0420013 V hlubokem * 23,4725 0 13,9733 50,3594 CZ0420014 Hora Rip * 90,0487 0 14,2872 50,3839 CZ0420015 Myslivna * 61,9669 0 14,0764 50,3950 CZ0420021 Kokrhac  Hasistejn * 168,024 0 13,2492 50,4411 CZ0420026 Boren * 67,4043 0 13,7658 50,5297 CZ0420035 Na louckach * 1 015,1181 0 13,1928 50,4686 CZ0420041 Skalky u Trebuticek * 65,2897 0 14,2494 50,5375 CZ0420044 Evanska rokle 16,5649 0 14,0344 50,3844 CZ0420053 Raseliniste U jezera  Cinovecke raseliniste * 61,0186 0 13,7414 50,7128 CZ0420059 Strane u Velkeho Ujezdu 8,6046 0 14,2347 50,5517 CZ0420061 Strane nad Chomutovkou 8,7581 0 13,5856 50,3906 CZ0420063 Stroupec 24,3882 0 13,4953 50,3614 CZ0420069 Detansky chlum * 48,969 0 13,3092 50,2014 CZ0420073 Udoli Podbradeckeho potoka * 94,0635 0 14,0928 50,3725 CZ0420074 Grunwaldske vresoviste * 129,9946 0 13,6800 50,6900 CZ0420076 Na dlouhe strani 13,598 0 14,1353 50,3756 CZ0420082 Studenec * 846,2335 0 14,4656 50,8322 CZ0420083 Spravedlnost-Chribska * 61,0896 0 14,4697 50,8764 CZ0420085 Mokrad pod Terezinskou pevnosti 3,8458 0 14,1644 50,5175 CZ0420144 Novodomske a polske raseliniste * 2 505,375 0 13,2106 50,5111 CZ0420160 Podmilesy * 237,5555 0 13,1869 50,4236 CZ0420165 Velky vrch  Cernodoly * 87,4069 0 13,8333 50,3811 CZ0420166 Velky rybnik * 88,8164 0 14,5294 50,8894 CZ0420171 Udoli Hacky * 105,9614 0 13,3567 50,4711 CZ0420406 Krizove vrsky, Maly vrch, Sibenik * 18,3414 0 13,8267 50,4319 CZ0420416 Milesovka * 490,1785 0 13,9406 50,5528 CZ0420449 Sedlo * 54,3701 0 14,2622 50,5958 CZ0420451 Bohynska lada, Chmelnik, Lotaruv vrch * 376,8554 0 14,1519 50,7525 CZ0420454 Lipska hora * 66,0249 0 13,9144 50,5136 CZ0420455 Lhota * 82,9671 0 13,9308 50,5269 CZ0420456 Ostry * 93,2383 0 13,9553 50,5303 CZ0420459 Kostalov * 485,4839 0 13,9928 50,5003 CZ0420460 Trtenske strane 12,5636 0 13,8789 50,4300 CZ0420462 Plesivec 5,1961 0 14,0889 50,5644 CZ0420500 Libouchecke buciny * 601,5499 0 14,0697 50,7747 CZ0420501 Olsovy potok * 357,5893 0 14,0064 50,8014 CZ0420507 Udoli Chribske Kamenice * 338,2513 0 14,5381 50,8458 CZ0420520 Luzickohorske buciny * 625,7191 0 14,6139 50,8511 CZ0420525 Slanisko u Skrle 10,0094 0 13,5281 50,4175 CZ0420528 Klinovecke Krusnohori * 1 175,673 0 13,0064 50,4028 CZ0422075 Borecsky vrch * 34,1356 0 13,9881 50,5142 CZ0422077 Klenec * 5,2667 0 14,2564 50,3889 CZ0422079 Kralovomlynsky rybnik 0,6047 0 14,1558 50,8336 CZ0422081 Na spalenisti 2,181 0 13,6767 50,2592 CZ0422084 Pisciny u Oleska 28,8457 0 14,2000 50,4825 CZ0422085 Sobechlebske terasy 2,3978 0 13,5308 50,2172 CZ0422087 V kuksu 20,2197 0 14,3594 50,5222 CZ0423001 Hunikovsky potok * 4,2579 0 14,4186 50,7764 CZ0423006 Nebesky rybnicek u Veseli 1,368 0 14,4425 50,4925 CZ0423198 Bezejmenny pritok Trojhorskeho potoka * 0,7727 0 14,2000 50,6061 CZ0423201 Blsansky chlum * 18,4263 0 13,8397 50,3464 CZ0423202 Brezina 59,7703 0 13,8992 50,5461 CZ0423203 Cernovice 13,6937 0 13,3714 50,4486 CZ0423206 Dobrna 7,7513 0 14,2853 50,7558 CZ0423210 Doubravka * 42,7413 0 13,8594 50,6383 CZ0423211 Haj u Oseka 12,9715 0 13,7247 50,6358 CZ0423212 Horenec  Cicov * 20,831 0 13,8008 50,4608 CZ0423213 Chomutov  zoopark * 44,3752 0 13,4253 50,4747 CZ0423215 Katerina  mokrad 9,8511 0 13,9019 50,6567 CZ0423216 Kopistska vysypka 327,6803 0 13,5997 50,5369 CZ0423217 Krasny Dvur * 103,9764 0 13,3564 50,2456 CZ0423219 Lucni potok  Trebusin * 0,6592 0 14,2167 50,6044 CZ0423223 Petrohrad * 34,2863 0 13,4408 50,1214 CZ0423224 Ploskovice * 9,0081 0 14,2022 50,5594 CZ0423225 Radobyl * 29,329 0 14,0928 50,5317 CZ0423227 Sinutec  Dlouhy kopec * 31,5786 0 13,7931 50,4525 CZ0423228 Stradovsky rybnik 3,7983 0 13,9267 50,6900 CZ0423229 Udlicke Doubi 43,8137 0 13,4611 50,4567 CZ0423232 Vrch Hazmburk * 31,3901 0 14,0142 50,4333 CZ0423233 Vrch Mila 5,49 0 13,7578 50,4344 CZ0423236 Vsechlapy  Kamyk * 12,0851 0 13,8378 50,4622 CZ0423507 Horni Kamenice 185,6252 0 14,3575 50,8094 CZ0423510 Ohre 506,9111 0 14,1625 50,4506 CZ0423651 Drzovice  rodinny dum 0,0385 0 14,3267 50,6133 CZ0423652 Chribska  kostel 0,0649 0 14,4825 50,8639 CZ0423653 Jilove u Decina  skola 0,0873 0 14,1050 50,7622 CZ0423654 Lobendava  kostel 0,0941 0 14,3167 51,0206 CZ0423656 Ustek  kostel 0,0761 0 14,3436 50,5847 CZ0424030 Bezrucovo udoli * 1 195,0762 0 13,3450 50,5031 CZ0424031 Ceske Svycarsko * 10 621,0487 0 14,3553 50,8783 CZ0424033 Rana  Hradek * 168,942 0 13,7656 50,4053 CZ0424034 Babinske louky 74,2738 0 14,1306 50,5972 CZ0424036 Besicky chochol * 28,5255 0 13,3667 50,3675 CZ0424037 Lovos * 292,9447 0 14,0208 50,5336 CZ0424038 Holy vrch u Hlinne * 102,9062 0 14,1122 50,5767 CZ0424039 Oblik  Srdov  Brnik * 335,1659 0 13,8158 50,4153 CZ0424111 Labske udoli * 1 368,7935 0 14,2142 50,8439 CZ0424125 Doupovske hory * 12 584,7146 0 13,2281 50,2864 CZ0424127 Vychodni Krusnohori * 14 629,3396 0 13,6561 50,6328 CZ0424129 Bile strane u Litomeric * 63,9196 0 14,1319 50,5583 CZ0424133 Strane nad Suchym potokem 5,6331 0 14,2597 50,5292 CZ0424134 Sovice u Brzanek 1,0679 0 14,3064 50,4656 CZ0424135 Bile strane u Steti * 11,3527 0 14,3833 50,4689 CZ0424136 Strane u Drahobuzi 7,8494 0 14,3347 50,5261 CZ0510028 Ralsko * 143,6954 0 14,7617 50,6731 CZ0510164 Kozlov  Tabor * 304,2446 0 15,3503 50,5056 CZ0510191 Prulom Jizery u Rakous * 1 062,1517 0 15,1919 50,6189 CZ0510400 Jizerskohorske buciny * 3 536,9561 0 15,1661 50,8628 CZ0510402 Raseliniste Jizerky * 263,5663 0 15,3206 50,8294 CZ0510403 Quarre * 2,3924 0 15,2825 50,8586 CZ0510405 Bukovec * 120,2489 0 15,3589 50,8128 CZ0510408 Smedava * 41,2445 0 15,2786 50,8361 CZ0510412 Jizerske smrciny * 285,6949 0 15,2394 50,8375 CZ0510415 Raseliniste Jizery * 390,1904 0 15,3431 50,8506 CZ0510441 Binov  Bobri souteska * 455,9207 0 14,3675 50,6483 CZ0510508 Klic 322,8296 0 14,5672 50,7842 CZ0510509 Jezevci vrch * 95,9994 0 14,7042 50,7886 CZ0512100 Roverske skaly 1 688,5811 0 14,4603 50,5700 CZ0513237 Ceska Lipa  mokrad v nive Sporky 20,2628 0 14,5283 50,7008 CZ0513238 Cihelenske rybniky 9,0536 0 14,4956 50,7000 CZ0513240 Janovicke rybniky 1,8591 0 14,8325 50,7639 CZ0513244 Manusicke rybniky 16,3831 0 14,5108 50,7119 CZ0513249 Prachen  Zicht 2,0807 0 14,4942 50,7714 CZ0513251 Rokytka 0,8442 0 14,9572 50,7817 CZ0513254 Lucni potok 1,1835 0 15,0742 50,7275 CZ0513255 Slatinne vrchy * 138,4586 0 14,7081 50,5528 CZ0513256 Smeda 142,4326 0 15,0342 50,9675 CZ0513257 Struznicke rybniky 17,5068 0 14,4736 50,7033 CZ0513505 Dolni Ploucnice 779,2812 0 14,3322 50,7222 CZ0513506 Horni Ploucnice * 837,3537 0 14,5981 50,6714 CZ0513508 Zahradky * 14,3914 0 14,5228 50,6369 CZ0513509 Svitavka 10,1094 0 14,6714 50,7972 CZ0513657 Bila Desna  kanal protrzene prehrady 0,0797 0 15,2939 50,8022 CZ0513658 Cesky Dub  zakladni umelecka skola 0,0545 0 14,9947 50,6603 CZ0513659 Doksy  zamek 0,5674 0 14,6528 50,5650 CZ0513662 Lemberk  zamek 0,2474 0 14,7881 50,7775 CZ0513663 Podhaji  chalupa 0,0215 0 15,2344 50,5192 CZ0513665 Skalice u Ceske Lipy 0,0399 0 14,5272 50,7403 CZ0513666 Jeskyne Sklepy pod Troskami 0,0398 0 15,2356 50,5167 CZ0513668 Zdislava  kostel 0,0558 0 14,8750 50,7622 CZ0514041 Suchy vrch  Nadeje 187,7514 0 14,6447 50,8197 CZ0514042 Jestrebsko  Dokesko * 6 927,2119 0 14,6561 50,6131 CZ0514113 Podtrosecka udoli 518,8955 0 15,2192 50,5256 CZ0514243 Velky a Maly Bezdez * 70,3366 0 14,7178 50,5403 CZ0514667 Zapadni jeskyne 0,0399 0 14,8853 50,7908 CZ0514668 Vapenice  Basa * 137,5634 0 15,0047 50,7106 CZ0514669 Poselsky a Mariansky rybnik * 79,6177 0 14,6722 50,5483 CZ0514670 Ronov  Vlhost * 747,3622 0 14,4478 50,6139 CZ0514672 Udoli Jizery a Kamenice * 400,5479 0 15,3017 50,6358 CZ0515001 Cerveny rybnik 3,8342 0 14,5511 50,7347 CZ0520008 Kamenna 2,9059 0 15,7900 50,5706 CZ0520009 Perna 119,8724 0 15,2578 50,2928 CZ0520020 Hradecek 119,8998 0 15,8375 50,5861 CZ0520022 Miletinska bazantnice 69,3921 0 15,6619 50,3967 CZ0520028 Babiccino udoli  Ryzmburk * 65,4582 0 16,0403 50,4297 CZ0520030 Nechanice  Lodin * 1 562,4649 0 15,5950 50,2242 CZ0520038 Cesovske lesy 739,9014 0 15,3322 50,3322 CZ0520178 Brezinka * 161,4307 0 16,1994 50,4156 CZ0520184 Veselsky haj 446,3919 0 15,4772 50,3208 CZ0520507 Kozinek * 84,0753 0 16,2092 50,5083 CZ0520508 Starkovske buciny 129,1608 0 16,1539 50,5389 CZ0520511 Zaltman * 91,2073 0 16,0428 50,5514 CZ0520518 Broumovske steny 1 354,9081 0 16,3003 50,5436 CZ0520519 Adrspassko-teplicke skaly * 1 715,7367 0 16,1264 50,5950 CZ0520600 Trckov 431,5577 0 16,4281 50,3097 CZ0520603 Pansky vrch * 70,2772 0 16,3264 50,3778 CZ0520604 Zdobnice  Ricka * 434,9145 0 16,4019 50,1761 CZ0522002 Hustiransky les 1,6436 0 15,7956 50,3514 CZ0522127 Vrazba 6,6499 0 15,8219 50,3342 CZ0522129 Zadni Machova 15,0387 0 16,1267 50,1583 CZ0523002 Hluboky Kovac 7,8532 0 15,4517 50,3847 CZ0523003 Rybnik Strasidlo 3,2373 0 15,4539 50,3953 CZ0523005 Turi rybnik 115,4628 0 16,0542 50,3186 CZ0523006 Pileticky a Libranticky potok 25,3487 0 15,8728 50,2503 CZ0523007 Dedina u Dobrusky 8,0335 0 16,1731 50,2717 CZ0523009 Zamek v Kostelci nad Orlici 0,0196 0 16,1989 50,1236 CZ0523010 Na Plachte 39,1417 0 15,8586 50,1881 CZ0523011 Pod Ryzmburkem 0,7602 0 16,0472 50,4319 CZ0523014 Vladivostok 22,1282 0 16,2800 50,4936 CZ0523264 Bystrice 51,701 0 15,6811 50,2836 CZ0523265 Cervena Tremesna  rybnik 7,3056 0 15,6481 50,4033 CZ0523266 Slatinna louka u Roudnicky 7,6345 0 15,8319 50,1722 CZ0523267 Zaorlicko * 181,1565 0 16,5344 50,1939 CZ0523268 Dubno  Ceska Skalice * 66,0716 0 16,0706 50,4039 CZ0523272 Chlumec  Karlova Koruna * 19,1883 0 15,4517 50,1592 CZ0523273 Javorka a Cidlina  Sber 307,2919 0 15,4750 50,3031 CZ0523274 Libosad  obora * 42,8739 0 15,3825 50,4456 CZ0523275 Kacerov 2,1101 0 16,3722 50,2394 CZ0523276 Kanice  lesni rybnik 0,5467 0 15,5875 50,3017 CZ0523277 Labe  Hostinne 11,1501 0 15,6897 50,5508 CZ0523279 Lukavecky potok 0,6827 0 15,5842 50,4053 CZ0523280 Metuje a Drevic 46,1559 0 16,1703 50,5758 CZ0523282 Nadslav 6,746 0 15,2514 50,4197 CZ0523283 Olesnice 390,3914 0 15,4181 50,1531 CZ0523284 Opocno * 68,3291 0 16,1147 50,2594 CZ0523286 Rybnik Smrkovak 6,9516 0 15,4683 50,3336 CZ0523287 Rybnik Spaleniste 1,5954 0 16,2364 50,2783 CZ0523288 Stara Metuje 23,3818 0 15,9433 50,3422 CZ0523290 Tynistske Poorlici * 648,7489 0 16,0447 50,1803 CZ0523291 Uhrinov  Benatky 5,2976 0 16,3314 50,2217 CZ0523293 Vino 72,399 0 15,3986 50,1494 CZ0523669 Bila Tremesna 0,0399 0 15,7678 50,4578 CZ0523675 Jicineves  zamek 0,3731 0 15,3422 50,3731 CZ0523676 Josefov  pevnost 41,4311 0 15,9303 50,3389 CZ0523677 Kost 0,9432 0 15,1350 50,4903 CZ0523680 Pevnost Dobrosov 1,9725 0 16,2000 50,4081 CZ0523682 Stare Hrady  zamek 1,0308 0 15,2136 50,3864 CZ0523683 Stola Portal 0,0398 0 16,2786 50,3486 CZ0523823 Lucni potok v Podkrkonosi * 3,5621 0 15,7964 50,5889 CZ0524044 Krkonose * 54 972,6689 0 15,6339 50,6969 CZ0524045 Zbytka * 79,4338 0 16,0653 50,2964 CZ0524046 Orlicke hory  sever * 940,938 0 16,3614 50,3378 CZ0524047 Peklo * 474,2281 0 16,1889 50,3742 CZ0524048 Bysicky 17,2989 0 15,6139 50,4153 CZ0524049 Orlice a Labe * 2 683,18 0 16,1822 50,1244 CZ0524050 Halin 163,0527 0 16,1347 50,3167 CZ0525001 Baziny 3,6516 0 16,3003 50,2958 CZ0525002 Rerisny u Machova 4,2226 0 16,2883 50,5042 CZ0530020 Hrebecovsky hrbet * 738,473 0 16,5817 49,7608 CZ0530021 Zernov 312,4113 0 15,9433 50,0944 CZ0530027 Psi kuchyne * 268,6016 0 16,4486 49,8442 CZ0530028 Vadetin  Lansperk 170,814 0 16,4433 49,9947 CZ0530033 Bohdalov 956,418 0 16,7828 49,7392 CZ0530034 Moravska Sazava * 353,3615 0 16,6603 49,9497 CZ0530037 Hemze-Mytkov * 27,8321 0 16,2497 50,0011 CZ0530064 Mazurovy chalupy 11,6674 0 15,9269 50,1617 CZ0530146 Kralicky Sneznik * 1 725,071 0 16,8378 50,1717 CZ0530149 Rychnovsky vrch * 353,3297 0 16,6617 49,8333 CZ0530174 Lanskrounske rybniky * 41,5231 0 16,5800 49,9319 CZ0530500 Lichnice  Kankovy hory * 451,2401 0 15,5925 49,8683 CZ0530501 Brandys * 179,5287 0 16,2917 49,9958 CZ0530502 Seminsky presyp 0,5731 0 15,5219 50,0556 CZ0530503 Litice 111,0038 0 16,3478 50,0819 CZ0532131 U Baninskeho viaduktu 0,9452 0 16,4783 49,6747 CZ0532132 Stremosicka stran 46,0594 0 16,0817 49,8878 CZ0533002 Mala Straka 3,6022 0 15,8783 49,8753 CZ0533005 U Pohranovskeho rybnika 66,2105 0 15,7506 50,0744 CZ0533012 Michnovka-Pravy 2,8234 0 15,6128 50,1361 CZ0533295 Bestvina * 19,0903 0 15,5803 49,8375 CZ0533296 Bousovka 1,1297 0 15,7911 49,8767 CZ0533297 Buky u Vysokeho Chvojna * 29,5266 0 15,9925 50,1367 CZ0533300 Hermanuv Mestec * 62,5764 0 15,6708 49,9442 CZ0533301 Udoli Chrudimky 6,3788 0 15,9828 49,7442 CZ0533302 Cholticka obora * 69,5926 0 15,6153 49,9814 CZ0533303 Chrudimka 230,0122 0 15,6681 49,8117 CZ0533307 Kuneticka hora * 26,941 0 15,8114 50,0803 CZ0533308 Bohdanecsky rybnik a rybnik Matka 251,3 0 15,6744 50,0944 CZ0533309 Pardubice * 2,2371 0 15,7775 50,0422 CZ0533310 Hluboky rybnik * 6,5229 0 15,8339 49,8631 CZ0533312 Rybnik More 2,2636 0 15,5800 49,9633 CZ0533314 Ticha Orlice 39,1703 0 16,6081 50,0500 CZ0533316 Uhersko 81,1644 0 16,0253 49,9922 CZ0533501 Slavicka obora * 7,4476 0 15,7900 49,8703 CZ0533684 Bestvina  krypta 0,0325 0 15,5994 49,8358 CZ0533685 Borova u Policky 0,0378 0 16,1764 49,7289 CZ0533686 Bouda u Techonina 0,0399 0 16,6767 50,0697 CZ0533687 Jeskyne Betnik 0,0398 0 16,0728 49,9444 CZ0533688 Jeskyne u Horniho Ujezda 0,0245 0 16,2281 49,8050 CZ0533691 Parizov 0,0398 0 15,5689 49,8292 CZ0533693 Podolska a Paterova jeskyne 0,0398 0 15,6558 49,8892 CZ0533694 Vranova Lhota 0,0316 0 16,8267 49,7103 CZ0534050 Cerny Nadymac 24,3739 0 15,5825 50,0739 CZ0534051 Anenske udoli * 39,3975 0 15,9875 49,8633 CZ0534052 Dolni Chrudimka 65,5817 0 15,8578 50,0006 CZ0534053 Krkanka-Stradovske peklo * 277,4949 0 15,7717 49,8525 CZ0534054 Hubsky-Stradovka * 76,2302 0 15,8231 49,8061 CZ0534055 Ratajske rybniky 20,4137 0 15,9350 49,7706 CZ0610003 Vysoky kamen u Smrcne 242,0996 0 15,5731 49,4647 CZ0610005 U Hamru 13,2743 0 16,3436 49,5117 CZ0610022 Havranka 22,9689 0 15,5542 49,7319 CZ0610025 Habrova sec 91,4963 0 15,7664 48,9928 CZ0610029 Horni Mrzatec 6,3446 0 15,3658 49,2072 CZ0610030 Doupsky a Bazantka 10,9563 0 15,4264 49,2339 CZ0610056 Svarec * 13,4789 0 16,3531 49,5247 CZ0610145 Hroznetinska louka * 18,7119 0 15,3644 49,7614 CZ0610159 Velky Spicak * 168,8447 0 15,5181 49,3081 CZ0610170 Zhejral * 154,1104 0 15,3153 49,2167 CZ0610175 Baba 82,298 0 15,8650 49,4569 CZ0610179 Jedlovy les a udoli Rokytne 375,0377 0 15,9667 49,0550 CZ0610401 Zakova hora 39,0273 0 15,9922 49,6547 CZ0610412 Ransko * 263,9209 0 15,8036 49,6697 CZ0610512 Luzny rybnik 15,0017 0 15,5456 49,3739 CZ0612133 Dedkovo 5,6337 0 16,3758 49,5456 CZ0612134 Dolni rybnik u Ujezda 9,2421 0 15,8806 49,5075 CZ0612135 Hodiskovsky rybnik 5,0387 0 16,0347 49,5103 CZ0612136 Kobylinec 0,6882 0 15,9367 49,2500 CZ0612137 Obecnik 4,8872 0 16,1417 49,4161 CZ0612139 Pod Kamennym vrchem 12,1247 0 15,8978 49,6167 CZ0612140 Podvesnik 20,6182 0 15,9247 49,4503 CZ0612141 Ptacovsky kopecek 0,7898 0 15,9319 49,2342 CZ0612143 Rybnik u Zadniho Zhorce 7,6508 0 15,9319 49,4281 CZ0612145 Rychtarsky rybnik 5,9954 0 15,8194 49,4447 CZ0612147 Spilberk 0,632 0 16,1269 49,2189 CZ0612149 Suche skaly * 4,8409 0 15,6239 48,9436 CZ0613002 Rostynska obora 49,8787 0 15,4286 49,2536 CZ0613003 Marsovec a Cepicka 12,39 0 16,0625 49,2342 CZ0613004 Brevnicky potok 3,8314 0 15,6111 49,6203 CZ0613005 Martinicky potok 27,4396 0 15,1978 49,5797 CZ0613009 Niva Frysavky 35,3296 0 16,1156 49,6203 CZ0613010 Udoli Svratky u Krasneho 96,533 0 16,1761 49,6786 CZ0613012 Na Ostrazne 1,6739 0 16,2853 49,5750 CZ0613013 Silhanky 5,6951 0 15,4236 49,2469 CZ0613318 Babinsky rybnik 39,1012 0 15,8964 49,5422 CZ0613319 Ficku rybnik 1,0325 0 15,9231 49,5106 CZ0613321 Jankovsky potok 128,2712 0 15,3536 49,4853 CZ0613322 Koupaliste u Bohuslavic 2,9781 0 15,5844 49,1450 CZ0613327 Nova Rise 42,7749 0 15,5450 49,1567 CZ0613328 Raselinne jezirko Rosicka 0,1708 0 15,5136 49,2417 CZ0613332 Slapanka a Zlaty potok 245,3877 0 15,6556 49,5414 CZ0613333 Staviste 3,3901 0 16,0006 49,5761 CZ0613334 Trnava 225,007 0 15,1947 49,5167 CZ0613335 U Borovne 17,3063 0 15,4067 49,1653 CZ0613336 V Kopaninach 0,8999 0 15,4350 49,1347 CZ0613338 Vatin 45,0469 0 15,9408 49,5306 CZ0613695 Biskupice  kostel 0,0295 0 16,0100 49,0378 CZ0613696 Biskupice  skola 0,0403 0 16,0089 49,0364 CZ0613698 Jerisno-Herman 0,0327 0 15,6425 49,7875 CZ0613699 Namest nad Oslavou  zamecek 0,0774 0 16,1653 49,2094 CZ0613700 Zdar nad Sazavou  garaze 0,0187 0 15,9361 49,5819 CZ0613809 Divka 27,833 0 15,9100 49,5764 CZ0613816 Namestska obora * 286,4767 0 16,1808 49,2064 CZ0614052 Rybniky u Rudolce 49,4005 0 15,8475 49,4733 CZ0614053 Darska raseliniste * 390,4373 0 15,8917 49,6508 CZ0614054 Na Oklice * 55,7088 0 15,3967 49,4003 CZ0614056 V Lisovech * 27,5277 0 15,2786 49,2475 CZ0614057 Znetinske rybniky 52,5832 0 15,9256 49,4617 CZ0614058 Rybniky V Poustich 25,797 0 15,5358 49,2836 CZ0614059 Stiri dul  Reka * 92,5992 0 15,8617 49,6675 CZ0614131 Udoli Oslavy a Chvojnice * 2 339,1052 0 16,1683 49,1575 CZ0614132 Kamenicky rybnik 3,7191 0 15,4347 49,5269 CZ0614133 Kozenek 19,9169 0 16,2375 49,1092 CZ0614134 Udoli Jihlavy * 861,9281 0 16,1783 49,1053 CZ0615001 Zajeci skok 2,4765 0 15,5347 49,4136 CZ0615014 Louky u Cerneho lesa 19,0841 0 15,9419 49,5856 CZ0615018 Simanovske raseliniste 3,9677 0 15,4464 49,4503 CZ0620016 Rasovicky zlom  Chobot * 12,9313 0 16,9308 49,1258 CZ0620018 Vetrniky * 32,3536 0 16,9803 49,1958 CZ0620020 Masovicka strelnice * 77,5301 0 15,9711 48,8464 CZ0620037 Sivicky les * 236,5505 0 16,7728 49,2183 CZ0620101 Mikulovicky les * 153,5119 0 16,1206 48,9706 CZ0620103 Veterovska vrchovina * 496,3278 0 17,0492 49,0242 CZ0620120 Zlobice * 61,574 0 16,5100 49,3186 CZ0620132 Udoli Chlebskeho potoka * 136,958 0 16,3850 49,4758 CZ0620139 Polamanky * 16,2499 0 16,8753 49,0886 CZ0620191 Sokoli skala * 305,0977 0 16,3708 49,4183 CZ0620194 Cepickuv vrch a udoli Hodoninky * 187,4357 0 16,3733 49,4953 CZ0620204 Lapikus 139,4802 0 16,0489 48,9369 CZ0620245 Rakovecke udoli * 755,6629 0 16,8219 49,3003 CZ0622142 Rojetinsky hadec 1,9627 0 16,2661 49,3669 CZ0622150 Biskoupsky kopec 8,2111 0 16,2572 49,1072 CZ0622161 Ve Zlebe 2,5454 0 16,2331 49,0733 CZ0622162 Kopecky u Unanova 8,425 0 16,0731 48,9114 CZ0622166 Milejovske louky 10,9688 0 17,5128 48,9456 CZ0622167 Zebetin 1,4463 0 16,4439 49,0825 CZ0622170 Na lesni horce 2,5949 0 16,4769 49,3028 CZ0622172 Nad Vapenkou 0,5714 0 17,5219 48,8611 CZ0622173 Netopyrky 0,9127 0 16,5525 49,2333 CZ0622174 Pansky les  Jezdiny 26,0826 0 16,4367 49,5950 CZ0622175 Pekarka * 12,8212 0 16,3425 49,0886 CZ0622179 Siroky 0,5657 0 16,2353 49,0658 CZ0622181 Cervene strane * 6,2238 0 16,4186 49,0750 CZ0622184 Visengrunty 8,9388 0 16,8278 49,0456 CZ0622217 Stepni strane u Komoran * 11,8753 0 16,9250 49,1961 CZ0623324 Loucka 12,1467 0 16,2622 49,4044 CZ0623329 Prudka 0,1385 0 16,3697 49,4147 CZ0623344 Nad Brnenskou prehradou 567,0596 0 16,4736 49,2653 CZ0623345 Citonice  rybnik Skalka 2,2498 0 15,9625 48,8769 CZ0623348 Jankovec 15,0626 0 15,9683 48,9519 CZ0623349 Javornik  hlinik 1,4314 0 17,5189 48,8619 CZ0623351 Nad kaplickou 3,8354 0 16,5194 49,5608 CZ0623354 Crhov  Rozsicka * 27,4885 0 16,4608 49,5458 CZ0623355 Lovcicky potok a Jordanek * 36,1935 0 17,0753 49,0828 CZ0623357 Masovice  lom 10,1388 0 15,9861 48,8594 CZ0623358 Mourinov  Druhy rybnik 4,5459 0 16,9728 49,1150 CZ0623359 Cekal 3,3304 0 15,9497 48,9353 CZ0623360 Podmoli  strouha 5,0959 0 15,9456 48,8469 CZ0623365 Raksicke louky 74,9809 0 16,3225 49,0181 CZ0623366 Strelicka bazinka 2,9268 0 16,4672 49,1472 CZ0623367 U Huberta 3,0694 0 15,9989 48,9533 CZ0623368 Kaolinka Unanov 4,9705 0 16,0522 48,8881 CZ0623370 Letiste Marchanice 20,8751 0 17,0244 49,2989 CZ0623372 Lom u Zerutek 1,7843 0 15,9675 48,9083 CZ0623697 Doubravnik  kostel 0,121 0 16,3517 49,4256 CZ0623701 Blansko  kostel 0,0704 0 16,6386 49,3603 CZ0623702 Borotin  zamek 0,1174 0 16,6703 49,5811 CZ0623703 Dedice  kostel 0,06 0 16,9778 49,2947 CZ0623704 Dlouha Lhota 0,0373 0 16,5122 49,4283 CZ0623707 Stary zamek Jevisovice 0,5575 0 15,9883 48,9908 CZ0623708 Novy zamek Jevisovice 0,2839 0 15,9939 48,9833 CZ0623709 Kretin  zamek 0,0948 0 16,5011 49,5633 CZ0623710 Krtiny  kostel 0,1967 0 16,7428 49,2967 CZ0623711 Lipov  kostel 0,0609 0 17,4617 48,9053 CZ0623713 Rosice  zamek 0,2343 0 16,3858 49,1822 CZ0623717 Tavikovice  zamek 0,1457 0 16,1075 49,0328 CZ0623718 Uhercice  zamek 0,9022 0 15,6333 48,9147 CZ0623719 Vranov nad Dyji  zakladni skola 0,1046 0 15,8097 48,8967 CZ0623807 Hobrtenky 131,1647 0 16,5283 49,2039 CZ0623808 Pisarky 70,695 0 16,5542 49,1922 CZ0623819 Reka Rokytna 123,6679 0 16,1331 49,0439 CZ0624020 Stranska skala * 16,8015 0 16,6758 49,1903 CZ0624062 Cernecky a Milonicky hajek * 204,0365 0 17,0433 49,1500 CZ0624064 Krumlovsky les * 1 945,5222 0 16,3764 49,0419 CZ0624065 Kvetnice * 127,5068 0 16,4158 49,3572 CZ0624066 Jasenova 53,2292 0 17,5456 48,9433 CZ0624067 Kamenny vrch 13,7752 0 16,5550 49,1817 CZ0624069 Strabisov  Oulehla * 596,5873 0 17,1997 49,1800 CZ0624072 Certoryje * 4 852,2937 0 17,3928 48,8478 CZ0624094 Bosonozsky hajek 48,0958 0 16,4997 49,1894 CZ0624095 Udoli Dyje * 1 820,7569 0 15,7292 48,9233 CZ0624096 Podyji * 6 267,0734 0 15,8961 48,8517 CZ0624097 Sevy * 8,0822 0 16,9725 49,1353 CZ0624106 Tvorihrazsky les * 1 468,2272 0 16,1133 48,9025 CZ0624128 Krumlovsko-Rokytenske slepence * 99,3176 0 16,3317 49,0583 CZ0624129 Lucni udoli 125,9743 0 16,7500 49,3108 CZ0624130 Moravsky kras * 6 485,3704 0 16,7242 49,3839 CZ0624132 Udoli Svitavy * 1 204,5864 0 16,6500 49,2967 CZ0624235 Malhostovicke kopecky * 2,6339 0 16,4953 49,3258 CZ0624236 Jizni svahy Hadu * 29,8892 0 16,6733 49,2186 CZ0625020 Trenckova rokle 17,9318 0 16,2653 49,4083 CZ0710004 Pod Trlinou 51,797 0 16,9408 49,8736 CZ0710006 Drevohosticky les 309,9052 0 17,5989 49,4469 CZ0710007 Lesy u Bezuchova * 250,1831 0 17,5939 49,4758 CZ0710034 Lansky luh 32,1388 0 17,0664 50,3211 CZ0710148 Prestavlcky les 210,1068 0 17,4969 49,3956 CZ0710161 Kralovstvi 587,7624 0 17,2950 49,5106 CZ0710182 Chorynsky mokrad * 217,7489 0 17,9075 49,5167 CZ0710183 Rychlebske hory  Raci udoli * 1 191,597 0 16,9711 50,3547 CZ0712186 Hrdiboricke rybniky 39,6213 0 17,2244 49,4847 CZ0712187 Chrasticky hadec 2,9631 0 16,9453 50,1325 CZ0712189 Pod Rudnym vrchem 16,8532 0 16,9822 50,1119 CZ0712190 Polachovy strane 6,3796 0 16,9447 50,0878 CZ0712191 Stran nad Hutskym potokem * 0,8037 0 16,8139 49,4733 CZ0712192 U Bilych hlin 0,6828 0 17,3292 49,5253 CZ0712193 U Strejckova lomu 3,4435 0 17,3258 49,5233 CZ0712196 Vyri skaly 3,308 0 16,9439 50,0836 CZ0712197 Zdar 16,0266 0 16,8669 49,9908 CZ0712225 Za hrncirkou 3,1102 0 16,9897 49,4878 CZ0713004 Racinka 3,224 0 17,0242 50,0519 CZ0713008 Deyluv ostruvek 1,0075 0 17,2417 49,5022 CZ0713374 Horni Morava 9,3726 0 16,9208 49,9258 CZ0713375 Hustopece  Sterkac 59,8452 0 17,8478 49,5217 CZ0713383 Ohrozim  Horka 0,0921 0 17,0100 49,4914 CZ0713385 Pisecna  mokrad 7,5429 0 17,2522 50,2761 CZ0713388 Protivanov 2,3009 0 16,8447 49,4908 CZ0713391 Tyn nad Becvou 2,6674 0 17,6428 49,5267 CZ0713394 Dolni a Prostredni Svrcov 2,8078 0 17,4875 49,5367 CZ0713395 Vidnava 38,3006 0 17,1989 50,3811 CZ0713397 Zlate Hory  Cerne jezero 235,0636 0 17,3767 50,2436 CZ0713398 Zlate Hory  Zlate jezero 25,666 0 17,3961 50,2783 CZ0713526 Velka Strelna  stoly 0,0398 0 17,4472 49,6700 CZ0713720 Bila Lhota 0,0551 0 16,9758 49,7111 CZ0713722 Branna  hrad 0,6755 0 17,0117 50,1508 CZ0713723 Cechy pod Kosirem 0,3931 0 17,0375 49,5497 CZ0713724 Cerna Voda  kostel 0,0395 0 17,1569 50,3103 CZ0713725 Cerna Voda  kulturni dum 0,078 0 17,1558 50,3106 CZ0713726 Hanusovice  kostel 0,0262 0 16,9475 50,0928 CZ0713728 Chudobin 0,0783 0 17,0367 49,6878 CZ0713730 Na Spicaku 7,685 0 17,2508 50,2853 CZ0713734 Libina  U Cernusku 0,055 0 17,0742 49,8894 CZ0713735 Lipova-lazne  materska skolka 0,0389 0 17,1039 50,2231 CZ0713736 Otaslavice  kostel 0,0648 0 17,0678 49,3850 CZ0713739 Ruda nad Moravou 0,2382 0 16,8750 49,9747 CZ0713740 Sobotin  domov duchodcu 0,024 0 17,0733 50,0189 CZ0713741 Soudkova stola 0,0673 0 17,6900 49,6036 CZ0713742 Stola Marie Pomocna 0,0398 0 17,3981 50,2294 CZ0713743 Stola Marka 0,3242 0 16,8967 50,0264 CZ0713745 Velke Losiny  lazensky dum Eliska 0,1496 0 17,0356 50,0333 CZ0713746 Veselicko 0,1001 0 17,5044 49,5308 CZ0713747 Vlkos  statek 0,04 0 17,4225 49,3936 CZ0714073 Litovelske Pomoravi * 9 458,5647 0 16,9944 49,7814 CZ0714075 Keprnik * 2 542,9958 0 17,1214 50,1500 CZ0714076 Kosir  Lomy * 41,8057 0 17,0931 49,5408 CZ0714077 Praded * 6 070,7695 0 17,2183 50,0583 CZ0714078 Rabstejn * 702,0771 0 17,1550 49,9539 CZ0714080 Spranek * 270,546 0 16,8997 49,6764 CZ0714081 Rejviz * 591,3971 0 17,2828 50,2161 CZ0714082 Becva  Zebracka 288,6729 0 17,4914 49,4956 CZ0714083 Maly Kosir * 13,3822 0 17,0925 49,5556 CZ0714084 Hadce a buciny u Raskova 816,1028 0 16,9017 50,0528 CZ0714085 Morava  Chropynsky luh * 3 205,3331 0 17,3250 49,4381 CZ0714086 Rychlebske hory  Sokolsky hrbet * 8 045,2335 0 17,1128 50,2539 CZ0714133 Libava * 10 773,8817 0 17,4606 49,6433 CZ0714771 Hurka u Hranic 37,354 0 17,7481 49,5375 CZ0714772 Udoli Bystrice * 751,1231 0 17,4097 49,6658 CZ0715024 Sumarnik 0,8578 0 17,1286 50,1892 CZ0715025 Udoli Malinskeho potoka 22,0705 0 17,0719 49,9528 CZ0720013 Babi hora * 49,2911 0 17,5583 48,9533 CZ0720016 Kovaruv zleb  Obora * 214,1899 0 17,5922 49,0292 CZ0720033 Semetin * 1 327,2646 0 17,9222 49,3383 CZ0720058 Nad Kasavou 27,4914 0 17,7900 49,2933 CZ0720153 Trojak 654,2318 0 17,3028 49,2683 CZ0720185 Rusava  Horansko * 73,4279 0 17,6969 49,3553 CZ0720190 Ondrejovsko * 298,0803 0 17,7122 49,3289 CZ0720192 Velka Vela * 770,6784 0 17,7083 49,3106 CZ0720420 Rudicky les * 497,4982 0 17,7658 49,0464 CZ0720422 Valy-Bucnik * 1 094,8844 0 17,7739 48,9997 CZ0720428 Na Koncoch * 1 734,927 0 17,8922 49,0319 CZ0720435 Podkralovec * 961,8892 0 18,0744 49,1281 CZ0720437 Valentova * 558,0151 0 17,9464 49,0542 CZ0720441 Bile potoky * 164,1579 0 18,0297 49,1094 CZ0722198 Hodnovska dolina 7,5629 0 18,0572 49,0828 CZ0722199 Hrusova dolina 98,2995 0 18,1022 49,1075 CZ0722201 Kobyli hlava 3,7207 0 17,5239 48,9575 CZ0723020 Udoli Okluky 17,1855 0 17,4542 48,9742 CZ0723401 Breznice u Zlina 1,0044 0 17,6472 49,1944 CZ0723403 Uhliska 50,6736 0 17,6794 49,1542 CZ0723406 Chvalcov 1,1934 0 17,7081 49,3883 CZ0723409 Kurovice  lom 6,651 0 17,5217 49,2731 CZ0723410 Mokrad Pumpak 1,9306 0 17,4719 49,3236 CZ0723412 Mokrad u Slovackych strojiren 8,6276 0 17,6503 49,0008 CZ0723413 Ovcirka 10,2205 0 17,7233 49,0408 CZ0723414 Polichno  Pod duby 26,8077 0 17,7039 49,0725 CZ0723415 Polichno 67,1242 0 17,7167 49,0647 CZ0723416 Popovicke rybniky 98,7478 0 17,5208 49,0619 CZ0723417 Pozdechov 0,3557 0 17,9847 49,2372 CZ0723421 Remizy u Banova 67,418 0 17,7333 48,9719 CZ0723423 Skalky 11,135 0 17,4822 49,2956 CZ0723424 Stonac 5,5088 0 17,4269 49,3069 CZ0723425 Strane u Popovic 130,8608 0 17,5569 49,0492 CZ0723426 Strizovice 29,5549 0 17,4544 49,2506 CZ0723430 Udoli Banovskeho potoka 21,6227 0 17,7028 49,0103 CZ0723434 Vlara 9,3287 0 18,0283 49,0494 CZ0723750 Jankovice  kostel 0,0281 0 17,3886 49,1539 CZ0723751 Komna  kostel 0,0792 0 17,7986 48,9961 CZ0723752 Lidecko  kostel 0,0307 0 18,0511 49,2042 CZ0723753 Luhacovice  zamek 0,1355 0 17,7475 49,0964 CZ0723754 Pozdechov  kostel 0,0594 0 17,9531 49,2331 CZ0723755 Rusava  kostel 0,024 0 17,7011 49,3550 CZ0723756 Slavicin  kostel 0,1042 0 17,8753 49,0925 CZ0723757 Slavicin  zamek 0,1046 0 17,8764 49,0894 CZ0723758 Slusovice  kostel 0,0662 0 17,8017 49,2475 CZ0723759 Stola Sintrova 0,0398 0 17,9042 49,2958 CZ0723813 Kotrle 0,4461 0 18,0236 49,3778 CZ0724087 Ujezdecky les * 932,274 0 17,6758 49,0647 CZ0724089 Beskydy * 120 357,6723 0 18,3683 49,4217 CZ0724090 Bile Karpaty * 20 037,8513 0 17,7144 48,9111 CZ0724091 Chriby * 19 226,4512 0 17,3000 49,1394 CZ0724120 Knezpolsky les * 521,1706 0 17,5008 49,1094 CZ0724121 Nad Jasenkou * 738,575 0 17,9819 49,3664 CZ0724429 Hostynske vrchy * 2 396,5918 0 17,7586 49,3875 CZ0724430 Vlarsky prusmyk * 3 170,2469 0 18,0519 49,0600 CZ0810001 Cerveny kamen * 249,5555 0 18,1572 49,5825 CZ0810004 Niva Moravky * 367,3621 0 18,4231 49,6517 CZ0810014 Pstruzi potok * 39,6586 0 17,2292 49,9511 CZ0810018 Sovinec * 2 561,3324 0 17,2503 49,8683 CZ0810021 Libotin * 78,4109 0 18,0625 49,5822 CZ0810031 Palkovicke hurky 131,5443 0 18,2556 49,6408 CZ0810032 Ptaci hora 76,273 0 17,5414 50,0281 CZ0810035 Kojetinske vrchy 252,745 0 17,9803 49,5489 CZ0810036 Stramberk * 129,3575 0 18,1219 49,5914 CZ0810423 Hnevosicky haj 70,1559 0 17,9917 50,0000 CZ0813438 Cihelna Kunin 26,883 0 17,9808 49,6283 CZ0813439 Dehylovsky potok  Stepan 80,1703 0 18,1844 49,8675 CZ0813442 Dolni Marklovice 41,219 0 18,5703 49,8986 CZ0813444 Hermanicky rybnik 478,9617 0 18,3383 49,8786 CZ0813445 Hermanovice 18,6922 0 17,3717 50,2028 CZ0813447 Hukvaldy * 200,2797 0 18,2297 49,6158 CZ0813448 Jakartovice 13,7477 0 17,6997 49,9050 CZ0813449 Jilesovice  Dehylov 20,7675 0 18,1667 49,8844 CZ0813450 Karlova Studanka 24,6851 0 17,3044 50,0708 CZ0813451 Karvina  rybniky * 14,6032 0 18,5086 49,8775 CZ0813455 Mokrad u Rondelu 14,8038 0 18,4072 49,7867 CZ0813456 Moravice 209,5993 0 17,3367 49,9578 CZ0813457 Niva Olse  Vernovice * 544,7926 0 18,4444 49,9225 CZ0813460 Osoblazsky vybezek 96,1239 0 17,6944 50,3000 CZ0813461 Ostrava  Silherovice * 101,4709 0 18,2819 49,9197 CZ0813462 Reka Ostravice 155,448 0 18,3658 49,6436 CZ0813463 Paskov * 16,8559 0 18,2947 49,7292 CZ0813464 Piliky 11,9328 0 18,2836 49,7517 CZ0813468 Sokoli potok 49,9616 0 17,3419 50,1706 CZ0813469 Stare hliniste 4,6782 0 17,6939 50,1094 CZ0813470 Sterbuv rybnik a Maly Bystry potok 11,9648 0 18,2589 49,5322 CZ0813471 Stonavka  nadrz Halama 4,5856 0 18,4933 49,7417 CZ0813472 Sucha Rudna  zlaty lom 3,3297 0 17,3575 50,0653 CZ0813474 Udoli Moravice * 186,8099 0 17,8439 49,8458 CZ0813475 Vaclavovice  piskovna 6,86 0 18,3772 49,7650 CZ0813516 Olse * 169,0421 0 18,7339 49,6144 CZ0813760 Cerny dul 0,0398 0 17,6939 49,7969 CZ0813763 Javorovy vrch 83,0551 0 17,2958 50,0492 CZ0813764 Stare Oldruvky 0,0398 0 17,6561 49,7764 CZ0813765 Stola Franz  Franz 0,0398 0 17,2828 49,9781 CZ0813766 Stola Jakartovice 0,0399 0 17,6589 49,9200 CZ0813767 Zaluzna 0,2041 0 17,7158 49,8228 CZ0813770 Cermna  dul Potlachovy 0,0243 0 17,6836 49,7658 CZ0813810 Horni Odra 9,492 0 17,7478 49,7181 CZ0814092 Poodri * 5 235,0293 0 18,0947 49,7117 CZ0814093 Hranicni meandry Odry * 122,8553 0 18,3497 49,9369 CZ0815031 Skalske raseliniste 45,5349 0 17,2092 49,9189 DE1122391 Niehuuser Tunneltal und Krusau mit angrenzenden FlÃ ¤chen * 137 0 9,3814 54,8289 DE1123305 Munkbrarupau- und Schwennautal * 102 0 9,5703 54,8119 DE1123392 Blixmoor * 29 0 9,5106 54,7994 DE1123393 KÃ ¼stenbereiche Flensburger FÃ ¶rde von Flensburg bis Geltinger Birk * 10 958 0 9,7839 54,8122 DE1222301 StiftungsflÃ ¤chen SchÃ ¤ferhaus * 107 0 9,3778 54,7678 DE1222353 Staatsforst sÃ ¼dÃ ¶stlich Handewitt 17 0 9,3425 54,7617 DE1223356 WÃ ¤lder an der Bondenau 126 0 9,6117 54,7100 DE1224321 Wald sÃ ¼dlich Holzkoppel 22 0 9,8283 54,7339 DE1225355 Fehrenholz 19 0 9,9756 54,7250 DE1249301 Westliche RÃ ¶nnebank 8 601 0 14,0025 54,7117 DE1251301 Adlergrund 23 397 0 14,2650 54,7450 DE1322392 Wald-, Moor- und Heidelandschaft der FrÃ ¶ruper Berge und Umgebung * 940 0 9,4592 54,6869 DE1323301 NSG Hechtmoor 34 0 9,5919 54,6647 DE1323355 Rehbergholz und Schwennholz 193 0 9,6150 54,6658 DE1324391 Wellspanger-Loiter-Oxbek-System und angrenzende WÃ ¤lder * 1 434 0 9,5408 54,5708 DE1325356 DrÃ ¼lter Holz 131 0 9,8975 54,6861 DE1326301 NSG Schwansener See * 202 0 10,0244 54,6108 DE1332301 Fehmarnbelt 27 992 0 11,0708 54,6050 DE1339301 Kadetrinne 10 007 0 12,2531 54,4881 DE1343301 Plantagenetgrund 14 909 0 12,8586 54,6081 DE1345301 Erweiterung Libben, SteilkÃ ¼ste und BlockgrÃ ¼nde Wittow und Arkona 7 580 0 13,2111 54,6542 DE1346301 SteilkÃ ¼ste und BlockgrÃ ¼nde Wittow * 1 850 0 13,2578 54,6650 DE1423302 Tiergarten * 96 0 9,5286 54,5186 DE1423394 Schlei incl. SchleimÃ ¼nde und vorgelagerter FlachgrÃ ¼nde * 8 748 0 9,8589 54,6019 DE1424357 Kiuser Gehege 38 0 9,7250 54,5869 DE1425301 Karlsburger Holz 186 0 9,9497 54,5997 DE1425330 Aassee und Umgebung * 110 0 9,9525 54,5042 DE1446302 NordrÃ ¼gensche Boddenlandschaft * 11 142 0 13,3833 54,5456 DE1447302 Jasmund * 3 622 0 13,6292 54,5556 DE1447303 SaÃ nitz, Eiskeller und Ruinen Dwasieden 0 0 13,6225 54,5083 DE1523353 Karlshofer Moor 52 0 9,6631 54,4675 DE1523381 Busdorfer Tal * 31 0 9,5389 54,4883 DE1524391 GroÃ er Schnaaper See, BÃ ¼ltsee und anschlieÃ ende FlÃ ¤chen * 253 0 9,7742 54,4875 DE1525331 Hemmelmarker See * 159 0 9,8925 54,4881 DE1526352 Stohl 204 0 10,1278 54,4728 DE1526353 Naturwald Stodthagen und angrenzende Hochmoore * 321 0 10,0686 54,4228 DE1526391 SÃ ¼dkÃ ¼ste der EckernfÃ ¶rder Bucht und vorgelagerte FlachgrÃ ¼nde * 8 238 0 10,1275 54,4897 DE1528391 KÃ ¼stenlandschaft Bottsand  Marzkamp u. vorgelagerte FlachgrÃ ¼nde * 5 483 0 10,3514 54,4408 DE1532321 Sundwiesen Fehmarn * 35 0 11,1275 54,4061 DE1532391 KÃ ¼stenstreifen West- und Nordfehmarn * 1 459 0 11,1275 54,5233 DE1533301 Staberhuk * 1 657 0 11,3156 54,4192 DE1540302 DarÃ er Schwelle 38 421 0 12,4164 54,4861 DE1541301 DarÃ  * 4 204 0 12,5119 54,4478 DE1542302 Recknitz-Ã stuar und Halbinsel Zingst * 27 890 0 12,4875 54,3642 DE1544302 WestrÃ ¼gensche Boddenlandschaft mit Hiddensee * 23 278 0 13,1519 54,4908 DE1547303 Kleiner Jasmunder Bodden mit Halbinseln und Schmaler Heide * 4 054 0 13,5100 54,4492 DE1624391 WÃ ¤lder der HÃ ¼ttener Berge 416 0 9,6583 54,4264 DE1624392 Wittensee und FlÃ ¤chen angrenzender Niederungen * 1 220 0 9,7617 54,3867 DE1625301 Kluvensieker Holz 261 0 9,8547 54,3706 DE1626325 Kiel Wik / Bunkeranlage 0,2 0 10,1258 54,3683 DE1626352 Kalkquelle am Nord-Ostsee-Kanal in Kiel * 9 0 10,0961 54,3717 DE1627321 Hagener Au und Passader See 525 0 10,3169 54,3592 DE1627322 Gorkwiese Kitzeberg 7 0 10,1844 54,3600 DE1627391 Kalkreiche Niedermoorwiese am Ostufer des Dobersdorfer Sees 26 0 10,3256 54,3136 DE1628302 Selenter See * 2 390 0 10,4494 54,3069 DE1629320 Hohenfelder MÃ ¼hlenau * 155 0 10,4664 54,3328 DE1629391 Strandseen der Hohwachter Bucht * 1 319 0 10,6292 54,3269 DE1631304 Seegalendorfer GehÃ ¶lz 13 0 10,9578 54,3106 DE1631351 Seegalendorfer und Neuratjensdorfer Moor * 68 0 10,9717 54,3369 DE1631391 Putlos * 1 042 0 10,8456 54,3286 DE1631392 Meeresgebiet der Ã ¶stlichen Kieler Bucht 61 830 0 10,8728 54,4472 DE1631393 KÃ ¼stenlandschaft Nordseite der Wagrischen Halbinsel * 315 0 11,0058 54,3800 DE1632392 KÃ ¼stenlandschaft vor GroÃ enbrode und vorgelagerte Meeresbereiche * 1 739,36 0 11,1281 54,3664 DE1640301 Ahrenshooper Holz 56 0 12,4442 54,3869 DE1640302 Hohes Ufer zwischen Ahrenshoop und Wustrow 34 0 12,4014 54,3681 DE1641301 Barther Stadtholz 457 0 12,6119 54,3356 DE1643301 KleingewÃ ¤sserlandschaft bei GroÃ  Kordshagen (Nordvorpommern) 501 0 12,8408 54,3167 DE1645302 Kreidebruch bei Berglase 35 0 13,3194 54,3258 DE1646302 Tilzower Wald * 860 0 13,4464 54,3697 DE1647303 Granitz * 1 227 0 13,6478 54,3867 DE1648302 KÃ ¼stenlandschaft SÃ ¼dostrÃ ¼gen * 2 426 0 13,6539 54,3364 DE1652301 Pommersche Bucht mit Oderbank * 110 115 0 14,4019 54,3561 DE1724302 Wehrau und MÃ ¼hlenau 246 0 9,7594 54,2628 DE1725304 Vollstedter See * 160 0 9,8517 54,2406 DE1725306 Staatsforst Langwedel-SÃ ¶ren 278 0 9,9833 54,2136 DE1725352 Quellen am GroÃ en Schierensee * 23 0 9,9644 54,2633 DE1725353 Niedermoor bei Manhagen 25 0 9,9183 54,2217 DE1725392 Gebiet der Oberen Eider incl Seen * 2 502 0 9,9592 54,2897 DE1726301 Wald nordwestlich Boksee * 25 0 10,1264 54,2508 DE1727305 Klosterforst Preetz * 40 0 10,2589 54,2556 DE1727322 Untere Schwentine * 451 0 10,2508 54,2889 DE1727351 Kolksee bei Schellhorn * 6 0 10,3281 54,2122 DE1727354 Moorweiher bei Rastorf * 55 0 10,2981 54,2811 DE1727392 Lanker See und KÃ ¼hrener Teich 679 0 10,2928 54,2075 DE1728303 Lehmkuhlener Stauung * 29 0 10,3386 54,2069 DE1728304 NSG Rixdorfer Teiche und Umgebung 115 0 10,4078 54,2069 DE1728305 NSG VogelfreistÃ ¤tte Lebrader Teich * 144 0 10,4358 54,2208 DE1728307 Gottesgabe * 686 0 10,4950 54,2758 DE1728351 Kalkflachmoor bei Mucheln 11 0 10,4261 54,2594 DE1729353 GroÃ er und Kleiner Benzer See * 48 0 10,6156 54,2044 DE1729391 Dannauer See und Hohensasel und Umgebung 341 0 10,5286 54,2286 DE1729392 Kossautal und angrenzende FlÃ ¤chen * 213 0 10,6172 54,3072 DE1730301 Steinbek * 150 0 10,7922 54,2442 DE1730326 Tal der KÃ ¼kelÃ ¼hner MÃ ¼hlenau * 173 0 10,7564 54,2939 DE1731303 WÃ ¤lder um GÃ ¼ldenstein * 112 0 10,8603 54,2175 DE1732321 Guttauer Gehege 583 0 11,0467 54,2014 DE1732381 Rosenfelder BrÃ ¶k nÃ ¶rdlich Dahme * 45 0 11,0836 54,2489 DE1733301 Sagas-Bank 3 238 0 11,1861 54,2750 DE1739303 Ribnitzer GroÃ es Moor und Neuhaus-DierhÃ ¤ger DÃ ¼nen * 316 0 12,3028 54,2794 DE1739304 WÃ ¤lder und Moore der Rostocker Heide * 3 591 0 12,1872 54,2078 DE1740301 Wald bei Altheide mit KÃ ¶rkwitzer Bach * 1 003 0 12,3253 54,2244 DE1743301 Nordvorpommersche Waldlandschaft * 7 377 0 12,8817 54,2578 DE1744301 Krummenhagener See, Borgwallsee und PÃ ¼tter See * 1 576 0 13,0000 54,2744 DE1744303 FÃ ¶rsterhofer Heide * 84 0 13,0903 54,2497 DE1747301 Greifswalder Bodden, Teile des Strelasundes und Nordspitze Usedom * 59 970 0 13,4900 54,2183 DE1749301 Greifswalder Oie 218 0 13,9008 54,2361 DE1749302 Greifswalder Boddenrandschwelle und Teile der Pommerschen Bucht * 40 401 0 13,9597 54,2389 DE1825302 Wennebeker Moor und Langwedel * 230 0 9,9064 54,1889 DE1826301 NSG Dosenmoor 546 0 10,0261 54,1333 DE1826302 Wald am Bordesholmer See 35 0 10,0056 54,1742 DE1828302 Grebiner See, Schluensee und Schmarkau 241 0 10,4683 54,1897 DE1828392 Seen des mittleren Schwentinesystems und Umgebung * 6 648 0 10,4172 54,1400 DE1829303 Wald nÃ ¶rdlich Malente 66 0 10,5369 54,1956 DE1829304 BuchenwÃ ¤lder Dodau 402 0 10,5567 54,1369 DE1829391 RÃ ¶beler Holz und Umgebung 333 0 10,6594 54,1267 DE1830301 NSG NeustÃ ¤dter Binnenwasser * 277 0 10,8019 54,1167 DE1830302 Lachsau * 159 0 10,7708 54,1686 DE1830391 Gebiet der Oberen Schwentine 420 0 10,6458 54,1603 DE1831302 BuchenwÃ ¤lder sÃ ¼dlich Cismar 69 0 10,9889 54,1853 DE1831321 Kremper Au * 191 0 10,8156 54,1833 DE1832322 Walkyriengrund 2 224 0 11,0311 54,1267 DE1832329 OstseekÃ ¼ste zwischen GrÃ ¶mitz und Kellenhusen * 220 0 11,0253 54,1711 DE1836301 Riedensee * 96 0 11,6819 54,1506 DE1836302 KÃ ¼hlung * 521 0 11,7792 54,1125 DE1837301 Conventer Niederung * 1 024 0 11,8953 54,1356 DE1838301 Stoltera bei Rostock 83 0 12,0325 54,1769 DE1840301 DÃ ¤nschenburger Moor und Teufelsmoor bei Gresenhorst * 137 0 12,4458 54,1303 DE1840302 BillenhÃ ¤ger Forst * 870 0 12,3761 54,1000 DE1842303 Tal der Blinden Trebel * 526 0 12,8236 54,1367 DE1845301 KleingewÃ ¤sserlandschaft bei DÃ ¶mitzow * 887 0 13,2447 54,1914 DE1846302 Binnensalzstelle Greifswald, An der Bleiche * 10 0 13,3728 54,1022 DE1846303 Moore zwischen Greifswald und Miltzow * 245 0 13,3433 54,1306 DE1849301 DÃ ¼nengebiet bei Trassenheide * 318 0 13,8583 54,1058 DE1926301 BÃ ¶nnebÃ ¼tteler Gehege 59 0 10,0994 54,0906 DE1928351 WÃ ¤lder am Stocksee * 109 0 10,3464 54,0731 DE1928359 WÃ ¤lder zwischen Schlamersdorf und Garbek 111 0 10,3933 54,0156 DE1929320 Barkauer See * 472 0 10,6439 54,0831 DE1929351 Heidmoorniederung * 338 0 10,5039 54,0342 DE1929391 WÃ ¤lder im AhrensbÃ ¶ker EndmorÃ ¤nengebiet * 624 0 10,5369 54,0153 DE1930301 Middelburger Seen * 124 0 10,6817 54,0806 DE1930302 WÃ ¤lder im PÃ ¶nitzer Seengebiet 210 0 10,7181 54,0289 DE1930330 Strandniederungen sÃ ¼dlich Neustadt * 46 0 10,8003 54,0903 DE1930353 PÃ ¶nitzer Seengebiet 162 0 10,6964 54,0333 DE1930391 SÃ ¼seler Baum und SÃ ¼seler Moor * 80 0 10,6953 54,0761 DE1931301 OstseekÃ ¼ste am Brodtener Ufer * 2 084 0 10,8836 54,0017 DE1931391 KÃ ¼stenlandschaft zwischen Pelzerhaken und Rettin * 100 0 10,8794 54,0936 DE1934302 Wismarbucht * 23 828 0 11,3258 54,0050 DE1934303 Erweiterung Wismarbucht 3 515 0 11,4061 54,0678 DE1936301 WestbrÃ ¼gger Holz * 143 0 11,7556 54,0536 DE1936302 KleingewÃ ¤sserlandschaft sÃ ¼dlich von KrÃ ¶pelin * 4 027 0 11,8350 54,0078 DE1937301 HÃ ¼tter Wohld und KleingewÃ ¤sserlandschaft westlich Hanstorf * 834 0 11,9500 54,0722 DE1940301 Teufelsmoor bei Horst * 302 0 12,4164 54,0547 DE1941301 Recknitz- und Trebeltal mit ZuflÃ ¼ssen * 17 554 0 12,5544 54,0667 DE1946301 WÃ ¤lder um Greifswald 920 0 13,4622 54,0736 DE1946302 Greifswald-Eldena, Bierkeller 0 0 13,4575 54,0906 DE1950301 Wocknin-See * 52 0 14,0669 54,0114 DE2027301 NSG Ihlsee und Ihlwald * 42 0 10,3006 53,9611 DE2027302 Segeberger KalkberghÃ ¶hlen 3 0 10,3175 53,9372 DE2028352 Wald bei SÃ ¶hren * 29 0 10,4231 53,9061 DE2028359 Wald nÃ ¶rdlich Steinbek 26 0 10,4222 53,9311 DE2029351 Bachschlucht RÃ ¶sing * 28 0 10,5197 53,9414 DE2029353 Wulfsfelder Moor 6 0 10,5386 53,9500 DE2030303 NSG Aalbeek-Niederung * 310 0 10,7994 53,9828 DE2030304 Hobbersdorfer Gehege und BrammersÃ ¶hlen * 167 0 10,6939 53,9583 DE2030328 Schwartautal und Curauer Moor * 764 0 10,6261 53,9664 DE2030351 Waldhusener Moore und Moorsee * 41 0 10,7786 53,9169 DE2030392 TravefÃ ¶rde und angrenzende FlÃ ¤chen * 2 514,8999 0 10,8944 53,9219 DE2031301 KÃ ¼ste KlÃ ¼tzer Winkel und Ufer von Dassower See und Trave * 3 568 0 10,9081 53,9581 DE2031303 NSG Dummersdorfer Ufer * 340 0 10,8508 53,9125 DE2032301 Lenorenwald * 546 0 11,0831 53,9575 DE2035301 Wismar-MÃ ¼ggenburg, Tischlerei 0 0 11,5067 53,9178 DE2035302 GehÃ ¶ft Gagzow 0 0 11,5322 53,9325 DE2036301 ZÃ ¼sower Wald * 707 0 11,6844 53,9147 DE2036302 KleingewÃ ¤sserlandschaft bei Kirch Mulsow * 1 552 0 11,7119 53,9583 DE2037301 Beketal mit ZuflÃ ¼ssen * 2 227 0 12,0181 53,9706 DE2038301 KleingewÃ ¤sserlandschaft an den Letschower Tannen (bei Schwaan) * 1 074 0 12,0222 53,9267 DE2039301 Hohensprenzer, Dudinghausener und Dolgener See * 1 158 0 12,2167 53,9197 DE2040301 KleingewÃ ¤sserlandschaft bei Jahmen 119 0 12,4150 53,9019 DE2041301 Griever Holz * 289 0 12,5058 53,9375 DE2044302 Drosedower Wald und Woldeforst * 1 184 0 13,0478 53,9742 DE2045302 Peenetal mit ZuflÃ ¼ssen, KleingewÃ ¤sserlandschaft am Kummerower See * 11 112 0 13,4736 53,9019 DE2048301 KleingewÃ ¤sserlandschaft am Pinnower See bei Anklam 627 0 13,8239 53,9225 DE2048302 Ostvorpommersche Waldlandschaft mit Brebowbach * 1 618 0 13,7153 53,9781 DE2049302 Peeneunterlauf, Peenestrom, Achterwasser und Kleines Haff * 53 256 0 13,9106 53,9394 DE2050303 Ostusedomer HÃ ¼gelland * 2 302 0 14,1847 53,9033 DE2051301 DÃ ¼nenwÃ ¤lder Ã ¶stlich von Ahlbeck (Usedom) * 112 0 14,2131 53,9306 DE2127333 Leezener Au-Niederung und HangwÃ ¤lder * 311 0 10,2506 53,8875 DE2127391 Travetal * 1 289 0 10,3039 53,9131 DE2128358 Steinkampholz 54 0 10,4556 53,8292 DE2129351 Bachschlucht bei Herweg * 3 0 10,5381 53,8361 DE2129353 WÃ ¼stenei 227 0 10,5811 53,8842 DE2129357 Friedhofseiche Genin 1 0 10,6519 53,8422 DE2130301 Lauerholz 339 0 10,7372 53,8872 DE2130302 Herrnburger BinnendÃ ¼ne und Duvennester Moor * 155 0 10,7611 53,8353 DE2130303 Moore in der Palinger Heide * 272 0 10,7656 53,8608 DE2130322 Herrnburger DÃ ¼nen 88 0 10,7436 53,8372 DE2130352 MoorwÃ ¤lder am Wesloer Moor und am Herrnburger Landgraben * 91 0 10,7617 53,8672 DE2130391 GrÃ ¶nauer Heide, GrÃ ¶nauer Moor und Blankensee * 345,39 0 10,7247 53,8158 DE2132302 Bernstorfer Wald 102 0 11,1064 53,8250 DE2132303 Stepenitz-, Radegast- und Maurinetal mit ZuflÃ ¼ssen * 1 448 0 11,0808 53,8344 DE2133301 Santower See 254 0 11,1967 53,8850 DE2133302 Jameler Wald, Tressower See und Moorsee * 602 0 11,3106 53,8669 DE2133303 Wald- und KleingewÃ ¤sserlandschaft Everstorf * 854 0 11,2567 53,8794 DE2134301 KleingewÃ ¤sserlandschaft westlich von Dorf Mecklenburg 720 0 11,4006 53,8486 DE2136302 Klaas- und Teppnitzbachtal sowie Uferzone Neuklostersee * 406 0 11,7131 53,8533 DE2137302 Schlemminer WÃ ¤lder und KleingewÃ ¤sserlandschaft * 3 665 0 11,8411 53,8544 DE2138302 Warnowtal mit kleinen ZuflÃ ¼ssen * 6 479 0 11,9947 53,8436 DE2139301 Bockhorst * 65 0 12,2356 53,8119 DE2141301 KleingewÃ ¤sserlandschaft nÃ ¶rdlich von JÃ ¶rdenstorf 168 0 12,6003 53,8961 DE2142301 Wald- und KleingewÃ ¤sserlandschaft sÃ ¼dÃ ¶stlich von Altkalen 703 0 12,7628 53,8864 DE2142302 Eichenreihe bei GroÃ  Markow * 2 0 12,6867 53,8256 DE2227352 Rehbrook 49 0 10,3328 53,7367 DE2227356 SÃ ¼lfelder Tannen 9 0 10,2522 53,7861 DE2228352 Rehkoppel * 97 0 10,4247 53,7789 DE2230304 WÃ ¤lder westlich des Ratzeburger Sees * 336 0 10,6881 53,7325 DE2230305 Braken (bei Utecht) * 196 0 10,7992 53,7806 DE2230306 Ostufer GroÃ er Ratzeburger See (MV) und Mechower Grenzgraben * 108 0 10,7603 53,7556 DE2230381 TrockenflÃ ¤chen nordwestlich GroÃ  Sarau * 23 0 10,7164 53,7811 DE2230391 WÃ ¤lder und Seeufer Ã ¶stlich des Ratzeburger Sees * 756 0 10,7917 53,7347 DE2231303 Goldensee, Mechower, Lankower und Culpiner See (MV) 559 0 10,8200 53,7211 DE2231304 Wald- und Moorlandschaft um den RÃ ¶ggeliner See * 1 360 0 10,9381 53,7292 DE2232301 KleingewÃ ¤sserlandschaft sÃ ¼dÃ ¶stlich von Rehna 427 0 11,1200 53,7494 DE2234302 Wald- und KleingewÃ ¤sserlandschaft Dambecker Seen und Buchholz * 1 354 0 11,3775 53,7697 DE2234304 Schweriner AuÃ ensee und angrenzende WÃ ¤lder und Moore * 4 418 0 11,4714 53,7281 DE2236301 Binnensalzwiese bei SÃ ¼lten * 12 0 11,7497 53,7294 DE2236302 Obere Seen und Wendfeld (bei Sternberg) * 304 0 11,7897 53,7042 DE2236303 Wariner Seenlandschaft * 1 075 0 11,7400 53,7814 DE2238302 Wald- und GewÃ ¤sserlandschaft um GroÃ  Upahl und Boitin * 3 493 0 11,9358 53,7608 DE2239301 Nebeltal mit ZuflÃ ¼ssen, verbundenen Seen und angrenzenden WÃ ¤ldern * 6 549 0 12,2503 53,7522 DE2239302 Inselsee GÃ ¼strow * 694 0 12,1761 53,7678 DE2239303 Bunker in GÃ ¼strow-Priemerburg 62 0 12,2914 53,7847 DE2240301 FeldgehÃ ¶lz und Park von Rothspalk * 14 0 12,4403 53,7117 DE2241302 Wald- und KleingewÃ ¤sserlandschaft sÃ ¼dlich von Teterow * 3 359 0 12,5022 53,7083 DE2241303 SchluchtwÃ ¤lder bei Teschow * 6 0 12,6375 53,7875 DE2242302 StauchmorÃ ¤ne nÃ ¶rdlich von Remplin * 1 520 0 12,7347 53,7808 DE2242304 Beekbusch bei Hohen Mistorf * 37 0 12,6739 53,7933 DE2243301 Wald nÃ ¶rdlich von Basepohl * 824 0 12,9269 53,7561 DE2243302 Ivenacker Tiergarten, Stavenhagener Stadtholz und Umgebung * 278 0 12,9378 53,7142 DE2244301 GÃ ¼tzkower Wald und anschlieÃ ende KleingewÃ ¤sser * 175 0 13,0814 53,7233 DE2244302 KleingewÃ ¤sserlandschaft bei GÃ ¼ltz (nÃ ¶rdlich Altentreptow) 671 0 13,1608 53,7567 DE2245302 Tollensetal mit ZuflÃ ¼ssen * 6 894 0 13,2764 53,7283 DE2246301 Talmoorkomplex des Kleinen Landgrabens bei Werder * 211 0 13,4017 53,7056 DE2247301 TrockenhÃ ¤nge und Hangquellmoor bei Rebelow (GroÃ es Landgrabental) 15 0 13,5064 53,7478 DE2247302 Wasserburg Spantekow 0 0 13,5339 53,7883 DE2247303 KleingewÃ ¤sser westlich Boldekow bei Rubenow (OVP) 18 0 13,5592 53,7289 DE2248301 Putzarer See 516 0 13,6797 53,7044 DE2251301 Altwarper BinnendÃ ¼nen, Neuwarper See und Riether Werder * 1 428 0 14,2361 53,7172 DE2327351 Sieker Moor 15 0 10,3133 53,6272 DE2328354 NSG Hahnheide 1 351 0 10,4522 53,6225 DE2328355 GroÃ ensee, MÃ ¶nchsteich, Stenzer Teich 177 0 10,3533 53,6256 DE2328381 NSG Kranika * 96 0 10,3881 53,6556 DE2328391 Trittauer MÃ ¼hlenbach und DrahtmÃ ¼hlengebiet * 120 0 10,4042 53,6364 DE2329301 Lankauer See * 105 0 10,6608 53,6611 DE2329351 Koberger Moor * 100 0 10,5133 53,6489 DE2329352 Pantener Moorweiher und Umgebung * 89 0 10,6308 53,6592 DE2329353 Quellwald am Ankerschen See * 65 0 10,6550 53,6914 DE2329381 NSG Borstgrasrasen Alt MÃ ¶lln * 12 0 10,6556 53,6317 DE2329391 WÃ ¤lder des Hevenbruch und des Koberger Forstes * 924 0 10,5453 53,6325 DE2330351 Moorwald im Ankerschen Ziegelbruch * 18 0 10,7025 53,6625 DE2330353 NSG Oldenburger See und Umgebung * 123 0 10,7503 53,6033 DE2330391 Salemer Moor und angrenzende WÃ ¤lder und Seen * 679 0 10,8358 53,6783 DE2331306 Schaalsee (MV) * 2 206 0 10,9353 53,6111 DE2331393 Amphibiengebiete westlich Kittlitz 665 0 10,8875 53,6567 DE2331394 Schaalsee mit angrenzenden WÃ ¤ldern und Seen * 2 193,1201 0 10,9081 53,6192 DE2332301 SchÃ ¶nwolder Moor * 143 0 11,0353 53,6364 DE2334302 GÃ ¶rslower Ufer 48 0 11,4981 53,6311 DE2334304 NeumÃ ¼hler See * 256 0 11,3400 53,6444 DE2334306 KleingewÃ ¤sserlandschaft am Buchholz (nÃ ¶rdlich Schwerin) 182 0 11,3614 53,6867 DE2334307 Halbinsel Reppin, Schwerin-MueÃ  * 12 0 11,4897 53,6053 DE2335301 Pinnower See * 376 0 11,5292 53,6067 DE2336301 SchÃ ¶nlager See, JÃ ¼lchendorfer Holz und Wendorfer Buchen * 547 0 11,7117 53,6703 DE2338302 Bolzsee bei Oldenstorf 13 0 12,1053 53,6522 DE2338304 Mildenitztal mit ZuflÃ ¼ssen und verbundenen Seen * 5 312 0 12,0181 53,6525 DE2339303 Cossensee und Siggen * 194 0 12,2431 53,6694 DE2341302 Malchiner See und Umgebung * 3 460 0 12,6011 53,6836 DE2341303 BlÃ ¼cherhof sÃ ¼dwestlich Klocksin 0 0 12,5192 53,6181 DE2342301 Ostpeene und Benz * 388 0 12,7897 53,6853 DE2343301 Baumreihen und Wald bei Kittendorf * 53 0 12,9150 53,6142 DE2344301 Kastorfer Rinne 387 0 13,0925 53,6444 DE2345303 Altentreptow, Eiskeller 0 0 13,2622 53,6914 DE2345304 Wald- und KleingewÃ ¤sserlandschaft zwischen Hohenmin und Podewall 255 0 13,2869 53,6319 DE2346301 Neuenkirchener und Neveriner Wald * 382 0 13,3347 53,6392 DE2348301 Galenbecker See * 1 856 0 13,7253 53,6289 DE2348302 Demnitzer Bruch, Schafhorst und LÃ ¼bkowsee 316 0 13,7514 53,6878 DE2349301 Jatznick, Eiskeller 0 0 13,9389 53,6058 DE2350301 Waldhof, JÃ ¤gerbrÃ ¼ck und Schwarzer See * 2 446 0 14,1308 53,6381 DE2350302 Alteichen bei Christiansberg * 31 0 14,1717 53,6911 DE2350303 Uecker von Torgelow bis zur MÃ ¼ndung * 143 0 14,0647 53,6986 DE2350304 Wald bei Kuhlmorgen an der Uecker * 19 0 14,0283 53,6006 DE2351301 Ahlbecker Seegrund und Eggesiner See * 1 546 0 14,2261 53,6486 DE2429304 Kiefholz * 149 0 10,5903 53,5678 DE2429353 Kleinstmoore bei Hornbek 20 0 10,6333 53,5461 DE2430302 Rosengartener Moor * 16 0 10,7944 53,5333 DE2430353 Langenlehstener Heide * 21 0 10,7750 53,5022 DE2430391 Seenkette DrÃ ¼sensee bis Gudower See mit angrenzenden WÃ ¤ldern u.a. * 459 0 10,7325 53,5775 DE2430392 TalhÃ ¤nge bei GÃ ¶ttin, Grambeker Teiche und Umgebung 341 0 10,6908 53,5633 DE2431304 Testorfer Wald und KleingewÃ ¤sserlandschaft * 432 0 10,8806 53,5594 DE2431391 Amphibiengebiet Seedorfer Forst 213 0 10,8750 53,5978 DE2431392 Hakendorfer WÃ ¤lder 85 0 10,8344 53,5811 DE2433301 Grambower Moor 575 0 11,2803 53,6006 DE2433302 Wald bei DÃ ¼mmer * 350 0 11,2250 53,5600 DE2437301 WÃ ¤lder bei Mestlin und LangenhÃ ¤gener Seewiesen * 2 017 0 11,9478 53,5589 DE2439304 Paschen-, Langhagen- und GÃ ¼ltzsee * 589 0 12,3167 53,5906 DE2440301 Drewitzer See mit LÃ ¼bowsee und Dreiersee * 1 463 0 12,3572 53,5464 DE2441302 Seenlandschaft zwischen Klocksin und Jabel * 2 455 0 12,5178 53,5844 DE2441303 KÃ ¶lpinsee und Nordteil Fleesensee * 3 349 0 12,5453 53,5036 DE2442301 Wald- und KleingewÃ ¤sserlandschaft nÃ ¶rdlich von Waren * 3 942 0 12,6736 53,5808 DE2442302 Waren, Marienkirche und Eiskeller 0 0 12,6956 53,5178 DE2443301 Ziegenbusch zwischen Rosenow und MÃ ¶llenhagen 50 0 12,9658 53,5900 DE2443302 KleingewÃ ¤sserlandschaft nÃ ¶rdlich MÃ ¶llenhagen 750 0 12,9175 53,5503 DE2444301 Kuckssee und Lapitzer See * 127 0 13,0939 53,5294 DE2445301 Zirzower MÃ ¼hle 0 0 13,1958 53,5783 DE2445302 Neubrandenburg, Eiskeller und Brauereikeller 0 0 13,2850 53,5575 DE2445303 Trollenhagen, Bunker 0 0 13,3022 53,5936 DE2446301 Wald- und KleingewÃ ¤sserlandschaft bei Burg Stargard * 2 033 0 13,4431 53,5056 DE2447301 Eichhorster Wald 246 0 13,5317 53,5814 DE2448302 Wald- und KleingewÃ ¤sserlandschaft Brohmer Berge * 5 209 0 13,8531 53,5825 DE2448303 Strasburg, Eiskeller 0 0 13,7372 53,5083 DE2448374 StraÃ burger MÃ ¼hlenbach  Beeke (Oberlauf und MÃ ¼ndung, MV) * 31 0 13,7669 53,5069 DE2450301 Koblentzer See und Zerrenthiner Wiesen * 929 0 14,1242 53,5261 DE2450302 EichenwÃ ¤lder bei Viereck * 27 0 14,0464 53,5556 DE2451301 Gottesheide mit SchloÃ - und Lenzener See 1 399 0 14,2883 53,5836 DE2451302 Latzigsee bei Borken 122 0 14,2008 53,5414 DE2528331 Elbeniederung zwischen Schnackenburg und Geesthacht * 22 654,3105 0 10,9356 53,2208 DE2529301 NÃ ¼ssauer Heide 88 0 10,6036 53,4969 DE2529302 Stecknitz-Delvenau 63 0 10,6258 53,4394 DE2529304 Stecknitz-Delvenau * 259 0 10,6231 53,4172 DE2530301 Bretziner Heide * 34 0 10,8161 53,4211 DE2530372 KleingewÃ ¤sser bei LeisterfÃ ¶rde (LWL) * 153 0 10,7494 53,4753 DE2530373 KleingewÃ ¤sserlandschaft zwischen Greven und Granzin (LWL) 409 0 10,8358 53,4711 DE2531303 Schaaletal mit ZuflÃ ¼ssen und nahegelegenen WÃ ¤ldern und Mooren * 1 853 0 11,0144 53,4750 DE2531304 Wald und Lindenallee bei Banzin * 34 0 10,9094 53,4056 DE2533301 Sude mit ZuflÃ ¼ssen * 2 519 0 11,2450 53,4300 DE2535302 WÃ ¤lder in der Lewitz 999 0 11,6169 53,4806 DE2538302 Alte Elde bei Kuppentin, Fahrenhorst und Bobziner Zuschlag * 616 0 12,1192 53,4939 DE2539301 Plauer See und Umgebung * 5 137 0 12,3256 53,4717 DE2541301 KleingewÃ ¤sser- und Waldlandschaft Sietower Forst 340 0 12,5283 53,4406 DE2542302 MÃ ¼ritz * 10 164 0 12,6833 53,4267 DE2543301 Seen, Moore und WÃ ¤lder des MÃ ¼ritz-Gebietes * 14 184 0 12,9439 53,3931 DE2545302 Burg Stargard, Hospital und Eiskeller 0 0 13,3064 53,4914 DE2545303 Tollensesee mit ZuflÃ ¼ssen und umliegenden WÃ ¤ldern * 6 554 0 13,1700 53,4714 DE2546301 Schlavenkensee * 797 0 13,4017 53,4275 DE2547301 Damerower Wald  Schlepkower Wald  Jagenbruch * 469,26 0 13,6381 53,4097 DE2547302 Wald- und KleingewÃ ¤sserlandschaft Hinrichshagen  Wrechen * 2 564 0 13,5022 53,4108 DE2547303 Jagenbruch und KleingewÃ ¤sserlandschaft bei Hildebrandshagen (MV) 73 0 13,6269 53,4164 DE2547374 Wald- und KleingewÃ ¤sserlandschaft Helpter Berge * 549 0 13,6242 53,4969 DE2548301 Daberkower Heide 338 0 13,6808 53,4983 DE2549301 Eiskellerberge  Os bei Malchow * 13,23 0 13,9303 53,4219 DE2549302 KÃ ¶hntoptal * 80,54 0 13,8503 53,4400 DE2549303 Schanzberge bei Brietzig 13 0 13,8892 53,4894 DE2549304 MÃ ¼hlbach Beeke * 176,88 0 13,8722 53,4711 DE2549305 Malchower Os (MV) * 6 0 13,9350 53,4308 DE2550301 Caselower Heide 895 0 14,0942 53,4467 DE2551301 GroÃ er Kutzowsee bei Bismark 48 0 14,2994 53,4736 DE2551302 RandowhÃ ¤nge beim Burgwall LÃ ¶cknitz 93 0 14,2356 53,4364 DE2551373 Kiesbergwiesen bei Bergholz (sÃ ¼dlich LÃ ¶cknitz) * 54 0 14,1961 53,4381 DE2551374 Wald nordÃ ¶stlich von LÃ ¶cknitz * 22 0 14,2258 53,4603 DE2628392 Elbe mit Hohem Elbufer von Tesperhude bis Lauenburg mit angr. Fl. * 734 0 10,5072 53,3769 DE2630301 Wiebendorfer Moor 21 0 10,8289 53,3983 DE2630303 Elbtallandschaft und Sudeniederung bei Boizenburg * 1 648 0 10,7489 53,3539 DE2632301 FeldgehÃ ¶lze und WÃ ¤lder im Raum Pritzier * 273 0 11,0656 53,3819 DE2632372 Die Rense * 138 0 11,1228 53,3517 DE2634301 SchloÃ park Ludwigslust * 186 0 11,4767 53,3264 DE2635303 Ludwigsluster-Grabower Heide, WeiÃ es Moor und Griemoor * 253 0 11,5494 53,3142 DE2635304 NeustÃ ¤dter See 154 0 11,5672 53,3964 DE2635305 Ludwigslust, Eiskeller 0 0 11,5050 53,3272 DE2636301 Sonnenberg bei Parchim * 885 0 11,7586 53,3942 DE2638301 MarienflieÃ  * 1 186,5601 0 12,1581 53,3469 DE2638302 QuaÃ liner Moor * 24,5738 0 12,1439 53,3586 DE2638303 Waldsee Mathildenhof * 91,0683 0 12,0847 53,3156 DE2638305 FlieÃ gewÃ ¤sser, Seen und Moore des Siggelkower Sanders * 1 227 0 12,0053 53,3825 DE2639301 MarienflieÃ  609 0 12,1728 53,3519 DE2639302 Fledermausquartier Kirche Meyenburg 0,26 0 12,2442 53,3161 DE2642301 Ostufer Sumpfsee bei Vietzen 6 0 12,7233 53,3183 DE2644302 SchloÃ berg Weisdin * 27 0 13,1172 53,3997 DE2644303 Tiergarten Neustrelitz * 42 0 13,0631 53,3572 DE2644304 Kalkhorst * 175 0 13,0736 53,3200 DE2644305 Neustrelitz, Eiskeller 0 0 13,0544 53,3567 DE2645301 Serrahn * 6 464 0 13,2331 53,3319 DE2646304 Schmaler Luzin, Zansen und Carwitzer See * 1 580 0 13,4575 53,3178 DE2646305 WÃ ¤lder bei Feldberg mit Breitem Luzin und Dolgener See * 3 945 0 13,4361 53,3544 DE2647301 Kieker und Schotterwerk * 593,74 0 13,5958 53,3681 DE2647302 Karpfensee bei Boisterfelde * 55,5 0 13,5103 53,3186 DE2647304 Fledermausquartier Bunker Zerweliner Heide 20,17 0 13,6139 53,3119 DE2647305 Umgebung GroÃ er und Kleiner Karpfensee (MV) 80 0 13,5067 53,3203 DE2648301 Fledermauswinterquartier Friedhofsgruft SchÃ ¶nermark 0,04 0 13,7092 53,3311 DE2649301 Beesenberg 97,34 0 13,8919 53,3914 DE2650301 RandowhÃ ¤nge bei SchmÃ ¶lln * 275,129 0 14,1450 53,3086 DE2650322 Kleinseen bei Carmzow 63,5136 0 14,1167 53,6925 DE2651301 Storkower Os und Ã ¶stlicher BÃ ¼rgersee bei Penkun * 187 0 14,2647 53,3053 DE2652301 Schwarzer Tanger 142,046 0 14,3350 53,3097 DE2652302 Hohenholzer Forst und KleingewÃ ¤sserlandschaft bei Kyritz * 1 539 0 14,3339 53,3650 DE2727332 Mausohr-Wochenstubengebiet Elbeeinzugsgebiet 0,1 0 10,8942 52,8933 DE2732371 RÃ ¶gnitzniederung 581 0 11,0450 53,2692 DE2733301 LÃ ¼btheener Heide und Trebser Moor * 1 464 0 11,1719 53,2964 DE2735301 Alte Elde zwischen Wanzlitz und Krohn * 181 0 11,5011 53,2553 DE2736301 LÃ ¶cknitz-Oberlauf und angrenzende WÃ ¤lder (MV) * 308 0 11,7508 53,2647 DE2737301 GÃ ¼litzer Kohlegruben * 116,24 0 11,9278 53,2033 DE2737302 Ruhner Berge * 351 0 11,9311 53,2933 DE2738301 Hainholz an der Stepenitz * 115,323 0 12,0469 53,2719 DE2738302 Stepenitz * 2 046,05 0 12,0264 53,2147 DE2740301 Oberheide * 145,837 0 12,4797 53,2506 DE2741301 Berlinchener See, Berlinchener Luch * 360,55 0 12,5625 53,2178 DE2741302 MÃ ¶nchsee * 286 0 12,5325 53,2864 DE2742301 KrÃ ¼mmeler Heide 293 0 12,6872 53,2392 DE2742302 Mirower Holm * 467 0 12,8189 53,2264 DE2743304 Kleinseenlandschaft zwischen Mirow und Wustrow * 1 500 0 12,8822 53,2411 DE2744301 Thymen * 467,49 0 13,1494 53,2219 DE2744302 Schwarzer See * 27,96 0 13,1117 53,2253 DE2744303 Erweiterung Thymen * 317,22 0 13,1572 53,2339 DE2744307 Moore und Seen bei Wesenberg * 133 0 13,0233 53,2792 DE2744308 Wangnitzsee * 516 0 13,0586 53,2483 DE2744309 Schwarzer See Ã ¶stlich Priepert (MV) * 24 0 13,1069 53,2258 DE2745301 Klapperberge * 1 271,9301 0 13,2756 53,2567 DE2745302 Hutung SÃ ¤hle * 43,45 0 13,2519 53,2108 DE2745303 Kastavenseen-Molkenkammersee * 295,19 0 13,2297 53,2167 DE2745371 Sandergebiet sÃ ¼dlich von Serrahn * 2 462 0 13,2281 53,2514 DE2746301 Hardenbeck-KÃ ¼strinchen * 6 664,4502 0 13,4419 53,2386 DE2746302 KrÃ ¼selinsee und Mechowseen * 575 0 13,4061 53,2636 DE2747302 StromgewÃ ¤sser * 2 582,52 0 13,6525 53,2661 DE2747303 Kuhzer See/Jakobshagen * 1 406,62 0 13,6489 53,2108 DE2747304 Klaushagen 602,97 0 13,5681 53,2317 DE2747305 Zerweliner Allee und Carolinenhain * 72,92 0 13,5981 53,2872 DE2748301 CharlottenhÃ ¶he * 235,09 0 13,8122 53,2728 DE2748302 Fledermausquartier Bunkeranlagen GroÃ e Heide bei Prenzlau 2,6 0 13,7078 53,2311 DE2749301 Uckerseewiesen und TrockenhÃ ¤nge * 119,65 0 13,8097 53,2411 DE2749322 Seenkette HohengÃ ¼stow-LÃ ¼tzlow 124,15 0 14,0006 53,2478 DE2749323 GroÃ er Kuhsee bei Gramzow 33,098 0 13,9814 53,2078 DE2750301 Randow-Welse-Bruch * 3 714,05 0 14,1064 53,2581 DE2750302 Blumberger Wald * 244 0 14,1144 53,2167 DE2750304 Zichower Wald  Weinberg * 116,63 0 14,0583 53,2078 DE2750305 Gutspark, Lindenallee und Storcheneiche Radewitz * 10 0 14,1583 53,2953 DE2750306 Randowtal bei GrÃ ¼nz und Schwarze Berge * 697 0 14,1136 53,2794 DE2751301 Piepergrund 106,7 0 14,2600 53,2542 DE2751302 GroÃ e HÃ ¶lle * 18,7938 0 14,2050 53,2589 DE2752301 Trockenrasen Geesow * 81,7095 0 14,3933 53,2478 DE2752302 Salveytal * 326,76 0 14,3733 53,2286 DE2752303 Silberberge * 49,6881 0 14,3561 53,2172 DE2752304 Stettiner Berge * 22,2563 0 14,4317 53,2514 DE2832331 GewÃ ¤ssersystem der Jeetzel mit QuellwÃ ¤ldern * 583 0 11,0925 53,0064 DE2833301 Werder Besandten * 112,9 0 11,2753 53,1053 DE2833302 Untere Rhinowwiesen 395,39 0 11,3069 53,1119 DE2833306 Elbtallandschaft und LÃ ¶cknitzniederung bei DÃ ¶mitz * 1 363 0 11,2536 53,1358 DE2833307 Festung DÃ ¶mitz 0 0 11,2469 53,1439 DE2834301 Untere LÃ ¶cknitzniederung * 348,08 0 11,3883 53,1111 DE2834303 Karenzer und KaliÃ er Heide 76 0 11,3500 53,1658 DE2835301 Rambower Moor * 447,79 0 11,5900 53,1444 DE2835302 Nausdorfer Moor * 161,41 0 11,5492 53,1222 DE2835303 Meynbach bei Krinitz * 338 0 11,5239 53,1933 DE2836301 Mittlere und Obere LÃ ¶cknitz * 388,83 0 11,6719 53,1103 DE2836302 Stavenower Wald * 393,55 0 11,6881 53,1439 DE2836303 Bootzer Torfloch * 43,2838 0 11,7139 53,1897 DE2837301 Schlatbach * 137,607 0 11,8928 53,1350 DE2837302 Weinberge  KlÃ ¼ssenberge bei Perleberg * 125,703 0 11,8667 53,1028 DE2838301 GroÃ er Horst * 94,57 0 12,0692 53,1611 DE2842301 Wummsee und Twernsee * 380,14 0 12,8042 53,1883 DE2842302 Buchheide 1 123,86 0 12,7394 53,1800 DE2842303 Erweiterung Wumm- und Twernsee * 80,53 0 12,7883 53,1836 DE2842304 Uferbereiche GroÃ er Wummsee, Twern- und Giesenschlagsee (MV) 271 0 12,7997 53,1944 DE2843302 Forst Buberow * 348,77 0 12,8714 53,1078 DE2843303 Himmelreich * 442,97 0 12,8600 53,1817 DE2843304 Teufelsbruch (Wolfsbruch) * 53,53 0 12,9286 53,1769 DE2843305 Dollgowsee * 238,78 0 12,8511 53,1469 DE2843326 GroÃ er PÃ ¤tschsee bei Rheinsberg * 114,69 0 12,8447 53,1292 DE2843327 Rochowsee und PlÃ ¶tzensee * 57,28 0 12,8147 53,1894 DE2844301 Stechlin * 8 675,7598 0 13,0017 53,1378 DE2844302 Polzowtal * 516,24 0 13,1078 53,1011 DE2844303 Gramzow-Seen * 619,876 0 13,1467 53,1103 DE2844304 Globsower Buchheide 385,72 0 13,1033 53,1408 DE2844305 GroÃ er Boberowsee (MV) 71 0 13,0244 53,1881 DE2845301 Stolpseewiesen-Siggelhavel * 405,42 0 13,2150 53,1669 DE2846301 Kleine Schorfheide  Havel * 8 194,29 0 13,3428 53,1053 DE2846302 Templiner Kanalwiesen * 70,26 0 13,4792 53,1136 DE2846323 Fledermausquartier Brauerei Templin 0,04 0 13,4931 53,1156 DE2847301 GroÃ er Briesensee * 115,49 0 13,6600 53,1431 DE2847302 LabÃ ¼skewiesen 164,1 0 13,6150 53,1322 DE2847303 KÃ ¶lpinsee * 1 848,95 0 13,6614 53,1053 DE2847304 Platkowsee-Netzowsee-Metzelthin * 2 592,1599 0 13,5408 53,1639 DE2847325 LÃ ¼bbesee ErgÃ ¤nzung 339,8557 0 13,5519 53,1094 DE2848301 Arnimswalde * 1 408,02 0 13,7353 53,1081 DE2848302 Eulenberge * 1 946 0 13,8000 53,1917 DE2848303 Kronhorst-GroÃ  Fredenwalde * 5 304,25 0 13,7283 53,1539 DE2848304 Schwemmpfuhl * 510,82 0 13,7658 53,1947 DE2848305 Poratzer MorÃ ¤nenlandschaft ErgÃ ¤nzung 85,02 0 13,8322 53,1167 DE2849301 Hintenteiche bei Biesenbrow * 104,07 0 13,9964 53,1347 DE2849302 Melzower Forst * 2 786,25 0 13,9089 53,1558 DE2849303 Suckower Haussee * 138,9 0 13,8525 53,1400 DE2849304 SteinhÃ ¶fel-Schmiedeberg-Friedrichsfelde * 1 315,89 0 13,8786 53,1142 DE2849325 OberÃ ¼ckersee * 727,09 0 13,8661 53,1869 DE2851301 MÃ ¼llerberge * 61,4708 0 14,2694 53,1253 DE2851302 Trockenrasen Jamikow * 81,72 0 14,1822 53,1592 DE2851303 WelsetalhÃ ¤nge bei Kunow * 19,9788 0 14,2461 53,1322 DE2851304 Trockenrasen GroÃ  Pinnow * 6,8095 0 14,2906 53,1861 DE2933301 Werder Kietz * 126,98 0 11,3308 53,0672 DE2934301 Nemitzer Heide * 1 061 0 11,3492 52,9847 DE2934302 Lenzen-Wustrower Elbniederung * 999,67 0 11,4939 53,0675 DE2934303 Elbaue Wootz 201,23 0 11,3394 53,0708 DE2934304 Werder MÃ ¶dlich * 154,97 0 11,3981 53,0767 DE2934305 Werder MÃ ¶dlich ErgÃ ¤nzung 46,8 0 11,4489 53,0836 DE2935301 Aland-Elbe-Niederung nÃ ¶rdlich Seehausen * 2 573 0 11,6406 52,9678 DE2935303 Gandower Schweineweide * 213,71 0 11,5197 53,0672 DE2935304 Elbdeichvorland Jagel 33,46 0 11,6208 53,0444 DE2935305 Gadow * 412,97 0 11,6356 53,0875 DE2935306 Elbe * 1 322,24 0 11,9581 52,8856 DE2936301 Perleberger SchieÃ platz * 356,95 0 11,8269 53,0433 DE2936302 Silge * 1 520,85 0 11,7197 53,0644 DE2937301 Mendeluch * 23,64 0 11,8800 53,0189 DE2937302 MÃ ¶rickeluch * 11,32 0 11,8667 53,0289 DE2937303 Untere Stepenitzniederung und Jeetzbach * 950,82 0 11,8353 53,0322 DE2937304 WeiÃ er Berg bei Spiegelhagen * 11,22 0 11,9217 53,0953 DE2938301 Cederbach * 148,47 0 12,0389 53,0267 DE2940301 MÃ ¼hlenteich * 76,47 0 12,4464 53,0392 DE2940302 Postluch Ganz * 36,6657 0 12,4744 53,0169 DE2940303 KÃ ¶nigsberger See, Kattenstieg See * 367,632 0 12,4356 53,0542 DE2941301 Oberes Temnitztal * 54,59 0 12,6514 53,0275 DE2941302 Wittstock-Ruppiner Heide * 9 346,3398 0 12,6653 53,0972 DE2941303 Dosse 613,13 0 12,4981 53,0069 DE2942301 Kunsterspring * 102,29 0 12,7497 53,0250 DE2942302 Ruppiner Schweiz 94,8 0 12,7942 53,0494 DE2942303 Revier Rottstiel-Tornow * 186,95 0 12,8225 53,0303 DE2942304 Ruppiner Schweiz ErgÃ ¤nzung * 254,4 0 12,7975 53,0339 DE2942305 Fledermausquartier GroÃ er Bunker Frankendorf 3,34 0 12,7244 53,0028 DE2943301 Lindower Rhin und Fristower Plagge * 190,89 0 12,8519 53,0167 DE2943302 Rheinsberger Rhin und Hellberge * 859,26 0 12,9147 53,0481 DE2944301 Wolfsluch * 297,78 0 13,1025 53,0481 DE2944302 Polzowtal ErgÃ ¤nzung * 4,8 0 13,0767 53,0908 DE2945301 Zehdenicker  Mildenberger Tonstiche * 1 537,42 0 13,2969 53,0286 DE2945302 Seilershofer Buchheide * 970,8 0 13,1897 53,0697 DE2945303 Tornow 350,08 0 13,2558 53,0794 DE2947301 Buchheide (Templiner Forst) * 566,87 0 13,5025 53,0733 DE2947302 Bollwinwiesen/GroÃ er Gollinsee * 905,74 0 13,5856 53,0542 DE2947303 Reiersdorf * 248,96 0 13,6311 53,0447 DE2947304 LÃ ¼bbesee 923,23 0 13,6094 53,0792 DE2947305 Polsensee 578,26 0 13,5092 53,0519 DE2947306 Vietmannsdorfer Heide 268,448 0 13,5486 53,0375 DE2948302 EndmorÃ ¤nenlandschaft bei Ringenwalde * 572,5471 0 13,6867 53,0719 DE2948303 Krinertseen * 352,04 0 13,7367 53,0883 DE2948304 Poratzer MorÃ ¤nenlandschaft * 3 923,6201 0 13,7878 53,0592 DE2948305 Winkel * 142,89 0 13,6842 53,0514 DE2948306 Fledermausquartier Eiskeller Glambeck 0,04 0 13,8192 53,0256 DE2949301 Fischteiche Blumberger MÃ ¼hle * 320,3 0 13,9411 53,0447 DE2949302 Grumsiner Forst/Redernswalde * 6 106,0601 0 13,8372 53,0031 DE2949303 Sernitz-Niederung und Trockenrasen * 78,34 0 14,0061 53,1014 DE2950301 Breitenteichsche MÃ ¼hle * 149,45 0 14,0169 53,0858 DE2950302 Felchowseegebiet * 627,98 0 14,1364 53,0553 DE2950303 Pinnow 1 251,12 0 14,0786 53,0619 DE2950304 Ostufer Mudrowsee * 8,0798 0 14,0256 53,0053 DE2950305 Trockenrasen Schildberge * 5,6126 0 14,0936 53,0158 DE2950306 Felchowseegebiet ErgÃ ¤nzung * 1,72 0 14,1303 53,0486 DE2951302 Unteres Odertal * 10 056,3896 0 14,2911 53,0386 DE3031301 Landgraben- und Dummeniederung * 4 931 0 10,9967 52,9133 DE3034301 Magerweide Aschkabel * 12 0 11,4947 52,9278 DE3035301 Der Most bei Harpe 120 0 11,5369 52,9325 DE3036301 Elbaue Beuster-Wahrenberg * 2 919 0 11,8278 52,9414 DE3036302 Elbdeichhinterland * 1 951,12 0 11,7861 52,9789 DE3036303 KrÃ ¤henfuÃ  * 157,36 0 11,7072 52,9942 DE3036304 Elbdeichvorland * 1 271,33 0 11,7886 52,9675 DE3037301 Jackel * 348,14 0 11,9064 52,9864 DE3037302 Karthan * 219,36 0 11,9564 52,9922 DE3037303 Karthane * 458,32 0 11,9736 52,9739 DE3038301 Plattenburg * 352,15 0 12,0458 52,9592 DE3041301 Oberes Temnitztal ErgÃ ¤nzung 237,76 0 12,6064 52,8981 DE3042301 Storbeck 334,51 0 12,7753 52,9797 DE3042302 Wahlendorfer Luch, Klappgraben, GÃ ¤nsepfuhl * 227,34 0 12,7375 52,9617 DE3043301 SchÃ ¶ner Berg * 1,15 0 12,9667 52,9206 DE3043302 Rheinsberger Rhin und Hellberge ErgÃ ¤nzung * 311,22 0 12,9169 52,9881 DE3045301 Moncapricesee 113,548 0 13,1697 52,9233 DE3045302 Liebenberger Bruch * 239,149 0 13,2886 52,8878 DE3046301 Exin * 396,31 0 13,3492 52,9247 DE3046302 Schnelle Havel ErgÃ ¤nzung * 7,7181 0 13,3886 52,9150 DE3047301 Kienhorst/KÃ ¶llnseen/Eichheide * 5 004,0698 0 13,6656 52,9444 DE3047302 Rarangseen * 65,9 0 13,5986 52,9903 DE3047303 DÃ ¶llnflieÃ  * 1 988,53 0 13,5414 52,9944 DE3048301 Lindhorst 321,06 0 13,7064 52,9847 DE3048302 Werbellinkanal * 3 460,6399 0 13,6833 52,9111 DE3049302 GroÃ -Ziethen * 891,37 0 13,8594 52,9503 DE3049303 Parsteinsee * 1 156,8199 0 13,9739 52,9414 DE3050301 Brodowin-Oderberg * 1 608,4301 0 14,0053 52,9039 DE3050302 Tiefer See * 28,97 0 14,0086 52,9461 DE3050303 Lunower HÃ ¶lzchen * 51,66 0 14,1194 52,9394 DE3050304 Koppelberg Altgalow (Westteil) * 2,78 0 14,1575 52,9939 DE3050305 Buchsee * 3,33 0 14,0097 52,9628 DE3132301 Landgraben-Dumme-Niederung nÃ ¶rdlich Salzwedel * 2 903 0 11,1044 52,8825 DE3134301 Arendsee 503 0 11,4761 52,8911 DE3134302 WeideflÃ ¤chen bei Kraatz 79 0 11,4222 52,8458 DE3136301 Krumker Holz und WÃ ¤lder Ã ¶stlich DrÃ ¼sedau 428 0 11,7314 52,8125 DE3137301 Lennewitzer Eichen 180,74 0 11,9594 52,8936 DE3138301 Elbaue Werben und Alte Elbe Kannenberg * 2 212 0 12,0422 52,8328 DE3138302 Havel nÃ ¶rdlich Havelberg 213 0 12,0511 52,8550 DE3138303 QuitzÃ ¶bler DÃ ¼nengebiet * 142,07 0 12,0047 52,8883 DE3139301 Dosseniederung * 810,871 0 12,2894 52,8025 DE3140301 BÃ ¤renbusch 30,051 0 12,4289 52,8983 DE3142301 Unteres Rhinluch  Dreetzer See ErgÃ ¤nzung * 111,98 0 12,6761 52,8006 DE3143301 SÃ ¼dufer Ruppiner See 61,73 0 12,8789 52,8558 DE3146301 Schnelle Havel * 2 541,8899 0 13,3497 52,8442 DE3146302 Langer TrÃ ¶del 43,26 0 13,4578 52,8611 DE3146303 Kreuzbruch 1 354,1 0 13,3736 52,8131 DE3147301 Finowtal  PregnitzflieÃ  * 2 109,6299 0 13,6283 52,8272 DE3147303 Fledermausquartier Lagerbunker Pechteich 0,85 0 13,6008 52,8575 DE3148301 NonnenflieÃ -SchwÃ ¤rzetal * 488,58 0 13,7736 52,8006 DE3148302 Buckowseerinne * 507,15 0 13,7364 52,8919 DE3148303 Fledermauswochenstube in Eberswalde 0,02 0 13,7925 52,8439 DE3149301 Kanonen- und SchloÃ berg, SchÃ ¤fergrund * 88,73 0 13,9419 52,8150 DE3149302 Niederoderbruch 859,74 0 13,9864 52,8569 DE3149303 Plagefenn * 1 055,9301 0 13,9408 52,8814 DE3149304 Finowtal  RagÃ ¶ser FlieÃ  * 456,25 0 13,8514 52,8561 DE3150301 Pimpinellenberg * 6,01 0 14,0231 52,8658 DE3150302 Tongruben Neuenhagen * 120,83 0 14,0439 52,8236 DE3150303 Gabower Hangkante * 75,53 0 14,0828 52,8264 DE3150304 TrockenhÃ ¤nge Oderberg-Liepe * 56,11 0 14,0303 52,8656 DE3150325 Breitefenn * 28,99 0 14,0475 52,8994 DE3151301 Oderwiesen NeurÃ ¼dnitz 1 046,33 0 14,1908 52,8172 DE3232301 Rohrberger Moor * 16 0 11,0261 52,7117 DE3232302 Jeetze zwischen Beetzendorf und Salzwedel 0 20,2 11,1219 52,7697 DE3232303 Waldgebiet Ferchau bei Salzwedel 718 0 11,0892 52,7944 DE3232304 Moorweide bei Stapen * 53 0 11,1292 52,7344 DE3233301 KÃ ¶he westlich Winterfeld * 46 0 11,1708 52,7400 DE3233302 Kuhschellenstandort bei Recklingen * 4 0 11,2106 52,7394 DE3234301 Kalbescher Werder bei Vienau * 137 0 11,4611 52,7031 DE3236301 Uchte unterhalb Goldbeck 0 14 11,8297 52,7631 DE3237301 Fasanengarten Iden * 61 0 11,8911 52,7847 DE3238301 Jederitzer Holz Ã ¶stlich Havelberg * 277 0 12,1250 52,7908 DE3238302 Elbaue zwischen Sandau und SchÃ ¶nhausen * 2 433 0 12,0267 52,6989 DE3238303 Kamernscher See und TrÃ ¼bengraben 284 0 12,1000 52,7475 DE3239301 Untere Havel und Schollener See * 4 536 0 12,2103 52,7783 DE3239302 RestwÃ ¤lder bei Rhinow 19,7114 0 12,2750 52,7903 DE3240301 Unteres Rhinluch  Dreetzer See * 1 297,04 0 12,4767 52,7794 DE3240302 Gollenberg * 58,6033 0 12,3967 52,7450 DE3241301 Friesacker Zootzen * 160,855 0 12,6367 52,7903 DE3241302 GÃ ¶rner See * 236,583 0 12,5333 52,7033 DE3243301 Oberes Rhinluch * 1 640,51 0 12,9053 52,7936 DE3243302 Mossberge 139,824 0 12,8356 52,7589 DE3243303 Oberes Rhinluch ErgÃ ¤nzung * 316,07 0 12,8133 52,8186 DE3243304 Fledermausquartier StallgebÃ ¤ude in Linum 0,6 0 12,8703 52,7497 DE3244301 Kremmener Luch * 661,82 0 13,0019 52,7864 DE3244302 Kremmener Luch * 540,402 0 13,0033 52,7950 DE3244303 BehrensbrÃ ¼ck * 375,68 0 13,1606 52,7797 DE3245301 Fledermauswinterquartier Lehnitz 0,76 0 13,2881 52,7669 DE3246301 Lubowsee * 75,85 0 13,3894 52,7431 DE3246302 Briesetal * 180,92 0 13,3439 52,7178 DE3246303 BuchenwÃ ¤lder am Liepnitzsee * 142,43 0 13,4867 52,7447 DE3247301 Biesenthaler Becken * 190,41 0 13,6261 52,7528 DE3247302 Biesenthaler Becken, Erweiterung * 769,49 0 13,6183 52,7528 DE3247303 Oberseemoor * 47,06 0 13,5322 52,7564 DE3247304 Rabenluch * 8,59 0 13,6072 52,7842 DE3247305 Finowtal  PregnitzflieÃ  ErgÃ ¤nzung 0,29 0 13,6289 52,7769 DE3248302 Trampe * 430,59 0 13,8150 52,7789 DE3248304 Fledermausquartier Kellerberg GrÃ ¼ntal 0,8 0 13,7308 52,7419 DE3249301 CÃ ¶thener FlieÃ tal * 74,7799 0 13,9431 52,7983 DE3249302 Oderbruchrand Bad Freienwalde * 136,614 0 13,9919 52,7908 DE3249303 Fledermausquartier §Haus Bethesda § 0,04 0 14,0231 52,7803 DE3250301 Biesdorfer Kehlen * 64,777 0 14,0969 52,7261 DE3250302 Hutelandschaft Altranft-Sonnenburg * 571,361 0 14,0731 52,7506 DE3250303 Sonnenburger Wald und Ahrendskehle * 467,41 0 14,0156 52,7528 DE3250304 Trockenrasen Wriezen * 62,0718 0 14,1061 52,7189 DE3250306 Fledermauswinterquartier SchieÃ gang 3,16 0 14,0006 52,7581 DE3252301 Odervorland Gieshof * 488,79 0 14,3783 52,7292 DE3331301 Hartauniederung zwischen LÃ ¼delsen und Ahlum * 50 0 10,9644 52,6925 DE3331302 Ohreaue * 603 0 10,8817 52,6647 DE3332301 Tangelnscher Bach und BruchwÃ ¤lder * 443 0 11,0139 52,6744 DE3332302 Jeetze sÃ ¼dlich Beetzendorf * 278 0 11,0889 52,6497 DE3333301 Buchenwald Ã ¶stlich KlÃ ¶tze 522 0 11,2283 52,6264 DE3333302 Eiskeller in KlÃ ¶tze 1 0 11,1756 52,6219 DE3334301 Secantsgraben, Milde und Biese * 472 0 11,4133 52,6361 DE3337301 SchieÃ platz Bindfelde Ã ¶stlich Stendal * 183 0 11,9206 52,6050 DE3337302 Stendaler Stadtforst * 128 0 11,9317 52,6178 DE3338301 BinnendÃ ¼ne bei Scharlibbe 44 0 12,0878 52,6861 DE3338302 Klietzer Heide 1 925 0 12,1250 52,6475 DE3339301 Niederung der Unteren Havel/GÃ ¼lper See * 7 349,0801 0 12,3236 52,6172 DE3339303 Buckow-Steckelsdorf-GÃ ¶ttlin * 288,721 0 12,2733 52,6119 DE3339304 Klietzer Heide * 655,08 0 12,2436 52,6358 DE3340302 Rodewaldsches Luch * 139,344 0 12,4047 52,6022 DE3340303 Hundewiesen * 316,49 0 12,3936 52,6731 DE3341301 MÃ ¼hlenberg Nennhausen * 10,9974 0 12,5147 52,6083 DE3341302 Teufelsberg oder Rhinsberg bei Landin * 4,4731 0 12,5189 52,6678 DE3342301 Paulinenauer Luch * 212,19 0 12,7086 52,6869 DE3342302 Lindholz 112,36 0 12,7294 52,6736 DE3342303 Paulinenauer Luch ErgÃ ¤nzung * 157,045 0 12,7747 52,7033 DE3343301 Leitsakgraben * 995,894 0 12,9511 52,6453 DE3343302 Leitsakgraben ErgÃ ¤nzung * 39,3019 0 12,8922 52,6400 DE3345301 Muhrgraben mit Teufelsbruch * 693,62 0 13,1733 52,6247 DE3346301 Tegeler FlieÃ tal * 377,36 0 13,3333 52,6167 DE3346302 Eichwerder Moorwiesen * 118,69 0 13,3564 52,6275 DE3346303 Toter See 81,22 0 13,3553 52,6797 DE3346304 Tegeler FlieÃ tal * 462,63 0 13,3975 52,6822 DE3347301 BÃ ¶rnicke 570,863 0 13,6292 52,6486 DE3347302 SchÃ ¶nower Heide 589,6 0 13,5092 52,6917 DE3347303 Schlosspark Buch * 26,11 0 13,5000 52,6428 DE3348301 Weesower Luch 57,55 0 13,7092 52,6447 DE3349301 Blumenthal 136,751 0 13,9150 52,6536 DE3349302 FÃ ¤ngersee und unterer Gamengrund * 248,54 0 13,8369 52,6017 DE3349324 Gamengrundseen 166,48 0 13,8614 52,6822 DE3350302 Batzlower MÃ ¼hlenflieÃ   BÃ ¼chnitztal * 289,84 0 14,1500 52,6456 DE3352301 Oderaue Kienitz * 1 086,6473 0 14,4833 52,6531 DE3353301 Oderaue Genschmar 257,68 0 14,5364 52,6267 DE3434301 JÃ ¤venitzer Moor * 508 0 11,4856 52,5058 DE3434302 Kellerberge nordÃ ¶stlich Gardelegen 116 0 11,4542 52,5403 DE3434303 Brauereikeller Gardelegen 1 0 11,3783 52,5264 DE3435301 Mooswiese Hottendorf Ã ¶stlich Gardelegen 51 0 11,5317 52,5189 DE3435302 Spitzberg sÃ ¼dwestlich Klinke * 1 0 11,5925 52,5764 DE3436301 Fenn in Wittenmoor * 6 0 11,6861 52,5408 DE3437302 Elbaue zwischen Derben und SchÃ ¶nhausen * 4 371 0 11,9786 52,5006 DE3437303 Stendaler Rohrwiesen 180 0 11,8853 52,5647 DE3439302 GroÃ es Fenn * 83,7147 0 12,2767 52,5603 DE3439303 Niederung der Unteren Havel/GÃ ¼lper See ErgÃ ¤nzung * 8,821 0 12,3028 52,5142 DE3440301 Pritzerber Laake * 511,345 0 12,4361 52,5419 DE3440304 GrÃ ¤ninger See 137,72 0 12,4769 52,5933 DE3440305 Niederung der Unteren Havel/GÃ ¼lper See KorrekturflÃ ¤che * 14,9 0 12,4461 52,4986 DE3441301 WeiÃ es Fenn und DÃ ¼nenheide * 180,55 0 12,5306 52,5261 DE3442302 Bagower MÃ ¼hlenberg * 6,5226 0 12,7028 52,5183 DE3442303 Bagower Bruch 154,371 0 12,6844 52,5231 DE3442304 Beetzsee-Rinne und Niederungen * 916,303 0 12,7169 52,5381 DE3442305 Fledermausquartier in Klein Behnitz (Wohnhaus) 0,57 0 12,7114 52,5736 DE3443301 Heimsche Heide ErgÃ ¤nzung * 45,6253 0 12,9578 52,5864 DE3444303 DÃ ¶beritzer Heide * 2 789,53 0 13,0428 52,5125 DE3444304 Heimsche Heide 817,34 0 13,0244 52,5881 DE3444305 Rhinslake bei Rohrbeck 49,3 0 13,0236 52,5408 DE3444306 Falkenseer Kuhlaake * 169,653 0 13,1364 52,5794 DE3444307 Bredower Forst 250,97 0 13,0275 52,5764 DE3444308 Fort Hahneberg 10 0 13,1444 52,5278 DE3445301 Spandauer Forst * 1 347,3199 0 13,1453 52,5931 DE3445302 Zitadelle Spandau 0,44 0 13,2122 52,5414 DE3445303 Wasserwerk Tegel 0,73 0 13,2806 52,5833 DE3445304 Baumberge * 42,53 0 13,2306 52,6000 DE3445305 FlieÃ wiese Ruhleben 14,46 0 13,2361 52,5261 DE3447301 Falkenberger Rieselfelder * 84,88 0 13,5611 52,6167 DE3448301 Langes ElsenflieÃ  und Wegendorfer MÃ ¼hlenflieÃ  * 211,07 0 13,7336 52,5844 DE3448302 Fredersdorfer MÃ ¼hlenflieÃ , Breites und Krummes Luch * 800,04 0 13,7542 52,5172 DE3448303 Wiesengrund * 82,66 0 13,7239 52,5506 DE3449301 Herrensee, Lange-Damm-Wiesen und BarnimhÃ ¤nge * 783,99 0 13,8406 52,5192 DE3449302 Lange Dammwiesen und Unteres Annatal * 220,36 0 13,8539 52,5233 DE3449303 Zimmersee 55,71 0 13,9239 52,5444 DE3450301 Klobichsee * 550,36 0 14,1167 52,5539 DE3450302 Ruhlsdorfer Bruch * 170,96 0 14,0044 52,5686 DE3450303 Stobbertal * 865,78 0 14,1403 52,5814 DE3450304 Gumnitz und GroÃ er Schlagenthinsee * 204,18 0 14,0914 52,5167 DE3450305 Rotes Luch Tiergarten * 1 255,66 0 14,0036 52,5022 DE3450306 Tornowseen  Pritzhagener Berge * 682,48 0 14,0758 52,5889 DE3450307 SchermÃ ¼tzelsee * 363,31 0 14,0544 52,5667 DE3450308 Buckow  Waldsieversdorfer Niederungslandschaft * 150,653 0 14,0700 52,5522 DE3450309 MÃ ¼ncheberg * 845,22 0 14,1308 52,5144 DE3450320 MÃ ¼ncheberg ErgÃ ¤nzung 687,1 0 14,1792 52,5322 DE3451301 Gusower Niederheide * 65,7065 0 14,3200 52,5711 DE3452302 Wilder Berg bei Seelow * 81,354 0 14,4072 52,5256 DE3453301 Oderinsel Kietz * 174,68 0 14,6183 52,5806 DE3513332 Gehn * 508,3 0 7,9328 52,4344 DE3535301 Colbitz-Letzlinger Heide * 19 348 0 11,5650 52,4097 DE3536301 Mahlpfuhler Fenn * 1 210 0 11,7369 52,4464 DE3536302 Tanger-Mittel- und Unterlauf * 74 0 11,8492 52,4906 DE3536303 Eschengehege nÃ ¶rdlich TangerhÃ ¼tte * 162 0 11,7992 52,4514 DE3536304 KleingewÃ ¤sser westlich Werlberge 49 0 11,6686 52,4525 DE3537303 SÃ ¼ppling westlich WeiÃ ewarte * 485 0 11,8461 52,4675 DE3540301 GroÃ e Freiheit bei Plaue 78,21 0 12,4033 52,4144 DE3540302 Pelze 83,7784 0 12,3725 52,4317 DE3541301 Mittlere Havel * 800,83 0 12,6044 52,4264 DE3542301 Ketziner Havelinseln * 233,26 0 12,8200 52,4767 DE3542302 Deetzer HÃ ¼gel * 33,48 0 12,7447 52,4278 DE3542303 Deetzer HÃ ¼gel ErgÃ ¤nzung * 54,25 0 12,8258 52,4147 DE3542304 SteppenhÃ ¼gel im Havelland * 26,0315 0 12,7922 52,4969 DE3542305 Mittlere Havel ErgÃ ¤nzung * 2 524,3701 0 12,6531 52,4361 DE3543301 Krielower See 155,09 0 12,8522 52,4208 DE3543302 Obere Wublitz * 101,125 0 12,9561 52,4606 DE3543304 Wolfsbruch 112,4 0 12,9292 52,4142 DE3544301 Pfaueninsel * 88,34 0 13,1206 52,4347 DE3544302 Giebelfenn * 12,3479 0 13,0989 52,4667 DE3544303 Ferbitzer Bruch * 1 156,37 0 13,0089 52,4997 DE3544304 Sacrower See und KÃ ¶nigswald * 801,37 0 13,0939 52,4414 DE3544305 Heldbockeichen 23,0128 0 13,0556 52,4292 DE3545301 Grunewald * 1 591,67 0 13,2611 52,4778 DE3547301 Wasserwerk Friedrichshagen 9,77 0 13,6472 52,4556 DE3547302 Teufelsseemoor KÃ ¶penick * 6,45 0 13,6333 52,4250 DE3548301 MÃ ¼ggelspree-MÃ ¼ggelsee * 1 679,8199 0 13,6833 52,4250 DE3548302 Wilhelmshagen-Woltersdorfer DÃ ¼nenzug * 187 0 13,7042 52,4406 DE3548305 Fledermausrevier RÃ ¼dersdorf 2,71 0 13,7900 52,4836 DE3549301 LÃ ¶cknitztal * 488,37 0 13,8950 52,4250 DE3549303 Maxsee * 349,23 0 13,9781 52,4669 DE3551301 Matheswall/Schmielensee * 107,21 0 14,3228 52,4206 DE3551302 Lietzener MÃ ¼hlental * 139,781 0 14,3211 52,4556 DE3551303 Marxdorfer MaserkÃ ¼tten * 21,3937 0 14,2622 52,4725 DE3551304 Graning 475,85 0 14,2881 52,4244 DE3551325 Matheswall/Schmielensee ErgÃ ¤nzung 74,16 0 14,3031 52,4147 DE3552301 Treplin-Alt Zeschdorfer FlieÃ tal * 125,64 0 14,4144 52,4139 DE3552303 Lietzen/DÃ ¶bberin * 449,601 0 14,3594 52,4553 DE3552304 Langer Grund-Kohlberg * 128,97 0 14,4397 52,4983 DE3552305 Erweiterung OderhÃ ¤nge Mallnow * 181,44 0 14,4864 52,4681 DE3552306 OderhÃ ¤nge Mallnow * 109,4 0 14,4717 52,4689 DE3553301 Oderberge * 12,8166 0 14,5347 52,4069 DE3553303 Zeisigberg * 5,1553 0 14,5692 52,4750 DE3553305 Priesterschlucht * 6,0036 0 14,5447 52,4839 DE3553306 Trockenrasen am Oderbruch * 129,041 0 14,4575 52,4825 DE3553307 Lebuser Odertal * 444,96 0 14,5319 52,4089 DE3553308 Oder-NeiÃ e ErgÃ ¤nzung * 2 927,4983 0 14,5600 52,3217 DE3613301 Grasmoor * 24 0 7,9028 52,3956 DE3613303 Vogelpohl 260 0 7,9153 52,3633 DE3613304 WÃ ¤ldchen nÃ ¶rdlich Westerkappeln 35 0 7,8675 52,3722 DE3613331 Achmer Sand 278,17 0 7,9206 52,3733 DE3613332 DÃ ¼te (mit NebenbÃ ¤chen) * 117,5 0 7,9694 52,2594 DE3614332 Kammmolch-Biotop Palsterkamp 63,36 0 8,1006 52,3147 DE3614333 Piesbergstollen 1,12 0 8,0228 52,3197 DE3614334 Fledermauslebensraum Wiehengebirge bei OsnabrÃ ¼ck * 1 167,04 0 8,0708 52,3669 DE3614335 Mausohr-Jagdgebiet Belm 293,39 0 8,1950 52,3167 DE3616301 Obere Hunte * 147 0 8,4292 52,2794 DE3618301 GroÃ es Torfmoor, Altes Moor * 606 0 8,6933 52,3531 DE3635302 Colbitzer Lindenwald 527 0 11,5528 52,3328 DE3636302 Erlen-Eschenwald westlich Mahlwinkel * 208 0 11,7622 52,3869 DE3636303 Fledermausquartier Bunker Dornberg 1 0 11,7058 52,3306 DE3637301 Elbaue bei Bertingen * 2 748 0 11,9028 52,3597 DE3637302 BÃ ¼rgerholz bei Burg * 941 0 11,9322 52,3061 DE3638301 GÃ ¼sener Niederwald * 447 0 12,0186 52,3481 DE3639301 Fiener Bruch 159 0 12,2158 52,3189 DE3640301 GrÃ ¤nert * 467,28 0 12,4500 52,3558 DE3640302 Buckau und NebenflieÃ e ErgÃ ¤nzung * 136,825 0 12,4478 52,2919 DE3641303 Bruchwald Rosdunk 96,5404 0 12,5822 52,3711 DE3641304 Krahner Busch * 166,728 0 12,5325 52,3097 DE3641305 Stadthavel * 249,07 0 12,5181 52,3925 DE3641306 Plane ErgÃ ¤nzung * 325,8479 0 12,5942 52,2225 DE3642301 Lehniner Mittelheide und Quellgebiet der Emster * 596,83 0 12,7628 52,3125 DE3642302 Rietzer See * 1 127,98 0 12,6686 52,3753 DE3642303 Kolpinsee und MÃ ¼ckenfenn * 76,3375 0 12,7939 52,3322 DE3642304 Michelsdorfer MÃ ¼hlberg * 11,0523 0 12,7086 52,3111 DE3643301 Kleiner Plessower See * 101,51 0 12,8653 52,3903 DE3643303 Glindower Alpen * 106,74 0 12,9217 52,3517 DE3643304 Streuwiesen bei Werder 71,76 0 12,9081 52,3856 DE3644301 Saarmunder Berg 76,7093 0 13,1042 52,3125 DE3644302 Moosfenn * 3,04 0 13,0617 52,3553 DE3644303 Parforceheide 256,45 0 13,1694 52,3603 DE3645301 Teltowkanal-Aue * 12,882 0 13,1967 52,3992 DE3645302 Genshagener Busch * 282,356 0 13,3108 52,3383 DE3646302 Glasowbachniederung * 98,8634 0 13,4294 52,3411 DE3646303 Brunnluch 39,9812 0 13,4847 52,3269 DE3648302 Triebschsee * 44,88 0 13,8044 52,3461 DE3648303 Wernsdorfer See 119,86 0 13,7089 52,3814 DE3649301 Swatzke und Skabyberge * 467,311 0 13,8411 52,3367 DE3649302 GroÃ es FÃ ¼rstenwalder Stadtluch * 84,54 0 13,9469 52,3517 DE3649303 MÃ ¼ggelspreeniederung * 630,47 0 13,8867 52,3814 DE3651301 Kersdorfer See * 199,04 0 14,2533 52,3228 DE3651302 Glieningmoor * 150,706 0 14,2050 52,3503 DE3651303 Spree * 2 323,7942 0 14,0231 52,1114 DE3652301 BooÃ ener Teichgebiet * 98,07 0 14,4842 52,3853 DE3652302 Oberes Klingetal * 18,34 0 14,4872 52,3478 DE3653301 Eichwald und BuschmÃ ¼hle * 228,08 0 14,5775 52,3067 DE3653302 Oderwiesen nÃ ¶rdlich Frankfurt * 212,098 0 14,5383 52,3814 DE3653303 Fauler See / Markendorfer Wald * 169,207 0 14,5025 52,3061 DE3653304 Fledermausquartier Brauereikeller Frankfurt (Oder) 0,25 0 14,5506 52,3417 DE3653305 Oderwiesen am Eichwald * 51,9428 0 14,5639 52,3117 DE3653326 Fledermausquartier GÃ ¼ldendorfer Eiskeller 0,11 0 14,5328 52,3114 DE3712301 Stollen bei IbbenbÃ ¼ren-Osterledde 0,16 0 7,8119 52,2744 DE3712302 Sandsteinzug Teutoburger Wald * 94 0 7,7675 52,2225 DE3712303 Kirche in Ledde (Kreis Steinfurt) 0,03 0 7,8142 52,2411 DE3713301 Silberberg * 39 0 7,9533 52,2111 DE3713302 Habichtswald * 404 0 7,8908 52,2369 DE3713304 Stollen westlich Leeden 0,31 0 7,8797 52,2158 DE3713305 Permer Stollen 0,31 0 7,8356 52,2644 DE3713331 HÃ ¼ggel, Heidhornberg und Roter Berg 249,84 0 7,9694 52,2242 DE3714331 Teiche an den Sieben Quellen 48,38 0 8,0439 52,1964 DE3715331 Else und obere Hase 55,13 0 8,4939 52,1906 DE3717301 Limberg 173 0 8,5075 52,2889 DE3718301 Stollen OberlÃ ¼bbe, Elfter Kopf 8 0 8,7456 52,2817 DE3718302 Schloss Ulenburg 0,11 0 8,6872 52,2267 DE3719301 WÃ ¤lder bei Porta Westfalica 1 475 0 8,8403 52,2550 DE3719302 Unternammerholz 79 0 8,9778 52,2614 DE3719331 Unternammer Holz (niedersÃ ¤chsischer Teil) * 23,53 0 8,9769 52,2647 DE3720301 SÃ ¼ntel, Wesergebirge, Deister * 2 497 0 9,5228 52,2428 DE3720331 Teufelsbad * 66,76 0 9,1225 52,2425 DE3720332 Mausohr-Quartiere Wesergebirge 0,21 0 9,0378 52,2217 DE3723331 Oberer Feldbergstollen im Deister 0,14 0 9,5211 52,2542 DE3734301 Olbe- und Bebertal sÃ ¼dlich Haldensleben * 144 0 11,3856 52,2339 DE3734302 Haldensleben, Fledermausquartier Bornsche Str. 25 1 0 11,4128 52,2958 DE3734303 Bebertal bei Hundisburg * 114 0 11,4092 52,2569 DE3735301 Untere Ohre 0 39,4 11,5400 52,2633 DE3736301 Elbaue sÃ ¼dlich RogÃ ¤tz mit OhremÃ ¼ndung * 1 663 0 11,7492 52,2731 DE3737301 Heide sÃ ¼dlich Burg 88 0 11,8578 52,2394 DE3737302 Ihle zwischen Friedensau und Grabow 0 4,8 11,9550 52,2258 DE3738301 Ringelsdorfer-, Gloine- und Dreibachsystem im VorflÃ ¤ming * 319 0 12,1189 52,2450 DE3740301 Riembach * 109,87 0 12,3861 52,2031 DE3740302 Buckau und NebenflieÃ e * 938,328 0 12,3339 52,2214 DE3740303 Verlorenwasserbach * 469,69 0 12,4400 52,2378 DE3741301 Bullenberger Bach * 275,95 0 12,5278 52,2375 DE3741302 Mittelbruch 50,98 0 12,5522 52,2053 DE3742301 Baitzer Bach 20,54 0 12,6722 52,2172 DE3742302 Hackenheide * 1 208,85 0 12,7761 52,2478 DE3743301 Seddiner Heidemoore und DÃ ¼ne * 21,3523 0 12,9864 52,2731 DE3744301 Nuthe-Nieplitz-Niederung * 5 584,5698 0 13,1453 52,2742 DE3745302 Kalkmagerrasen Trebbin * 11,4654 0 13,2586 52,2328 DE3746302 Prierowsee * 210,57 0 13,4658 52,2356 DE3746303 Galgenberge * 138,37 0 13,4953 52,2094 DE3746304 DÃ ¼nen Dabendorf 19,0172 0 13,4425 52,2472 DE3746305 KÃ ¶nigsgraben und Schleuse Mellensee * 42,6696 0 13,4272 52,2142 DE3746307 MÃ ¼llergraben 72,7873 0 13,4636 52,2094 DE3746308 Umgebung Prierowsee * 347,976 0 13,4567 52,2394 DE3746309 ZÃ ¼low-Niederung * 57,1929 0 13,4411 52,2725 DE3747301 Sutschketal * 63,1738 0 13,6139 52,2483 DE3747302 Tiergarten * 153,26 0 13,6500 52,2861 DE3747304 PÃ ¤tzer Hintersee * 460,99 0 13,6325 52,2111 DE3747305 GroÃ machnower Weinberg * 12,8912 0 13,5050 52,2683 DE3748301 Dolgensee 308,45 0 13,7511 52,2492 DE3748304 Radeberge * 269,66 0 13,6861 52,2017 DE3748305 Skabyer Torfgraben * 304,945 0 13,7419 52,2972 DE3748306 FÃ ¶rstersee * 68,53 0 13,7050 52,2031 DE3748307 Dubrow 191,54 0 13,7217 52,2075 DE3748308 Skabyer Torfgraben ErgÃ ¤nzung * 5,5225 0 13,7411 52,2808 DE3749301 GroÃ  Schauener Seenkette * 1 912,47 0 13,9092 52,2142 DE3749302 Luchwiesen * 109,57 0 13,9056 52,2575 DE3749303 Kanalwiesen Wendisch- Rietz * 106,62 0 13,9983 52,2203 DE3749304 Griesenseen * 112,91 0 13,9644 52,2061 DE3749305 Linowsee-Dutzendsee * 60 0 13,8444 52,2011 DE3749306 Storkower Kanal * 96,18 0 13,8522 52,2719 DE3749307 BinnendÃ ¼ne Waltersberge * 13,9727 0 13,9558 52,2672 DE3749308 Kolpiner Seen 39,3464 0 13,9947 52,2950 DE3749309 GroÃ  Schauener Seenkette ErgÃ ¤nzung * 281,15 0 13,8764 52,2383 DE3751301 Schwarzberge und Spreeniederung * 741,38 0 14,2767 52,2394 DE3751302 Drahendorfer Spreeniederung * 618,18 0 14,2681 52,2917 DE3752301 Buschschleuse * 1 239,62 0 14,3406 52,2897 DE3752302 Unteres Schlaubetal * 363,34 0 14,4311 52,2025 DE3752303 Unteres Schlaubetal ErgÃ ¤nzung * 305,99 0 14,4428 52,2469 DE3752304 Fledermausquartier Markendorfer Eiskeller 2,13 0 14,4706 52,2958 DE3753301 Ziltendorfer DÃ ¼ne * 7,3084 0 14,6217 52,2122 DE3753302 WacholderhÃ ¤nge Lossow 3,9914 0 14,5336 52,2819 DE3753303 Fledermausquartier Keller der ehem. Marmeladenfabrik Brieskow-F. 0,17 0 14,5636 52,2469 DE3754303 Mittlere Oder * 1 385,64 0 14,6936 52,2525 DE3813302 NÃ ¶rdliche Teile des Teutoburger Waldes mit Intruper Berg * 783 0 8,0194 52,1617 DE3813303 Stollen Lienen-Holperdorp 0,22 0 7,9433 52,1733 DE3813331 Teutoburger Wald, Kleiner Berg * 2 294,46 0 8,1306 52,1169 DE3814331 Andreasstollen 0,1 0 8,1006 52,1797 DE3817301 System Else/Werre 62 0 8,5450 52,1897 DE3818301 Salzquellen bei der Loose * 6 0 8,7669 52,1161 DE3818302 Wald nÃ ¶rdlich Bad Salzuflen * 212 0 8,7278 52,1144 DE3819301 Rotenberg, BÃ ¤renkopf, Habichtsberg und Wihupsberg * 381 0 8,9556 52,1319 DE3819302 Auf dem Bockshorn 28 0 8,9661 52,1958 DE3820331 Ostenuther Kiesteiche 41,23 0 9,0167 52,1761 DE3821331 Rinderweide * 38,22 0 9,1939 52,1383 DE3822331 Hamel und NebenbÃ ¤che * 253,2 0 9,4586 52,1411 DE3823301 Ith * 3 655 0 9,5817 52,0281 DE3823332 HÃ ¶hlengebiet im Kleinen Deister * 106,71 0 9,5667 52,1850 DE3825301 Haseder Busch, Giesener Berge, Gallberg, Finkenberg * 742 0 9,9047 52,1786 DE3825302 Tongrube Ochtersum 1,42 0 9,9400 52,1289 DE3825331 Beuster (mit NSG §Am roten Steine §) * 87,71 0 9,9311 52,1022 DE3827332 Kammmolch-Biotop Tagebau Haverlahwiese 116,7 0 10,3197 52,1086 DE3835301 Stromelbe im Stadtzentrum Magdeburg 64 0 11,6408 52,1267 DE3837301 Ehle zwischen MÃ ¶ckern und Elbe 0 29,8 11,8789 52,0992 DE3838301 BÃ ¼rgerholz bei Rosian * 105 0 12,1267 52,1047 DE3839301 Altengrabower Heide 2 847 0 12,2169 52,1486 DE3839302 Schweinitz bei Loburg 109 0 12,1967 52,1042 DE3840301 Schlamau * 69,59 0 12,4581 52,1278 DE3840302 Arensnest 119,83 0 12,4264 52,1483 DE3840303 Fledermausquartier Wiesenburg 1,11 0 12,4522 52,1153 DE3841301 Belziger Bach * 180,78 0 12,6258 52,1753 DE3842301 Plane * 808,71 0 12,6931 52,1103 DE3843301 Obere Nieplitz * 591,23 0 12,9406 52,1447 DE3844301 Dobbrikower Weinberg * 6,39 0 13,0525 52,1661 DE3845301 Seeluch-Priedeltal * 265,317 0 13,1772 52,1883 DE3845302 Gadsdorfer Torfstiche und Luderbusch * 91,5 0 13,3264 52,1978 DE3845303 Kummersdorfer Heide/Breiter Steinbusch * 946,881 0 13,3253 52,1269 DE3845304 Schulzensee * 17,73 0 13,3150 52,1550 DE3845305 Rauhes Luch * 111,66 0 13,1717 52,1458 DE3845306 Teufelssee * 8,5418 0 13,3311 52,1422 DE3845307 Nuthe, HammerflieÃ  und Eiserbach * 815,19 0 13,1981 52,1700 DE3846302 Horstfelder und Hechtsee * 248,48 0 13,4058 52,1989 DE3846303 Fauler See * 21,1619 0 13,4019 52,1378 DE3846305 MÃ ¶nnigsee 35,97 0 13,3833 52,1097 DE3846306 Wehrdamm/Mellensee/Kleiner WÃ ¼nsdorfer See * 697,93 0 13,4358 52,1922 DE3846307 Sperenberger GipsbrÃ ¼che * 21,7525 0 13,3811 52,1389 DE3846308 Kummersdorfer Heide/Breiter Steinbusch ErgÃ ¤nzung * 97,2401 0 13,3406 52,1203 DE3847301 LÃ ¶ptener Fenne-Wustrickwiesen * 218,03 0 13,6625 52,1531 DE3847302 MÃ ¼hlenflieÃ -SÃ ¤gebach * 164,85 0 13,5931 52,1183 DE3847303 Kleine und Mittelleber * 75,19 0 13,5561 52,1272 DE3847304 TÃ ¶pchiner Seen * 374,94 0 13,5883 52,1714 DE3847305 GroÃ er und Westufer Kleiner Zeschsee * 107,051 0 13,5172 52,1164 DE3847306 GroÃ er und Kleiner MÃ ¶ggelinsee * 334,688 0 13,5164 52,1339 DE3847307 JÃ ¤gersberg-Schirknitzberg * 1 596,99 0 13,5108 52,1706 DE3847308 Briesensee und Klingeberg * 79,19 0 13,6103 52,1106 DE3847309 Heideseen bei GroÃ  KÃ ¶ris * 255,38 0 13,6456 52,1858 DE3847310 Leue-Wilder See * 50,5 0 13,6197 52,1914 DE3847311 MÃ ¼hlenflieÃ -SÃ ¤gebach ErgÃ ¤nzung 115,85 0 13,5839 52,1244 DE3848302 Dahmetal * 797,3 0 13,7350 52,1022 DE3848303 Stintgraben * 109,38 0 13,7239 52,1628 DE3848304 Katzenberge * 143,41 0 13,7350 52,1942 DE3848305 Streganzer Berg * 159,33 0 13,8158 52,1908 DE3848306 Streganzsee-Dahme und BÃ ¼rgerheide * 1 657,9399 0 13,7758 52,1519 DE3849301 Milaseen * 117,11 0 13,9481 52,1517 DE3849302 Josinskyluch 172,1 0 13,9608 52,1269 DE3849303 Kienheide * 922,85 0 13,9392 52,1747 DE3849304 Laie  Langes Luch 88,11 0 13,8914 52,1417 DE3849305 Erweiterung Josinskyluch  Krumme Spree * 68,32 0 13,9539 52,1189 DE3850301 Schwenower Forst * 789,11 0 14,0228 52,1353 DE3850302 SpreebÃ ¶gen bei Briescht * 110,38 0 14,1444 52,1006 DE3850303 Schwenower Forst ErgÃ ¤nzung 29,17 0 14,0417 52,1644 DE3851301 Spreewiesen sÃ ¼dlich Beeskow * 486,64 0 14,2200 52,1439 DE3852301 Oberes Demnitztal * 87,4236 0 14,4119 52,1778 DE3852302 Schlaubetal * 128 0 14,4481 52,1475 DE3852303 Oelseniederung mit Torfstichen * 86,06 0 14,3703 52,1581 DE3852304 Schlaubetal * 1 322,5601 0 14,4600 52,1275 DE3852305 Teufelssee und Urwald FÃ ¼nfeichen 157,074 0 14,4739 52,1697 DE3853301 Klautzke-See und Waldmoore mit Kobbelke * 328,751 0 14,5444 52,1097 DE3853302 TrockenhÃ ¤nge Lawitz * 28,2608 0 14,6353 52,1139 DE3853303 Pohlitzer MÃ ¼hlenflieÃ  * 104,46 0 14,5742 52,1686 DE3854301 Fledermausquartier Kraftwerksruine Vogelsang 19,19 0 14,7011 52,1683 DE3917301 Sparrenburg 6 0 8,5278 52,0167 DE3918301 Hardisser Moor * 29 0 8,8258 52,0175 DE3919302 Begatal * 494 0 9,0625 52,0094 DE3922301 Emmer * 658,67 0 9,3472 52,0169 DE3923331 Kanstein im ThÃ ¼ster Berg * 83,73 0 9,6422 52,0567 DE3924301 Sieben Berge, Vorberge * 2 711 0 9,8594 52,0294 DE3924331 Duinger Wald mit Doberg und Weenzer Bruch * 439,71 0 9,6953 51,9839 DE3925331 Riehe, Alme, Gehbeck und Subeck * 12,17 0 9,9953 52,0331 DE3925332 Kammmolch-Biotop RÃ ¶derhofer Teiche 79,31 0 9,9847 52,0906 DE3926331 Nette und Sennebach * 292,05 0 10,1314 51,9719 DE3926332 Steinberg bei Wesseln * 14,83 0 10,0208 52,0839 DE3927301 Hainberg, Bodensteiner Klippen 1 191 0 10,2322 52,0408 DE3927302 Innerste-Aue (mit Kahnstein) * 266 0 10,3758 51,9986 DE3928301 Salzgitterscher HÃ ¶henzug (SÃ ¼dteil) * 2 013 0 10,4311 52,0011 DE3933302 Kloster in Remkersleben 1 0 11,3311 52,0886 DE3935301 SÃ ¼lzetal bei SÃ ¼lldorf * 76 0 11,5906 52,0411 DE3936301 Elbaue zwischen SaalemÃ ¼ndung und Magdeburg * 6 589 0 11,7214 52,0939 DE3936302 BinnendÃ ¼ne Gommern * 5 0 11,8236 52,0664 DE3939301 Obere Nuthe-LÃ ¤ufe * 853 0 12,2381 52,0203 DE3940301 Golmengliner Forst und Schleesen im FlÃ ¤ming 498 0 12,3619 52,0356 DE3940302 LÃ ¶hnsdorfer Revier bei GÃ ¶ritz 91 0 12,4617 52,0267 DE3940303 FlÃ ¤mingbuchen 146,95 0 12,4336 52,0483 DE3941301 Planetal * 104,32 0 12,6008 52,0486 DE3942301 FlÃ ¤mingrummeln und Trockenkuppen * 180,68 0 12,5569 52,0814 DE3943302 Zarth * 260,747 0 12,9161 52,0925 DE3943303 Heide Malterhausen 247,81 0 12,9683 52,0186 DE3944301 Forst Zinna/Keilberg * 7 093 0 13,0914 52,0631 DE3944302 GrÃ ¼na 1,0232 0 13,0856 52,0356 DE3945303 Heidehof  Golmberg * 8 702,6699 0 13,3292 52,0194 DE3945304 StÃ ¤rtchen und Freibusch * 178,71 0 13,2739 52,0594 DE3945305 Espenluch und StÃ ¼lper See * 78,7244 0 13,3089 52,0436 DE3946301 SchÃ ¶bendorfer Busch * 812,39 0 13,4094 52,0722 DE3946302 Park StÃ ¼lpe und SchÃ ¶nefelder Busch 49,7427 0 13,3617 52,0794 DE3947301 Massow 441,39 0 13,6269 52,0697 DE3947302 Replinchener See * 12,28 0 13,6572 52,0939 DE3947303 Kiesgrube Spitzenberge * 3,2382 0 13,5125 52,0358 DE3947304 GlashÃ ¼tte/Mochheide * 1 377,42 0 13,6050 52,0306 DE3948301 Luchsee 113,13 0 13,7967 52,0444 DE3948302 Verlandungszone KÃ ¶thener See * 66,46 0 13,8308 52,0814 DE3948303 Heideseen 238,64 0 13,7831 52,0672 DE3948304 Erweiterung Heideseen Verlandungszone KÃ ¶thener See  westlicher T * 229,41 0 13,7978 52,0744 DE3949301 Unterspreewald * 2 520,51 0 13,8756 52,0558 DE3949302 Pretschener Spreeniederung * 798,7 0 13,9447 52,0742 DE3949303 Meiereisee und Kriegbuschwiesen * 117,23 0 13,8408 52,0136 DE3949304 DÃ ¼rrenhofer Moor * 13,9265 0 13,9447 52,0389 DE3950301 Dollgener Grund * 78,3959 0 14,0236 52,0053 DE3950303 Teufelsluch * 49,2 0 14,0636 52,0631 DE3951301 Stockshof  Behlower Wiesen * 487,47 0 14,2931 52,0083 DE3951302 Alte SpreemÃ ¼ndung * 108,06 0 14,1967 52,0758 DE3951303 Dammer Moor * 171,04 0 14,2717 52,0153 DE3951305 Uferwiesen bei Niewisch * 5,36 0 14,2247 52,0756 DE3951306 Fledermauswochenstube in Niewisch 0,12 0 14,2303 52,0778 DE3952301 Reicherskreuzer Heide und Schwanensee * 3 076,8301 0 14,4558 52,0003 DE3952302 KrÃ ¼ger-, RÃ ¤hden- und MÃ ¶schensee * 218,86 0 14,4553 52,0644 DE3953301 Trautzke-Seen und Moore 68,3617 0 14,5367 52,0311 DE3953302 Dorchetal * 131,08 0 14,6306 52,0717 DE3953303 Fledermausquartier Bahnhof Neuzelle 0,77 0 14,6503 52,1000 DE3954301 Oder-NeiÃ e * 602,178 0 14,7108 52,0956 DE4017301 Ã stlicher Teutoburger Wald * 5 312 0 8,2986 52,0856 DE4018301 Donoperteich-Hiddeser Bent * 108 0 8,8158 51,9272 DE4020301 Teiche am Steinheimer Holz * 3 0 9,1156 51,9014 DE4021301 Emmertal 352 0 9,2433 51,9736 DE4021302 Schildberg 124 0 9,2744 51,9619 DE4021303 WÃ ¤lder bei Blomberg * 1 381 0 9,1639 51,9536 DE4022301 MÃ ¼hlenberg bei Pegestorf * 11 0 9,4739 51,9314 DE4022302 Burgberg, Heinsener Klippen, RÃ ¼hler Schweiz * 2 695,8301 0 9,5006 51,9078 DE4022331 Mausohr-Wochenstubengebiet bei Polle 0,05 0 9,4283 51,9136 DE4023331 Quellsumpf am Heiligenberg * 5,97 0 9,5083 51,9964 DE4023332 Lenne * 48,35 0 9,6408 51,9289 DE4024301 Amphibienbiotope an der Hohen Warte * 77 0 9,7439 51,9769 DE4024331 Asphaltstollen im Hils 2,6 0 9,7011 51,9292 DE4024332 LaubwÃ ¤lder und Klippenbereiche im Selter, Hils und Greener Wald * 1 521,99 0 9,8936 51,9000 DE4037302 Elbaue Steckby-LÃ ¶dderitz * 3 319 0 11,9736 51,9097 DE4037303 Saaleaue bei GroÃ  Rosenburg 538 0 11,7803 51,9192 DE4038301 Keller SchloÃ ruine Zerbst 1 0 12,0819 51,9639 DE4039301 Rossel, Buchholz und Streetzer Busch nÃ ¶rdlich RoÃ lau * 220 0 12,3361 51,9608 DE4039302 Olbitzbach-Niederung nordÃ ¶stlich RoÃ lau * 133 0 12,3147 51,9069 DE4040301 Pfaffenheide-WÃ ¶rpener Bach nÃ ¶rdlich Coswig * 476 0 12,4797 51,9081 DE4041301 Grieboer Bach Ã ¶stlich Coswig * 16 0 12,5353 51,9083 DE4041302 Feuchtwiese bei Dobien 12 0 12,6303 51,9097 DE4042301 Woltersdorfer Heide nÃ ¶rdlich Wittenberg-Lutherstadt 200 0 12,7200 51,9131 DE4042302 Klebitz-Rahnsdorfer FeldsÃ ¶lle 327 0 12,8214 51,9461 DE4042303 Friedenthaler Grund 167 0 12,7333 51,9444 DE4043301 BlÃ ¶nsdorf 543,922 0 12,8797 51,9436 DE4047301 ZÃ ¼tzener Busch * 91,04 0 13,6578 51,9536 DE4047302 Prierow bei GolÃ en * 56,4818 0 13,6414 51,9903 DE4047303 Krossener Busch * 60,71 0 13,6172 51,9181 DE4047304 Luckauer Salzstellen * 75,37 0 13,8031 51,8458 DE4047305 Wacholderheiden bei Sellendorf 37,2118 0 13,5236 51,9444 DE4047306 Dahmetal ErgÃ ¤nzung * 266,4655 0 13,6239 51,9719 DE4048301 Magerrasen SchÃ ¶nwalde 5,2946 0 13,7758 51,9953 DE4048302 Urstromtal bei GolÃ en * 433,65 0 13,6922 51,9606 DE4048303 Magerrasen SchÃ ¶nwalde ErgÃ ¤nzung * 40,8 0 13,7697 51,9989 DE4049301 Wiesenau * 134,85 0 13,9056 51,9725 DE4049303 Niederung BÃ ¶rnichen * 141,22 0 13,9169 51,9647 DE4049304 Ellerborn, Riebocka und Ragower Niederungswiesen * 665,13 0 13,9047 51,9044 DE4049305 Lehniksberg 13,06 0 13,8953 51,9569 DE4050301 NÃ ¶rdliches Spreewaldrandgebiet * 396,62 0 14,0411 51,9731 DE4051301 Lieberoser EndmorÃ ¤ne und Staakower LÃ ¤uche * 8 255 0 14,3114 51,9417 DE4051302 Dobberburger MÃ ¼hlenflieÃ  * 381,65 0 14,2206 52,0131 DE4052301 Pinnower LÃ ¤uche und Tauersche Eichen * 1 587,05 0 14,4956 51,9542 DE4053301 Calpenzmoor * 135,455 0 14,5022 51,9125 DE4053302 Feuchtwiesen Atterwasch * 200,36 0 14,6178 51,9406 DE4053303 Krayner Teiche/Lutzketal * 623,85 0 14,5806 51,9786 DE4053304 Pastlingsee * 69,5141 0 14,5469 51,9106 DE4053305 Pastlingsee ErgÃ ¤nzung * 38,8167 0 14,5886 51,9111 DE4119301 Externsteine * 125 0 8,9189 51,8694 DE4119302 Eggeosthang mit Lippischer Velmerstot * 143 0 8,9597 51,8453 DE4119303 Silberbachtal mit Ziegenberg * 139 0 8,9981 51,8600 DE4119305 HohlsteinhÃ ¶hle 0,03 0 8,9094 51,8344 DE4119306 BielsteinhÃ ¶hle mit Lukenloch * 19 0 8,9192 51,8161 DE4120301 Emmeroberlauf und Beberbach * 131 0 9,1450 51,8222 DE4120303 Beller Holz * 462 0 9,0281 51,8931 DE4120304 Nieheimer Tongrube 14 0 9,1247 51,8156 DE4120305 Buchenwald bei Bellenberg 95 0 9,0111 51,8700 DE4121301 Salkenbruch * 285 0 9,2236 51,8694 DE4121302 Schwalenberger Wald * 2 726 0 9,2089 51,9017 DE4121303 Kloster MarienmÃ ¼nster (Kreis HÃ ¶xter) 1 0 9,2136 51,8333 DE4122301 RÃ ¤uschenberg * 28 0 9,3728 51,8083 DE4123301 Holzberg bei Stadtoldendorf, Heukenberg * 781 0 9,6686 51,8506 DE4123302 Moore und WÃ ¤lder im Hochsolling, Hellental * 1 430 0 9,5778 51,7842 DE4123331 Teiche am Erzbruch und Finkenbruch im Solling 2,57 0 9,5483 51,7997 DE4124301 Kleyberg 10 0 9,7158 51,8931 DE4124302 Ilme * 705,78 0 9,7808 51,7678 DE4125301 Altendorfer Berg * 101 0 9,9069 51,8203 DE4125331 Mausohr-Wochenstubengebiet SÃ ¼dliches Leinebergland 0,31 0 9,8719 51,6997 DE4127301 Schwermetallrasen bei Lautenthal 12 0 10,2958 51,8658 DE4127303 Oberharzer Teichgebiet * 576 0 10,3167 51,7869 DE4127304 Bergwiesen und Teiche bei Zellerfeld * 102 0 10,3464 51,8289 DE4127331 Bielstein bei Lautenthal 4,69 0 10,2917 51,8775 DE4127332 Iberg 70,29 0 10,2472 51,8208 DE4128331 Felsen im Okertal 76,25 0 10,4694 51,8700 DE4129302 Nationalpark Harz (Niedersachsen) * 15 770 0 10,4836 51,7861 DE4130301 Zillierbach sÃ ¼dlich Wernigerode * 0 6 10,8050 51,8078 DE4133301 Bode und Selke im Harzvorland * 276 0 11,2611 51,8450 DE4134301 Hakel sÃ ¼dlich Kroppenstedt 1 323 0 11,3375 51,8825 DE4135301 Salzstelle bei Hecklingen * 35 0 11,5575 51,8450 DE4135302 Weinberggrund bei Hecklingen * 8 0 11,5136 51,8636 DE4136301 Nienburger Auwald-Mosaik 254 0 11,7731 51,8456 DE4137304 Diebziger Busch und Wulfener Bruchwiesen * 1 058 0 11,9378 51,8556 DE4138301 KÃ ¼hnauer Heide und Elbaue zwischen Aken und Dessau * 3 880 0 12,1481 51,8547 DE4140304 Dessau-WÃ ¶rlitzer Elbauen * 7 582 0 12,3861 51,8558 DE4141302 Bresker Forst Ã ¶stlich Oranienbaum * 211 0 12,4978 51,8036 DE4141303 Forsthaus Mullberg 7 0 12,5153 51,8050 DE4142301 Elbaue zwischen Griebo und Prettin * 8 422 0 12,8097 51,7800 DE4142302 KÃ ¼chenholzgraben bei Zahna * 42 0 12,7994 51,8819 DE4143301 Untere Schwarze Elster * 525 0 12,8619 51,8028 DE4143401 GlÃ ¼cksburger Heide 1 803 0 12,9889 51,8692 DE4144301 Korgscher und Steinsdorfer Busch * 197 0 13,0992 51,8317 DE4144302 Schweinitzer FlieÃ  0 12,2 13,0844 51,8108 DE4145301 Wiepersdorf * 734,76 0 13,2664 51,8656 DE4145302 Schweinitzer FlieÃ  * 433,4 0 13,2594 51,8239 DE4145303 Schweinitzer FlieÃ  ErgÃ ¤nzung * 82,8267 0 13,2653 51,8258 DE4147301 Schuge- und MÃ ¼hlenflieÃ quellgebiet * 392,03 0 13,6008 51,8792 DE4147302 HÃ ¶llenberge * 161,54 0 13,6097 51,8292 DE4147303 Vogelsang Wildau-Wentdorf * 6,75 0 13,5508 51,8986 DE4147304 Schlagsdorfer HÃ ¼gel * 2,9272 0 13,5206 51,8761 DE4147305 Gehren-Waltersdorfer QuellhÃ ¤nge * 71,1 0 13,6347 51,8083 DE4148301 Borcheltsbusch und Brandkieten Teil I und II * 117,04 0 13,7392 51,8200 DE4148302 StoÃ dorfer See * 165,7 0 13,8269 51,8369 DE4148303 Borcheltsbusch und Brandkieten, Erweiterung * 157,53 0 13,7361 51,8186 DE4148304 Alteno-Radden * 33,42 0 13,8319 51,8650 DE4149301 Tornower Niederung * 706,64 0 13,8678 51,8269 DE4149302 Schlabendorfer Bergbaufolgelandschaft  Lichtenauer See * 466,62 0 13,8919 51,8275 DE4149303 Alteno-Radden ErgÃ ¤nzung * 4,2931 0 13,8525 51,8686 DE4150301 Innerer Oberspreewald * 5 757,8901 0 14,0375 51,8822 DE4150302 Byhleguhrer See * 853,45 0 14,1500 51,8975 DE4150303 Vetschauer MÃ ¼hlenflieÃ   Teiche Stradow * 272,05 0 14,0856 51,8186 DE4152302 Peitzer Teiche 2 062,6299 0 14,4139 51,8492 DE4152303 Lakomaer Teiche * 306,08 0 14,4003 51,8025 DE4219301 Egge * 3 129 0 8,9036 51,7483 DE4219302 Kiebitzteich 2 0 8,9992 51,7708 DE4219303 WÃ ¤lder zwischen Iburg und AschenhÃ ¼tte * 182 0 8,9969 51,7239 DE4219304 Stollen am grossen Viadukt westlich Altenbeken 0,42 0 8,9239 51,7600 DE4220301 Satzer Moor * 12 0 9,0689 51,7219 DE4220302 Hinnenburger Forst mit Emder Bachtal * 1 387 0 9,1342 51,7131 DE4220303 Wenkenberg * 26 0 9,1128 51,7961 DE4221301 Stadtwald Brakel 1 572 0 9,2683 51,7331 DE4221302 Kalkmagerrasen bei Ottbergen * 78 0 9,2986 51,7156 DE4221304 Franzmann-Haus in Brakel-Hembsen 0,02 0 9,2419 51,7108 DE4222301 BuchenwÃ ¤lder der WeserhÃ ¤nge * 638 0 9,4336 51,8475 DE4222302 Grundlose-Taubenborn * 73 0 9,3667 51,7542 DE4222303 Bielenberg mit Stollen * 65 0 9,3592 51,7789 DE4222304 Rathaus HÃ ¶xter 0,04 0 9,3833 51,7753 DE4222331 WÃ ¤lder im sÃ ¼dlichen Solling * 1 029,89 0 9,4967 51,6819 DE4223301 WÃ ¤lder im Ã ¶stlichen Solling * 1 458 0 9,6783 51,7169 DE4224301 Weper, Gladeberg, Aschenburg * 842 0 9,8122 51,6986 DE4224331 WÃ ¤lder im Solling bei Lauenberg * 322,18 0 9,7422 51,7583 DE4225331 Klosterberg * 9,18 0 9,9986 51,7458 DE4226301 Gipskarstgebiet bei Osterode * 1 327 0 10,2381 51,6947 DE4226331 Kalktuffquellen bei Westerhof * 3,96 0 10,0933 51,7639 DE4228331 Sieber, Oder, Rhume * 2 450,51 0 10,2056 51,6186 DE4229301 Hochharz * 6 023 0 10,6525 51,7981 DE4229303 Bergwiesen bei St. Andreasberg * 215,29 0 10,5375 51,7161 DE4229331 BachtÃ ¤ler im Oberharz um Braunlage * 415,73 0 10,6417 51,6878 DE4230301 Stollensystem BÃ ¼chenberg bei Elbingerode 160 0 10,7989 51,7908 DE4230302 Elendstal im Hochharz * 74 0 10,6767 51,7517 DE4230303 Bergwiesen bei KÃ ¶nigshÃ ¼tte * 251 0 10,7669 51,7508 DE4231301 Laubwaldgebiet zwischen Wernigerode und Blankenburg * 3 615 0 10,8764 51,7939 DE4231302 Devonkalkgebiet bei Elbingerode und RÃ ¼beland * 424 0 10,8708 51,7636 DE4231303 Bodetal und LaubwÃ ¤lder des Harzrandes bei Thale * 5 773 0 10,9722 51,7119 DE4231304 Bielsteintunnel bei HÃ ¼ttenrode 1 0 10,9153 51,7828 DE4231305 HermannshÃ ¶hle RÃ ¼beland 1 0 10,8478 51,7553 DE4231306 BielsteinhÃ ¶hlengebiet bei RÃ ¼beland 20 0 10,8378 51,7533 DE4231307 Pinge WeiÃ er Stahlberg RÃ ¼beland 1 0 10,8650 51,7561 DE4233301 Gegensteine und Schierberge bei Ballenstedt * 107 0 11,1861 51,7347 DE4233302 Burgesroth und LaubwÃ ¤lder bei Ballenstedt * 620 0 11,1919 51,7061 DE4235301 Wipper unterhalb Wippra * 80 0 11,4878 51,7456 DE4235302 TrockenhÃ ¤nge im Wippertal bei Sandersleben * 206 0 11,5325 51,6964 DE4236301 AuenwÃ ¤lder bei PlÃ ¶tzkau 417 0 11,7028 51,7494 DE4238301 Brambach sÃ ¼dwestlich Dessau * 97 0 12,1594 51,7778 DE4239301 Taube-Quellen und Auengebiet bei MÃ ¶st * 150 0 12,2694 51,7617 DE4239302 Untere Muldeaue * 2 755 0 12,2947 51,7639 DE4240301 Mittlere Oranienbaumer Heide * 2 024 0 12,3547 51,7753 DE4241301 Fliethbach-System zwischen DÃ ¼bener Heide und Elbe 72 0 12,6139 51,7550 DE4243301 KlÃ ¶dener RiÃ  * 96 0 12,8342 51,7342 DE4243302 Kuhlache und Elsteraue bei Jessen * 150 0 12,9878 51,7847 DE4244301 Alte Elster und Rohrbornwiesen bei Premsendorf 212 0 13,1389 51,7478 DE4244302 GewÃ ¤ssersystem Annaburger Heide sÃ ¼dÃ ¶stlich Jessen * 337 0 13,0522 51,7450 DE4245301 Fluten von Arnsnesta * 113,24 0 13,1725 51,7389 DE4246301 Freilebener Landgraben und HÃ ¶lle Freileben 87,0645 0 13,3953 51,7869 DE4246302 Kremitz und Fichtwaldgebiet * 648,624 0 13,3961 51,7025 DE4247301 Rochauer Heide 557,28 0 13,5381 51,7928 DE4247302 Lehmannsteich * 136,69 0 13,5447 51,7239 DE4247303 Lugkteichgebiet * 337,58 0 13,6025 51,7189 DE4247304 Heidegrund GrÃ ¼nswalde * 262,51 0 13,6625 51,7811 DE4248301 Bergen-WeiÃ acker Moor * 115,47 0 13,7217 51,7633 DE4248302 GÃ ¶rlsdorfer Wald * 207,81 0 13,7692 51,7983 DE4248303 Wanninchen 693,46 0 13,7869 51,7864 DE4248304 Tannenbusch und Teichlandschaft GroÃ  MehÃ ow * 203,78 0 13,8167 51,7292 DE4248305 Sandteichgebiet * 212 0 13,8044 51,7494 DE4248306 Bornsdorfer Teichgebiet * 94,51 0 13,7000 51,7889 DE4248307 Drehnaer Weinberg und Stiebsdorfer See 154,47 0 13,7753 51,7608 DE4248308 Gahroer Buchheide 106,78 0 13,7342 51,7481 DE4248309 Sandteichgebiet ErgÃ ¤nzung 173,7 0 13,8100 51,7472 DE4249302 Seeser Bergbaufolgelandschaft 891,56 0 13,9342 51,7861 DE4249303 Calauer Schweiz 1 406,54 0 13,9725 51,7033 DE4250301 GÃ ¶ritzer und Vetschauer MÃ ¼hlenflieÃ e * 303,81 0 14,0325 51,7611 DE4251301 Glinziger Teich- und Wiesengebiet * 293,251 0 14,2167 51,7583 DE4251302 KoselmÃ ¼hlenflieÃ  * 143,31 0 14,1939 51,7175 DE4252301 Sergen-Katlower Teich- und Wiesenlandschaft * 716,404 0 14,4933 51,7161 DE4252302 Biotopverbund Spreeaue * 623,19 0 14,3531 51,7394 DE4253302 Euloer Bruch * 82,2321 0 14,5925 51,7556 DE4254301 Hispe 14,5275 0 14,6958 51,7061 DE4318301 Ziegenberg * 74 0 8,7089 51,6864 DE4319301 Eselsbett und Schwarzes Bruch * 128 0 8,9433 51,6275 DE4319302 Sauerbachtal BÃ ¼lheim * 49 0 8,9564 51,6047 DE4319304 Kalkfelsen bei Grundsteinheim * 7 0 8,8825 51,6600 DE4319305 Stollen Bahnlinie Kassel-Altenbeken 0,21 0 8,9742 51,6781 DE4320301 Hirschstein 77 0 9,0014 51,6164 DE4320302 Gradberg * 780 0 9,0286 51,6972 DE4320303 Kalkmagerrasen bei Willebadessen * 46 0 9,0236 51,6444 DE4320305 Nethe * 736 0 9,0133 51,6469 DE4320306 Talbach Ã ¶stlich Niesen * 96 0 9,1631 51,6239 DE4320307 Quellgebiet Bockskopf * 22 0 9,0536 51,6247 DE4321301 Kalkmagerrasen bei Dalhausen * 33 0 9,3192 51,6322 DE4321303 Lebersiek sÃ ¼dlich Dalhausen * 23 0 9,2903 51,6092 DE4321304 Wandelnsberg * 107 0 9,3439 51,6761 DE4322301 Stahlberg und HÃ ¶lleberg bei Deisel * 142,71 0 9,3969 51,6094 DE4322302 Urwald Wichmanessen 13,83 0 9,4808 51,6089 DE4322303 Hannoversche Klippen 24 0 9,4319 51,6508 DE4322304 WÃ ¤lder um Beverungen * 974 0 9,3622 51,6417 DE4322331 Mausohr-Wochenstube SÃ ¼dsolling 0,02 0 9,3981 51,6889 DE4323331 SchwÃ ¼lme und Auschnippe * 352,35 0 9,7644 51,5914 DE4324331 Wald am GroÃ en Streitrodt bei Delliehausen 225,38 0 9,7675 51,6772 DE4324332 Brenke und Wald am Hohen Rott bei Verliehausen 103,05 0 9,6961 51,6139 DE4325301 GÃ ¶ttinger Wald * 4 878 0 10,0219 51,5514 DE4325331 Wahrberg * 25,13 0 9,9389 51,6789 DE4325332 MÃ ¤useberg und Eulenberg * 18,45 0 9,9936 51,6572 DE4328301 Steinberg bei Scharzfeld * 13 0 10,3800 51,6353 DE4328331 Butterberg/Hopfenbusch 35,64 0 10,4628 51,6094 DE4329301 Bergwiesen und Wolfsbachtal bei HohegeiÃ  * 244 0 10,6572 51,6669 DE4329302 Staufenberg * 144 0 10,6406 51,6228 DE4329303 Gipskarstgebiet bei Bad Sachsa * 1 495 0 10,5028 51,5719 DE4330301 Harzer BachtÃ ¤ler * 1 501 0 10,6703 51,7092 DE4330302 Radeweg bei Hasselfelde 190 0 10,8275 51,6614 DE4330305 Beretal mit SeitentÃ ¤lern * 1 068 0 10,7836 51,6108 DE4331301 Bere und Mosebach sÃ ¼dwestlich Stiege 35 0 10,8556 51,6325 DE4331302 Regensburger Kopf  Lindischberg * 309 0 10,9181 51,6017 DE4332301 Spaltenmoor Ã ¶stlich Friedrichsbrunn 82 0 11,0822 51,6942 DE4332302 Selketal und Bergwiesen bei Stiege * 4 522 0 11,1794 51,6714 DE4334301 Langes Holz und Steinberg westlich Hettstedt 103 0 11,4811 51,6625 DE4334302 Weinfeld nordwestlich Mansfeld 24 0 11,4508 51,6133 DE4334303 Brummtal bei Quenstedt * 82 0 11,4256 51,6928 DE4335301 Kupferschieferhalden bei Hettstedt 466 0 11,4947 51,6775 DE4336306 Saaledurchbruch bei Rothenburg * 477 0 11,7492 51,6344 DE4337301 FuhnesÃ ¼mpfe Ã ¶stlich LÃ ¶bejÃ ¼n * 67 0 11,9564 51,6406 DE4338301 Fuhnequellgebiet Vogtei westlich Wolfen * 48 0 12,1575 51,6836 DE4338302 Wiesen und Quellbusch bei Radegast * 51 0 12,1111 51,6500 DE4340301 Muldeaue oberhalb Pouch * 513 0 12,5242 51,6083 DE4340302 Vereinigte Mulde und Muldeauen * 5 905 0 12,6878 51,3897 DE4340303 Kirche Muldenstein 1 0 12,3350 51,6653 DE4340304 Schlauch Burgkemnitz 67 0 12,3750 51,6681 DE4341301 Buchenwaldgebiet und Hammerbachtal in der DÃ ¼bener Heide * 958 0 12,6456 51,6544 DE4342301 Elbtal zwischen MÃ ¼hlberg und Greudnitz * 4 905 0 13,0133 51,5592 DE4342302 Lausiger Teiche und AusreiÃ er-Teich Ã ¶stlich Bad Schmiedeberg * 105 0 12,8011 51,6831 DE4342303 Buchenwaldgebiet Kossa * 660 0 12,7250 51,6419 DE4342304 Presseler Heidewald und Moorgebiet * 4 221 0 12,7689 51,5728 DE4342305 Dommitzscher Grenzbachgebiet * 573 0 12,8033 51,6297 DE4342306 Dommitzscher Grenzbach 0 5,8 12,7197 51,6603 DE4344301 DÃ ¼nengebiet Dautzschen-DÃ ¶brichau 949 0 13,0697 51,6167 DE4344302 Annaburger Heide 1 590 0 13,1219 51,7075 DE4344303 Annaburger Heide * 850,6 0 13,1511 51,6575 DE4344304 DÃ ¶brichauer Wiesen 181 0 13,1042 51,6067 DE4345301 Alte Elster und Riecke Teil I und II * 110,46 0 13,2597 51,6692 DE4345302 Schweinert 110,33 0 13,2692 51,6236 DE4345303 Mittellauf der Schwarzen Elster ErgÃ ¤nzung * 302,45 0 13,3250 51,5825 DE4346302 Oelsiger Luch * 39,84 0 13,3894 51,6908 DE4346303 HochflÃ ¤che um die Hohe Warte * 784,24 0 13,4686 51,6225 DE4346304 Hohe Warte 87,72 0 13,4578 51,6311 DE4347302 Kleine Elster und Niederungsbereiche * 2 164,1799 0 13,6142 51,6647 DE4348301 Tanneberger Sumpf  GrÃ ¶bitzer Busch * 46,4942 0 13,7239 51,6664 DE4350301 Teichlandschaft BuchwÃ ¤ldchen-Muckwar * 95,34 0 14,0108 51,6861 DE4350302 BinnendÃ ¼nenkomplex Woschkow * 122,48 0 14,0281 51,6192 DE4350303 BinnendÃ ¼nenkomplex Woschkow ErgÃ ¤nzung * 67,07 0 14,0125 51,6156 DE4352301 Talsperre Spremberg * 344,018 0 14,3842 51,6239 DE4353301 Faltenbogen sÃ ¼dlich DÃ ¶bern 93,3236 0 14,6008 51,6058 DE4353303 Preschener MÃ ¼hlbusch * 22,7459 0 14,6458 51,6478 DE4353304 Luisensee * 57,36 0 14,5675 51,6497 DE4354301 NeiÃ eaue * 249,96 0 14,7572 51,6333 DE4413301 Ruhrstau bei Echthausen * 111 0 7,9128 51,5011 DE4417301 Tuffstein bei BÃ ¼ren * 0,17 0 8,5847 51,5381 DE4417302 WÃ ¤lder bei BÃ ¼ren 1 234 0 8,6042 51,5611 DE4417303 Afte 127 0 8,6722 51,5192 DE4419301 Schwarzbachtal * 220 0 8,9564 51,5450 DE4419302 Dahlberg * 9 0 8,9061 51,5047 DE4419303 Bleikuhlen und WÃ ¤schebachtal * 71 0 8,9056 51,5325 DE4419304 Marschallshagen und Nonnenholz * 1 532 0 8,9114 51,5650 DE4420301 Hellberg-Scheffelberg * 91 0 9,0189 51,5458 DE4420302 Asseler Wald * 137 0 9,0414 51,5100 DE4420303 Kalkmagerrasen bei Ossendorf * 50 0 9,1056 51,5122 DE4420304 Quast bei Diemelstadt-Rhoden 302,34 0 9,0383 51,5011 DE4421301 Ostheimer Hute * 16,19 0 9,3256 51,5086 DE4421302 Schwiemelkopf * 69 0 9,3081 51,5194 DE4421303 Desenberg * 3 0 9,1989 51,5017 DE4421305 Siechenberg bei Liebenau * 7,52 0 9,2867 51,5025 DE4422302 Dingel und EberschÃ ¼tzer Klippen * 118,39 0 9,3753 51,5372 DE4422303 Kalkmagerrasen und Diemelaltwasser bei Lamerden * 17,52 0 9,3364 51,5283 DE4422304 Flohrberg und Ohmsberg bei Deisel * 40,69 0 9,3878 51,5883 DE4422305 Der Bunte Berg bei EberschÃ ¼tz * 31,69 0 9,3381 51,5417 DE4422306 Samensberg 10 0 9,3697 51,5928 DE4422307 Kalkmagerrasen entlang der Diemel * 127,34 0 9,3192 51,5319 DE4422308 Wolkenbruch bei Trendelburg 3,14 0 9,4461 51,5753 DE4422350 Holzapetal * 254,87 0 9,4867 51,5428 DE4423301 Urwald Sababurg * 101,42 0 9,5094 51,5403 DE4423305 Totenberg (Bramwald) 432 0 9,6547 51,5300 DE4423350 WeserhÃ ¤nge mit BachlÃ ¤ufen * 4 364,1499 0 9,5794 51,5278 DE4424301 Ossenberg-Fehrenbusch * 677 0 9,7736 51,5272 DE4426301 Seeanger, Retlake, Suhletal * 391 0 10,1894 51,5567 DE4426302 Seeburger See 115 0 10,1667 51,5653 DE4427331 Mausohr-Wochenstube Eichsfeld 0,1 0 10,2625 51,5133 DE4428302 Ellersystem  WeilrÃ ¶der Wald  SÃ ¼lzensee * 1 902 0 10,4911 51,5556 DE4428303 Waldgebiet um WenderhÃ ¼tte mit Soolbachtal und Sonnenstein * 964 0 10,3969 51,5142 DE4429301 Hunnengrube  Katzenschwanz  SattelkÃ ¶pfe * 276 0 10,7056 51,5494 DE4429320 ErdfÃ ¤lle um Liebenrode, SeelÃ ¶cher und KetterlÃ ¶cher * 33 0 10,5422 51,5364 DE4430301 Kammerforst  Himmelsberg  MÃ ¼hlberg * 962 0 10,7236 51,5672 DE4430304 RÃ ¼digsdorfer Schweiz  Harzfelder Holz  Hasenwinkel * 668 0 10,8247 51,5419 DE4431301 BuchenwÃ ¤lder um Stolberg * 3 677 0 10,9281 51,5622 DE4431302 Alter Stolberg und Heimkehle im SÃ ¼dharz * 88 0 10,9353 51,5169 DE4431304 Thyra im SÃ ¼dharz 0 20,6 10,9544 51,5292 DE4431305 NSG Alter Stolberg * 633 0 10,8858 51,5236 DE4431306 Haingrund und Organistenwiese bei Stolberg 13 0 10,9175 51,5736 DE4431307 Hagen  Heidelberg * 1 041 0 10,8628 51,5878 DE4431320 PfaffenkÃ ¶pfe * 334 0 10,8475 51,5278 DE4432301 Buntsandstein- und Gipskarstlandschaft bei Questenberg im SÃ ¼dharz * 6 012 0 11,1336 51,4994 DE4433301 Wipper im Ostharz * 0 39,3 11,1667 51,5731 DE4433302 Bodenschwende bei Horla im SÃ ¼dharz 608 0 11,1825 51,5517 DE4433303 Ziegenberg bei KÃ ¶nigerode * 25 0 11,2142 51,5878 DE4434301 Gipskarstlandschaft PÃ ¶lsfeld und Breiter Fleck im SÃ ¼dharz * 1 722 0 11,3883 51,5261 DE4434302 Kupferschieferhalden bei Klostermansfeld 96 0 11,4783 51,5783 DE4434303 Kupferschieferhalden bei Wimmelburg 125 0 11,4939 51,5156 DE4434304 Alte Schule in Ahlsdorf 1 0 11,4678 51,5439 DE4436301 TrockenrasenhÃ ¤nge nÃ ¶rdlich des SÃ ¼Ã en Sees * 84 0 11,6836 51,5003 DE4436303 Zaschwitz bei Wettin * 133 0 11,8206 51,5736 DE4437301 Blonsberg nÃ ¶rdlich Halle * 32 0 11,9356 51,5881 DE4437302 Porphyrkuppenlandschaft nordwestlich Halle * 674 0 11,8592 51,5578 DE4437305 Bergholz nÃ ¶rdlich Halle 181 0 11,9861 51,5903 DE4437306 Erlen-Eschen-Wald bei Gutenberg nÃ ¶rdlich Halle * 4 0 11,9786 51,5500 DE4437307 Nordspitze der PeiÃ nitz und Forstwerder in Halle * 23 0 11,9475 51,4994 DE4437308 DÃ ¶lauer Heide und Lindbusch bei Halle * 700 0 11,8933 51,4978 DE4437309 Brandberge in Halle 91 0 11,9272 51,5144 DE4438301 Porphyrkuppen westlich Landsberg 52 0 12,1414 51,5250 DE4438302 Porphyrkuppen Burgstetten bei Niemberg * 51 0 12,0764 51,5525 DE4440301 Ehemaliger Ã bungsplatz mit Paupitzscher See 489 0 12,3753 51,5714 DE4440302 Leinegebiet * 630 0 12,5028 51,5172 DE4440303 SprÃ ¶daer Wald und Triftholz 97 0 12,4422 51,5281 DE4441301 Schwarzbachniederung mit Sprottabruch * 737 0 12,7317 51,5372 DE4442301 GroÃ er Teich Torgau und benachbarte Teiche * 928 0 12,9706 51,5364 DE4442302 Separate Fledermausquartiere in Mittel- und Nordwestsachsen * 302 0 12,6144 51,2369 DE4442303 Roitzsch * 181 0 12,8558 51,5889 DE4445301 Beiersdorfer Busch 56,21 0 13,2919 51,5642 DE4446301 Mittellauf der Schwarzen Elster * 2 815,8401 0 13,3686 51,5392 DE4446302 Restsee TrÃ ¶bitz 37,31 0 13,4208 51,5958 DE4447301 Erweiterung Loben * 1 033,9 0 13,6056 51,5136 DE4447302 Forsthaus PrÃ ¶sa 3 798,3799 0 13,5197 51,5264 DE4447303 Der Loben * 665,93 0 13,6153 51,5069 DE4447304 Suden bei Gorden 89,34 0 13,6503 51,5450 DE4447305 MUNA III 172,17 0 13,5689 51,5258 DE4447306 Wiesen am FloÃ graben 38,19 0 13,6000 51,5411 DE4447307 Kleine Elster und Niederungsbereiche ErgÃ ¤nzung * 915,01 0 13,6950 51,6594 DE4448302 GrÃ ¼nhaus und Erweiterung 226,56 0 13,7144 51,5486 DE4448304 Welkteich * 113,1 0 13,7164 51,5022 DE4448305 Koyne 428,86 0 13,7283 51,5219 DE4448306 GrÃ ¼nhaus ErgÃ ¤nzung 1 202,8 0 13,7219 51,5525 DE4449301 Westmarkscheide-Mariensumpf 22,9061 0 13,9578 51,5656 DE4450301 WeiÃ er Berg bei Bahnsdorf * 42,3802 0 14,1189 51,5675 DE4450302 Bergbaufolgelandschaft Bluno 803 0 14,2181 51,5056 DE4452301 Spreetal und Heiden zwischen Uhyst und Spremberg * 820 0 14,4764 51,4711 DE4453301 Altes Schleifer TeichgelÃ ¤nde * 104 0 14,5544 51,5331 DE4453302 Muskauer Faltenbogen 280 0 14,6300 51,5236 DE4453303 Reuthener Moor * 95,52 0 14,5442 51,5972 DE4453304 WÃ ¤lder und Feuchtgebiete bei WeiÃ keiÃ el * 261 0 14,6906 51,5075 DE4453305 Trebendorfer Tiergarten * 196 0 14,5897 51,5147 DE4454301 Zerna 17,1574 0 14,7289 51,5858 DE4454302 NeiÃ egebiet * 2 450 0 15,0200 51,2961 DE4507301 Ruhraue in MÃ ¼lheim * 138 0 6,8928 51,4053 DE4508301 Heisinger Ruhraue * 150 0 7,0711 51,4156 DE4510301 Felsen am Harkortsee 3 0 7,4067 51,4042 DE4512302 Abbabach * 25 0 7,6906 51,4522 DE4513301 Luerwald und Bieberbach * 2 640 0 7,8906 51,4742 DE4513302 Waldreservat Moosfelde * 700 0 7,9994 51,4636 DE4513303 RÃ ¶hr zwischen HÃ ¼sten und Hachen * 39 0 8,0053 51,3967 DE4513304 Weichholzaue Ense * 7 0 7,9950 51,4844 DE4514302 Arnsberger Wald * 7 829 0 8,1878 51,4136 DE4514303 Waldreservat Obereimer * 2 380 0 8,0656 51,3817 DE4514304 Kleine Schmalenau und Hevesee * 98 0 8,1125 51,4669 DE4515301 Hamorsbruch und QuellbÃ ¤che * 465 0 8,2997 51,4025 DE4515302 Heveoberlauf * 112 0 8,1819 51,4486 DE4515304 MÃ ¶hne Mittellauf * 116 0 8,2408 51,4850 DE4516301 LÃ ¶rmecketal * 267,59 0 8,3986 51,4481 DE4516302 MÃ ¶hne Oberlauf * 82 0 8,5189 51,4694 DE4516303 HÃ ¶hle am Kattenstein 0,27 0 8,4306 51,4539 DE4516305 LiethÃ ¶hle und Bachschwinde des WÃ ¤schebaches * 24 0 8,3806 51,4347 DE4517301 WÃ ¤lder und Quellen des Almetals * 474 0 8,6650 51,4267 DE4517303 Leiberger Wald * 1 867 0 8,6542 51,4975 DE4517304 AschenhÃ ¼tte * 19 0 8,5336 51,4686 DE4517305 Bergwerk ThÃ ¼len 1 0 8,6581 51,4292 DE4518301 Buchholz bei BleiwÃ ¤sche * 318 0 8,6767 51,4625 DE4518302 WÃ ¤lder bei Padberg 97 0 8,7897 51,4006 DE4518303 BuchenwÃ ¤lder und Schutthalden an der WeiÃ en Frau * 152 0 8,7017 51,4067 DE4518304 RÃ ¶senbecker HÃ ¶hle 3 0 8,6711 51,4114 DE4518305 Bredelar, Stadtwald Marsberg und FÃ ¼rstenberger Wald * 2 655 0 8,7831 51,4556 DE4519301 BÃ ¼chenberg und Platzberg bei Hesperinghausen * 41,95 0 8,9083 51,4906 DE4519302 Kittenberg 95 0 8,9250 51,4083 DE4519303 Wulsenberg, Hasental und Kregenberg * 80 0 8,8675 51,4408 DE4519304 Huxstein * 5 0 8,8956 51,4861 DE4519305 Glockengrund, GlockenrÃ ¼cken und Hummelgrund * 52 0 8,9306 51,4161 DE4519306 Leitmarer Felsen * 100 0 8,8644 51,4322 DE4520301 Weldaer Berg und Mittelberg * 75 0 9,1081 51,4731 DE4520302 Iberg bei Welda * 25 0 9,1031 51,4497 DE4520303 Wittmarwald bei Volkmarsen * 289,47 0 9,1419 51,4350 DE4520304 Eilsbusch bei Wethen 4,13 0 9,0881 51,4842 DE4520305 Tiergarten bei KÃ ¼lte * 26,36 0 9,0414 51,4078 DE4520306 GroÃ seggenried am RhÃ ¶daer Bach 3,49 0 9,1494 51,4083 DE4521301 Warmberg  Osterberg * 62,54 0 9,3036 51,4922 DE4521302 Kalkmagerrasen bei Calenberg und Herlinghausen * 22 0 9,1931 51,4800 DE4521304 Schottenbruch bei Niedermeiser * 28,57 0 9,3167 51,4558 DE4521305 Bachlauf der Warme von Ehlen bis Liebenau * 72,81 0 9,3000 51,4739 DE4521350 Quellgebiet bei Ostheim * 35,8 0 9,3211 51,4986 DE4522302 Rothenberg bei Burguffeln * 27,47 0 9,4356 51,4333 DE4522303 Mittelberg bei Hofgeismar * 41,54 0 9,3544 51,4867 DE4522304 Kelzer Holz und MeÃ hagen 664,69 0 9,3528 51,4586 DE4523303 Ballertasche 44 0 9,6372 51,4567 DE4523304 Termenei bei Wilhelmshausen * 28,32 0 9,5606 51,4078 DE4523331 Fulda zwischen Wahnhausen und Bonaforth * 108,23 0 9,5614 51,3844 DE4524301 GroÃ er Leinebusch 180 0 9,8258 51,4739 DE4524302 BuchenwÃ ¤lder und Kalk-Magerrasen zwischen Dransfeld u. HedemÃ ¼nden * 1 496 0 9,7378 51,4442 DE4524303 Kreideberg bei Ellerode * 57,15 0 9,8078 51,4100 DE4525302 RhÃ ¶neberg bei Marzhausen * 28,74 0 9,9072 51,4053 DE4525331 ReinhÃ ¤user Wald * 1 207,92 0 10,0003 51,4519 DE4525332 Dramme * 39,71 0 9,8775 51,4517 DE4525333 Leine zwischen Friedland und Niedernjesa * 53,62 0 9,9200 51,4481 DE4528302 Ohmgebirge * 1 520 0 10,3336 51,4681 DE4529302 BleicherÃ ¶der Berge * 1 273 0 10,5272 51,4375 DE4530301 Westliche Hainleite  WÃ ¶belsburg * 1 170 0 10,6639 51,4039 DE4530302 Helme mit MÃ ¼hlgrÃ ¤ben 45 0 10,7511 51,4953 DE4531303 Reesberg 29 0 10,9483 51,4992 DE4533301 GewÃ ¤ssersystem der Helmeniederung * 234 0 11,2247 51,4147 DE4533303 Rathaus Sangerhausen 1 0 11,2983 51,4736 DE4534301 Der Hagen und Othaler Holz nÃ ¶rdlich Beyernaumburg 584 0 11,4017 51,4861 DE4535301 Eislebener Stiftsholz 390 0 11,5075 51,4825 DE4535302 Kuckenburger Hagen * 70 0 11,6592 51,4106 DE4535303 Schwermetallrasen bei Hornburg 2 0 11,5831 51,4536 DE4535304 Stollen und Trockenrasen bei UnterfarnstÃ ¤dt * 11 0 11,6075 51,4314 DE4536301 RÃ ¶hrichte und Salzwiesen am SÃ ¼Ã en See * 57 0 11,6600 51,4975 DE4536302 Salziger See nÃ ¶rdlich RÃ ¶blingen am See * 518 0 11,6878 51,4778 DE4536303 MuschelkalkhÃ ¤nge westlich Halle * 114 0 11,8131 51,4906 DE4536304 Salzatal bei Langenbogen * 137 0 11,7836 51,4908 DE4536305 Kalkstollen im Weidatal bei Schraplau 1 0 11,6747 51,4375 DE4537301 Saale-, Elster-, Luppe-Aue zwischen Merseburg und Halle * 1 756 0 12,0092 51,4053 DE4538301 Engelwurzwiese bei ZwintschÃ ¶na 6 0 12,0417 51,4472 DE4539301 BrÃ ¶sen Glesien und Tannenwald 138 0 12,3247 51,4033 DE4540301 Partheaue * 562 0 12,5328 51,3589 DE4541301 KÃ ¤mmereiforst * 267 0 12,5389 51,4764 DE4541302 WÃ ¶lperner Torfwiesen * 64 0 12,6039 51,4431 DE4542301 Berge um Hohburg und Dornreichenbach * 301 0 12,7975 51,4033 DE4542302 Lossa und NebengewÃ ¤sser * 491 0 12,8764 51,3903 DE4542303 Am Spitzberg 163 0 12,7558 51,3897 DE4543301 Teiche um NeumÃ ¼hle 87 0 12,9528 51,4667 DE4543302 LaubwÃ ¤lder der Dahlener Heide * 1 009 0 13,0511 51,4222 DE4543303 Dahle und Tauschke * 788 0 13,1650 51,3869 DE4544301 ElbtalhÃ ¤nge Burckhardshof * 79 0 13,1733 51,4200 DE4545301 Elbtal zwischen SchÃ ¶na und MÃ ¼hlberg * 4 313 0 13,5186 51,1319 DE4545302 Elbdeichvorland MÃ ¼hlberg-Stehla * 204,831 0 13,1989 51,4419 DE4545303 Gohrische Heide 235,17 0 13,3161 51,4314 DE4545304 Gohrischheide und Elbniederterrasse Zeithain 2 654 0 13,3283 51,3908 DE4546301 Kleine RÃ ¶der * 401,022 0 13,3675 51,4594 DE4546302 Alte RÃ ¶der bei Prieschka 78,65 0 13,4453 51,4819 DE4546303 GroÃ e RÃ ¶der * 136,888 0 13,4547 51,4533 DE4546304 RÃ ¶deraue und Teiche unterhalb GroÃ enhain * 2 126 0 13,4783 51,3625 DE4547302 Untere Pulsnitzniederung * 666,68 0 13,5561 51,4247 DE4547303 Pulsnitz und Niederungsbereiche * 588,837 0 13,6550 51,4078 DE4548302 Teichgebiet Kroppen-Frauendorf * 214,622 0 13,8108 51,4000 DE4548303 Seewald * 273,37 0 13,6703 51,5006 DE4549301 Rohatschgebiet zwischen Guteborn und Hohenbocka * 245,1 0 13,9669 51,4242 DE4549302 Sorgenteich 49,98 0 13,9033 51,4344 DE4549303 Peickwitzer Teiche * 94,9157 0 13,9775 51,4486 DE4549304 Fledermausquartier Kirche Ruhland 0,11 0 13,8689 51,4600 DE4549305 Sorgenteich ErgÃ ¤nzung 2,07 0 13,9106 51,4381 DE4549306 Peickwitzer Teiche ErgÃ ¤nzung * 3,8872 0 13,9839 51,4414 DE4550301 Dubringer Moor * 1 709 0 14,1931 51,3964 DE4550302 Insel im Senftenberger See * 889,9 0 14,0258 51,4967 DE4550303 Feuchtgebiete Leippe-Torno * 199 0 14,1164 51,4133 DE4550304 Bergbaufolgelandschaft Laubusch 350 0 14,1003 51,4700 DE4551301 Spannteich Knappenrode * 258 0 14,3267 51,4100 DE4551302 Schwarze Elster oberhalb Hoyerswerda 238 0 14,1917 51,3431 DE4551303 Separate Fledermausquartiere und -habitate in der Lausitz * 254 0 14,5947 51,2250 DE4552301 TruppenÃ ¼bungsplatz Oberlausitz * 13 597 0 14,8436 51,4503 DE4552302 Oberlausitzer Heide- und Teichlandschaft * 13 732 0 14,5422 51,3083 DE4553301 Schwarzer SchÃ ¶ps unterhalb Reichwalde * 244 0 14,6139 51,3958 DE4554301 Raklitza und Teiche bei Rietschen * 339 0 14,7839 51,4044 DE4554302 WeiÃ er SchÃ ¶ps bei HÃ ¤hnichen 67 0 14,8444 51,3811 DE4554303 Niederspreer Teichgebiet und Kleine Heide HÃ ¤hnichen * 1 876 0 14,8781 51,3781 DE4607301 WÃ ¤lder bei Ratingen * 200 0 6,9139 51,3578 DE4607302 Fuchslochbachtal 11 0 6,9372 51,3483 DE4610301 Gevelsberger Stadtwald * 541 0 7,3783 51,3231 DE4611301 KalkbuchenwÃ ¤lder bei Hohenlimburg * 146 0 7,5583 51,3525 DE4611303 HÃ ¼ttenblÃ ¤serschachthÃ ¶hle * 0,15 0 7,6558 51,3706 DE4612301 Felsenmeer mit HÃ ¶hlen * 25 0 7,7858 51,3814 DE4613301 HÃ ¶nnetal * 147 0 7,8472 51,3878 DE4613303 Balver Wald * 443 0 7,8539 51,3556 DE4613304 Wacholderheide Bollenberg 4 0 7,9075 51,3153 DE4614303 Ruhr 526 0 8,4147 51,3689 DE4614306 GroÃ e Sunderner HÃ ¶hle 4 0 8,0136 51,3133 DE4615301 Ruhrtal bei Laer u. Schneisenberg * 198 0 8,2339 51,3475 DE4616301 Halden bei Ramsbeck 37 0 8,4097 51,3114 DE4616304 HÃ ¶hlen und Stollen bei Olsberg und Bestwig 64 0 8,5236 51,3675 DE4617301 Bruchhauser Steine * 85 0 8,5406 51,3325 DE4617302 GewÃ ¤ssersystem Diemel und Hoppecke * 588 0 8,7286 51,4136 DE4617303 Kalkkuppen bei Brilon * 204 0 8,5122 51,3842 DE4617304 Teichgrotte und PonorhÃ ¶hle am Kirchloh 0,14 0 8,6067 51,3881 DE4618301 Kahlen-Berg bei Adorf 6,03 0 8,7964 51,3539 DE4619301 Kalkflachmoor bei Vasbeck 11,45 0 8,9278 51,3892 DE4620301 Scheid bei Volkmarsen * 89,91 0 9,1314 51,3953 DE4620302 Wald bei Volkhardinghausen und Freienhagen 623,05 0 9,0519 51,3072 DE4620303 DÃ ¶rneberg und WÃ ¼nne bei Viesebeck * 37,38 0 9,1428 51,3456 DE4620304 Twiste mit Wilde, Watter und Aar 147,54 0 9,0828 51,3500 DE4620401 Vorsperre-Twistetalsperre * 28,01 0 9,0547 51,3611 DE4621302 Burghasunger Berg * 9,43 0 9,2753 51,3244 DE4621303 Wattenberg/Hundsberg 209,47 0 9,2758 51,3003 DE4621305 Festberg bei Philippinenthal * 14,32 0 9,2175 51,3347 DE4621306 WÃ ¤lder bei Zierenberg 1 513,78 0 9,3094 51,3811 DE4622301 Keischel bei Weimar 19,82 0 9,3869 51,3753 DE4622302 Habichtswald und Seilerberg bei Ehlen * 2 919,3601 0 9,3706 51,3269 DE4622303 DÃ ¶rnberg, Immelburg und Helfenstein * 410,7 0 9,3392 51,3606 DE4623302 Fuldaschleuse Wolfsanger * 14,06 0 9,5561 51,3292 DE4623331 BachtÃ ¤ler im Kaufunger Wald * 1 298,39 0 9,7561 51,3197 DE4623350 Fulda ab Wahnhausen 34,32 0 9,5606 51,3744 DE4624301 Ermschwerder Heegen 37,57 0 9,8039 51,3617 DE4624302 Kalkmagerrasen bei RoÃ bach * 55,12 0 9,8258 51,3183 DE4624303 Freudenthal bei Witzenhausen 75,85 0 9,8272 51,3600 DE4624331 Weiher am Kleinen Steinberg 14,59 0 9,6986 51,3672 DE4625301 EbenhÃ ¶he-Liebenberg * 142,48 0 9,9083 51,3311 DE4625303 NSG Kelle  Teufelskanzel * 200 0 9,9567 51,3208 DE4625304 WiesenmÃ ¼hle Marth 0 0 9,9992 51,3789 DE4625331 Mausohr-Jagdgebiet Leinholz * 340,09 0 9,8550 51,3875 DE4626301 Lengenberg  Knappberg  Katzenstein * 693 0 10,0847 51,3275 DE4626304 LeinetalhÃ ¤nge westlich Heiligenstadt * 333 0 9,9911 51,3681 DE4626306 RÃ ¶hrsberg  Hasenwinkel  MÃ ¼hlberg * 451 0 10,0161 51,3106 DE4627301 Fledermausquartiere im Pferdebachtal bei Heiligenstadt 0 0 10,1633 51,3494 DE4628301 Mittlerer DÃ ¼n * 793 0 10,3672 51,3389 DE4628302 Krankenhaus und KlostergebÃ ¤ude Reifenstein 0 0 10,3642 51,3481 DE4628303 Dachstuhl Alten- und Pflegeheim Deuna 0 0 10,4775 51,3556 DE4629301 NSG Keulaer Wald 302 0 10,5189 51,3583 DE4630301 NSG Hotzenberg * 91 0 10,7317 51,3178 DE4631301 Dickkopf  Bendeleber Forst  NSG Gatterberge * 1 226 0 10,9464 51,3786 DE4631302 Hainleite  Wipperdurchbruch  Kranichholz * 6 869 0 10,9022 51,3353 DE4632302 KyffhÃ ¤user  Badraer Schweiz  Solwiesen * 3 382 0 11,0406 51,3961 DE4633303 Esperstedter Ried  Salzstellen bei Artern * 940 0 11,1494 51,3375 DE4633304 MÃ ¶nchenried und HelmegrÃ ¤ben bei Artern 341 0 11,3200 51,3781 DE4634301 Borntal, Feuchtgebiet und Heide bei Allstedt * 381 0 11,4533 51,3792 DE4634302 Ziegelrodaer Buntsandsteinplateau * 2 315 0 11,4883 51,3214 DE4634303 Bottendorfer HÃ ¼gel * 133 0 11,4072 51,3136 DE4635301 Schmoner Busch, Spielberger HÃ ¶he und Elsloch sÃ ¼dlich Querfurt * 316 0 11,5969 51,3300 DE4636301 WasserschloÃ  in Sankt Ulrich 1 0 11,7969 51,3006 DE4637301 Geiselniederung westlich Merseburg * 57 0 11,9747 51,3344 DE4638302 Elster-Luppe-Aue * 548 0 12,1489 51,3725 DE4638303 Schafhufe westlich GÃ ¼nthersdorf 2 0 12,1458 51,3428 DE4638304 Wiesengebiet westlich Schladebach 35 0 12,0975 51,3206 DE4639301 Leipziger Auensystem * 2 825 0 12,2589 51,3672 DE4639302 Bienitz und Moormergelgebiet 299 0 12,2506 51,3542 DE4639303 Pfeifengraswiese bei GÃ ¼nthersdorf 1 0 12,1750 51,3419 DE4640301 BlÃ ¤ulingswiesen sÃ ¼dÃ ¶stlich Leipzig 13 0 12,4956 51,3039 DE4641301 Teich- und Waldgebiete um Machern und Brandis 216 0 12,6628 51,3475 DE4641302 Laubwaldgebiete zwischen Brandis und Grimma * 389 0 12,6747 51,3033 DE4643301 Wermsdorfer Waldteichkette * 239 0 12,9000 51,3131 DE4644301 Collmberg und Oschatzer Kirchenwald * 71 0 13,0117 51,3014 DE4644302 DÃ ¶llnitz und Mutzschener Wasser * 1 347 0 13,1467 51,2761 DE4645301 Jahnaniederung * 403 0 13,2808 51,2719 DE4645302 Separate Fledermausquartiere und -habitate im GroÃ raum Dresden 83 0 13,9725 50,9028 DE4646301 Elligastbachniederung 199 0 13,5283 51,3400 DE4647301 GroÃ e RÃ ¶der zwischen GroÃ enhain und Medingen * 966 0 13,6983 51,2564 DE4648301 Molkenbornteiche StÃ ¶lpchen * 191 0 13,7908 51,2997 DE4648302 KÃ ¶nigsbrÃ ¼cker Heide * 6 932 0 13,8828 51,3269 DE4648303 Linzer Wasser und Kieperbach * 329 0 13,7542 51,3492 DE4648304 DammÃ ¼hlenteichgebiet * 218 0 13,7511 51,2981 DE4648305 Fledermausquartiere Schloss und Kirche GroÃ kmehlen 0,88 0 13,7258 51,3806 DE4649301 RuhlÃ ¤nder Schwarzwasser 54 0 13,9269 51,3836 DE4649302 Teichgruppen Cosel-Zeisholz * 185 0 13,9367 51,3694 DE4649303 Schwarzwasserniederung * 369,51 0 13,8672 51,3892 DE4649304 Erlenbruch  Oberbusch GrÃ ¼ngrÃ ¤bchen * 311 0 13,9806 51,3433 DE4649305 Saleskbachniederung unterhalb GrÃ ¼ngrÃ ¤bchen * 147 0 13,9514 51,3703 DE4650301 OtterschÃ ¼tz 210 0 14,0983 51,3722 DE4650302 JeÃ nitz und Thury * 300 0 14,1814 51,3089 DE4650303 Cunnersdorfer Teiche 104 0 14,0497 51,3222 DE4650304 Teichgebiet Biehla-WeiÃ ig * 963 0 14,1103 51,3306 DE4650305 Deutschbaselitzer GroÃ teichgebiet * 201 0 14,1564 51,2933 DE4651301 Waldteiche westlich SchÃ ¶nau 52 0 14,2211 51,3236 DE4651302 Klosterwasserniederung * 347 0 14,2375 51,2661 DE4651303 Teichgruppen am DoberschÃ ¼tzer Wasser * 493 0 14,2819 51,3097 DE4651304 Teichgruppe Wartha 40 0 14,3169 51,3522 DE4651305 Hoyerswerdaer Schwarzwasser * 574 0 14,3447 51,2467 DE4651306 Biwatsch-Teichgruppe und Teiche bei Caminau * 244 0 14,3111 51,3217 DE4653301 SchloÃ teichgebiet Klitten 219 0 14,5961 51,3647 DE4654301 Doras Ruh * 521 0 14,8578 51,3125 DE4654302 Schwarzer SchÃ ¶ps oberhalb Horscha * 282 0 14,7431 51,2906 DE4654303 Teiche bei Moholz 122 0 14,7919 51,2992 DE4707301 RotthÃ ¤user und Morper Bachtal * 182 0 6,8867 51,2481 DE4707302 Neandertal * 269 0 6,9464 51,2236 DE4708302 Teufelsklippen 7 0 7,1053 51,2144 DE4709301 Wupper Ã ¶stlich Wuppertal * 126 0 7,2475 51,2444 DE4709303 Gelpe und Saalbach * 155 0 7,1736 51,2353 DE4710301 Ennepe unterhalb der Talsperre 61 0 7,3869 51,2889 DE4710302 Halver HÃ ¼lloch 0,19 0 7,4842 51,2008 DE4711302 GesshardthÃ ¶hle 0,25 0 7,6514 51,2617 DE4712301 SchluchtwÃ ¤lder im Lennetal * 202 0 7,8150 51,2592 DE4712302 SchÃ ¶nebecker HÃ ¶hle 0,08 0 7,7281 51,2061 DE4713301 Lennealtarm Siesel 40 0 7,9000 51,2275 DE4715301 Wenne * 113 0 8,1881 51,2753 DE4716301 Hunau, Oberes Negertal, Renautal und Steinberg * 1 498 0 8,4683 51,2192 DE4716302 SchluchtwÃ ¤lder bei Elpe * 90 0 8,4214 51,2817 DE4717301 NSG-Komplex bei Willingen * 182,53 0 8,5939 51,2531 DE4717302 Neuer Hagen * 74 0 8,5750 51,2608 DE4717303 SchluchtwÃ ¤lder nÃ ¶rdlich Niedersfeld * 180 0 8,5203 51,2833 DE4717304 Wiesen im Springebach- und Hillebachtal bei Niedersfeld 116 0 8,5536 51,2433 DE4717305 Bergwiesen bei Winterberg 487 0 8,4761 51,1647 DE4717306 Oberes Orketal * 269 0 8,5944 51,2122 DE4717307 Wissinghauser Heide 25 0 8,6286 51,2353 DE4717308 Kahle PÃ ¶n 97 0 8,6619 51,2608 DE4717309 Itter-Quellen (NRW-Erweiterung des hessischen Ittertales) 13 0 8,6169 51,2497 DE4717310 Schluchtwald Helle bei Winterberg * 59 0 8,5494 51,1975 DE4717311 In der Strei 30 0 8,5044 51,2269 DE4717350 Ettelsberg mit Ruthenaar- und Hoppecketal bei Willingen * 116,19 0 8,5989 51,2822 DE4718301 Osterkopf bei Usseln * 35,65 0 8,6706 51,2903 DE4718302 Kahle PÃ ¶n bei Usseln * 35,04 0 8,6642 51,2689 DE4718303 GoldhÃ ¤user Teich 19,61 0 8,8156 51,2550 DE4718304 Magerrasen am Aarberg sÃ ¼dl. Eppe 18,78 0 8,7747 51,2314 DE4718371 Wilde Aar 6 0 8,6983 51,2486 DE4719301 Hagenfeld 5,53 0 8,9331 51,2378 DE4719303 Dalwigker Holz und Gebranntes Holz bei Korbach 135,77 0 8,9089 51,2414 DE4719304 Langenstein, Klinger Klippen und Hochstein * 83,52 0 8,9764 51,2217 DE4719305 Magerrasen bei Korbach und Dorfitter * 23,05 0 8,8653 51,2478 DE4719306 SiegfriedhÃ ¶hle bei Obernburg 0,45 0 8,9003 51,2311 DE4720303 Wald nÃ ¶rdlich Netze 1 079,9 0 9,1031 51,2547 DE4720304 Edersee-SteilhÃ ¤nge * 697,46 0 9,0394 51,2028 DE4721302 Auf den Hesseln bei Naumburg 20,54 0 9,1772 51,2339 DE4721304 Gudensberger Basaltkuppen und Wald am Falkenstein 327,43 0 9,2953 51,2525 DE4722303 Baunsberg * 28,93 0 9,4106 51,2714 DE4722304 DÃ ¶nche * 206,26 0 9,4328 51,2942 DE4723301 Quellgebiet bei Oberkaufungen * 8,72 0 9,6525 51,2994 DE4723302 Heubruchwiesen bei Eschenstruth * 92,42 0 9,6422 51,2303 DE4723303 Wald nÃ ¶rdlich Niederkaufungen 17,25 0 9,5933 51,2894 DE4723304 Lossewiesen bei Niederkaufungen 16,61 0 9,5783 51,2908 DE4724304 Lichtenauer Hochland * 287,14 0 9,7483 51,2092 DE4724306 Lossetal bei FÃ ¼rstenhagen * 271,98 0 9,6761 51,2194 DE4724308 Niestetal und NiestehÃ ¤nge * 510,88 0 9,7206 51,2939 DE4724309 RÃ ¶sberg bei Rommerode * 42,55 0 9,7631 51,2244 DE4724310 Hirschberg- und Tiefenbachwiesen * 141,59 0 9,7381 51,2500 DE4724311 Hohekopf bei GroÃ almerode 48,11 0 9,7969 51,2436 DE4725302 JestÃ ¤dter Weinberg/Werraaltarm u. -aue bei Albungen * 86,21 0 9,9975 51,2219 DE4725303 Bilstein im HÃ ¶llental * 3,19 0 9,9656 51,2281 DE4725306 MeiÃ ner und MeiÃ ner Vorland * 2 042,8199 0 9,8372 51,2367 DE4726304 Kirche Ershausen 0 0 10,1617 51,2586 DE4726305 Wohnhaus Dietzenrode 0 0 10,0147 51,2981 DE4726306 DieterÃ ¶der Klippen  HÃ ¼hneberg * 87 0 10,1208 51,2942 DE4726320 Stein  Rachelsberg  Gobert * 716 0 10,0506 51,2633 DE4726350 Kalkklippen der Gobert * 289,22 0 10,0517 51,2483 DE4727301 MuschelkalkhÃ ¤nge von GroÃ bartloff bis Faulungen * 764 0 10,2636 51,2119 DE4727320 Ibenkuppe  ThomasbrÃ ¼cke  Ã stlicher Westerwald * 1 203 0 10,2158 51,2886 DE4728301 DÃ ¶rnaer Platz * 148 0 10,3733 51,2242 DE4728302 NSG Flachstal * 180 0 10,4928 51,2653 DE4728303 Dachboden der Psychiatrie MÃ ¼hlhausen 0 0 10,4056 51,2078 DE4729301 Volkenrodaer Teiche * 197 0 10,5503 51,2569 DE4730301 Sonder  Oberholz  GroÃ er Horn * 277 0 10,7711 51,2097 DE4732301 Trockenrasen-Komplex nordÃ ¶stlich Herrnschwende * 211 0 11,0608 51,2397 DE4732302 GrÃ ¼ndelsloch KindelbrÃ ¼ck 4 0 11,0794 51,2653 DE4733301 Westliche SchmÃ ¼cke  Spatenberge * 679 0 11,2122 51,2739 DE4733302 Moorberg und Ziegenbeil nÃ ¶rdlich Battgendorf * 121 0 11,2697 51,2183 DE4734301 Finne-Nordrand sÃ ¼dwestlich Wohlmirstedt * 347 0 11,4550 51,2328 DE4734302 Trockenrasen am Wendelstein * 6 0 11,4617 51,2775 DE4734303 Ostrand der Hohen Schrecke * 265 0 11,3806 51,2336 DE4734304 Kloster Donndorf 0 0 11,3597 51,2969 DE4734320 Hohe Schrecke  Finne * 5 732 0 11,3308 51,2572 DE4735302 Forst Bibra * 571 0 11,6403 51,2019 DE4735303 Kirche Nebra 1 0 11,5786 51,2869 DE4735304 Ã lbergstollen bei Wangen 1 0 11,5383 51,2781 DE4735305 Dissaugraben bei Wetzendorf * 89 0 11,6000 51,2647 DE4735306 TrockenhÃ ¤nge bei Steigra * 124 0 11,6564 51,2953 DE4735307 Unstrutaue bei Burgscheidungen 279 0 11,6678 51,2506 DE4736301 TrockenrasenflÃ ¤chen bei Karsdorf und Glockenseck * 193 0 11,6733 51,2592 DE4736302 Neue GÃ ¶hle und Trockenrasen nÃ ¶rdlich Freyburg * 84 0 11,7806 51,2347 DE4736303 MÃ ¼chelholz, MÃ ¼chelner KalktÃ ¤ler und Hirschgrund bei Branderoda * 294 0 11,8094 51,2597 DE4736304 Fledermausquartier in der Kirche Branderoda 1 0 11,8136 51,2642 DE4736305 Schafberg und NÃ ¼ssenberg bei Zscheiplitz * 211 0 11,7194 51,2242 DE4736306 Marienberg bei Freyburg * 27 0 11,7772 51,2186 DE4736307 SchloÃ berg und Burgholz bei Freyburg * 40 0 11,7867 51,2128 DE4737301 Bunker bei der Halde PfÃ ¤nnerhall 1 0 11,8986 51,2928 DE4737302 Kuhberg bei GrÃ ¶st 12 0 11,8344 51,2550 DE4738301 Engelwurzwiese Ã ¶stlich Bad DÃ ¼rrenberg 1 0 12,0867 51,2875 DE4739301 Kulkwitzer Lachen 39 0 12,2411 51,2794 DE4739302 Elsteraue sÃ ¼dlich Zwenkau * 915 0 12,2836 51,1681 DE4740301 Oberholz und StÃ ¶rmthaler Wiesen * 198 0 12,5072 51,2456 DE4741301 Laubwaldgebiete der Oberen Partheaue * 253 0 12,6803 51,2250 DE4741302 Rohrbacher Teiche und GÃ ¶selbach * 191 0 12,5839 51,2167 DE4743301 Waldgebiet an der Klosterwiese * 104 0 12,9700 51,2767 DE4745301 Dolomitgebiet Ostrau und Jahnatal * 183 0 13,1792 51,1933 DE4746301 SeuÃ litzer GrÃ ¼nde * 183 0 13,4439 51,2339 DE4746302 TÃ ¤ler sÃ ¼dÃ ¶stlich Lommatzsch * 635 0 13,3064 51,1592 DE4746303 Bosel und ElbhÃ ¤nge nÃ ¶rdlich MeiÃ en * 157 0 13,4561 51,1817 DE4746304 Winzerwiese * 33 0 13,4833 51,2061 DE4747301 Hopfenbachtal * 298 0 13,6364 51,2128 DE4748301 Teiche um Zschorna und Kleinnaundorf * 227 0 13,7503 51,2481 DE4748302 Buchberge bei LauÃ nitz 200 0 13,8356 51,2242 DE4748303 Moorwaldgebiet GroÃ dittmannsdorf * 267 0 13,7889 51,2039 DE4749301 Pulsnitz- und Haselbachtal * 265 0 13,8964 51,2642 DE4749302 FlieÃ gewÃ ¤ssersystem Kleine RÃ ¶der und Orla * 416 0 13,8333 51,1861 DE4750301 GroÃ er Rohrbacher Teich * 47 0 14,0147 51,2917 DE4750302 Berge bei Ohorn * 221 0 14,1111 51,1861 DE4751301 Waldteiche nÃ ¶rdlich RÃ ¤ckelwitz 42 0 14,2097 51,2728 DE4752301 Teiche zwischen Neschwitz und GroÃ dubrau 334 0 14,3689 51,2600 DE4752302 Spreeniederung Malschwitz * 631 0 14,4997 51,2361 DE4753301 Feuchtgebiete und WÃ ¤lder bei GroÃ saubernitz * 76 0 14,6339 51,2369 DE4753302 TÃ ¤ler um WeiÃ enberg * 963 0 14,6203 51,1644 DE4753303 Basalt- und Phonolithkuppen der Ã ¶stlichen Oberlausitz * 1 096 0 14,7572 51,1072 DE4754301 Hohe Dubrau * 367 0 14,7019 51,2597 DE4754302 Stauwurzel, Teiche und WÃ ¤lder an der Talsperre Quitzdorf * 409 0 14,7917 51,2464 DE4754303 Ullersdorfer Teiche 101 0 14,8222 51,2342 DE4754304 LaubwÃ ¤lder der KÃ ¶nigshainer Berge * 203 0 14,8403 51,1944 DE4755301 Teiche und Feuchtgebiete nordÃ ¶stlich Kodersdorf * 193 0 14,9714 51,2861 DE4755302 FlieÃ gewÃ ¤sser bei SchÃ ¶pstal und Kodersdorf * 296 0 14,8992 51,2150 DE4755303 MonumentshÃ ¼gel 67 0 14,8525 51,2417 DE4808301 Wupper von Leverkusen bis Solingen * 556 0 7,0225 51,0908 DE4809301 DhÃ ¼nn u. Eifgenbach * 286 0 7,0664 51,0297 DE4810301 Wupper und Wipper bei WipperfÃ ¼rth * 147 0 7,5619 51,0903 DE4811301 Ehemaliger TruppenÃ ¼bungsplatz Stilleking und Hemecketal * 153 0 7,6311 51,1900 DE4811302 BruchwÃ ¤lder WÃ ¶ste * 29 0 7,5503 51,1272 DE4812301 Ebbemoore * 1 069 0 7,6806 51,1256 DE4813301 KalkbuchenwÃ ¤lder,Kalkhalbtrockenrasen und-felsen sÃ ¼dl. Finnentrop * 220 0 8,0358 51,1569 DE4813302 Attendorner TropfsteinhÃ ¶hle * 13 0 7,9178 51,1286 DE4813303 Heinrich-Bernhardt HÃ ¶hle 0,13 0 7,8803 51,1719 DE4814302 Stelborner Klippen 1 0 8,1650 51,1017 DE4815301 Schluchtwald bei Saalhausen * 35 0 8,2064 51,1269 DE4816302 Schanze * 6 162 0 8,3850 51,1153 DE4816303 Kahler Asten * 53 0 8,4886 51,1853 DE4817301 Hallenberger Wald * 2 253 0 8,5456 51,1397 DE4817302 Schluchtwald Angstbecke und GÃ ¼mminghauser Mark * 246 0 8,5103 51,1753 DE4817304 Waldreservat Glindfeld- Orketal (mit NebentÃ ¤lern) * 2 997 0 8,7219 51,2181 DE4817305 Liesetal-Hilmesberg 100 0 8,6019 51,1589 DE4817306 Nuhnewiesen, Wache und Dreisbachtal 325 0 8,6561 51,1039 DE4819301 Kellerwald * 5 822,6099 0 8,9597 51,1331 DE4819303 Ederseeufer bei Herzhausen * 28,87 0 8,8981 51,1811 DE4819307 Calluna Heide bei Altenlotheim 3,74 0 8,9250 51,1242 DE4820301 Sonderrain bei Bad Wildungen * 4,4 0 9,1172 51,1031 DE4820302 ZechsteinhÃ ¤nge bei Lieschensruh * 44,72 0 9,1097 51,1822 DE4820305 Bilstein bei Bad Wildungen * 62,9 0 9,0978 51,1311 DE4820307 Schartenberg bei Reitzenhagen * 41,4 0 9,1047 51,1414 DE4820308 Schrummbachsrain und Kalkrain bei Giflitz 17,16 0 9,0975 51,1511 DE4820401 Stausee von Affoldern 147,09 0 9,0808 51,1636 DE4821301 Wartberg bei Kirchberg 24,06 0 9,3042 51,1936 DE4821304 Kalkmagerrasen nordwestlich Lohne * 4,05 0 9,2250 51,1961 DE4821305 Eckerich bei Fritzlar 26,6 0 9,2589 51,1319 DE4821306 Magerrasen am Sauerbrunnen bei Geismar * 1,61 0 9,2367 51,1522 DE4821307 Ems zwischen Merxhausen und Werkel 30,64 0 9,2936 51,2003 DE4822303 Heiligenberg Ã ¶stlich Gensungen * 17,77 0 9,4589 51,1344 DE4822304 Untere Eder * 1 665,9 0 9,4331 51,1422 DE4823301 Riedforst bei Melsungen 2 054,0701 0 9,6369 51,1686 DE4824301 Reichenbacher Kalkberge * 383,47 0 9,7600 51,1697 DE4824302 WeiÃ bachtal bei Reichenbach * 27,48 0 9,7900 51,1711 DE4824304 Wachholderheide bei Vockerode-Dinkelberg * 15,03 0 9,7092 51,1394 DE4824308 Glimmerode und Hambach bei Hessisch Lichtenau * 782,71 0 9,7592 51,1853 DE4825301 Trimberg bei Reichensachsen 158,82 0 9,9725 51,1511 DE4825302 Werra- und Wehretal * 24 481,9102 0 9,9183 51,2853 DE4826302 Eichenberg bei Frieda 14,45 0 10,1392 51,1964 DE4826304 Werraaltarm bei Schwebda * 8 0 10,1067 51,1886 DE4826305 Kalkberge bei RÃ ¶hrda und WeiÃ enborn * 634,46 0 10,1158 51,1139 DE4827301 Plesse-Konstein-Karnberg * 564,01 0 10,2056 51,1717 DE4827302 Frankenloch bei Heldra 8,91 0 10,2069 51,1278 DE4827304 Adolfsburg  Bornberg  SÃ ¼lzenberg * 148 0 10,2247 51,1431 DE4827305 Mertelstal  Heldrastein * 251 0 10,1886 51,1050 DE4827306 WerrahÃ ¤nge von Frankenroda bis Falken * 569 0 10,2903 51,1203 DE4827307 Treffurter Stadtwald nÃ ¶rdlich Treffurt * 352 0 10,2361 51,1608 DE4827308 Treffurter Stadtwald sÃ ¼dlich Treffurt * 278 0 10,2550 51,1097 DE4828301 Hainich * 15 036 0 10,4294 51,1075 DE4829301 KeuperhÃ ¼gel und Unstrutniederung bei MÃ ¼hlhausen * 290 0 10,5317 51,1750 DE4830302 NSG Unstruttal zwischen NÃ ¤gelstedt und GroÃ vargula * 201 0 10,7483 51,1122 DE4830303 Bruchwiesen bei Bad Tennstedt 23 0 10,8225 51,1572 DE4831301 Unstrut-Niederung nordÃ ¶stlich Herbsleben 192 0 10,8700 51,1308 DE4832301 Kahler Berg und Drachenschwanz bei Tunzenhausen * 80 0 11,0792 51,1706 DE4832302 Unstrutaue bei Schallenburg * 154 0 11,0933 51,1461 DE4832304 HaÃ lebener Ried  Alperstedter Ried * 447 0 11,0408 51,1211 DE4833301 Brembacher Weinberge  Klausberg  Scherkonde * 144 0 11,2611 51,1339 DE4833302 Monna und GrÃ ¤ben bei Leubingen * 14 0 11,2033 51,2006 DE4835301 Gutschbachtal und Steinbachtal sÃ ¼dwestlich Bad Bibra * 82 0 11,5503 51,1922 DE4835302 Hohndorfer RÃ ¼cken nordÃ ¶stlich Eckartsberga * 457 0 11,6194 51,1486 DE4835303 Lichtenburg nordwestlich Eckartsberga * 94 0 11,5300 51,1342 DE4835305 Eckartsberga Weinkeller Marienthal, Dorfstr. 11 1 0 11,5258 51,1422 DE4835306 Eckartsberga Keller GartenstraÃ e 1 0 11,5608 51,1242 DE4835307 Finne-HÃ ¤nge bei Auerstedt * 84 0 11,5833 51,1139 DE4836301 Tote TÃ ¤ler sÃ ¼dwestlich Freyburg * 826 0 11,7414 51,1869 DE4836302 Hirschrodaer Graben * 187 0 11,6914 51,1997 DE4836303 GÃ ¶ttersitz und Schenkenholz nÃ ¶rdlich Bad KÃ ¶sen * 153 0 11,7264 51,1503 DE4836304 Saale-Ilm-Platten bei Bad KÃ ¶sen * 718 0 11,7231 51,1242 DE4836305 Steingraben bei StÃ ¤dten * 40 0 11,6992 51,1811 DE4836306 Himmelreich bei Bad KÃ ¶sen * 46 0 11,6919 51,1167 DE4836307 Kirche GroÃ jena 1 0 11,7903 51,1881 DE4836308 Burg Saaleck 1 0 11,7014 51,1094 DE4837301 SaalehÃ ¤nge bei Goseck * 237 0 11,8558 51,1883 DE4837302 Halbberge bei Mertendorf * 17 0 11,8589 51,1242 DE4839301 WeiÃ e Elster nordÃ ¶stlich Zeitz * 425 0 12,2094 51,1106 DE4840301 LobstÃ ¤dter Lache 178 0 12,4400 51,1211 DE4840302 Wyhraaue und Frohburger Streitwald * 434 0 12,5247 51,0764 DE4841301 LaubwÃ ¤lder um Beucha * 80 0 12,5697 51,1439 DE4841302 Bergbaufolgelandschaft Bockwitz * 564 0 12,5411 51,1150 DE4842301 Mittleres Zwickauer Muldetal * 2 033 0 12,7747 51,0125 DE4842302 MuldentÃ ¤ler oberhalb des Zusammenflusses * 2 301 0 13,0447 51,1325 DE4842303 Tiergarten Colditz * 98 0 12,8278 51,1286 DE4842304 Kohlbach- und Ettelsbachtal * 144 0 12,7750 51,1214 DE4842305 Erlbach- und Auenbachtal bei Colditz * 433 0 12,8589 51,0964 DE4844301 Unteres Zschopautal * 835 0 13,0211 51,1003 DE4845301 GroÃ holz Schleinitz * 53 0 13,2503 51,1625 DE4846301 TriebischtÃ ¤ler * 1 177 0 13,4111 51,0569 DE4846302 Linkselbische TÃ ¤ler zwischen Dresden und MeiÃ en * 896 0 13,5269 51,1247 DE4847301 Waldteiche bei MistschÃ ¤nke und Ziegenbusch * 112 0 13,5956 51,1847 DE4847302 Moritzburger Teiche und WÃ ¤lder * 561 0 13,6628 51,1756 DE4847303 Teiche und GrÃ ¼nde im Friedewald * 147 0 13,6122 51,1481 DE4847304 LÃ ¶Ã nitzgrund und LÃ ¶Ã nitzhÃ ¤nge * 115 0 13,6600 51,1175 DE4848301 RÃ ¶dertal oberhalb Medingen * 770 0 13,8781 51,1528 DE4848302 Promnitz und Kleinkuppenlandschaft bei BÃ ¤rnsdorf 137 0 13,7403 51,1728 DE4848303 Dresdener Heller * 125 0 13,7553 51,0983 DE4848304 PrieÃ nitzgrund * 224 0 13,7744 51,0897 DE4850301 Obere Wesenitz und NebenflÃ ¼sse * 684 0 14,1211 51,1217 DE4852301 Spreegebiet oberhalb Bautzen * 313 0 14,5350 51,0553 DE4852302 Buchenwaldgebiet Wilthen 157 0 14,3625 51,0892 DE4853301 Czorneboh und Hochstein * 666 0 14,5419 51,1114 DE4910301 Wallefelder HÃ ¶hle 0,21 0 7,4678 51,0089 DE4912303 Gleyer * 23 0 7,7325 51,0983 DE4912304 WacholdergelÃ ¤nde bei Branscheid 5 0 7,7164 51,0011 DE4913301 Buchen- und BruchwÃ ¤lder bei Einsiedelei und Apollmicke * 287 0 7,9614 51,0633 DE4913302 Wacholderheide Kihlenberg 4 0 7,9456 51,0422 DE4914301 KrÃ ¤henpfuhl * 4 0 8,1047 51,0653 DE4914302 Dollenbruch, Sellenbruch und Silberbachoberlauf * 42 0 8,0350 51,0256 DE4914303 GrubengelÃ ¤nde Littfeld 42 0 8,0247 51,0128 DE4914305 Albaumer Klippen * 13 0 8,1308 51,0608 DE4915301 Elberndorfer und Oberes Zinser Bachtal * 116 0 8,1950 51,0064 DE4915302 Schwarzbachsystem mit Haberg und Krenkeltal * 312 0 8,1944 51,0247 DE4915304 Kalkniedermoor bei Birkefehl 5 0 8,2886 51,0122 DE4916301 Eder zwischen ErndtebrÃ ¼ck und Beddelhausen * 134 0 8,2533 51,0306 DE4916302 Borstgrasrasen am oberen Steinbach * 17 0 8,4239 51,0464 DE4916303 GrubengelÃ ¤nde HÃ ¶rre 10 0 8,3903 51,0281 DE4916304 Schieferbergwerk Honert 0,24 0 8,4197 51,0264 DE4917306 Breite Heide bei Hatzfeld * 17,55 0 8,5244 50,9994 DE4917307 Battenfelder Driescher * 31,53 0 8,6386 51,0447 DE4917308 Haasenblick * 1 223,3199 0 8,6242 51,0692 DE4917309 GrÃ ¼nland zwischen Binsenbach und Burghelle * 21,59 0 8,5139 51,0431 DE4917310 Burgberg Battenberg 27,81 0 8,6375 51,0169 DE4917350 Obere Eder * 2 335,21 0 8,6350 51,0292 DE4917351 Fledermaus-Winterquartier Tunnel Dodenau 0,62 0 8,5858 51,0225 DE4918301 Nemphetal bei Bottendorf * 42,19 0 8,7950 51,0003 DE4918302 HommershÃ ¤user Heide * 39,18 0 8,7567 51,0919 DE4918303 EichelpfÃ ¼hl * 19,89 0 8,6778 51,0597 DE4919301 Heide an der obersten MÃ ¼hle bei Frankenau * 15,33 0 8,9033 51,0853 DE4919302 Magerrasen-Komplex am Mittelberg bei Frankenau * 27,08 0 8,9503 51,0833 DE4920301 Bernertsgrund bei LÃ ¶hlbach * 13,54 0 9,0078 51,0672 DE4920302 Sondertal und Talgraben bei Bad Wildungen * 62,51 0 9,1106 51,0931 DE4920303 Waldgebiet nÃ ¶rdlich Fischbach 28,44 0 9,0772 51,0436 DE4920304 Hoher Keller 1 494,3 0 9,0969 51,0139 DE4920305 Urff zwischen Hundsdorf und der MÃ ¼ndung in die Schwalm 42,66 0 9,1144 51,0500 DE4921301 Borkener See * 329,17 0 9,2711 51,0356 DE4922301 Mosenberg bei Homberg * 63,76 0 9,4206 51,0586 DE4922302 Efze zwischen Holzhausen und VÃ ¶lkershain 27,23 0 9,4692 51,0042 DE4922303 StandortÃ ¼bungsplatz Homberg/Efze 290,68 0 9,3989 51,0072 DE4923301 Fuldatal bei Konnefeld 16,85 0 9,6381 51,0492 DE4923302 Waltersberg bei Rengshausen 13,34 0 9,5431 51,0128 DE4925302 Gipskarst bei Berneburg 8,82 0 9,8906 51,0603 DE4925304 Wald sÃ ¼dÃ ¶stlich Nentershausen 321 0 9,9628 51,0044 DE4926303 Werraaue von Herleshausen 260,05 0 10,1503 51,0008 DE4926304 Wald sÃ ¼dÃ ¶stlich von Netra 185,04 0 10,1261 51,0828 DE4926305 WÃ ¤lder und Kalkmagerrasen der Ringgau SÃ ¼dabdachung * 1 567,74 0 10,0961 51,0489 DE4926350 Boyneburg und Schickeberg bei Breitau * 292,62 0 10,0167 51,0939 DE4927302 Kielforst nordwestlich HÃ ¶rschel * 99 0 10,2067 51,0167 DE4927303 Creuzburger Werratal-HÃ ¤nge * 147 0 10,2797 51,0600 DE4930301 Fahnersche HÃ ¶he  BallstÃ ¤dter Holz * 1 259 0 10,7781 51,0497 DE4931301 Trockenrasen nordwestlich Erfurt * 89 0 10,9542 51,0328 DE4931302 GrÃ ¤ben im GroÃ en Ried 11 0 10,9636 51,0689 DE4931303 Gustav-Adolf-Kapelle Witterda 0 0 10,8958 51,0389 DE4932301 Schwansee * 325 0 11,0956 51,0739 DE4932302 Luisenhall * 97 0 11,0236 51,0622 DE4933301 GroÃ er Ettersberg * 1 634 0 11,2808 51,0217 DE4935301 Unteres Ilmtal * 278 0 11,5742 51,0697 DE4936301 SaalehÃ ¤nge bei Tultewitz sÃ ¼dlich Bad KÃ ¶sen * 56 0 11,7025 51,0850 DE4936302 FrauenprieÃ nitzer Holz und Laase * 196 0 11,7125 51,0117 DE4937301 GehÃ ¶lz bei Osterfeld * 3 0 11,9033 51,0833 DE4937302 Waldauer Heideteich- und Auwaldgebiet * 26 0 11,9600 51,0639 DE4939302 Restloch Zechau * 213 0 12,3272 51,0119 DE4940301 Haselbacher Teiche und PleiÃ eaue * 240 0 12,4475 51,0669 DE4940302 PleiÃ ewiesen Windischleuba * 219 0 12,4892 51,0067 DE4940303 Nordteil Haselbacher Teiche 40 0 12,4411 51,0783 DE4940304 Kammerforst * 433 0 12,4164 51,0544 DE4941301 PrieÃ nitz * 91 0 12,6161 51,0878 DE4941302 StÃ ¶ckigt und Streitwald * 507 0 12,5828 51,0300 DE4941303 Leinawald * 1 732 0 12,5569 50,9783 DE4942301 Erlbach- und Aubachtal bei Rochlitz * 358 0 12,8428 51,0092 DE4943301 Zschopautal * 2 436 0 13,0069 50,9436 DE4944301 StriegistÃ ¤ler und Aschbachtal * 1 995 0 13,1994 50,9875 DE4945301 Oberes Freiberger Muldetal * 1 551 0 13,3919 50,8925 DE4945302 Pitzschebachtal * 140 0 13,2686 51,0347 DE4945303 Schwermetallhalden bei Freiberg 28 0 13,3936 50,9031 DE4946301 Bobritzschtal * 621 0 13,4325 50,9119 DE4946302 Separate Fledermausquartiere im Raum Chemnitz und Freiberg 1 0 13,1689 50,8586 DE4947301 TÃ ¤ler von Vereinigter und Wilder WeiÃ eritz * 1 319 0 13,5872 50,9514 DE4947302 WÃ ¤lder am Landberg * 108 0 13,4994 50,9942 DE4949301 ElbtalhÃ ¤nge zwischen Loschwitz und Bonnewitz * 292 0 13,8583 51,0236 DE4949302 Wesenitz unterhalb BuschmÃ ¼hle * 476 0 13,9986 51,0172 DE4950301 Polenztal * 371 0 14,1222 51,0125 DE4951301 Hohwald und Valtenberg * 513 0 14,2758 51,0542 DE4951302 LaubwÃ ¤lder am Unger * 152 0 14,2303 51,0083 DE4954301 PlieÃ nitzgebiet * 679 0 14,7978 51,0242 DE5008302 KÃ ¶nigsforst * 2 519 0 7,1581 50,9286 DE5009301 Tongrube WeiÃ  13 0 7,1931 50,9625 DE5009302 Tongrube/Steinbruch Oberauel 9 0 7,2175 50,9547 DE5010301 Immerkopf * 14 0 7,4631 50,9633 DE5010302 Loopebach * 30 0 7,4114 50,9642 DE5011301 GrÃ ¼nlandkomplex westlich LÃ ¶ffelsterz * 4 0 7,6536 50,9300 DE5012301 WacholderbestÃ ¤nde bei Wildberg 3 0 7,7739 50,9331 DE5013301 Eulenbruchs Wald * 167 0 7,8564 50,9069 DE5014301 Auenwald bei Netphen * 14 0 8,1183 50,9011 DE5015301 Rothaarkamm und WiesentÃ ¤ler * 3 446 0 8,2464 50,8786 DE5016301 Finkental und MagergrÃ ¼nland bei Didoll * 55 0 8,4744 50,9781 DE5016304 BuchenwÃ ¤lder und WiesentÃ ¤ler bei Bad Laasphe * 1 708 0 8,3839 50,9661 DE5016305 Hoher Stein * 2 0 8,4250 50,9289 DE5017302 Sackpfeife * 1 890,39 0 8,5278 50,9647 DE5017303 Wiese an der PrÃ ¤chte bei Holzhausen * 7,47 0 8,6222 50,9836 DE5017304 Hirschbachseite und Eifaer Berg 86,23 0 8,5864 50,9789 DE5017305 LahnhÃ ¤nge zwischen Biedenkopf und Marburg * 9 457,3496 0 8,5811 50,8700 DE5018301 Franzosenwiesen und Rotes Wasser * 111,95 0 8,8211 50,9483 DE5018302 Christenberg * 22,29 0 8,7481 50,9589 DE5018303 Diebskeller/Landgrafenborn * 22,55 0 8,7894 50,9581 DE5018304 Christenberger Talgrund 105,42 0 8,7600 50,9483 DE5018305 Langer Grund bei SchÃ ¶nstadt * 23,65 0 8,8147 50,9233 DE5018306 KrÃ ¤mersgrund/Konventswiesen * 11,03 0 8,7867 50,9314 DE5018307 Nebeler Hintersprung 16,88 0 8,7817 50,9494 DE5018308 Hohe Hardt und GeiershÃ ¶he/Rothebuche 401,66 0 8,8203 50,9111 DE5019301 Wald zwischen Roda und Oberholzhausen 705,86 0 8,8419 50,9964 DE5020301 Kalkkuppen bei Winterscheid 42,89 0 9,0492 50,9281 DE5020302 Waldgebiet sÃ ¼dlich Densberg 539,08 0 9,0989 50,9839 DE5020303 Wald zwischen Sachsenhausen und Strang 486,62 0 9,1239 50,9464 DE5020304 HutebÃ ¤ume sÃ ¼dlich Jesberg * 17,35 0 9,1417 50,9886 DE5020305 Ehemaliger Steinbruch nordwestlich Sebbeterode 0,56 0 9,0878 50,9642 DE5021301 Leistwiesen bei Rommershausen * 27,32 0 9,1764 50,9267 DE5021302 AltwÃ ¤sser der Schwalm nordÃ ¶stlich Schlierbach 11,22 0 9,2081 50,9761 DE5022301 SchwÃ ¤rzwiesen bei HÃ ¼lsa * 16,8 0 9,4356 50,9378 DE5023301 RoÃ bachtal bei VÃ ¶lkershain * 114,14 0 9,5011 50,9794 DE5024301 Forbachsee bei Bebra * 22,32 0 9,7678 50,9767 DE5024303 Heide bei Atzelrode 2,44 0 9,6878 50,9811 DE5024305 Auenwiesen von Fulda, Rohrbach und Solz * 787,56 0 9,7550 50,9189 DE5024306 Wald westlich LÃ ¼dersdorf 977,47 0 9,7069 50,9586 DE5025302 SÃ ¤ulingssee bei Kleinensee 21,41 0 9,9689 50,9328 DE5025303 Seulingswald 2 323,1499 0 9,8594 50,9147 DE5025350 Kalkmagerrasen zwischen Morschen und Sontra * 444,49 0 9,8692 50,9697 DE5026301 Rohrlache von Heringen * 75,48 0 10,0197 50,9047 DE5026302 Obersuhler Aue * 67,99 0 10,0558 50,9442 DE5026304 Grubenberg bei Gerstungen * 55 0 10,0819 50,9842 DE5026305 DankmarshÃ ¤user RhÃ ¤den 111 0 10,0056 50,9386 DE5026350 RhÃ ¤den bei Obersuhl und Bosserode 122,44 0 10,0114 50,9428 DE5027302 Nordwestlicher ThÃ ¼ringer Wald * 3 179 0 10,3072 50,9364 DE5027303 Brauereikeller HÃ ¶rscheler StraÃ e Neuenhof 0 0 10,2150 50,9997 DE5028301 HÃ ¶rselberge * 520 0 10,4606 50,9597 DE5028302 Nessetal  SÃ ¼dlicher Kindel * 486 0 10,4911 50,9867 DE5028303 Wartberge bei Seebach * 83 0 10,4269 50,9039 DE5029301 Krahnberg  Kriegberg * 470 0 10,6514 50,9692 DE5030301 Seeberg  Siebleber Teich * 581 0 10,7664 50,9253 DE5030302 ApfelstÃ ¤dtaue zwischen Wechmar und Neudietendorf * 154 0 10,7986 50,9042 DE5031301 Molsdorfer SchloÃ park 7 0 10,9631 50,9008 DE5032301 Steiger  Willroder Forst  Werningslebener Wald * 2 265 0 11,0753 50,9375 DE5033303 Klosterholz * 554 0 11,1958 50,9344 DE5034302 Ilmtal zwischen Bad Berka und Weimar mit Buchfarter Wald * 1 776 0 11,3264 50,9111 DE5035301 Nerkewitzer Grund  Klingelsteine  Heiligenberg * 410 0 11,6400 50,9803 DE5035302 Isserstedter Holz  MÃ ¼hltal  Windknollen * 809 0 11,5811 50,9519 DE5035303 GroÃ er Gleisberg  Jenzig * 812 0 11,6764 50,9503 DE5035304 Kernberge  WÃ ¶llmisse * 2 045 0 11,6594 50,9092 DE5035306 Glatthaferwiesen LÃ ¶bstedt 7 0 11,6161 50,9481 DE5035307 Kirche Cospeda 0 0 11,5586 50,9489 DE5035308 Kirchboden Kunitz 0 0 11,6369 50,9564 DE5035309 Jenaer Forst * 852 0 11,5244 50,9153 DE5036301 Tautenburger Forst  Hohe Lehde  GleistalhÃ ¤nge * 1 100 0 11,7189 50,9783 DE5036302 Alter Gleisberg * 125 0 11,7058 50,9553 DE5036303 Waldecker SchloÃ grund  Langes Tal * 609 0 11,7781 50,9200 DE5037301 Beuche  Wethautal * 294 0 11,8550 50,9878 DE5037302 An den ZiegenbÃ ¶cken * 403 0 11,8403 50,9342 DE5037303 Am Schwertstein  Himmelsgrund * 1 109 0 11,9242 50,9114 DE5037304 Hainspitzer See und Park * 22 0 11,8356 50,9594 DE5038301 Zeitzer Forst * 1 718 0 12,0389 50,9881 DE5038302 Elsteraue bei Bad KÃ ¶stritz * 48 0 12,0097 50,9444 DE5038303 Brahmeaue * 102 0 12,1444 50,9119 DE5038304 Zeitzer Forst * 421 0 12,0386 50,9631 DE5038305 Schluchten bei Gera und Bad KÃ ¶stritz mit RoschÃ ¼tzer Wald * 164 0 12,0897 50,9203 DE5040301 Eremit-LebensrÃ ¤ume zwischen Altenburg und SchmÃ ¶lln * 288 0 12,2792 50,9783 DE5040302 NSG Fasanerieholz * 19 0 12,4689 50,9564 DE5041301 Pastholz Langenleuba * 67 0 12,6381 50,9772 DE5042301 Chemnitztal * 671 0 12,8519 50,9286 DE5042302 Sandberg Wiederau * 60 0 12,8350 50,9606 DE5045301 Freiberger Bergwerksteiche * 305 0 13,3397 50,8053 DE5047301 TÃ ¤ler von Roter WeiÃ eritz und Oelsabach * 246 0 13,6233 50,9653 DE5048301 Lockwitzgrund und Wilisch * 309 0 13,7808 50,9681 DE5048302 MÃ ¼glitztal * 1 657 0 13,7669 50,8375 DE5049301 Meuschaer HÃ ¶he * 26 0 13,8528 50,9686 DE5049302 Gottleubatal und angrenzende LaubwÃ ¤lder * 405 0 13,9928 50,8978 DE5049303 Seidewitztal und BÃ ¶rnersdorfer Bach * 698 0 13,8686 50,8919 DE5049304 Bahrebachtal * 360 0 13,9056 50,8728 DE5049305 Barockgarten GroÃ sedlitz * 25 0 13,8950 50,9478 DE5050301 Nationalpark SÃ ¤chsische Schweiz * 9 359 0 14,2936 50,9128 DE5050302 Lachsbach- und Sebnitztal * 628 0 14,2586 50,9503 DE5050303 Tafelberge und Felsreviere der linkselbischen SÃ ¤chsischen Schweiz * 471 0 14,0814 50,8969 DE5050304 Bielatal * 549 0 14,0439 50,8631 DE5051301 Sebnitzer Wald und Kaiserberg * 239 0 14,3000 50,9686 DE5054301 Mandautal * 302 0 14,7278 50,9164 DE5104302 Rur von Obermaubach bis Linnich * 241 0 6,4258 50,8706 DE5109301 Naafbachtal * 924 0 7,3008 50,8964 DE5109302 Agger * 198 0 7,2633 50,8956 DE5110301 BrÃ ¶lbach * 826 0 7,5272 50,9244 DE5111301 Kesselsiefen u. Galgenberg * 83 0 7,5492 50,8381 DE5111302 Rosbachtal * 143 0 7,6389 50,8111 DE5111303 Quellmoor bei NeuenhÃ ¤hnen 6 0 7,5356 50,8425 DE5112301 Stollen bei Morsbach-Schlechtingen 0,09 0 7,7531 50,8611 DE5113301 Heiden und Magerrasen Trupbach * 85 0 7,9561 50,9036 DE5113302 Giebelwald * 1 073 0 7,9067 50,8364 DE5114301 WeiÃ bachtal zwischen Wilgersdorf und Rudersdorf * 62 0 8,1325 50,8317 DE5114302 Oberes Langenbachtal * 18 0 8,1706 50,8375 DE5115301 Gernsdorfer WeidekÃ ¤mpe * 110 0 8,1864 50,8461 DE5115302 Dillquellgebiet bei Offdilln * 146,6 0 8,2397 50,8358 DE5115303 DietzhÃ ¶lztal bei Rittershausen * 156,59 0 8,2692 50,8464 DE5116301 Am Dimberg bei Steinperf * 48,98 0 8,4725 50,8092 DE5116302 ExtensivgrÃ ¼nland um Mandeln 61,42 0 8,3383 50,8469 DE5116304 GrÃ ¼nland um den Weis-Berg bei Eiershausen * 105,11 0 8,3658 50,8108 DE5116305 ExtensivgrÃ ¼nland bei Ober- und NiederhÃ ¶rlen * 158,89 0 8,4314 50,8336 DE5116306 MÃ ¼hlhelle, Eichert und Ziegenrain bei Fischelbach 0,34 0 8,3422 50,8736 DE5116307 GroÃ er Bohnstein 2 0 8,3508 50,8833 DE5116308 Borstgrasrasen nÃ ¶rdlich Simmersbach * 91,13 0 8,3819 50,8311 DE5116309 LohmÃ ¼hlenteich sÃ ¼dlich Eibelshausen 4,08 0 8,3386 50,8033 DE5116310 Magerrasen bei Steinperf und BrachehÃ ¶ll bei Niedereisenhausen 8,72 0 8,4878 50,8403 DE5118301 Dammelsberg und KÃ ¶hlersgrund 21,8 0 8,7500 50,8103 DE5118302 Obere Lahn und Wetschaft mit NebengewÃ ¤ssern 374,14 0 8,6264 50,8639 DE5119301 BrÃ ¼ckerwald und HuÃ geweid 404,7 0 8,9636 50,8019 DE5119302 Wohraaue zwischen Kirchhain und GemÃ ¼nden (Wohra) 278,93 0 8,9469 50,8872 DE5119303 Kuhteiche Emsdorf 17,97 0 8,9744 50,8639 DE5120301 Wieragrund von Schwalmstadt * 72,34 0 9,1628 50,8950 DE5120302 Maculinea-Schutzgebiet bei Neustadt * 296,24 0 9,0994 50,8228 DE5120303 Herrenwald Ã ¶stlich Stadtallendorf * 2 706,05 0 9,0692 50,8106 DE5122301 TruppenÃ ¼bungsplatz Schwarzenborn * 927,69 0 9,4433 50,8939 DE5122302 Kalkberg bei WeiÃ enborn 18,51 0 9,4394 50,8275 DE5125301 Dreienberg bei Friedewald 351,35 0 9,8686 50,8708 DE5125302 Landecker Berg bei Ransbach 618,55 0 9,8897 50,8369 DE5125303 StÃ ¶ckig  RuppertshÃ ¶he 69,55 0 9,9503 50,8236 DE5125350 Werra zwischen Phillippsthal und Herleshausen 97,93 0 9,9961 50,8842 DE5126302 Erdfallgebiet Frauensee * 1 066 0 10,1464 50,8997 DE5126303 KambachsmÃ ¼hle zu Dorndorf 0 0 10,0989 50,8522 DE5127301 Schweinaer Grund  ZechsteingÃ ¼rtel um Bad Liebenstein * 2 142 0 10,3386 50,8642 DE5128301 ThÃ ¼ringer Wald von Ruhla bis GroÃ er Inselsberg * 2 342 0 10,4442 50,8628 DE5128302 Fledermauswochenstuben Schweina und Bad Liebenstein 0 0 10,3489 50,8283 DE5129303 Wiesen um Waltershausen und Cumbacher Teiche * 283 0 10,6025 50,8769 DE5130302 TÃ P Ohrdruf  Jonastal * 5 999 0 10,8336 50,8408 DE5130303 Hirzberg  Wannigsrod  Kranichmoor * 279 0 10,6761 50,8608 DE5131302 Marlitt-Villa Arnstadt 0 0 10,9472 50,8319 DE5131303 Drei Gleichen * 888 0 10,8683 50,8758 DE5132301 Riechheimer Berg  KÃ ¶nigsstuhl * 703 0 11,1469 50,8756 DE5132302 GroÃ es Holz  Sperlingsberg 478 0 11,0919 50,8000 DE5134301 ReinstÃ ¤dter Berge  Langer Grund * 2 294 0 11,5181 50,8336 DE5134303 Ferienheim Martinsroda 0 0 11,4697 50,8003 DE5135301 Leutratal  Cospoth  SchieÃ platz Rothenstein * 1 723 0 11,5747 50,8575 DE5135302 Dohlenstein und Pfaffenberg * 89 0 11,6053 50,8067 DE5135304 Fledermauswochenstuben Altenberga und Zwabitz 0 0 11,5411 50,8308 DE5135305 Stollen im Kaolinsteinbruch bei Altendorf 0,1 0 11,5892 50,8358 DE5136301 Zeitzgrund  Teufelstal  Hermsdorfer Moore * 452 0 11,8019 50,8844 DE5136302 HÃ ¤nge um Meusebach und im Rotehofbachtal * 460 0 11,7156 50,8067 DE5137301 Evangelische Kirche Hundhaupten 0 0 11,9878 50,8311 DE5138301 Hainberg  Weinberg * 300 0 12,0553 50,8814 DE5138302 Evangelische Kirche GeiÃ en 0 0 12,0033 50,8636 DE5140301 BachtÃ ¤ler im Oberen PleiÃ eland * 205 0 12,3258 50,7856 DE5141301 Am RÃ ¼mpfwald Glauchau 84 0 12,5606 50,8000 DE5142301 Limbacher Teiche * 196 0 12,7531 50,8419 DE5142302 Oberwald Hohenstein-Ernstthal * 182 0 12,6914 50,8219 DE5144301 FlÃ ¶hatal * 1 814 0 13,1822 50,7356 DE5146301 Gimmlitztal * 218 0 13,6017 50,7706 DE5147301 PÃ ¶belbachtal und HofehÃ ¼bel * 169 0 13,6700 50,8100 DE5148301 Luchberggebiet * 38 0 13,7297 50,8664 DE5148302 Trebnitztal * 248 0 13,8272 50,8339 DE5148303 Bergwiesen bei DÃ ¶nschten * 15 0 13,7206 50,8217 DE5148304 Weicholdswald * 166 0 13,7600 50,7897 DE5149301 Mittelgebirgslandschaft um Oelsen * 680 0 13,9156 50,8028 DE5149302 Feuchtgebiete am Brand * 44 0 13,9958 50,8158 DE5153301 Hochlagen des Zittauer Gebirges * 727 0 14,6917 50,8444 DE5154301 Eichgrabener Feuchtgebiet * 150 0 14,8036 50,8692 DE5203301 WehebachtÃ ¤ler und Leyberg * 200 0 6,3169 50,7200 DE5203302 Werther Heide, Napoleonsweg 17 0 6,2825 50,7767 DE5203303 Brockenberg 32 0 6,2314 50,7497 DE5203305 BÃ ¤renstein 27 0 6,2342 50,7572 DE5203306 Hammerberg 33 0 6,2378 50,7633 DE5203307 MÃ ¼nsterbachtal, MÃ ¼nsterbusch * 68 0 6,2050 50,7781 DE5203308 Schlangenberg 108 0 6,2503 50,7417 DE5203309 Steinbruchbereich Bernhardshammer und Binsfeldhammer 82 0 6,2494 50,7594 DE5203310 Brander Wald * 194 0 6,1964 50,7650 DE5209302 Tongrube Niederpleis 13 0 7,2283 50,7725 DE5210301 Wohmbach und ZuflÃ ¼sse * 59 0 7,4756 50,7286 DE5210302 Ahrenbach, Adscheider Tal 142 0 7,3561 50,7531 DE5210303 Sieg * 618 0 7,2033 50,7886 DE5210304 Basaltsteinbruch Eitorf/Stein 12 0 7,4681 50,7367 DE5211301 Leuscheider Heide * 1 179 0 7,5211 50,7269 DE5211302 Wiesen bei Dreisel 74 0 7,5911 50,7922 DE5211303 BuchenwÃ ¤lder auf dem Leuscheid 141 0 7,5114 50,7392 DE5211304 Steinbruch Imhausen 15 0 7,6219 50,7719 DE5212302 Sieg * 1 042 0 7,7728 50,7847 DE5212303 Nistertal und Kroppacher Schweiz * 1 113 0 7,7931 50,7064 DE5213301 WÃ ¤lder am Hohenseelbachkopf * 1 025 0 8,0011 50,7444 DE5214301 In der Gambach * 16 0 8,0786 50,7308 DE5214302 Gilsbachtal 60 0 8,0728 50,7653 DE5214303 Bergwiesen Lippe mit Buchheller- und Mischebachtal * 265,62 0 8,0717 50,7108 DE5214305 RÃ ¼bgarten * 130 0 8,0897 50,7153 DE5214306 Weier- und Winterbach * 222 0 8,1433 50,7078 DE5214307 Grosser Stein mit umgebenden BuchenwÃ ¤ldern * 80,43 0 8,1183 50,7300 DE5214308 Hickengrund/Wetterbachtal 88 0 8,1533 50,7375 DE5214309 Buchheller-Quellgebiet * 203 0 8,0528 50,7069 DE5215304 Orchideenwiesen bei Haiger-Seelbach * 89,97 0 8,1897 50,7608 DE5215305 Krombachswiesen und Struth bei Sechshelden * 342,38 0 8,2458 50,7489 DE5215306 Dill bis Herborn-Burg mit ZuflÃ ¼ssen * 93,97 0 8,2608 50,6889 DE5215307 Waldgebiet Ã ¶stlich von Langenaubach 138,64 0 8,2000 50,7147 DE5215308 Wald und GrÃ ¼nland um Donsbach * 229,98 0 8,2414 50,7358 DE5215309 WeiÃ ehÃ ¶ll und Waldbereiche Ã ¶stlich Niederscheld 106,48 0 8,3167 50,7122 DE5215310 Wechselfeuchtes GrÃ ¼nland nordwestlich Haiger-Flammersbach * 12,29 0 8,1678 50,7339 DE5216302 Strickshute von Frechenhausen * 33,32 0 8,4353 50,7975 DE5216303 Struth von Bottenhorn und ErweiterungsflÃ ¤chen * 105,67 0 8,4617 50,7972 DE5216305 Schelder Wald * 3 788,78 0 8,3733 50,7597 DE5216306 Hoffeld bei Eisemroth * 42,83 0 8,3892 50,7225 DE5216307 Magerrasen bei Wommelshausen * 6,46 0 8,4944 50,7714 DE5217301 Waldgebiet Ã ¶stlich von Lohra 82,19 0 8,6583 50,7350 DE5218301 Kleine Lummersbach bei Cyriaxweimar 138,25 0 8,7119 50,7939 DE5218302 Lahnaltarm von Bellnhausen * 16,39 0 8,7183 50,7089 DE5218303 Zwester Ohm 31,84 0 8,7636 50,7147 DE5219301 AmÃ ¶neburg * 31,62 0 8,9228 50,7928 DE5219303 Ohmwiesen bei RÃ ¼digheim 198,61 0 8,9431 50,7803 DE5219304 Wald zwischen RoÃ berg und HÃ ¶ingen 366,57 0 8,8936 50,7142 DE5220302 LÃ ¼tzelgrund bei Maulbach 45,19 0 9,0819 50,7278 DE5221301 WÃ ¤lder nÃ ¶rdlich Ohmes 271,36 0 9,1772 50,7847 DE5221302 Wald zwischen Romrod und Ober-Sorg 532,46 0 9,2744 50,7042 DE5222301 Immichenhainer Teiche 23,21 0 9,3419 50,7994 DE5224301 GroÃ es Moor bei GroÃ enmoor * 23,72 0 9,6647 50,7028 DE5224302 Moor bei Wehrda 5,49 0 9,6725 50,7342 DE5224303 Hauneaue zwischen Neukirchen und Hermannspiegel * 183,78 0 9,7111 50,7903 DE5225305 Ulster * 300 0 9,9589 50,7425 DE5225306 Standorfsberg  BÃ ¼ckenberg * 137 0 9,9278 50,7628 DE5225307 Hubenberg  Michelsberg  AuewÃ ¤ldchen * 257 0 9,9781 50,7636 DE5225308 Rasdorfer Berg * 268 0 9,9375 50,7244 DE5226301 NSG Arzberg * 114 0 10,0236 50,7508 DE5226302 Kuppige RhÃ ¶n sÃ ¼dwestlich Dermbach * 3 891 0 10,0556 50,6981 DE5226304 Ã chsenberg  Dietrichsberg  Sattelberg * 962 0 10,0278 50,7867 DE5227301 PleÃ   Stoffelskuppe  BernshÃ ¤user Kutte * 1 570 0 10,2425 50,7511 DE5227302 NSG Horn mit KahlkÃ ¶pfchen * 164 0 10,1908 50,7194 DE5227304 NSG Breitunger Seen 77 0 10,3317 50,7506 DE5229301 Mittlerer ThÃ ¼ringer Wald westlich Oberhof * 1 037 0 10,6489 50,7106 DE5229303 ThÃ ¼ringer Wald zwischen Kleinschmalkalden und Tambach-Dietharz * 1 409 0 10,5592 50,7964 DE5230303 Erlebachwiesen bei WÃ ¶lfis * 111 0 10,7631 50,7939 DE5230304 GLB Hangquellmoor Siegelbach 8 0 10,7433 50,7531 DE5230305 Wilde Gera bis Plaue und Reichenbach * 536 0 10,7886 50,7311 DE5231301 Wipfragrund  Stausee Heyda * 578 0 10,9456 50,7214 DE5231302 Evangelische Kirche Dosdorf 0 0 10,9158 50,7992 DE5231303 SchÃ ¤ferspalte im Zimmertal und Enzianerdfall bei Plaue 0,1 0 10,8789 50,7831 DE5231304 GroÃ e Luppe  Reinsberge  Veronikaberg * 2 483 0 10,9069 50,7736 DE5232301 Edelmannsberg * 278 0 11,0894 50,7544 DE5232304 Ilm-Aue von GrÃ ¤finau-Angstedt bis Stadtilm * 315 0 11,0336 50,7383 DE5232305 NSG TÃ ¤nnreisig * 36 0 11,0542 50,7714 DE5233301 Kalmberg * 586 0 11,1806 50,7789 DE5233302 Fledermauswochenstuben KleingÃ ¶litz 0 0 11,2469 50,6997 DE5233303 MuschelkalkhÃ ¤nge um Teichel und GroÃ kochberg * 1 026 0 11,2583 50,7864 DE5233304 Muschelkalk-Landschaft westlich Rudolstadt * 1 080 0 11,2128 50,7119 DE5235301 GLB In den Nikolauswiesen 0,23 0 11,5389 50,7742 DE5235302 Fledermausquartiere OrlamÃ ¼nde 0 0 11,5267 50,7775 DE5235303 Fledermausquartiere im Walpersberg bei GroÃ eutersdorf 0,1 0 11,5589 50,7950 DE5236301 NeustÃ ¤dter Teichgebiet * 467 0 11,7408 50,7544 DE5236302 Ã stliches Riffgebiet Orlatal * 137 0 11,6817 50,7144 DE5237301 NSG FrieÃ nitzer See  Struth * 355 0 11,9431 50,7775 DE5237302 Auma  Buchenberg  Wolcheteiche * 489 0 11,8458 50,6875 DE5238303 Elstertal zwischen Greiz und WÃ ¼nschendorf * 1 602 0 12,1536 50,7267 DE5239301 BildhÃ ¶lzer im Werdauer Wald * 125 0 12,2719 50,7103 DE5243301 ZwÃ ¶nitztal * 133 0 12,9789 50,7633 DE5244301 Lautenbachtal * 124 0 13,1578 50,7211 DE5245301 Tal der Schwarzen Pockau * 720 0 13,2411 50,6225 DE5245302 Kalkwerk Lengefeld * 6 0 13,1758 50,6978 DE5247301 BuchenwÃ ¤lder bei Rechenberg-Holzhau * 180 0 13,5542 50,7253 DE5248301 Bergwiesen um Schellerhau und Altenberg * 82 0 13,6992 50,7714 DE5248302 Hemmschuh * 254 0 13,6872 50,7272 DE5248303 Geisingberg und Geisingwiesen * 325 0 13,7758 50,7719 DE5248304 Kahleberg bei Altenberg 22 0 13,7325 50,7483 DE5248305 Georgenfelder Hochmoor * 36 0 13,7450 50,7281 DE5248306 FÃ ¼rstenauer Heide und Grenzwiesen FÃ ¼rstenau * 522 0 13,8136 50,7353 DE5303301 Wollerscheider und Hoscheider Venn * 35 0 6,2469 50,6281 DE5303302 Kalltal und NebentÃ ¤ler * 621 0 6,2814 50,6172 DE5303303 BuchenwÃ ¤lder bei Zweifall * 403 0 6,2703 50,6878 DE5304301 Ruraue von Heimbach bis Obermaubach * 262 0 6,4744 50,6697 DE5304302 Buntsandsteinfelsen im Rurtal * 315 0 6,4822 50,6883 DE5304303 Meuchelberg * 58 0 6,4650 50,6378 DE5305301 BÃ ¼rvenicher Berg/TÃ ¶tschberg * 46 0 6,6036 50,6419 DE5305302 Muschelkalkkuppen bei Embken und Muldenau * 46 0 6,5447 50,6969 DE5305303 Griesberg 18 0 6,6397 50,5992 DE5306301 Schavener Heide 67 0 6,6781 50,6194 DE5307301 Laubwald sÃ ¼dlich Rheinbach * 551 0 6,9414 50,6044 DE5308303 Waldreservat Kottenforst * 2 457 0 7,0536 50,6733 DE5309301 Siebengebirge * 4 665 0 7,2722 50,6283 DE5309302 Rodderberg 33 0 7,1903 50,6467 DE5309303 Kaolingrube Oedingen 18 0 7,1708 50,6156 DE5309304 BasaltsteinbrÃ ¼che HÃ ¼hnerberg und Eudenberg/Tongrube Eudenbach 144 0 7,3492 50,6992 DE5309305 Asberg bei Kalenborn 94 0 7,3886 50,6628 DE5310301 NSG Komper Heide * 53 0 7,3661 50,6839 DE5310302 Asbacher Grubenfeld 23 0 7,3886 50,6628 DE5310303 Heiden und Wiesen bei Buchholz * 88 0 7,3728 50,6822 DE5312301 Unterwesterwald bei Herschbach * 1 019 0 7,7564 50,5958 DE5313301 Ackerflur bei Alpenrod 12 0 7,8664 50,6292 DE5314301 Hoher Westerwald * 1 965,11 0 8,1536 50,6225 DE5314303 NSG Krombachtalsperre 43 0 8,1275 50,6242 DE5314304 Feuchtgebiete und Heiden des Hohen Westerwaldes * 4 780 0 8,0178 50,6719 DE5315302 Amdorfer Viehweide 17,8 0 8,2628 50,6806 DE5315303 HÃ ¶rbacher Viehweide * 29,67 0 8,2617 50,6744 DE5315304 Rehbachtal zwischen Driedorf und Merkenbach * 110,5 0 8,2497 50,6436 DE5315305 Ulmbachtal und Wiesen in den Hainerlen * 144,67 0 8,2250 50,6156 DE5315306 Fleisbachtal und Hindstein * 102,69 0 8,2847 50,6333 DE5315307 Waldgebiet zwischen Uckersdorf und Burg 117,87 0 8,2844 50,6986 DE5315308 Beilstein bei Herborn 54,56 0 8,3289 50,6650 DE5315309 GrÃ ¼nland und HÃ ¶hlen bei Erdbach und Medenbach * 306,81 0 8,2403 50,6933 DE5316301 Wacholderheiden und GrÃ ¼nland nÃ ¶rdlich von Niederlemp * 48,15 0 8,4194 50,6519 DE5316302 GrÃ ¼nlandkomplexe von Herbornseelbach bis Ballersbach und Aar-Aue * 412,94 0 8,3500 50,6756 DE5316303 Dillwiesen bei Katzenfurt 47,62 0 8,3614 50,6158 DE5316304 Salbeiwiesen bei Bechlingen und Breitenbachtal 136 0 8,4564 50,6106 DE5316305 Wiesen westlich des LeuchtekÃ ¼ppels bei Bellersdorf 34,6 0 8,4328 50,6753 DE5316306 Struthwiesen bei GroÃ altenstÃ ¤dten * 167,02 0 8,4861 50,6658 DE5316308 Krausebachtal bei GroÃ altenstÃ ¤dten * 11,71 0 8,4853 50,6528 DE5316309 Auenbereich zwischen Oberlemp und KÃ ¶lschhausen 53,93 0 8,4189 50,6458 DE5317301 Oberes Verstal 85,01 0 8,5683 50,6894 DE5317302 Helfholzwiesen und BrÃ ¼hl bei Erda * 121,89 0 8,5372 50,6811 DE5317304 HolzwÃ ¤ldchen bei Krofdorf-Gleiberg 11,38 0 8,6361 50,6050 DE5317305 GrÃ ¼nland und WÃ ¤lder zwischen Frankenbach und Heuchelheim * 499,73 0 8,5767 50,6297 DE5317306 Krofdorfer Forst 811,03 0 8,6464 50,6706 DE5317307 Fohnbach und Gleibach 34,08 0 8,6186 50,6478 DE5318301 Hangelstein * 106,38 0 8,7261 50,6292 DE5318302 Wieseckaue und Josolleraue 649,67 0 8,7222 50,6067 DE5318303 Feuchtwiesen bei Daubringen * 164,78 0 8,7419 50,6389 DE5318304 TrÃ ¤nkbachniederung bei Daubringen 119,52 0 8,7719 50,6497 DE5318305 Borstgrasrasen bei Wieseck und Callunaheiden bei Mainzlar * 11,26 0 8,7469 50,6689 DE5318306 Wiesecker Teiche 4,75 0 8,7136 50,6183 DE5319301 Hoher Stein bei Nordeck 31,6 0 8,8550 50,6969 DE5319302 Sickler Teich bei Londorf * 6,32 0 8,8844 50,6925 DE5319303 Waldgebiete zwischen Weitershain und Bersrod 574,4 0 8,9386 50,6500 DE5320303 Feldatal/Kahlofen und Ohmaue * 969,78 0 9,0917 50,6456 DE5321301 Talauen von Brenderwasser,Sengersbach,Wannbach- und KÃ ¶pfelbachtal * 174,68 0 9,2750 50,6183 DE5321302 Am Kalten Born bei Wallenrod * 39,98 0 9,3117 50,6567 DE5321303 Seifen und Maschhag westlich Allmenrod 34,96 0 9,2994 50,6431 DE5321304 Wald nÃ ¶rdlich KÃ ¶ddingen 543,95 0 9,2186 50,6325 DE5322303 GroÃ seggenried am Huhnrod 2,85 0 9,4739 50,6272 DE5322304 Hutewald auf dem Hainig bei Lauterbach * 5,15 0 9,4178 50,6233 DE5322305 Magerrasen bei Lauterbach und Kalkberge bei Schwarz * 362,7 0 9,4117 50,7047 DE5322306 Lauter und Eisenbach * 170,62 0 9,3314 50,5878 DE5323301 Breitenbachtal bei Michelsrombach * 593,49 0 9,6403 50,6461 DE5323303 Obere und Mittlere Fuldaaue * 2 538,5 0 9,5844 50,7211 DE5325303 NSG Teufelsberg  Pietzelstein * 203 0 9,8861 50,6700 DE5325304 NSG RÃ ¶Ã berg  NSG Tannenberg-Seelesberg * 585 0 9,9100 50,6433 DE5325305 VorderrhÃ ¶n * 3 690,3999 0 9,8600 50,6994 DE5325308 NÃ ¼st ab Mahlerts 49,89 0 9,8686 50,6253 DE5325350 Ulsteraue * 279,24 0 10,0175 50,6361 DE5326301 NSG Horbel  Hoflar  Birkenberg * 591 0 10,0856 50,6367 DE5326302 Ibengarten  Wiesenthaler Schweiz  Sommertal * 1 455 0 10,1575 50,6714 DE5326303 Kirche Neidhardtshausen 0 0 10,1269 50,6792 DE5327302 Grimmelbachliete  Hardt * 98 0 10,1803 50,6186 DE5327303 KrÃ ¼cke  Oberwald  Wunschberg * 258 0 10,2306 50,6214 DE5327305 RoÃ dorfer Steintriften * 260 0 10,2217 50,6947 DE5328303 Eschberg  DÃ ¼rrenberg * 311 0 10,4186 50,6272 DE5328305 Werra bis Treffurt mit ZuflÃ ¼ssen * 2 260 0 10,2339 51,0303 DE5328306 Dolmar und Christeser Grund * 1 049 0 10,4892 50,6364 DE5329301 Reisinger Stein 59 0 10,6272 50,6614 DE5330301 Schneekopf  SchmÃ ¼cker Graben  GroÃ er Beerberg * 1 106 0 10,7592 50,6742 DE5330305 Oberlauf der Zahmen Gera  Seiffartsburg * 1 015 0 10,8056 50,6853 DE5330306 ThÃ ¼ringer Wald Ã ¶stlich Suhl mit Vessertal * 3 729 0 10,7800 50,5900 DE5331301 Erbskopf  Marktal und Morast  GabeltÃ ¤ler * 734 0 10,8953 50,6317 DE5331302 Bergwiesen um Schmiedefeld a. Rstg. mit Ziegensumpf * 159 0 10,8353 50,6089 DE5332301 Pennewitzer Teiche  Unteres Wohlrosetal * 423 0 11,0325 50,6739 DE5332302 Fledermausquartiere KÃ ¶nigsee 0 0 11,0953 50,6633 DE5333301 Schwarzatal ab Goldisthal mit ZuflÃ ¼ssen * 1 903 0 11,1108 50,6031 DE5333302 NSG Schenkenberg * 52 0 11,2931 50,6911 DE5333304 Schieferbruch UnterweiÃ bach 0,1 0 11,1697 50,6197 DE5334301 Saaletal zwischen Hohenwarte und Saalfeld * 744 0 11,3931 50,6264 DE5334303 Stollen Gottschild Kamsdorf 0,1 0 11,4781 50,6483 DE5335303 Krankenhaus Ranis 0 0 11,5606 50,6617 DE5335304 Zechsteinriffe in der Orlasenke und DÃ ¶britzer Schweiz * 448 0 11,5711 50,6744 DE5336302 Dreba-Plothener Teichgebiet * 1 038 0 11,7558 50,6447 DE5337301 NordwestvogtlÃ ¤ndische Teiche und Moor Oberlinda * 371 0 11,9539 50,5564 DE5337302 Separate Fledermausquartiere u. -habitate Vogtland/Westerzgebirge * 279 0 12,2522 50,4808 DE5337320 Weidatal * 225 0 11,9947 50,6942 DE5338301 PÃ ¶llwitzer Wald * 962 0 12,0811 50,6386 DE5338302 ElstersteilhÃ ¤nge * 659 0 12,1600 50,5700 DE5339302 Waschteich Reuth * 16 0 12,3186 50,6647 DE5339303 GÃ ¶ltzschtal * 260 0 12,2886 50,5942 DE5340301 BachtÃ ¤ler sÃ ¼dlich Zwickau * 83 0 12,5047 50,6608 DE5340302 Crinitzer Wasser und Teiche im Kirchberger Granitgebiet * 202 0 12,4981 50,6214 DE5341301 Wildenfelser Bach und Zschockener Teiche * 34 0 12,6439 50,6631 DE5341302 KalkbrÃ ¼che im Wildenfelser Zwischengebirge * 14 0 12,6036 50,6553 DE5341303 Muldetal bei Aue * 894 0 12,6639 50,6403 DE5341304 Moorgebiet am Filzteich und Stockteich * 378 0 12,5906 50,5614 DE5342301 Kuttenbach, Moosheide und Vordere Aue * 213 0 12,8025 50,5944 DE5343301 Moore und Mittelgebirgslandschaft bei Elterlein * 407 0 12,9097 50,5769 DE5343302 Moorgebiet Rotes Wasser * 99 0 12,8933 50,6508 DE5343303 Binge Geyer * 6 0 12,9300 50,6189 DE5344301 Moosheide bei Marienberg * 53 0 13,1286 50,6467 DE5344302 PreÃ nitz- und Rauschenbachtal * 851 0 13,1458 50,5686 DE5344303 PÃ ¶hlbachtal * 337 0 13,0508 50,5228 DE5345301 BuchenwÃ ¤lder und Moorwald bei Neuhausen und Olbernhau * 1 700 0 13,4211 50,6361 DE5345302 MothÃ ¤user Heide * 663 0 13,2181 50,5889 DE5345303 Serpentingebiet ZÃ ¶blitz-Ansprung 140 0 13,2556 50,6558 DE5345304 Kriegwaldmoore * 163 0 13,2739 50,6114 DE5345305 Natzschungtal 216 0 13,3364 50,6108 DE5345306 Bergwiesen um RÃ ¼benau, KÃ ¼hnhaide und Satzung * 471 0 13,1908 50,5125 DE5403301 Perlenbach-Fuhrtsbachtal * 331 0 6,2372 50,5119 DE5403302 Gebirgsbach Rur bei Monschau * 91 0 6,2125 50,5481 DE5403303 Felsen am Unterlauf des Perlenbaches * 33 0 6,2508 50,5297 DE5403304 Oberlauf der Rur * 938 0 6,2003 50,5383 DE5403305 VennhochflÃ ¤che bei MÃ ¼tzenich 32 0 6,2028 50,5689 DE5403306 Monschauer Stollen 0,12 0 6,2314 50,5481 DE5404301 Kermeter * 3 588,6699 0 6,4514 50,6161 DE5404302 BachtÃ ¤ler im TruppenÃ ¼bungsplatz Vogelsang * 218 0 6,3806 50,5364 DE5404303 Dedenborn, Talaue des PÃ ¼ngel-, WÃ ¼stebaches und Erkensruhroberlauf * 614 0 6,3494 50,5336 DE5404304 Schlosskirche in Schleiden 0,08 0 6,4739 50,5300 DE5405301 Kallmuther Berg 275 0 6,6331 50,5769 DE5405302 HÃ ¤nge an Urft und Gillesbach, Urftaue von Urft bis Schmidtheim * 495 0 6,5800 50,5044 DE5405303 Weyerer Wald * 225 0 6,6269 50,5392 DE5405305 Tanzberg 18 0 6,5856 50,5425 DE5405306 MannenberghÃ ¶hlen und Mannenbergstollen 1 0 6,6281 50,5000 DE5405307 KartsteinhÃ ¶hlen mit KakushÃ ¶hle * 5 0 6,6594 50,5458 DE5405308 Willenbergstollen bei Nettersheim-Zingsheim 0,24 0 6,6431 50,5147 DE5406301 Eschweiler Tal und Kalkkuppen * 385 0 6,7322 50,5669 DE5406302 Bad MÃ ¼nstereifeler Wald * 857 0 6,8333 50,5439 DE5406303 Hardt bei Pesch 22 0 6,6786 50,5344 DE5407301 Wiesen bei Ruine Tomberg 107 0 6,9794 50,5889 DE5408302 Ahrtal * 1 659 0 7,0019 50,4969 DE5409301 MÃ ¼ndungsgebiet der Ahr * 125 0 7,2708 50,5553 DE5410301 WÃ ¤lder zwischen Linz und Neuwied * 3 000 0 7,3781 50,5125 DE5410302 FelsentÃ ¤ler der Wied * 1 213 0 7,4439 50,5497 DE5412301 WesterwÃ ¤lder Seenplatte * 430 0 7,8358 50,5828 DE5413301 WesterwÃ ¤lder Kuppenland * 3 187 0 7,8836 50,5033 DE5414301 Elbbachtal * 82,84 0 8,0522 50,4939 DE5414302 Heidenkopf und Knoten nÃ ¶rdlich Mengerskirchen * 118,26 0 8,1625 50,5753 DE5414303 Wiesen nÃ ¶rdlich Lahr 51,01 0 8,1369 50,5214 DE5414304 Abbaugebiete Dornburg-Thalheim 278,91 0 8,0256 50,5236 DE5415301 Kallenbachtal zwischen Arborn und Obershausen * 174,34 0 8,2058 50,5764 DE5415303 Maienburg bei Winkels * 12,48 0 8,1708 50,5569 DE5415304 Kreuzberg und Kahlenbergskopf bei Obershausen * 1 098,34 0 8,2469 50,5753 DE5415305 Ulmbach zwischen Allendorf und Biskirchen 13,13 0 8,2978 50,5497 DE5416301 Weinberg bei Wetzlar * 183,41 0 8,4675 50,5403 DE5416302 Waldgebiet Ã ¶stlich von Allendorf und nÃ ¶rdlich von Leun * 3 224,55 0 8,3586 50,5647 DE5416303 Lahnwiesen zwischen Burgsolms und Oberbiel 72,98 0 8,4033 50,5497 DE5416304 Dillauen bei der LuthermÃ ¼hle 30,34 0 8,4058 50,5939 DE5416305 Urwaldzelle bei Braunfels 20,09 0 8,3728 50,5167 DE5417301 Lahnaue zwischen Atzbach und GieÃ en * 369,33 0 8,6181 50,5761 DE5417302 AbgrabungsgewÃ ¤sser Grube Fernie 13,81 0 8,6461 50,5439 DE5418301 GieÃ ener Bergwerkswald 85,85 0 8,6708 50,5619 DE5418302 GewÃ ¤sser in den Gailschen Tongruben 6,65 0 8,6933 50,5644 DE5418303 Wald um die Peterseen sÃ ¼dwestlich Lich 86,35 0 8,7861 50,5014 DE5419301 Wetterniederung bei Lich 364,92 0 8,8686 50,5303 DE5419303 WÃ ¤lder und Flachwasserteiche Ã ¶stlich Lich * 584,86 0 8,8756 50,5142 DE5419304 Lauter bei Laubach 12,88 0 8,9808 50,5714 DE5420304 Laubacher Wald * 9 485,6699 0 9,0761 50,4903 DE5421302 Hoher Vogelsberg * 3 861,3601 0 9,2506 50,4778 DE5422303 Talauen bei Herbstein * 1 379,11 0 9,3969 50,5372 DE5422304 Weinberg bei Stockhausen * 13,14 0 9,4328 50,5661 DE5423301 Himmelsberg 132,61 0 9,5411 50,5164 DE5423302 Zeller Loch * 4,76 0 9,6219 50,5142 DE5423303 Kalkberge bei GroÃ enlÃ ¼der 45,75 0 9,5211 50,5875 DE5423304 LÃ ¼der mit ZuflÃ ¼ssen 127,92 0 9,5147 50,5503 DE5426320 Hohe RhÃ ¶n * 1 620 0 10,0922 50,5636 DE5427301 Geba-Triften  Diesburg * 1 716 0 10,2964 50,5858 DE5427303 NSG Bischofswaldung mit Stedtlinger Moor * 515 0 10,2544 50,5222 DE5428301 Zehnerberg und Bauerbachtal * 117 0 10,4203 50,5069 DE5428302 Trockenhang am Halsberg * 32 0 10,4889 50,5350 DE5428303 Herpfer Wald  Berkeser Wald  Stillberg * 2 207 0 10,3550 50,5544 DE5429301 Kalkquellmoore bei Lengfeld * 13 0 10,6714 50,5258 DE5429302 Kirche Marisfeld 0 0 10,5733 50,5569 DE5429303 Kirche Themar 0 0 10,6158 50,5033 DE5430301 Erle-Wiesen St. Kilian * 101 0 10,7442 50,5717 DE5431301 Schleusegrund-Wiesen * 386 0 10,8481 50,5197 DE5431304 Bergwiesen um Neustadt a. Rstg. und Kahlert * 260 0 10,9300 50,5792 DE5434301 SchieferbrÃ ¼che bei Probstzella 348 0 11,3586 50,5558 DE5434302 Kirche Reichenbach 0 0 11,3772 50,5678 DE5435301 Mittelgrund * 662 0 11,6072 50,5169 DE5436301 Burgk  Bleiberg  Kobersfelsen * 422 0 11,7372 50,5414 DE5436303 Wettera * 126 0 11,7825 50,5222 DE5437301 Wisenta und Zeitera * 81 0 11,9281 50,5353 DE5437302 Wisenta und Zeitera * 401 0 11,8950 50,5542 DE5438302 GroÃ er Weidenteich * 342 0 12,0592 50,4975 DE5438303 Syrau-Kauschwitzer Heide 178 0 12,0669 50,5292 DE5438304 Rosenbachgebiet * 114 0 12,0433 50,4872 DE5438305 VogtlÃ ¤ndische PÃ ¶hle * 187 0 11,9689 50,4133 DE5438320 NSG Steinicht * 17 0 12,1594 50,5833 DE5439301 Triebtalgebiet * 203 0 12,2867 50,4589 DE5439302 Unteres Friesenbachgebiet 43 0 12,1772 50,5028 DE5440301 Steinberggebiet * 216 0 12,4569 50,5392 DE5441301 Moorgebiet Moosheide Obercrinitz * 62 0 12,5144 50,5731 DE5441302 Steinbergwiesen und Seifenbachtal * 68 0 12,6433 50,5456 DE5441303 Bergwiesen um SchÃ ¶nheide und StÃ ¼tzengrÃ ¼n * 134 0 12,5344 50,4953 DE5441304 Tal der GroÃ en Bockau * 410 0 12,6267 50,4814 DE5441305 Bergwiesen um Sosa * 130 0 12,6633 50,4917 DE5442301 Schwarzwassertal und Burkhardtswald * 656 0 12,7203 50,4708 DE5442302 Griesbachgebiet * 175 0 12,7350 50,5394 DE5442303 PÃ ¶hlwassertal mit WernitzbÃ ¤chel * 134 0 12,8222 50,5108 DE5443301 Mittelerzgebirgische Basaltberge * 156 0 13,0342 50,5719 DE5443302 Scheibenberger Heide * 115 0 12,9261 50,5208 DE5444301 BuchenwÃ ¤lder bei Steinbach * 441 0 13,1717 50,5403 DE5445301 Moore und MoorwÃ ¤lder bei Satzung * 158 0 13,1831 50,5075 DE5504302 Bunker Wiesen 0,31 0 6,4744 50,4683 DE5504303 Oleftal * 12 0 6,3450 50,4614 DE5504305 Kyllquellgebiet * 81 0 6,3808 50,3919 DE5505301 Wiesen, Borstgrasrasen und Heiden bei Sistig * 127 0 6,5217 50,4717 DE5505304 Manscheider Bachtal und Paulushof * 258 0 6,5064 50,4547 DE5505305 Unteres Genfbachtal * 47 0 6,6550 50,4869 DE5505307 Kalktuffquelle bei Blankenheim * 0,47 0 6,6628 50,4436 DE5505308 Haubachtal, Dietrichseiffen * 191 0 6,6203 50,4500 DE5505309 Dahlemer Binz * 12 0 6,5300 50,4042 DE5506301 Buirer Lei bei Buir 52 0 6,7278 50,4822 DE5506302 Aremberg * 241 0 6,8206 50,4192 DE5507301 WÃ ¤lder am Hohn * 287 0 6,9203 50,4153 DE5509301 NSG Laacher See * 2 104 0 7,2758 50,4131 DE5509302 Vulkankuppen am Brohlbachtal * 1 115 0 7,2022 50,4667 DE5510301 Mittelrhein * 1 195 0 7,5583 50,3500 DE5510302 RheinhÃ ¤nge zwischen Unkel und Neuwied * 768 0 7,2903 50,5367 DE5511301 NSG Urmitzer Werth * 69 0 7,5117 50,4186 DE5511302 Brexbach- und Saynbachtal * 2 014 0 7,6219 50,4522 DE5512301 Montabaurer HÃ ¶he * 2 811 0 7,7589 50,4072 DE5513302 Waldgebiet westlich von Elz 40,83 0 7,9842 50,4200 DE5514301 HeidenhÃ ¤uschen * 145,02 0 8,0819 50,4758 DE5514302 Spitzberg, Gackenberg und Tongruben von Hintermeilingen 154,36 0 8,1139 50,4819 DE5514303 BÃ ¤renloch bei Thalheim 1,69 0 8,0369 50,4889 DE5514304 Elbbachaue Ã ¶stlich von Elz 48,09 0 8,0464 50,4094 DE5515302 Marmorbruch Wirbelau 8,04 0 8,2125 50,4519 DE5515303 Lahntal und seine HÃ ¤nge * 2 166,3799 0 8,1878 50,3939 DE5516301 Heiligerwald-Blessestein-Eichenkopf 938,77 0 8,4025 50,4889 DE5516302 Waldgebiete sÃ ¼dwestlich von WeilmÃ ¼nster 142,44 0 8,3597 50,4156 DE5516303 An den FuÃ wiesen bei GrÃ ¤venwiesbach 136,81 0 8,4361 50,4056 DE5517301 Wehrholz 157,63 0 8,6278 50,4917 DE5517302 Wacholderheide und Streuobstwiese bei Hoch-Weisel 13,34 0 8,6247 50,4083 DE5517303 Ackergrundbachtal nÃ ¶rdlich Cleeberg 38,28 0 8,5458 50,4581 DE5518301 Salzwiesen von MÃ ¼nzenberg * 64,25 0 8,7656 50,4636 DE5518302 In der Metz bei MÃ ¼nzenberg 21,34 0 8,7536 50,4525 DE5518303 Salzwiesen bei Rockenberg * 11,05 0 8,7300 50,4331 DE5518304 GrÃ ¼nland bei Bellersheim und Obbornhofen 54,4 0 8,8317 50,4458 DE5518305 HÃ ¶lle von Rockenberg 10,36 0 8,7356 50,4389 DE5518306 Wald Ã ¶stlich Oppershofen 101,49 0 8,7792 50,4214 DE5519302 Kaltenrain bei Steinheim 22,73 0 8,9325 50,4444 DE5519304 Horloffaue zwischen Hungen und Grund-Schwalheim * 604,59 0 8,9122 50,4486 DE5519305 BasalthÃ ¼gel des Vogelsberges im Randbereich zur Wetterau 75,14 0 8,9322 50,4539 DE5520301 Basaltsteinbruch GlashÃ ¼tten 6,98 0 9,1344 50,4114 DE5520302 Talauen von Nidder und Hillersbach bei Gedern und Burkhards * 253,9 0 9,1742 50,4525 DE5520303 WingershÃ ¤user Schweiz * 67,71 0 9,1419 50,4706 DE5520304 Basaltmagerrasen am Rand der Wetterauer Trockeninsel * 263,53 0 9,0383 50,4919 DE5520305 EichkÃ ¶ppel bei Eichelsdorf * 42 0 9,0733 50,4581 DE5520306 Waldgebiete sÃ ¼dlich und sÃ ¼dwestlich von Schotten 1 680,61 0 9,0842 50,4339 DE5521301 Merkenfritzbachaue bei Gedern * 28,98 0 9,1856 50,4131 DE5521302 Hegwaldseifen bei Ober-Seemen 43,42 0 9,2719 50,4297 DE5521303 KugelhornmoosflÃ ¤chen im Vogelsberg 16,82 0 9,1711 50,3944 DE5522301 In der Kiesel bei Hintersteinau * 32,05 0 9,4453 50,4236 DE5522303 Talauen bei Freiensteinau und GewÃ ¤sserabschnitt der Salz * 787,25 0 9,3453 50,4264 DE5522304 Vogelsbergteiche und LÃ ¼deraue bei Grebenhain * 493,46 0 9,3675 50,4867 DE5523301 SchÃ ¶nbuche 124,66 0 9,5342 50,4797 DE5523302 ZuflÃ ¼sse der Fliede 95,87 0 9,7236 50,4542 DE5525351 HochrhÃ ¶n * 4 809,6201 0 9,9878 50,3786 DE5525352 Haderwald * 1 794,86 0 9,8194 50,4144 DE5526371 Bayerische Hohe RhÃ ¶n * 19 260,5898 0 9,9475 50,4139 DE5527301 Winterquartiere der Mopsfledermaus in der RhÃ ¶n 0 0 10,1289 50,5425 DE5527371 Bachsystem der Streu mit NebengewÃ ¤ssern 1 275,52 0 10,2414 50,4578 DE5527372 Trockengebiete vor der RhÃ ¶n * 789,74 0 10,2889 50,4694 DE5527373 Trockenverbundgebiet RhÃ ¶n  Grabfeld * 616,49 0 10,1981 50,4258 DE5528371 Bahratal 65,62 0 10,3725 50,4028 DE5529301 Gehegter Berg  Eingefallener Berg * 140 0 10,6208 50,4894 DE5529302 Gleichberge * 1 831 0 10,5947 50,3958 DE5529303 Eingefallener Keller Themar 0 0 10,6092 50,4986 DE5530301 Elsterbachtal  Wiedersbacher Moore * 80 0 10,8089 50,4678 DE5530302 HeideflÃ ¤che im HildburghÃ ¤user Stadtwald * 107 0 10,7231 50,4642 DE5531302 NSG Leite bei Harras * 570 0 10,8686 50,3978 DE5532302 NSG RÃ ¶thengrund * 116 0 11,1586 50,4072 DE5532307 HÃ ¶hlen bei Rauenstein und Meschenbach * 7 0 11,0728 50,4086 DE5532308 Westliches Schiefergebirge um Steinheid und Scheibe-Alsbach * 1 739 0 11,0644 50,5100 DE5533301 Tettautal  Klettnitzgrund * 152 0 11,2456 50,4142 DE5533302 Haderholz 23 0 11,2489 50,4700 DE5533303 Bergwiesen im Sonneberger Oberland * 179 0 11,2353 50,4739 DE5534301 SchieferbrÃ ¼che um Lehesten * 241 0 11,4442 50,5042 DE5535301 JÃ ¤gersruh  GemÃ ¤Ã grund  ThÃ ¼ringische Moschwitz * 1 374 0 11,6100 50,4014 DE5536301 HÃ ¤nge an der Bleilochtalsperre * 927 0 11,7289 50,4794 DE5536371 Saaletal v. Joditz bis Blankenstein u. NSG Tannbach b. MÃ ¶dlareuth * 337,69 0 11,8036 50,4100 DE5537301 Tannbach-Klingefelsen * 29 0 11,8433 50,3992 DE5537302 GrÃ ¼nes Band Sachsen/Bayern * 733 0 11,9825 50,3683 DE5537303 Kemnitztal * 151 0 12,0494 50,4206 DE5537304 KleingewÃ ¤sser um MiÃ lareuth * 28 0 11,9361 50,4375 DE5538301 Elstertal oberhalb Plauen * 621 0 12,0642 50,4475 DE5538302 Triebelbachtal * 190 0 12,1203 50,3786 DE5539301 GÃ ¶rnitzbach- und WÃ ¼rschnitzbachtal * 291 0 12,3253 50,3783 DE5539302 Bergwiesen und Moorstandorte bei SchÃ ¶neck * 104 0 12,3181 50,3847 DE5540301 Am alten FloÃ graben * 97 0 12,4194 50,4450 DE5540302 Oberes Zwickauer Muldetal * 425 0 12,4267 50,4428 DE5540303 Bergwiesen um Klingenthal * 223 0 12,3892 50,3550 DE5540304 BuchenwÃ ¤lder um Klingenthal * 244 0 12,4556 50,3875 DE5541301 Erzgebirgskamm am Kleinen Kranichsee * 330 0 12,6683 50,4164 DE5541302 Erzgebirgskamm am GroÃ en Kranichsee * 999 0 12,5847 50,4164 DE5541303 Mittelgebirgslandschaft bei Johanngeorgenstadt * 467 0 12,6981 50,4550 DE5542301 Wiesen um Halbmeil und Breitenbrunn * 82 0 12,8081 50,4339 DE5543301 Zweibach 106 0 12,8558 50,4586 DE5543302 GroÃ es Mittweidatal 220 0 12,9292 50,4453 DE5543303 Kalkbruch Hammerunterwiesenthal * 21 0 13,0033 50,4472 DE5543304 Fichtelbergwiesen * 231 0 12,9433 50,4114 DE5604301 Baasemer Wald * 97 0 6,4767 50,3886 DE5605302 GewÃ ¤ssersystem der Ahr * 2 543 0 6,6350 50,3700 DE5605304 Heidemoor am Moorbach 12 0 6,5686 50,3897 DE5605305 Dahlemer Kalktriften * 100 0 6,5128 50,3700 DE5605306 Obere Kyll und Kalkmulden der Nordeifel * 1 326 0 6,6325 50,3358 DE5607301 WÃ ¤lder um Bongard in der Eifel * 70 0 6,8431 50,3000 DE5608302 Nitzbach mit HangwÃ ¤ldern zwischen Virneburg und Nitztal * 616 0 7,1147 50,3575 DE5608303 Wacholderheiden der Osteifel * 1 134 0 7,0883 50,4267 DE5609301 Unterirdische stillgelegte Basaltgruben Mayen und Niedermendig 153 0 7,2661 50,3611 DE5610301 Nettetal * 1 170 0 7,2828 50,3478 DE5612301 Staatsforst Stelzenbach 488 0 7,8281 50,3797 DE5613301 LahnhÃ ¤nge * 4 781 0 7,8606 50,3236 DE5614301 Eich von Niederbrechen * 30,19 0 8,1456 50,3675 DE5614302 Mensfelder Kopf * 35,11 0 8,0928 50,3492 DE5615303 Wald und Schiefergruben bei Langhecke und Klein-Weinbach * 331,31 0 8,2592 50,3900 DE5615304 Eisenbach bei Niederselters 13,13 0 8,2633 50,3411 DE5616301 Im Weihergrund bei Laubuseschbach * 4,3 0 8,3419 50,3825 DE5617301 Haubergsgrund bei Pfaffenwiesbach 39,46 0 8,6075 50,3236 DE5617302 Eichkopf bei ObermÃ ¶rlen 59,44 0 8,6517 50,3517 DE5617303 Usa zwischen Wernborn und Ober-MÃ ¶rlen 60,14 0 8,6550 50,3633 DE5618301 Salzwiesen von Wisselsheim * 23,06 0 8,7558 50,3847 DE5618302 Magertriften von Ober-MÃ ¶rlen und Ostheim 77,52 0 8,6744 50,3789 DE5618303 Ã bungsplatz bei Ockstadt 48,78 0 8,7100 50,3442 DE5619303 Am Faulenberg bei Dauernheim 21,42 0 8,9572 50,3758 DE5619305 BuchenwÃ ¤lder Ã ¶stlich von Echzell 847,18 0 8,9364 50,4039 DE5619306 GrÃ ¼nlandgebiete in der Wetterau * 1 369,15 0 8,9442 50,3489 DE5620301 Salzwiesen und Weinberg von Selters * 33,7 0 9,0339 50,3486 DE5620302 GeiÃ berg bei Ortenberg 14,97 0 9,0736 50,3528 DE5621301 GewÃ ¤ssersystem der Bracht 53,74 0 9,2717 50,3767 DE5621302 Seemenbachtal bei Niederseemen 44,47 0 9,2406 50,3933 DE5621303 Reichenbach und Riedbach bei Birstein 21,54 0 9,3017 50,3592 DE5622301 Bellinger Berg * 95,58 0 9,4914 50,3119 DE5622302 Weinberg bei Steinau 34,78 0 9,4464 50,3261 DE5622303 HÃ ¶lle und Weinberg von Kressenbach * 20,61 0 9,4586 50,3739 DE5622304 Weiherskopf/Hohestein * 420,78 0 9,4517 50,3653 DE5622305 Ohlsteinbruch bei Steinau an der StraÃ e * 25,43 0 9,4797 50,3383 DE5622306 Steinaubachtal, Teufelsloch und Almosenwiese bei Steinau a.d.Str. * 104,04 0 9,4569 50,3389 DE5622307 Kaupe und Lochwiese bei Ã rzell 23 0 9,4386 50,3950 DE5622309 Katzenstein bei Marborn 2,3 0 9,4017 50,3172 DE5622310 Steinaubach und Ã rzeller Wasser 45,34 0 9,4492 50,3856 DE5623301 Stephanskuppe bei Sterbfritz * 8,47 0 9,6450 50,3203 DE5623302 Am Stein bei Elm 7,39 0 9,5856 50,3706 DE5623303 Ebertsberg bei Elm * 13,51 0 9,5714 50,3639 DE5623304 Weinberg bei Hohenzell * 45,79 0 9,5494 50,3194 DE5623305 Weinberg bei Bellings * 24,72 0 9,5117 50,3047 DE5623306 Hainberg bei Elm 5,42 0 9,5447 50,3694 DE5623307 Hundsgraben bei Elm * 25,39 0 9,5550 50,3722 DE5623308 Waizenberg bei Hohenzell * 15,11 0 9,5242 50,3119 DE5623309 Im Escherts bei Hutten * 17,08 0 9,5986 50,3631 DE5623310 Weiperzberg bei Breunings und Weiperz * 36,68 0 9,5956 50,2994 DE5623311 Langer Berg bei Sterbfritz 38,96 0 9,6225 50,3261 DE5623312 Lietebach,Kelterberg und Schluchtwald bei Ahlersbach u. Hohenzell * 208,15 0 9,5667 50,3142 DE5623313 Kinzberg bei Vollmerz 14,84 0 9,6019 50,3336 DE5623314 Weinberg bei Ahlersbach 31,94 0 9,5644 50,3317 DE5623315 Weinberg und Giebel bei Elm und Herolz 31,36 0 9,5511 50,3667 DE5623316 Gerlingsberg bei Herolz * 20,89 0 9,5769 50,3500 DE5623317 Kinzigsystem oberhalb von Steinau a. d. StraÃ e 152,28 0 9,5033 50,3342 DE5623318 Lambertswiese bei Bellings * 5,51 0 9,5178 50,3086 DE5623320 HangwÃ ¤lder am Ebertsberg/Escheberg bei Elm * 57,85 0 9,5761 50,3589 DE5623321 Basaltmagerrasen und Alter Stein bei Gundhelm * 6,81 0 9,6561 50,3664 DE5623322 KohlkÃ ¼ppel und BergÃ ¤cker bei Weiperz, Streitrain und Weiperzberg * 91,71 0 9,5844 50,3086 DE5623323 Dallecker bei Hohenzell 83,45 0 9,5556 50,3069 DE5623324 Kalktuffquelle beim Haineshof * 0,43 0 9,5919 50,3569 DE5624303 Magerrasen bei Weichersbach und weitere FlÃ ¤chen 126,41 0 9,6822 50,3178 DE5624304 Bergwiesen bei ZÃ ¼ntersbach * 81,53 0 9,7344 50,3225 DE5624305 Hemmersbach/Bergwiesen bei ZiegelhÃ ¼tte und weitere FlÃ ¤chen * 136,73 0 9,7031 50,3611 DE5624306 Nickus-Hoherdin 1 001,8 0 9,6847 50,3664 DE5624307 Stoppelsberg bei Weichersbach und Haag-Stiftes bei Oberzell * 440,24 0 9,7000 50,3175 DE5624350 Frauenstein * 430,36 0 9,6992 50,3786 DE5626301 Teiche bei SchÃ ¶nau an der Brendt 3 0 10,1275 50,3875 DE5626371 Tal der Brend * 424,23 0 10,1147 50,3753 DE5626372 Schmalwasser- und Premichtal 343,12 0 9,9967 50,3333 DE5627301 TrockenhÃ ¤nge im Saale-, Streu- und LÃ ¶hriether Tal * 149 0 10,2372 50,3106 DE5627303 Mausohrkolonien in der RhÃ ¶n 0 0 10,0994 50,2856 DE5627304 Winterquartiere der Mopsfledermaus bei Neustadt 0 0 10,2550 50,3778 DE5627371 FrÃ ¤nkische Saale zwischen Heustreu und Steinach * 296,45 0 10,2253 50,3242 DE5628301 LaubwÃ ¤lder bei Bad KÃ ¶nigshofen * 1 874 0 10,4031 50,3283 DE5628303 Grenzstreifen am Galgenberg  Milzgrund  WarthÃ ¼gel * 199 0 10,4903 50,3639 DE5628371 Milztal und oberes Saaletal 757,51 0 10,3664 50,3189 DE5629301 Oberlauf der Milz * 64 0 10,6294 50,3842 DE5629302 Schlechtsarter Schweiz * 530 0 10,6111 50,3228 DE5629303 Altenburg * 304 0 10,5875 50,3183 DE5630371 Rodachaue mit Bischofsaue westlich Bad Rodach 264,91 0 10,7553 50,3425 DE5630372 Rodacher Wald mit RuhhÃ ¼gel * 708,08 0 10,7514 50,3217 DE5631302 NSG Magerrasen bei Emstadt und Itzaue * 87 0 10,9939 50,3589 DE5631320 GÃ ¶rsdorfer Heide * 128 0 10,9650 50,3756 DE5631371 Muschelkalkzug von den Langen Bergen bis nach WeiÃ enbrunn v. Wald * 1 975,74 0 10,9506 50,3419 DE5631372 Feuchtgebiete um Rottenbach 31,31 0 10,9597 50,3708 DE5631373 Wiesen Ã ¶stlich und westlich Unterlauter b. Coburg 65,41 0 10,9950 50,3022 DE5632302 Tal der oberen Itz * 228 0 11,0200 50,2964 DE5632303 Lauterburg 0 0 11,0183 50,3169 DE5632304 NSG Effeldertal * 175 0 11,0497 50,3658 DE5632371 Ã stlicher MÃ ¶nchrÃ ¶dener Forst * 215,82 0 11,0736 50,3181 DE5633301 FÃ ¶ritzgrund * 198 0 11,2139 50,3178 DE5634371 TÃ ¤ler und Rodungsinseln im Frankenwald mit GeroldsgrÃ ¼ner Forst * 1 883,67 0 11,5278 50,3406 DE5636302 SteinbruchgelÃ ¤nde Ã ¶stlich Selbitz 35 0 11,7681 50,3189 DE5636371 Selbitz, Muschwitz und HÃ ¶llental * 436,66 0 11,6892 50,3683 DE5639301 Tetterweinbachtal, Pfaffenloh und Zeidelweidebach * 127 0 12,2297 50,3006 DE5639302 Raunerbach- und Haarbachtal * 275 0 12,3006 50,2650 DE5704301 Schneifel * 3 665 0 6,3833 50,2686 DE5705301 Duppacher RÃ ¼cken * 1 031 0 6,5381 50,2608 DE5706303 Gerolsteiner Kalkeifel * 8 408 0 6,6978 50,2031 DE5707302 NSG Jungferweiher 33 0 6,9819 50,2197 DE5711301 RheinhÃ ¤nge zwischen Lahnstein und Kaub * 4 555 0 7,6947 50,1686 DE5714301 Scheiderwald bei Hennethal 45,57 0 8,1081 50,2364 DE5714302 Wald nordÃ ¶stlich Huppert 190,94 0 8,0228 50,2100 DE5714303 TaunuswÃ ¤lder bei Mudershausen * 1 768 0 8,0250 50,2958 DE5714350 NSG Heckenberg von Strinz-Trinitatis * 10,03 0 8,1617 50,2361 DE5715301 Wald Ã ¶stlich Ohren 137,12 0 8,2111 50,2981 DE5716301 SchmittrÃ ¶der Wiesen und angrenzende FlÃ ¤chen * 27,59 0 8,4436 50,2031 DE5716302 Reichenbachtal * 21,62 0 8,4669 50,2031 DE5716304 Reifenberger Wiesen, Schmittgrund b. Oberreifenberg mit angr. Fl. * 73,67 0 8,4461 50,2403 DE5716305 AltkÃ ¶nig 75,11 0 8,4819 50,2131 DE5716306 Niedges-,Sau- und Kirrbachtal zwischen Mauloff und Schmitten * 104,16 0 8,4214 50,2819 DE5716307 Wald bei Arnoldshain 115,21 0 8,4736 50,2664 DE5716308 Dombachtal * 122,95 0 8,3386 50,2975 DE5716309 Dattenberg u. Wald westl. GlashÃ ¼tten mit Silber- u. Dattenbachtal * 861,56 0 8,3494 50,2019 DE5717301 Kirdorfer Feld bei Bad Homburg 134,48 0 8,6094 50,2528 DE5717302 HÃ ¼nerbergswiesen von Oberursel * 21,27 0 8,5167 50,2103 DE5717304 Oberurseler Stadtwald und StierstÃ ¤dter Heide * 533,66 0 8,5394 50,2044 DE5717305 Erlenbach zwischen Neu-Anspach und Nieder-Erlenbach 62,33 0 8,5706 50,2942 DE5718302 Beunebachaue bei Ober-WÃ ¶llstadt 4,86 0 8,7394 50,2822 DE5719302 Wald zwischen KilianstÃ ¤dten und BÃ ¼desheim 121,55 0 8,8506 50,2108 DE5719303 BuchenwÃ ¤lder zwischen Florstadt und Altenstadt 1 185,37 0 8,8869 50,2983 DE5721303 SchnepfenkopfhÃ ¶hle bei Gelnhausen 0,01 0 9,2131 50,2072 DE5721304 RÃ ¤uber-Heinz-HÃ ¶hle bei WÃ ¤chtersbach 0,01 0 9,3039 50,2539 DE5721305 Kinzig zwischen Langenselbold und WÃ ¤chtersbach * 148,85 0 9,1450 50,2011 DE5722301 Rohrbachquellgebiet * 38,18 0 9,4969 50,2769 DE5722302 Neudorfwiesen bei Steinau * 27,66 0 9,4958 50,2850 DE5722304 Spessart bei Alsberg * 712,85 0 9,4478 50,2600 DE5722305 Klingbach, Orb und Haselbachtal bei Bad Orb * 50,2 0 9,3586 50,2175 DE5723301 Ratzerod von Neuengronau * 96,01 0 9,5542 50,2942 DE5723302 Westerngrund von Neuengronau und Breunings * 100,8 0 9,5594 50,2881 DE5723303 Weinberg von Neuengronau 50,23 0 9,6158 50,2769 DE5723306 Hohe Wiese und Steinfirst bei Breunings * 33,32 0 9,6214 50,2892 DE5723308 Wald zwischen Breunings und Mottgers 272,71 0 9,6250 50,2858 DE5723309 HirschkÃ ¤fergebiete bei Jossa 48,53 0 9,5611 50,2464 DE5723310 Wacholderheiden im Jossatal 15,32 0 9,4986 50,2428 DE5723311 Leimberg bei Breunings 66,71 0 9,5889 50,2947 DE5723350 Biberlebensraum Hessischer Spessart (Jossa und Sinn) * 749,89 0 9,4875 50,2522 DE5725301 Waldwiesen und Moore im Neuwirtshauser Forst * 184 0 9,8981 50,2178 DE5725302 Lindenstumpf und Rudelberg * 16 0 9,8600 50,2781 DE5726371 WÃ ¤lder und Trockenstandorte bei Bad Kissingen und MÃ ¼nnerstadt * 4 421,8101 0 10,0372 50,2122 DE5728371 Bundorfer Wald und QuellbÃ ¤che der Baunach * 1 541,45 0 10,4867 50,2117 DE5728372 HaÃ bergetrauf von KÃ ¶nigsberg bis Stadtlauringen * 923,38 0 10,4206 50,2067 DE5729301 Reutsee 12 0 10,5447 50,2439 DE5730301 Heiligenwiese und Heiligenleite und Althellinger Grund * 138 0 10,7797 50,2436 DE5730302 Muggenbacher Tongruben 23 0 10,7903 50,2164 DE5730303 WÃ ¤lder im Grabfeld * 461 0 10,7178 50,3422 DE5730304 Wiesen im Grabfeld * 332 0 10,7069 50,2164 DE5730305 Fledermausquartiere Heldburg 0 0 10,7261 50,2811 DE5731301 Naturschutzgebiet VogelfreistÃ ¤tte Glender Wiesen * 169 0 10,9372 50,2900 DE5731302 Veste Coburg, Bausenberger und Callenberger Forst 247 0 10,9947 50,2714 DE5731303 Naturschutzgebiet GroÃ er Teich und Tambachaue * 19 0 10,8739 50,2372 DE5731305 LebensrÃ ¤ume der Wiesenknopf-AmeisenblÃ ¤ulinge sÃ ¼dlich Coburg 26 0 10,9981 50,2292 DE5732371 Bruchschollenkuppen im Landkreis Coburg * 99,84 0 11,1164 50,2806 DE5732372 Fledermaus-Winterquartiere im Coburger Land 3,5 0 11,0164 50,3542 DE5732373 RÃ ¶derbach-, Biberbach- und Schneybachtal * 126,02 0 11,0883 50,2058 DE5733302 Mausohrkolonien im Naturraum Obermainisches HÃ ¼gelland 0 0 11,3217 50,2433 DE5733303 Festung Rosenberg und Plassenburg 0 0 11,3278 50,2447 DE5733371 Steinach- und FÃ ¶ritztal und Rodach von FÃ ¼rth a.B. bis Marktzeuln * 585,74 0 11,2036 50,2303 DE5734301 Mausohrwochenstube in Steinwiesen 0 0 11,4633 50,2936 DE5734302 Rabensteiner HÃ ¶he mit Zeyerner Wand * 13 0 11,3967 50,2656 DE5734303 Zeyerner Grund * 203 0 11,4486 50,2461 DE5734304 Kalkmagerrasen zwischen Vogtendorf und WÃ ¶tzelsdorf 89 0 11,3922 50,2117 DE5735301 Naturwaldreservat Hammerleite 53 0 11,5758 50,2983 DE5737371 Woja- und Haidleite 42,36 0 11,9708 50,2511 DE5738371 Nordostbayerische BachtÃ ¤ler um Rehau * 470,53 0 12,1172 50,2089 DE5739301 Bergwiesen um Rohrbach und Hennebachtal * 56 0 12,3525 50,2539 DE5803301 Alf- und Bierbach * 324 0 6,2986 50,1856 DE5804301 SchÃ ¶necker Schweiz * 1 086 0 6,4781 50,1828 DE5805301 Moore bei WeiÃ enseifen * 182 0 6,5483 50,1567 DE5805302 Birresborner EishÃ ¶hlen und Vulkan Kalem * 112 0 6,6100 50,1822 DE5807302 Eifelmaare * 1 201 0 6,8681 50,1692 DE5809301 MoselhÃ ¤nge und NebentÃ ¤ler der unteren Mosel * 16 273 0 7,3031 50,1772 DE5813301 Wiesen nordÃ ¶stlich Ransel * 27,8 0 7,8586 50,1044 DE5813302 Zorner Kopf 89 0 7,9056 50,1494 DE5814301 Wiesen bei BÃ ¤rstadt 69,59 0 8,0797 50,1114 DE5814303 AartalhÃ ¤nge zwischen Burg Hohenstein und Lindschied 340,07 0 8,0678 50,1856 DE5814305 Aartal zwischen Hahn und Bleidenstadt 22,08 0 8,1494 50,1436 DE5815301 Rabengrund von Wiesbaden mit angrenzenden FlÃ ¤chen * 83,76 0 8,2328 50,1189 DE5815302 Neuhofer Heide mit angrenzender FlÃ ¤che * 11,3 0 8,2211 50,1536 DE5815303 TheiÃ tal von Niedernhausen mit angrenzenden FlÃ ¤chen * 82,51 0 8,2764 50,1528 DE5815304 Goldsteintal bei Wiesbaden mit angrenzenden FlÃ ¤chen * 59,61 0 8,2525 50,1314 DE5815305 Trockenborn/Kellerskopf bei Rambach * 55,23 0 8,2711 50,1422 DE5815306 BuchenwÃ ¤lder nÃ ¶rdlich von Wiesbaden 4 124,2998 0 8,1972 50,1275 DE5816301 Rossert-Hainkopf-Dachsbau * 118,28 0 8,3900 50,1622 DE5816303 Krebsbachtal bei Ruppertshain 84,5 0 8,4158 50,1656 DE5816305 Burghain Falkenstein * 36,25 0 8,4758 50,1903 DE5816306 Wiesen im SÃ ¼Ã en GrÃ ¼ndchen bei Neuenhain 9,08 0 8,4908 50,1639 DE5816307 NSG Daisbachwiesen bei Bremthal 28,14 0 8,3625 50,1458 DE5816308 NSG Kickelbach bei Fischbach 9,89 0 8,4303 50,1561 DE5816309 Rombachtal und auf dem Bangert bei KÃ ¶nigstein * 84,04 0 8,4583 50,1783 DE5816310 NeumÃ ¼hle bei SchloÃ born 26,28 0 8,3942 50,1908 DE5816311 HangwÃ ¤lder und Felsfluren am Kaisertempel/Martinswand b. Eppstein * 228,87 0 8,4139 50,1383 DE5816312 Wald Ã ¶stlich Wildsachsen 272,23 0 8,3917 50,1281 DE5817302 NSG Hinterste Neuwiese und NSG Waldwiesenbach bei OberhÃ ¶chstadt * 23,4 0 8,5189 50,1964 DE5817303 Sauerbornsbachtal bei Schwalbach a. T. 23,15 0 8,5319 50,1628 DE5818301 Am Berger Hang * 10,79 0 8,7794 50,1586 DE5818302 Berger Warte * 29,81 0 8,7508 50,1681 DE5818303 NSG Seckbacher Ried und angrenzende FlÃ ¤chen * 15,07 0 8,7400 50,1458 DE5818304 WaldstÃ ¼ck westlich Bischofsheim * 26,94 0 8,7867 50,1478 DE5819301 Mayengewann von LÃ ¤mmerspiel 6,86 0 8,8650 50,1011 DE5819303 Amerikafeld und Schindkaute bei Steinheim 20,18 0 8,8958 50,1106 DE5819304 BruchkÃ ¶bel 162,9 0 8,9292 50,1631 DE5819305 Donsenhard bei MÃ ¼hlheim 13,49 0 8,8625 50,1167 DE5819306 Hirzwald bei Mittelbuchen * 144,58 0 8,8800 50,1633 DE5819307 Mainaue bei Schleuse Kesselstadt 32,35 0 8,8619 50,1289 DE5819308 Erlensee bei Erlensee und Bulau bei Hanau * 603,46 0 8,9672 50,1475 DE5819309 US-MilitÃ ¤rgelÃ ¤nde bei GroÃ auheim 72,17 0 8,9631 50,1133 DE5820301 Kinzigaue von Langenselbold * 129,44 0 9,0408 50,1653 DE5820302 Weideswiesen-Oberwald bei Erlensee * 157,3 0 9,0064 50,1608 DE5820303 Tongrube von Meerholz 31,76 0 9,1475 50,1739 DE5821301 Talauensystem der Bieber und der Kinzig bei BiebergemÃ ¼nd * 465,66 0 9,3097 50,1958 DE5821302 NÃ ¤Ã lichbach bei Altenmittlau 3,57 0 9,1683 50,1383 DE5821303 Hailerer Sonnenberg und angrenzende MagerasenflÃ ¤chen 11,15 0 9,1756 50,1842 DE5822301 WiesbÃ ¼tt-Moor mit angrenzenden WaldflÃ ¤chen * 196,29 0 9,3881 50,1231 DE5822303 Beilstein bei Lettgenbrunn 6,65 0 9,4044 50,1714 DE5822350 Lohrbach und FlÃ ¶rsbach bei FlÃ ¶rsbachtal 16,97 0 9,4611 50,1017 DE5823301 Sinngrund * 409 0 9,6603 50,1169 DE5824301 Schondratalsystem * 304 0 9,7164 50,1828 DE5824302 Naturschutzgebiet Sodenberg-Gans * 493 0 9,8186 50,1128 DE5824371 Einertsberg, Schondraberg und angrenzende WÃ ¤lder * 2 379,8301 0 9,6900 50,1794 DE5824372 Sippach-Tal sÃ ¼dÃ ¶stlich SippachsmÃ ¼hle 1,52 0 9,8000 50,1908 DE5825301 Mausohrkolonien in Machtilshausen und Diebach 0 0 9,8419 50,1275 DE5825371 WÃ ¤lder und Trockengebiete Ã ¶stlich Hammelburg * 1 317,1 0 9,9556 50,0969 DE5827371 StandortÃ ¼bungsplatz BrÃ ¶nnhof und Umgebung 2 333,95 0 10,2375 50,1353 DE5828301 Naturschutzgebiet Urlesbachtal * 23 0 10,4067 50,1319 DE5828371 GeiÃ leraue und Aurachwiesen bei Ostheim 159,48 0 10,5331 50,1250 DE5830301 Alsteraue von der Landesgrenze bis zur MÃ ¼ndung * 132 0 10,8183 50,1808 DE5830371 Weisach-Aue und NebenbÃ ¤che um Maroldsweisach 109,32 0 10,6803 50,1806 DE5831372 Eierberge bei Banz und Teile des Banzer Waldes * 651,89 0 10,9422 50,1086 DE5831373 Itztal von Coburg bis Baunach * 1 452,01 0 10,8767 50,1281 DE5832371 SÃ ¼dlicher Staatsforst Langheim * 185,5 0 11,1208 50,1144 DE5833371 Maintal von Theisau bis Lichtenfels * 871,71 0 11,1647 50,1550 DE5835301 Steinachtal mit Naturwaldreservat KÃ ¼hberg * 85 0 11,5283 50,1847 DE5835302 Landschaftsbestandteil Peterleinstein 12 0 11,5975 50,1569 DE5835371 Feuchtgebiet mit Vermoorungen sÃ ¼dlich Hohenberg * 56,86 0 11,6586 50,1897 DE5835372 Mainaue und MuschelkalkhÃ ¤nge zwischen Kauerndorf und Trebgast * 397,66 0 11,5719 50,1136 DE5836371 Serpentinstandorte am Haidberg sÃ ¼dwestlich Zell * 61,02 0 11,8003 50,1281 DE5837301 Naturwaldreservat Waldstein 22 0 11,8575 50,1286 DE5837302 Buchberg bei DÃ ¼rnberg 23 0 11,9369 50,1150 DE5837303 Paradiesteiche 14 0 11,9425 50,1078 DE5838302 Eger- und RÃ ¶slautal * 941 0 12,1567 50,1225 DE5838371 Habitate des Skabiosen-Scheckenfalters bei Selb * 21,25 0 12,1633 50,1958 DE5838372 Feuchtgebiete um Selb und GroÃ wendern * 195,58 0 12,1719 50,1525 DE5839302 Naturschutzgebiet Naturwaldreservat Hengstberg 40 0 12,1878 50,1311 DE5839303 ElstergebirgssÃ ¼dabfall bei SchÃ ¶nberg * 91 0 12,3339 50,1903 DE5903301 Enztal * 645 0 6,3167 50,0111 DE5905301 Kyllberg und Steinborner Wald * 1 691 0 6,6228 50,1033 DE5905302 WÃ ¤lder bei Kyllburg 412 0 6,5983 50,0397 DE5906301 Lieser zwischen Manderscheid und Wittlich * 1 346 0 6,8303 50,0544 DE5908301 Mosel * 623 0 7,1556 50,0647 DE5908302 Kondelwald und NebentÃ ¤ler der Mosel * 9 185 0 7,0356 50,0794 DE5909301 Altlayer Bachtal * 2 168 0 7,2525 50,0678 DE5911301 NSG Struth * 871 0 7,6583 50,0544 DE5912301 Engweger Kopf und Scheibigkopf bei Lorch * 93,75 0 7,7861 50,0631 DE5912302 Lorcher Werth * 15,04 0 7,8125 50,0369 DE5912303 Rheintal bei Lorch * 143,92 0 7,8103 50,0600 DE5912304 Gebiet bei Bacharach-Steeg * 1 267 0 7,7250 50,0500 DE5912305 Wald und Wiesen sÃ ¼dlich Ranselberg * 98,08 0 7,8303 50,0467 DE5913304 Geisenheimer Heide 8,75 0 7,9544 50,0058 DE5913306 Teufelskadrich bei Lorch * 379,62 0 7,8694 50,0208 DE5913307 Steigwiesen und Guntal sowie Wald sÃ ¼dlich Presberg * 421,38 0 7,8781 50,0528 DE5913308 Wispertaunus * 5 259,02 0 7,9139 50,0911 DE5914301 Weihersberg bei Kiedrich * 93,75 0 8,0697 50,0642 DE5914302 Weilburger Tal-Klingengrund * 39,65 0 8,1497 50,0878 DE5914303 Rheinniederung Mainz-Bingen * 1 149 0 8,0181 49,9931 DE5914350 Mariannenaue * 81,8 0 8,0778 50,0111 DE5914351 Wanderfischgebiete im Rhein 1 270,33 0 8,3811 49,8244 DE5915301 Rettbergsaue bei Wiesbaden * 71,08 0 8,2197 50,0356 DE5916301 Falkenberg und GeiÃ berg bei FlÃ ¶rsheim 95,13 0 8,3953 50,0033 DE5916302 Galgenberg bei Diedenbergen 294,97 0 8,4175 50,0886 DE5916303 Weilbacher Kiesgruben 56,69 0 8,4575 50,0503 DE5917301 Schwanheimer DÃ ¼ne 57,39 0 8,5619 50,0883 DE5917302 Heidelandschaft westlich MÃ ¶rfelden-Walldorf mit angrenz. FlÃ ¤chen * 225,92 0 8,5111 50,0022 DE5917303 Kelsterbacher Wald 445,02 0 8,5203 50,0444 DE5917304 Mark- und Gundwald zwischen RÃ ¼sselsheim und Walldorf 798,31 0 8,5517 50,0139 DE5917305 Schwanheimer Wald * 762,45 0 8,5892 50,0783 DE5918302 HerrnrÃ ¶ther- und Bornwaldswiesen von Sprendlingen mit angrenz.Fl. * 51,12 0 8,7211 50,0253 DE5918303 Frankfurter Oberwald 301,34 0 8,6989 50,0747 DE5918304 NSG Bruch von Gravenbruch 73,69 0 8,7386 50,0583 DE5918305 Luderbachaue von Dreieich * 291,57 0 8,7436 50,0336 DE5918306 Erlenbachaue bei Neu-Isenburg 19,62 0 8,7167 50,0547 DE5919302 DÃ ¼ne von Dudenhofen 6,26 0 8,8825 50,0033 DE5919303 NSG Schwarzbruch und NSG Pechgraben bei Seligenstadt 67,91 0 8,9550 50,0533 DE5919304 NSG Schifflache bei GroÃ auheim 61,34 0 8,9953 50,0944 DE5920301 Naturschutzgebiet Alzenauer Sande 95 0 9,0467 50,0728 DE5920350 Sendefunkstelle Mainflingen/Zellhausen * 165,96 0 9,0139 50,0169 DE5921301 Vorkommen von Wiesenknopf-AmeisenblÃ ¤ulingen im Lkr. Aschaffenburg 12 0 9,1361 50,0528 DE5921371 Wiesen und Magerrasen zwischen HÃ ¶sbach und Rottenberg * 274,48 0 9,2203 50,0203 DE5922371 Lohrbach- und Aubach-Tal * 363,78 0 9,4961 50,0369 DE5923301 Naturschutzgebiet Graureiherkolonie am Salzberg * 158 0 9,6378 50,0228 DE5923302 Winterquartiere der Mopsfledermaus im Spessart 7 0 9,6567 50,0303 DE5924371 Trockengebiete an den WerntalhÃ ¤ngen zwischen Karsbach und Stetten * 748,43 0 9,8061 50,0258 DE5925301 TruppenÃ ¼bungsplatz Hammelburg * 3 591 0 9,8589 50,0661 DE5927371 Maintal bei Sennfeld und Weyer * 325,55 0 10,2703 50,0517 DE5927372 Forst Dianenslust und Stadtwald Schweinfurt 1 331,12 0 10,2578 50,0775 DE5928371 WÃ ¤ssernachtal * 748,16 0 10,4394 50,0592 DE5929302 Mausohrkolonien in den HaÃ bergen und im Itz-Baunach-HÃ ¼gelland 0 0 10,4592 50,1883 DE5929371 HaÃ bergetrauf von Zeil am Main bis KÃ ¶nigsberg * 2 533,6599 0 10,6197 50,0294 DE5929372 Mainaue zwischen Eltmann und HaÃ furt * 950,24 0 10,5272 50,0131 DE5930302 Naturwaldreservat Stachel 24 0 10,7056 50,0647 DE5930371 Ehemaliger StandortÃ ¼bungsplatz Ebern und Umgebung * 261,52 0 10,7600 50,0875 DE5930372 SÃ ¼dhang des Steinert nordÃ ¶stlich Jesserndorf 24,38 0 10,6986 50,0936 DE5930373 WÃ ¤lder um Maroldsweisach, KÃ ¶nigsberg u. Rentweinsdorf mit Schloss * 1 381,24 0 10,7683 50,0528 DE5931371 Daschendorfer Forst 820,41 0 10,8561 50,0256 DE5931372 HÃ ¤nge am Kraiberg 94,8 0 10,8619 50,0011 DE5931373 Baunachtal zwischen Reckendorf und Baunach 94,02 0 10,8364 50,0058 DE5931374 Maintal von Staffelstein bis Hallstadt * 717,14 0 10,9381 50,0344 DE5932371 Albtrauf im Landkreis Lichtenfels * 1 852,97 0 11,0553 50,0922 DE5932372 Waldgebiete Buchrangen und Spendweg * 651,11 0 11,1181 50,0956 DE5933302 Schwalbenstein 14 0 11,3050 50,0061 DE5933371 Trockenrasen, Wiesen und WÃ ¤lder um Weismain * 1 990,05 0 11,2172 50,0667 DE5934302 Feuchtgebiete im Limmersdorfer Forst * 135 0 11,4469 50,0150 DE5934371 AlbtraufhÃ ¤nge zwischen GÃ ¶rau und Thurnau * 303,1 0 11,3492 50,0331 DE5935302 Lindauer Moor 27 0 11,5317 50,0533 DE5935303 Blumenau bei Bad Berneck * 71 0 11,6256 50,0447 DE5936301 Bernecker FelshÃ ¤nge * 115 0 11,6794 50,0533 DE5936302 Berg- und Moorwiesen bei Kornbach * 41 0 11,8000 50,0889 DE5936303 TorfmoorhÃ ¶lle * 125 0 11,8317 50,0908 DE5936371 Heinersreuther Bach 44,3 0 11,7244 50,0614 DE5937301 Zeitelmoos bei Wunsiedel * 398 0 11,9597 50,0567 DE5937304 Luisenburg, Gipfel der GroÃ en KÃ ¶sseine und Kleines Labyrinth 62 0 11,9944 50,0092 DE5937371 Schneebergmassiv mit Fichtelseemoor * 3 047,79 0 11,8731 50,0447 DE5938301 KÃ ¶sseinetal 23 0 12,1581 50,0222 DE6003301 Ourtal * 7 236 0 6,2322 49,9917 DE6004301 Ferschweiler Plateau * 2 430 0 6,4228 49,9089 DE6007301 Mesenberg und Ackerflur bei Wittlich * 205 0 6,8911 49,9631 DE6008301 Kautenbachtal * 860 0 7,1381 49,9161 DE6008302 Tiefenbachtal * 286 0 7,0969 49,9014 DE6009301 Ahringsbachtal * 2 043 0 7,2042 49,9400 DE6011301 Soonwald * 5 732 0 7,6039 49,9078 DE6012301 Binger Wald * 3 268 0 7,8203 49,9889 DE6012302 Wiesen bei SchÃ ¶neberg * 526 0 7,7342 49,9072 DE6012303 DÃ ¶rrebach bei Stromberg * 134 0 7,7036 49,9397 DE6013301 Rheinwiesen von Oestrich-Winkel und Geisenheim * 14,37 0 7,9881 49,9889 DE6013302 Ebental bei RÃ ¼desheim 27,74 0 7,9147 49,9911 DE6013350 RÃ ¼desheimer Aue * 7,55 0 7,9375 49,9761 DE6014301 Winkeler Aue * 6,09 0 8,0103 49,9956 DE6014302 Kalkflugsandgebiet Mainz-Ingelheim * 1 304 0 8,1656 50,0064 DE6015301 NSG Laubenheimer-Bodenheimer Ried * 72 0 8,3194 49,9511 DE6015302 Ober-Olmer Wald * 351 0 8,1733 49,9603 DE6016302 NSG KisselwÃ ¶rth und SÃ ¤ndchen * 73 0 8,3503 49,9156 DE6016303 Riedloch von Trebur mit angrenzender FlÃ ¤che * 7,36 0 8,3747 49,9169 DE6016304 Wald bei GroÃ -Gerau * 488,01 0 8,5381 49,9606 DE6016305 GrÃ ¼nland im Bereich der Herrenwiese nordwestlich Astheim 56,56 0 8,3567 49,9447 DE6016306 Ginsheimer Altrhein 76,77 0 8,3533 49,9458 DE6017303 RotbÃ ¶hl * 4,23 0 8,6233 49,9264 DE6017304 MÃ ¶nchbruch von MÃ ¶rfelden u.RÃ ¼sselsheim u.Gundwiesen von MÃ ¶rfelden * 997,44 0 8,5192 49,9847 DE6017305 Kammereckswiesen und Kirchnerseckgraben von Langen 44,96 0 8,6494 49,9781 DE6017306 Faulbruch von Erzhausen * 15,24 0 8,6553 49,9472 DE6017307 Sandtrockenrasen zwischen MÃ ¶rfelden und Walldorf 101,55 0 8,5711 49,9931 DE6018304 Sandrasen bei Urberach 7,14 0 8,7875 49,9831 DE6018305 Kranichsteiner Wald mit Hegbachaue,MÃ ¶rsbacher Grund u. Silzwiesen * 2 129,77 0 8,7164 49,9314 DE6018306 KoberstÃ ¤dter Wald Ã ¶stlich von Langen 146,18 0 8,7125 49,9794 DE6018307 Neuwiese und Wald nordÃ ¶stlich von Messel * 308,64 0 8,7814 49,9497 DE6018308 Naturdenkmal Steinbruch bei Langen 1,94 0 8,6953 49,9819 DE6019301 Reikersberg bei Nieder-Roden mit angrenzenden FlÃ ¤chen 18,41 0 8,9014 49,9869 DE6019302 In den RÃ ¶dern bei Babenhausen 85,68 0 8,9697 49,9506 DE6019303 Untere Gersprenz * 772,9 0 8,8506 49,8506 DE6019304 NSG Nieder-Rodener Lache * 124,63 0 8,8772 49,9786 DE6019305 VDO-Siemens BetriebsgelÃ ¤nde nÃ ¶rdlich Babenhausen * 0,52 0 8,9514 49,9725 DE6020301 Streuobstwiesen zwischen Erbig und Bischberg 177 0 9,1458 49,9458 DE6021302 StandortÃ ¼bungsplatz Aschaffenburg 86 0 9,1792 49,9439 DE6021371 Extensivwiesen und AmeisenblÃ ¤ulinge in und um Aschaffenburg * 250,82 0 9,1789 49,9519 DE6022371 Hochspessart * 17 415,5703 0 9,4544 49,9519 DE6023301 Naturschutzgebiet Romberg 56 0 9,5942 49,9839 DE6023302 Mausohrwochenstuben im Spessart 0 0 9,5936 49,9619 DE6024301 Winterquartiere der Mopsfledermaus bei Karlstadt 0 0 9,7711 49,9614 DE6024371 MÃ ¤usberg, Rammersberg, StÃ ¤ndelberg und Umgebung * 297,09 0 9,7028 49,9961 DE6025371 Gramschatzer Wald * 4 241,0801 0 9,9525 49,9106 DE6027371 Unkenbachaue mit Sulzheimer GipshÃ ¼gel und GrettstÃ ¤dter Wiesen * 275,48 0 10,2822 49,9753 DE6027372 Naturschutzgebiet HÃ ¶rnauer Wald * 180,52 0 10,3233 49,9225 DE6028301 Mausohrkolonien im Steigerwaldvorland 0 0 10,3725 50,0194 DE6028371 DÃ ¼rrfelder und Sulzheimer Wald * 784,81 0 10,3506 49,9625 DE6029371 BuchenwÃ ¤lder und WiesentÃ ¤ler des Nordsteigerwalds * 15 876,8398 0 10,5525 49,9344 DE6029372 Spitzberg und GÃ ¤nsleite bei Limbach * 104,14 0 10,6139 49,9819 DE6029373 MaintalhÃ ¤nge zwischen Stettfeld und Zeil * 196,91 0 10,6131 50,0047 DE6030302 VogelfreistÃ ¤tte Graureiherkolonie Dippach am Main * 32 0 10,7169 49,9522 DE6030303 Mittleres Aurach-Tal von Priesendorf bis Walsdorf * 122 0 10,7494 49,8853 DE6030371 MaintalhÃ ¤nge um Viereth-Trunstadt und Oberhaid * 245,07 0 10,8608 49,9411 DE6031371 AltwÃ ¤sser an der RegnitzmÃ ¼ndung bei Bamberg und bei Viereth * 150,97 0 10,8486 49,9214 DE6032301 Mausohrkolonien in Lohndorf, Ehrl und Amlingstadt 0 0 11,0483 49,9158 DE6032371 Albtrauf von DÃ ¶rnwasserlos bis Zeegendorf * 3 063,1699 0 11,0461 49,9081 DE6034301 RhÃ ¤tschluchten westlich Bayreuth * 37 0 11,4756 49,9458 DE6034302 Ehrlichbachaue bei Obernsees * 7 0 11,3853 49,9308 DE6034303 Kalktuffmoorwiese bei Wohnsdorf * 14 0 11,3536 49,9186 DE6035302 Buchstein 13 0 11,5367 49,9256 DE6035371 MuschelkalkhÃ ¤nge nordÃ ¶stlich Bayreuth * 375,54 0 11,6642 49,9747 DE6035372 Rotmain-, Mistelbach- und Ã lschnitztal um Bayreuth * 705,21 0 11,5206 49,9869 DE6035373 Eremitage in Bayreuth * 38,72 0 11,6244 49,9481 DE6036301 Haidenaab-Quellmoore * 11 0 11,8075 49,9686 DE6037371 Bergwiesen im sÃ ¼dlichen Fichtelgebirge * 384,87 0 11,8492 49,9875 DE6037372 Scheibenwiese bei Ebnath * 3,41 0 11,9603 49,9608 DE6039301 Basaltkuppen in der NÃ ¶rdlichen Oberpfalz * 224 0 12,1731 49,9556 DE6039371 Wondreb zwischen Leonberg und Waldsassen * 95,09 0 12,2917 49,9728 DE6039372 Seibertsbachtal 39,56 0 12,1958 49,9586 DE6040371 Wondrebaue und angrenzende Teichgebiete * 235,52 0 12,3461 49,9211 DE6105301 Untere Kyll und TÃ ¤ler bei Kordel * 505 0 6,6433 49,8219 DE6105302 KyllhÃ ¤nge zwischen Auw und Daufenbach * 376 0 6,6239 49,8858 DE6107301 Frohnbachtal bei Hirzlei 47 0 6,9903 49,8644 DE6108301 DhronhÃ ¤nge * 709 0 6,9778 49,7828 DE6109303 Idarwald * 6 564 0 7,2069 49,8294 DE6113301 Untere Nahe * 280 0 7,9058 49,9044 DE6116301 Riedwiesen von WÃ ¤chterstadt 73,76 0 8,3878 49,8608 DE6116302 BruderlÃ ¶cher 16,14 0 8,4253 49,8347 DE6116303 GroÃ er Goldgrund bei Hessenaue 130,97 0 8,3481 49,8869 DE6116304 Oberrhein von Worms bis Mainz 465 0 8,3647 49,8819 DE6116305 Rheinniederung zwischen Gimbsheim und Oppenheim * 416 0 8,3772 49,8125 DE6116350 KÃ ¼hkopf-Knoblochsaue * 2 377,8501 0 8,4214 49,8186 DE6116351 Riedsee westlich Leeheim 45,52 0 8,4206 49,8589 DE6117301 Griesheimer DÃ ¼ne und EichwÃ ¤ldchen * 46,29 0 8,5700 49,8433 DE6117302 DÃ ¼ne am Ulvenberg von Darmstadt-Eberstadt * 8,88 0 8,6394 49,8117 DE6117303 Lerchenberg und Kernesbellen von Darmstadt-Eberstadt * 17,19 0 8,6606 49,8164 DE6117304 Ehemaliger August-Euler-Flugplatz von Darmstadt * 69,53 0 8,5892 49,8558 DE6117306 WeiÃ er Berg bei Darmstadt und Pfungstadt * 93,15 0 8,6064 49,8303 DE6117307 PfungstÃ ¤dter DÃ ¼ne * 5,55 0 8,6222 49,8125 DE6117308 Streuobstwiesen von Darmstadt-Eberstadt/Prinzenberg und EichwÃ ¤ld. * 37,52 0 8,6606 49,8361 DE6117309 Beckertanne von Darmstadt mit angrenzender FlÃ ¤che * 74,62 0 8,5908 49,8453 DE6117310 Kiesgrube beim Weilerhof nordÃ ¶stlich Wolfskehlen 21,96 0 8,5111 49,8750 DE6117311 NSG LÃ ¶serbecken von Weiterstadt 8,04 0 8,5650 49,8906 DE6118302 Sandmagerrasen am SpieÃ feld westlich Dieburg 14,97 0 8,8094 49,8953 DE6118304 Dommersberg, Dachsberg und Darmbachaue von Darmstadt * 318,43 0 8,6853 49,8519 DE6118305 Wald und Magerrasen bei RoÃ dorf * 216,3 0 8,7353 49,8500 DE6119301 Wald sÃ ¼dlich von Otzberg * 305,63 0 8,9353 49,8117 DE6120301 Wald bei Wald-Amorbach 274,13 0 9,0042 49,8503 DE6121371 Maintal und -hÃ ¤nge zwischen Sulzbach und Kleinwallstadt * 301,45 0 9,1808 49,8689 DE6121372 Naturschutzgebiet Aubachtal bei Wildensee 66,54 0 9,3103 49,8133 DE6123302 MaintrockenhÃ ¤nge am Kallmuth und am HÃ ¼bschenberg * 18 0 9,6247 49,8000 DE6123371 Magerstandorte bei Marktheidenfeld und Triefenstein * 168,26 0 9,6314 49,8489 DE6123372 Naturdenkmal Unterer Klingelbachgraben * 3,13 0 9,5858 49,8100 DE6124371 Trockenstandorte um Leinach * 243,48 0 9,8100 49,8692 DE6124372 MaintalhÃ ¤nge zwischen Gambach und VeitshÃ ¶chheim * 866,15 0 9,7742 49,9808 DE6124373 Zellinger Gemeindewald 842,13 0 9,7669 49,8944 DE6125301 Mausohrwochenstuben im Maindreieck 0 0 9,8406 49,8817 DE6126301 Prosselsheimer Holz 223 0 10,1556 49,8508 DE6127371 Mainaue zwischen Grafenrheinfeld und Kitzingen * 1 380,1 0 10,1825 49,8853 DE6131302 Bruderwald mit Naturwaldreservat Wolfsruhe 462 0 10,9058 49,8544 DE6131371 Regnitz, Stocksee und Sandgebiete von Neuses bis Hallstadt * 259,35 0 10,9900 49,8097 DE6131372 Wiesen um die Altenburg bei Bamberg 56,75 0 10,8683 49,8789 DE6132371 Albtrauf von der Friesener Warte zur Langen Meile * 1 886,41 0 11,0489 49,8367 DE6134301 Mausohrkolonien in der FrÃ ¤nkischen Schweiz 2 0 11,3367 49,8656 DE6134371 Ahorntal * 314,27 0 11,4400 49,8475 DE6135301 Naturschutzgebiet Craimoosweiher 19 0 11,5950 49,8222 DE6135302 Zwischenmoore nÃ ¶rdlich CreuÃ en 3 0 11,6094 49,8736 DE6137301 Haidenaabtal und Gabellohe * 112 0 11,8453 49,8919 DE6137302 Basaltkuppen im Raum Kemnath * 81 0 11,8500 49,8283 DE6138371 Grenzbach und Heinbach im Steinwald * 165,8042 0 12,0897 49,8906 DE6138372 Serpentinstandorte in der nÃ ¶rdlichen Oberpfalz * 119,19 0 12,0364 49,8567 DE6139371 Waldnaabtal zwischen Tirschenreuth und Windisch-Eschenbach * 2 618,3301 0 12,2581 49,8881 DE6141301 Spirkenmoor bei Griesbach * 67 0 12,5003 49,8608 DE6205301 Sauertal und SeitentÃ ¤ler * 1 879 0 6,4956 49,8042 DE6205302 Obere Mosel bei Oberbillig * 468 0 6,5194 49,6994 DE6205303 Mattheiser Wald 448 0 6,6461 49,7139 DE6206301 Fellerbachtal * 514 0 6,8100 49,7600 DE6208302 Hochwald * 3 038 0 7,0878 49,7069 DE6212302 Moschellandsberg bei Obermoschel 76 0 7,7828 49,7225 DE6212303 Nahetal zwischen Simmertal und Bad Kreuznach * 5 068 0 7,6950 49,7939 DE6216302 Eich-Gimbsheimer Altrhein * 662 0 8,3881 49,7608 DE6216303 Hammer-Aue von Gernsheim und GroÃ -Rohrheim * 233,01 0 8,4664 49,7439 DE6217302 Seeheimer DÃ ¼ne * 0,68 0 8,6278 49,7747 DE6217303 Im Dulbaum bei Alsbach * 9,3 0 8,5911 49,7492 DE6217305 Kniebrecht,Melibocus u.OrbishÃ ¶he b.Seeheim-Jugenh.,Alsb.u.Zwing. * 953,98 0 8,6386 49,7428 DE6217306 DÃ ¼ne Neben SchenkenÃ ¤cker zwischen Seeheim und Jugenheim * 0,14 0 8,6319 49,7647 DE6217307 Oberste und unterste RÃ ¶der nÃ ¶rdlich Seeheim 7,61 0 8,6478 49,7800 DE6217308 JÃ ¤gersburger und Gernsheimer Wald 1 315,85 0 8,5361 49,7333 DE6218301 Felsberg bei Reichenbach * 167,89 0 8,6864 49,7267 DE6218302 BuchenwÃ ¤lder des vorderen Odenwaldes * 3 705,3999 0 8,7053 49,6786 DE6218305 Herrensee von Niedernhausen 23,94 0 8,8061 49,7614 DE6219301 GrÃ ¼nlandbereiche Ã ¶stlich von Brensbach * 87,26 0 8,9006 49,7736 DE6220350 Ohrenbach zwischen Bremhof und Ohrenbach 10,09 0 9,1211 49,7172 DE6222341 Sandstein-Spessart 244,32 0 9,4192 49,7614 DE6222371 MaintalhÃ ¤nge zwischen BÃ ¼rgstadt und Wertheim * 617,09 0 9,5536 49,7603 DE6223301 Naturschutzgebiet TrockenhÃ ¤nge bei BÃ ¶ttigheim * 47 0 9,6542 49,7111 DE6223341 Dertinger Berge * 121,89 0 9,6178 49,7775 DE6225303 Fledermausquartiere in der Festung Marienberg 6 0 9,9194 49,7897 DE6225371 LaubwÃ ¤lder um WÃ ¼rzburg * 1 033,4301 0 9,8653 49,7886 DE6225372 Irtenberger und Guttenberger Wald * 3 994,01 0 9,8794 49,7278 DE6227371 Sandgebiete bei Schwarzach, Klein- und GroÃ langheim * 1 431,7584 0 10,2086 49,7683 DE6227372 Flugplatz Kitzingen * 119,71 0 10,2025 49,7417 DE6230371 Langenbachgrund und Haarweiherkette * 151,6 0 10,9436 49,7453 DE6231371 Waldgebiet Untere Mark * 815,65 0 10,9781 49,7281 DE6232301 Lias-Grube bei UnterstÃ ¼rmig 12 0 11,0544 49,7856 DE6232303 Ã rtlbergweiher mit Ã rtlberg * 217 0 11,0864 49,7392 DE6232304 Eglofsteiner Weiher 17 0 11,0206 49,6989 DE6232371 BÃ ¼g bei Eggolsheim * 67,18 0 11,0483 49,7533 DE6233303 Buchenberg * 210 0 11,3247 49,7411 DE6233371 Wiesent-Tal mit SeitentÃ ¤lern * 6 934,4102 0 11,2947 49,8050 DE6233372 EhrenbÃ ¼rg und KatzenkÃ ¶pfe * 905,67 0 11,1822 49,7114 DE6234301 Landschaftsbestandteil Niederwald bei Kosbrunn * 14 0 11,4981 49,7897 DE6235301 Naturschutzgebiet Grubenfelder Leonie 87 0 11,6350 49,7028 DE6237371 Heidenaab, Creussenaue und Weihergebiet nordwestlich Eschenbach * 1 866,05 0 12,0047 49,6558 DE6238301 Parkstein * 2 0 12,0697 49,7317 DE6240301 Bergwiesengebiet AltglashÃ ¼tte * 72 0 12,3911 49,7728 DE6240302 Moorgebiet bei BÃ ¤rnau * 53 0 12,4636 49,7861 DE6305301 Wiltinger Wald 849 0 6,6264 49,6242 DE6305302 Nitteler Fels und Nitteler Wald * 1 013 0 6,5058 49,6508 DE6306301 Ruwer und SeitentÃ ¤ler * 4 331 0 6,7558 49,6186 DE6307301 Wiesen bei Wadrill und Sitzerath * 92 0 6,9061 49,6044 DE6307302 westlich Otzenhausen * 29 0 6,9903 49,6022 DE6308301 Dollberg u. Eisener Wald * 928 0 7,0192 49,6231 DE6308302 Wiesenkomplex bei Eisen * 99 0 7,0478 49,6136 DE6308303 Felsental der Nahe bei Nohfelden * 90 0 7,1436 49,5967 DE6309301 Obere Nahe * 5 627 0 7,3706 49,7878 DE6310301 Baumholder und PreuÃ ische Berge * 11 569 0 7,3975 49,6417 DE6313301 Donnersberg * 8 082 0 7,9089 49,4747 DE6316302 Wald sÃ ¼dÃ ¶stlich BÃ ¼rstadt 120,86 0 8,4925 49,6217 DE6316303 Maulbeeraue 418,85 0 8,3756 49,6681 DE6316401 Lampertheimer Altrhein * 515,59 0 8,4331 49,6019 DE6317301 Weschnitzinsel von Lorsch 197,58 0 8,5872 49,6331 DE6317302 Magerrasen von Gronau mit angrenzenden FlÃ ¤chen * 159,62 0 8,6583 49,6872 DE6317305 TongrubengelÃ ¤nde von Bensheim und Heppenheim 91,87 0 8,6186 49,6606 DE6317306 Hinterer Bruch sÃ ¼dlich Heppenheim 16,94 0 8,6389 49,6247 DE6317308 Drosselberg/Hambach mit angrenzenden FlÃ ¤chen * 121,99 0 8,6475 49,6606 DE6318304 Tromm 321,67 0 8,8019 49,6044 DE6318306 Gronauer Bach mit Hummelscheid und Schannenbacher Moor * 51,44 0 8,6950 49,6914 DE6318307 Oberlauf der Weschnitz und NebenbÃ ¤che 121,62 0 8,7769 49,5561 DE6319301 Rotes Wasser von Olfen mit angrenzenden FlÃ ¤chen * 20,18 0 8,8908 49,6086 DE6319302 OberlÃ ¤ufe der Gersprenz 67,08 0 8,8625 49,6939 DE6319303 Oberlauf und NebenbÃ ¤che der MÃ ¼mling 93,75 0 8,9236 49,6233 DE6320301 Ebersberger Felsenmeer 17,33 0 9,0247 49,6092 DE6320302 ErdbachhÃ ¶hle bei Erbach 0,01 0 9,0056 49,6658 DE6320371 Drei Seen im oberen Breitenbachtal bei Breitenbuch * 39,59 0 9,0853 49,6111 DE6321371 TÃ ¤ler der Odenwald-BÃ ¤che um Amorbach * 547,71 0 9,2183 49,6494 DE6322341 Odenwald und Bauland Hardheim * 2 746,3301 0 9,4553 49,6186 DE6322371 SteinbruchgelÃ ¤nde bei Umpfenbach 46,65 0 9,3522 49,6975 DE6323341 Untere Tauber und Main * 732,33 0 9,5436 49,7133 DE6325371 SteinbrÃ ¼che nÃ ¶rdlich Kirchheim 82,81 0 9,8494 49,6631 DE6326371 TrockentalhÃ ¤nge im sÃ ¼dlichen Maindreieck * 511,77 0 10,0189 49,6800 DE6327302 Kalktuffquellen zwischen Willanzheim und Markt Einersheim * 25 0 10,2972 49,6828 DE6327371 Vorderer Steigerwald mit Schwanberg * 8 350,8896 0 10,3447 49,6319 DE6327372 GemeindewÃ ¤lder um Willanzheim * 301,74 0 10,2000 49,6778 DE6330371 Moorweiher im Aischgrund und in der Grethelmark * 215,11 0 10,8250 49,6747 DE6331371 Teiche und FeuchtflÃ ¤chen im Aischgrund, Weihergebiet bei Mohrhof * 422,44 0 10,8517 49,6628 DE6332301 Landschaftsbestandteil KrÃ ¶ttental 17 0 11,0783 49,6769 DE6332302 Naturschutzgebiet Wildnis am Rathsberg * 25 0 11,0325 49,6225 DE6332371 Markwald bei Baiersdorf * 308,09 0 11,0039 49,6753 DE6332372 Flachmoore bei Kunreuth 14,28 0 11,1583 49,6906 DE6332373 HirschkÃ ¤fervorkommen bei Kleinseebach 0,89 0 11,0019 49,6506 DE6333371 Streuobst, Kopfeichen und Quellen am Hetzleser Berg * 1 438,49 0 11,1406 49,6481 DE6333372 Lillinger Wald * 174,78 0 11,2828 49,6269 DE6334371 WÃ ¤lder sÃ ¼dwestlich Betzenstein 62,6 0 11,4047 49,6506 DE6335302 Wellucker Wald nÃ ¶rdlich KÃ ¶nigstein * 899 0 11,6114 49,6283 DE6335305 HÃ ¶hlen der nÃ ¶rdlichen Frankenalb 0,01 0 11,4544 49,7619 DE6335306 Dolomitkuppenalb * 2 195 0 11,5167 49,6303 DE6335371 Pegnitz zwischen Michelfeld und Hersbruck * 310,54 0 11,5636 49,6753 DE6335372 Ã stlicher Vogelherd im Veldensteiner Forst 248,52 0 11,5503 49,6506 DE6335373 Sandgrube und Teiche sÃ ¼dlich Auerbach i. d. Opf. 5,83 0 11,6167 49,6719 DE6336301 US-TruppenÃ ¼bungsplatz GrafenwÃ ¶hr * 19 279 0 11,7750 49,6836 DE6337371 Vilsecker Mulde mit den TÃ ¤lern der Schmalnohe und Wiesenohe * 939,27 0 11,8553 49,6272 DE6338301 Lohen im Manteler Forst mit SchieÃ lweiher und StraÃ weiherkette * 772 0 11,9953 49,7031 DE6340301 BlockschuttwÃ ¤lder am Pleysteiner Sulzberg * 109 0 12,4853 49,6642 DE6340371 Pfreimd und Lois-Bach * 242,58 0 12,4486 49,6072 DE6341301 Torflohe * 173 0 12,5511 49,6136 DE6404301 Ã ¶stl. Wochern 59 0 6,4139 49,5006 DE6404302 Leuktal, Krautfelsen u. BÃ ¤renfels bei Orscholz * 269 0 6,5069 49,5161 DE6404303 Moselaue bei Nennig * 189 0 6,3675 49,5297 DE6404304 RÃ ¶llbachschlucht und Lateswald bei Nennig * 261 0 6,4017 49,5289 DE6404305 KalkwÃ ¤lder bei Palzem * 664 0 6,4117 49,5736 DE6405302 SaarhÃ ¶lzbachtal  Zunkelsbruch * 152 0 6,6308 49,5119 DE6405303 Serriger Bachtal und Leuk und Saar * 2 249 0 6,5758 49,5664 DE6406301 NSG Panzbachtal westl. Bergen * 72 0 6,6775 49,5386 DE6406302 Lannenbachaue bei Scheiden und Umgebung * 61 0 6,7425 49,5469 DE6406303 NSG Holzbachtal * 58 0 6,7883 49,5683 DE6406304 Wachtelkopf bei Rappweiler * 12 0 6,8003 49,5481 DE6406305 HÃ ¶lzbach zw. Rappweiler u. Niederlosheim * 71 0 6,7919 49,5222 DE6407301 Noswendeler Bruch * 149 0 6,8622 49,5350 DE6407302 Wadrilltal * 183 0 6,8956 49,5586 DE6407304 Wiesenlandschaft bei Buweiler * 51 0 6,9456 49,5639 DE6407305 LÃ ¶stertal * 223 0 6,9169 49,5547 DE6407306 Bremerkopf bei Steinberg * 564 0 6,8461 49,5811 DE6407307 Wiesenlandschaft bei Ã berroth * 297 0 6,9667 49,5103 DE6407308 Schreck nÃ ¶rdlich Kastel 18 0 6,9603 49,5828 DE6408301 Holzhauser Wald bei TÃ ¼rkismÃ ¼hle * 358 0 7,0983 49,5944 DE6408302 SÃ ¶terbachtal * 134 0 7,0931 49,5811 DE6408303 sÃ ¼dlich Braunshausen * 12 0 6,9933 49,5817 DE6408304 SÃ ¼dlich Bosen * 54 0 7,0664 49,5600 DE6408305 Eiweiler * 179 0 7,0133 49,5708 DE6408307 sÃ ¼dwestlich Selbach * 17 0 7,0125 49,5281 DE6408308 SÃ ¼dteil des Nohfeldener Rhyolith-Massivs * 440 0 7,0994 49,5450 DE6409301 Ã ¶stl. Nohfelden 4 0 7,1978 49,5686 DE6409302 FlachshÃ ¼bel, s. Wolfersweiler 11 0 7,1808 49,5631 DE6409303 Hofberg bei Reitscheid * 40 0 7,2144 49,5397 DE6409304 Wiese nÃ ¶ Reitscheid * 26 0 7,2231 49,5286 DE6409305 Weisselberg * 78 0 7,2433 49,5236 DE6409306 Hellerberg bei Freisen * 41 0 7,2717 49,5461 DE6410301 Ackerflur bei Ulmet 10 0 7,4783 49,5819 DE6411301 Kalkbergwerke bei Bosenbach * 64 0 7,5061 49,5439 DE6411302 KÃ ¶nigsberg * 1 083 0 7,5881 49,5831 DE6411303 Grube Oberstaufenbach * 10 0 7,5167 49,5186 DE6413301 KaiserstraÃ ensenke * 307 0 7,8383 49,5414 DE6414301 Kalkmagerrasen zwischen Ebertsheim und GrÃ ¼nstadt * 395 0 8,1331 49,5700 DE6414302 GÃ ¶llheimer Wald 290 0 8,0167 49,5764 DE6416301 Rheinniederung Ludwigshafen-Worms * 379 0 8,3928 49,5897 DE6417302 Viernheimer DÃ ¼ne * 2,01 0 8,5647 49,5208 DE6417304 Viernheimer Waldheide und angrenzende FlÃ ¤chen * 154,54 0 8,5206 49,5700 DE6417305 Glockenbuckel von Viernheim und angrenzende FlÃ ¤chen * 64,66 0 8,5575 49,5314 DE6417341 Weschnitz, BergstraÃ e und Odenwald bei Weinheim * 687,82 0 8,6667 49,5908 DE6417350 Reliktwald Lampertheim und Sandrasen untere Wildbahn * 844,45 0 8,5406 49,5983 DE6418350 Eiterbach * 8,51 0 8,8219 49,5411 DE6418351 Steinachtal bei Abtsteinach * 38,24 0 8,7914 49,5339 DE6419301 Magerwiesen von Raubach 15,99 0 8,8872 49,5572 DE6419303 Beerfelder Heide * 3,94 0 8,9922 49,5628 DE6419304 Oberes Ulfenbachtal bei Unter-SchÃ ¶nmattenwag * 81,49 0 8,8575 49,5178 DE6419305 NSG DÃ ¼rr-Ellenbachtal bei Wald-Michelbach * 54,25 0 8,8725 49,5511 DE6419306 Jakobsgrund und Gammelsbachaue * 44,63 0 8,9647 49,5081 DE6419307 Finkenbachtal und Hinterbachtal * 140,69 0 8,9044 49,5136 DE6420350 Euterbach und Itterbach mit NebenbÃ ¤chen * 51,42 0 9,0497 49,5178 DE6420351 Leegwald und HÃ ¶llklinge bei Kailbach 20,51 0 9,0889 49,5314 DE6421341 Odenwald Mudau-SchloÃ au * 232,4 0 9,1767 49,5592 DE6421342 OdenwaldtÃ ¤ler Buchen-WalldÃ ¼rn * 496,49 0 9,3147 49,5864 DE6423341 Nordwestliches Tauberland und Brehmbach * 509,31 0 9,5939 49,6286 DE6424341 NordÃ ¶stliches Tauberland * 944,17 0 9,7069 49,6511 DE6425371 StÃ ¶ckach, Lindach und Herrenwald 1 184,36 0 9,9514 49,5358 DE6425372 Tauber- und Gollachtal bei Bieberehren * 639,79 0 9,9786 49,5072 DE6427371 Fledermauswinterquartiere des Steigerwalds und der FrankenhÃ ¶he 4,74 0 10,2978 49,5950 DE6428301 Schwadengraben 6 0 10,4092 49,5931 DE6428302 Mausohrkolonien in Steigerwald, FrankenhÃ ¶he und Windsheimer Bucht 0 0 10,2275 49,6244 DE6428371 GipshÃ ¼gel bei KÃ ¼lsheim und WÃ ¼stphÃ ¼l * 61,09 0 10,3508 49,5719 DE6430371 Aurach zwischen Emskirchen und Herzogenaurach 199,08 0 10,7972 49,5614 DE6432301 Sandheiden im mittelfrÃ ¤nkischen Becken * 1 168 0 11,0586 49,5533 DE6432371 Irrhain * 111,82 0 11,0675 49,5153 DE6434301 TraufhÃ ¤nge der Hersbrucker Alb * 1 472 0 11,4819 49,5436 DE6434302 Ruine Rothenberg bei Schnaittach 3 0 11,3600 49,5544 DE6434371 Feuchtgebiete im Pegnitztal bei Reichenschwand * 37,87 0 11,3644 49,5050 DE6435306 Mausohrwochenstuben im OberpfÃ ¤lzer Jura 0 0 11,6297 49,5286 DE6435372 Teich Ã ¶stlich Oberreinbach 2,2 0 11,6622 49,5578 DE6436371 Wiesen und Sandgrube bei GaÃ enhof 24,65 0 11,7131 49,5558 DE6438301 BuchenwÃ ¤lder bei Sitzambuch 144 0 12,0325 49,5144 DE6439371 Pfreimdtal und Kainzbachtal * 334,43 0 12,2764 49,5514 DE6441301 Fahrbachtal * 444 0 12,5739 49,5617 DE6441302 Naturwaldreservat StÃ ¼ckstein 83 0 12,5247 49,5414 DE6504301 Hammelsberg u. AtzbÃ ¼sch bei Perl * 202 0 6,4036 49,4792 DE6505301 SteilhÃ ¤nge der Saar * 1 108 0 6,5700 49,5089 DE6505302 Nackberg * 35 0 6,5964 49,4350 DE6505303 SÃ ¼dhang Hohe Berg * 27 0 6,6500 49,4264 DE6505304 Kewelsberg zwischen TÃ ¼nsdorf und Wehingen * 12 0 6,5031 49,4672 DE6505305 Kalkbergwerk Mondorf 6 0 6,5906 49,4153 DE6505306 Ehemaliger Eisenbahntunnel bei Biringen 2 0 6,5453 49,4161 DE6506301 Wolferskopf * 415 0 6,7056 49,4128 DE6506302 Wiesenlandschaft bei DÃ ¼ppenweiler * 108 0 6,7731 49,3933 DE6506303 Ã stlich Merzig * 59 0 6,6992 49,4481 DE6506304 GroÃ er LÃ ¼ckner nordÃ ¶stl. Oppen * 321 0 6,8039 49,4672 DE6506305 In Geiern * 28 0 6,6803 49,4244 DE6506306 Bei Rimlingen und Rissenthal * 35 0 6,7658 49,4692 DE6507301 Prims * 601 0 6,8703 49,4786 DE6507302 Steinbach  TruppenÃ ¼bungsgelÃ ¤nde * 126 0 6,9361 49,4694 DE6507303 SÃ ¼dlicher Klapperberg  Im Schachen 50 0 6,9375 49,4514 DE6507304 Fledermausquartier Schmelz 0,1 0 6,8536 49,4433 DE6508301 NaturschutzgroÃ vorhaben Ill * 1 089 0 7,0964 49,4056 DE6508302 Ã ¶stlich Bergweiler 17 0 7,0069 49,4739 DE6508303 GrieÃ bach, westl. Oberlinxweiler * 40 0 7,1206 49,4547 DE6508304 Grauer Dorn bei Baltersweiler 6 0 7,1503 49,4986 DE6509301 Ostertal * 456 0 7,2233 49,4692 DE6511301 Westricher Moorniederung * 2 152 0 7,5519 49,4236 DE6512301 Mehlinger Heide * 399 0 7,8364 49,4831 DE6515301 DÃ ¼rkheimer Bruch 698 0 8,2353 49,4844 DE6517341 Unterer Neckar Heidelberg  Mannheim * 284,82 0 8,6131 49,4550 DE6518341 Odenwald bei Schriesheim * 840,2288 0 8,6944 49,4889 DE6518342 Steinach und ZuflÃ ¼sse * 630,7272 0 8,7892 49,4683 DE6519301 Heumatte Rothenberg 36,25 0 8,9347 49,4850 DE6519304 Odenwald bei Hirschhorn 5 281,5801 0 8,8689 49,4431 DE6519341 Odenwald Brombachtal * 1 473,0784 0 8,8614 49,4861 DE6520341 Odenwald Eberbach * 3 358 0 9,0392 49,4964 DE6520342 Odenwald Neckargerach-Waldbrunn * 421,49 0 9,0997 49,4189 DE6521341 Elzbachtal * 1 222,0608 0 9,2269 49,4589 DE6522341 Seckach und ZuflÃ ¼sse * 1 624,3269 0 9,4497 49,4467 DE6523341 Westlicher Taubergrund * 1 839,1136 0 9,7228 49,5153 DE6526341 Taubergrund bei Creglingen * 929,8132 0 10,0611 49,4633 DE6527371 Endseer Berg * 125,74 0 10,2378 49,4394 DE6527372 Naturwaldreservate der FrankenhÃ ¶he 243,91 0 10,2492 49,3983 DE6528371 Anstieg der FrankenhÃ ¶he Ã ¶stlich der A 7 * 3 447,22 0 10,2961 49,4319 DE6530371 Zenn von StÃ ¶ckach bis zur MÃ ¼ndung 609,31 0 10,7656 49,4914 DE6531301 FÃ ¼rther und Zirndorfer Stadtwald 828 0 10,9228 49,4658 DE6531371 Weiherkette nÃ ¶rdlich Weinzierlein 5,26 0 10,8856 49,4339 DE6532371 Wasserwerk Erlenstegen * 213,33 0 11,1600 49,4714 DE6532372 Tiergarten NÃ ¼rnberg mit Schmausenbuck * 613,2 0 11,1753 49,4500 DE6533371 Rodungsinseln im Reichswald 43,47 0 11,2608 49,4378 DE6534371 BachtÃ ¤ler der Hersbrucker Alb * 698,33 0 11,4733 49,4472 DE6535371 WÃ ¤lder im OberpfÃ ¤lzer Jura * 803,73 0 11,6381 49,5706 DE6537371 Vils von Vilseck bis zur MÃ ¼ndung in die Naab * 621,95 0 11,9317 49,2744 DE6537372 Johannisberg * 381,41 0 11,9894 49,4686 DE6538371 Amphibien-LebensrÃ ¤ume um Etsdorf 34,11 0 12,0439 49,4483 DE6540302 Mausohrkolonien im Naturraum OberpfÃ ¤lzisch-Bayerischer Wald 0 0 12,4142 49,4144 DE6540371 StandortÃ ¼bungsplatz Oberviechtach * 240,38 0 12,4464 49,4778 DE6541371 Bayerische Schwarzach und Biberbach 530,4 0 12,6194 49,4619 DE6605301 Nied * 638 0 6,6236 49,3681 DE6605302 Bei Gisingen * 152 0 6,6303 49,3458 DE6606302 Primswiesen bei Nalbach 13 0 6,8006 49,3828 DE6606303 Primswiesen bei Bilsdorf 18 0 6,8233 49,3875 DE6606304 Rodener Saarwiesen 29 0 6,7383 49,3358 DE6606305 sÃ ¼dlich Flugplatz DÃ ¼ren 14 0 6,6756 49,3100 DE6606306 Wiesenlandschaft zw. HÃ ¼lzweiler u. Schwalbach 47 0 6,8172 49,3114 DE6606307 Sonnenkuppe 0,1 0 6,6953 49,3364 DE6606308 Blauwald 0,1 0 6,6764 49,3258 DE6606309 Altarme der Saar * 22 0 6,6978 49,3617 DE6607301 Wiesenlandschaft bei Wahlschied 70 0 7,0092 49,3436 DE6607302 Hoxberg I u. II 0,1 0 6,8822 49,3917 DE6608301 Nordwestlich Heinitz 109 0 7,1281 49,3322 DE6609301 Limbacher u. Spieser Wald * 1 653 0 7,1903 49,3200 DE6609302 NSG Kasbruch * 35 0 7,2058 49,3369 DE6609303 Wiesen bei Frankenholz und Oberbexbach 52 0 7,2606 49,3719 DE6609304 KÃ ¼hnbruch 29 0 7,2772 49,3258 DE6609305 Blies * 303 0 7,3000 49,2706 DE6609306 Limbacher SanddÃ ¼ne 10 0 7,2844 49,3044 DE6609307 Bliesaue bei Beeden 6 0 7,3111 49,3003 DE6610301 Closenbruch * 82 0 7,3594 49,3347 DE6610302 JÃ ¤gersburger Wald und KÃ ¶nigsbruch bei Homburg * 647 0 7,3631 49,3614 DE6610303 BinnendÃ ¼ne nordÃ ¶stlich Homburg 5 0 7,3597 49,3275 DE6610304 NSG Lambsbachtal * 5 0 7,3814 49,3169 DE6610305 Eichelscheidt 0,1 0 7,3881 49,3606 DE6610306 Landeskrankenhaus Homburg 0,3 0 7,3450 49,3067 DE6616301 Speyerer Wald und HaÃ locher Wald und SchifferstÃ ¤dter Wiesen * 3 218 0 8,3456 49,3403 DE6616304 Rheinniederung Speyer-Ludwigshafen * 1 448 0 8,4822 49,3856 DE6617341 Sandgebiete zwischen Mannheim und Sandhausen * 1 775,5406 0 8,5558 49,4286 DE6618341 Kleiner Odenwald * 3 560,6338 0 8,7928 49,3767 DE6618342 Kraichgau Meckesheim * 890,36 0 8,8361 49,3153 DE6619341 Odenwald-NeckargmÃ ¼nd 331,8207 0 8,8839 49,4047 DE6620341 Bauland Mosbach * 1 337,1642 0 9,1522 49,3786 DE6620342 Neckartal und Wald Obrigheim * 1 425,02 0 9,0694 49,3364 DE6621341 Schefflenzer Wald 1 074,67 0 9,3217 49,3997 DE6622341 Jagsttal bei SchÃ ¶ntal und Klosterwald * 1 260,5143 0 9,5292 49,3197 DE6623341 Jagsttal DÃ ¶rzbach  Krautheim * 1 756,98 0 9,6289 49,3631 DE6625341 Taubergrund Weikersheim  Niederstetten * 1 701,6172 0 9,9189 49,4342 DE6627301 Hutungen der FrankenhÃ ¶he * 78 0 10,2239 49,3517 DE6627371 Taubertal nÃ ¶rdlich Rothenburg und Steinbachtal * 1 061,7 0 10,1575 49,4067 DE6628371 Hutungen am Rother Berg und um Lehrberg * 182,48 0 10,4944 49,3106 DE6628372 Kammmolch-Habitate um Eichelberg und Fichtholz bei Colmberg 562,01 0 10,4389 49,3594 DE6628373 Tierweiher bei Hinterholz und Weiher am AubÃ ¼hl 12,3 0 10,4594 49,3331 DE6629301 Naturschutzgebiet Scheerweihergebiet bei Schalkhausen * 53 0 10,5150 49,3094 DE6629302 Hofgarten in Ansbach * 13 0 10,5825 49,3006 DE6629371 Sonnensee und Birkenfelser Forst 174,44 0 10,5508 49,3836 DE6630301 Bibert und Haselbach * 240 0 10,7144 49,3797 DE6632371 Rednitztal in NÃ ¼rnberg * 337,76 0 11,0256 49,3794 DE6632372 Kornberge bei Worzeldorf 137,88 0 11,1381 49,3633 DE6633371 NSG Schwarzach-Durchbruch und RhÃ ¤tschluchten bei Burgthann * 147,12 0 11,3294 49,3711 DE6633372 Feuchtbiotope bei Oberhembach * 48,46 0 11,2669 49,3075 DE6634371 HÃ ¶llberg * 66,14 0 11,4778 49,3664 DE6636301 Fledermausquartiere um Hohenburg 0,01 0 11,8086 49,3147 DE6636371 Lauterachtal * 822,1 0 11,7922 49,2989 DE6637301 Naturschutzgebiet Unteres Pfistertal nÃ ¶rdlich Vilshofen 14 0 11,9450 49,3050 DE6639371 Talsystem von Schwarzach, Auerbach und Ascha * 784,25 0 12,3147 49,3958 DE6639372 Charlottenhofer Weihergebiet, Hirtlohweiher und Langwiedteiche * 930,68 0 12,1750 49,3519 DE6640301 Kulzer Moos * 83 0 12,4511 49,3919 DE6640371 Schwarzwihrberg bei RÃ ¶tz * 209,68 0 12,4864 49,3569 DE6641371 Schwarzachtal zwischen Hocha und SchÃ ¶nthal 221,79 0 12,6661 49,3822 DE6642302 BuchenwÃ ¤lder bei AlthÃ ¼tte 216 0 12,7558 49,3378 DE6642371 Buchenwald Ã ¶stlich PerlhÃ ¼tte 177,19 0 12,7300 49,3931 DE6706301 Warndt * 5 097 0 6,7742 49,1994 DE6706302 Westl. Berus * 144 0 6,6714 49,2619 DE6706303 NSG Saaraue nordwestlich Wadgassen 14 0 6,7878 49,2739 DE6706304 NSG Breitborner FloÃ  * 39 0 6,8242 49,2861 DE6706306 Sauberg bei Felsberg 22 0 6,6886 49,2850 DE6706307 NSG EulenmÃ ¼hle/EulenmÃ ¼hle/Welschwies * 89 0 6,7514 49,2547 DE6707301 Saarkohlenwald * 2 444 0 7,0025 49,3117 DE6708301 Stiftswald und Felsenwege St. Arnual * 309 0 7,0056 49,2033 DE6708302 NSG Wusterhang und Beierwies bei Fechingen 8 0 7,0900 49,2119 DE6708303 Allmendwald und Bettelwald bei Ormesheim 92 0 7,1583 49,2089 DE6708304 Scheidterberg 0,1 0 7,0744 49,2536 DE6708305 Woogbachtal * 709 0 7,1039 49,2375 DE6708307 Eichertsfelsen bei OberwÃ ¼rzbach 1 0 7,1408 49,2506 DE6708308 St. Arnualer Wiesen 38 0 7,0256 49,2189 DE6709301 Badstube Mimbach * 11 0 7,2983 49,2194 DE6709302 Bliesaue zwischen Blieskastel und Bliesdalheim * 199 0 7,2606 49,2203 DE6709303 MuschelkalkhÃ ¤nge nordwestlich Wecklingen * 14 0 7,2203 49,2164 DE6709304 SchlangenhÃ ¶hle 0,1 0 7,3225 49,2806 DE6709305 HollerlÃ ¶cher 0,1 0 7,2578 49,2914 DE6709306 Lambertsberg 0,1 0 7,1903 49,2667 DE6709307 LÃ ¶ffelsberg 0,1 0 7,2189 49,2697 DE6709308 KrÃ ¶tenbruch 0,1 0 7,2117 49,2847 DE6710301 ZweibrÃ ¼cker Land * 2 694 0 7,4650 49,2267 DE6715301 Modenbachniederung * 2 104 0 8,2661 49,2939 DE6715302 Bellheimer Wald mit Queichtal * 4 679 0 8,2725 49,2156 DE6716301 Rheinniederung Germersheim-Speyer * 2 072 0 8,4222 49,2686 DE6716341 Rheinniederung von Philippsburg bis Mannheim * 3 493,8401 0 8,5150 49,3281 DE6717341 LuÃ hardt zwischen Reilingen und Karlsdorf * 4 866,3198 0 8,5581 49,2247 DE6717342 Kinzig-Murgrinne Kapellenbruch * 171,3256 0 8,6597 49,2658 DE6718341 Ã stringer Kraichgau * 1 264,1283 0 8,7089 49,2289 DE6719341 Kraichgau Neckarbischofsheim * 744,9073 0 9,0008 49,2875 DE6721341 Untere Jagst und unterer Kocher * 2 391,24 0 9,3433 49,2806 DE6723341 Kupfer- und Forellental * 1 421,8903 0 9,6211 49,2675 DE6724341 Jagsttal Langenburg  Mulfingen * 1 974,0842 0 9,8147 49,3019 DE6726341 NordÃ ¶stliche Hohenloher Ebene 413,251 0 10,0069 49,3361 DE6727371 Klosterberg und Gailnauer Berg 375,11 0 10,1825 49,2556 DE6733371 Moosgraben und Dennenloher Weiher * 321,59 0 11,3206 49,2972 DE6733372 Vermoorungen sÃ ¼dlich Allersberg und bei Seligenporten * 11,88 0 11,2853 49,2617 DE6734371 BinnendÃ ¼nen und Albtrauf bei Neumarkt * 734,35 0 11,4761 49,2158 DE6735301 Talmoore an der Schwarzen Laaber * 229 0 11,6108 49,2675 DE6735371 Buchen- und MischwÃ ¤lder um Deusmauer 256,41 0 11,6400 49,2547 DE6736301 SchloÃ berg, WolfgangshÃ ¶hle und Hohllochberggruppe bei Velburg * 160 0 11,6831 49,2442 DE6736302 TruppenÃ ¼bungsplatz Hohenfels * 14 902 0 11,8114 49,2625 DE6738371 MÃ ¼nchshofener Berg * 180,57 0 12,0697 49,2394 DE6739301 RegentalhÃ ¤nge bei Hirschling * 352 0 12,1744 49,2117 DE6740301 NeubÃ ¤uer Weiher * 34 0 12,4253 49,2425 DE6740302 Waldweihergebiet im Postloher Forst * 418 0 12,3528 49,2819 DE6741371 Chamb, Regentalaue und Regen zwischen Roding und DonaumÃ ¼ndung * 3 193,53 0 12,5150 49,1981 DE6743301 Hoher Bogen * 498 0 12,9150 49,2369 DE6808301 Birzberg, Honigsack/Kappelberghang bei Fechingen * 183 0 7,0714 49,1858 DE6808302 Gebberg bei Fechingen * 53 0 7,0792 49,1961 DE6808303 MuschelkalkhÃ ¤nge bei Bebelsheim u. Wittersheim * 142 0 7,1550 49,1789 DE6808304 Umgebung GrÃ ¤finthal * 53 0 7,1167 49,1644 DE6808305 nÃ ¶rdlich Rilchingen-Hanweiler * 13 0 7,0489 49,1339 DE6809301 Bickenalbtal * 288 0 7,3314 49,1814 DE6809302 Muschelkalkgebiet bei Gersheim und Blieskastel * 1 640 0 7,1981 49,1697 DE6809303 zw. Bliesdalheim und Herbitzheim * 113 0 7,2364 49,1661 DE6809304 Umgebung BÃ ¶ckweiler (westl.) * 52 0 7,2869 49,1894 DE6809305 Baumbusch bei Medelsheim * 400 0 7,2492 49,1403 DE6809307 NSG Himsklamm * 51 0 7,2225 49,1303 DE6809308 BrÃ ¼cker Berg bei Niedergailbach 102 0 7,2019 49,1247 DE6811302 Gersbachtal * 338 0 7,5878 49,1531 DE6812301 BiosphÃ ¤renreservat PfÃ ¤lzerwald * 35 997 0 7,7814 49,2133 DE6814301 StandortÃ ¼bungsplatz Landau * 219 0 8,1311 49,1808 DE6814302 Erlenbach und Klingbach * 1 018 0 8,1592 49,1172 DE6816301 HÃ ¶rdter Rheinaue * 2 382 0 8,3478 49,1431 DE6816341 Rheinniederung von Karlsruhe bis Philippsburg * 4 655,8271 0 8,3831 49,1508 DE6818341 Kraichtaler Kraichgau * 964,657 0 8,7489 49,1297 DE6818342 Kraichgau Sinsheim * 1 772,5175 0 8,8439 49,2064 DE6820341 Ã stlicher Kraichgau * 565,67 0 9,0289 49,1644 DE6822341 Ohrntal und Kochertal bei Sindringen * 932,9625 0 9,5311 49,1925 DE6823341 Waldenburger Berge * 307,5278 0 9,6461 49,1497 DE6824341 Kochertal SchwÃ ¤bisch Hall  KÃ ¼nzelsau * 2 173,3611 0 9,7772 49,2092 DE6825341 Jagst bei Kirchberg und Brettach * 881,6953 0 9,9942 49,1967 DE6829371 Feuchtgebiete im sÃ ¼dlichen MittelfrÃ ¤nkischen Becken * 45,94 0 10,5700 49,1097 DE6830371 Obere AltmÃ ¼hl mit Brunst-Schwaigau und Wiesmet 4 507,98 0 10,6906 49,1781 DE6830372 Burgstallwald bei Gunzenhausen 118,27 0 10,7811 49,1164 DE6832371 GewÃ ¤sserverbund SchwÃ ¤bische und FrÃ ¤nkische Rezat * 1 093,9 0 10,8158 49,2486 DE6832372 RÃ ¶ttenbacher Wald 282,36 0 11,0533 49,1311 DE6833302 Mausohrwochenstuben in der mittleren Frankenalb 0 0 11,5497 49,6286 DE6833371 Trauf der sÃ ¼dlichen Frankenalb * 4 324,4199 0 10,7878 49,0189 DE6833372 Schwarzach vom Main-Donau-Kanal bis ObermÃ ¤ssing * 206,46 0 11,3217 49,1317 DE6834301 Trauf der mittleren Frankenalb im Sulztal * 1 224 0 11,4164 49,1256 DE6836371 Schwarze Laaber * 1 158,75 0 11,6822 49,1822 DE6837302 HÃ ¶hle sÃ ¼dwestlich von Markstetten 0,01 0 11,8606 49,1803 DE6838301 TrockenhÃ ¤nge bei KallmÃ ¼nz * 280 0 11,9578 49,1683 DE6840301 NSG RegentalhÃ ¤nge zwischen Kirchenrohrbach und Zenzing * 22 0 12,4153 49,1833 DE6841371 StandortÃ ¼bungsplatz Roding * 163,19 0 12,5422 49,1989 DE6841372 Amphibienvorkommen am Pfahl bei Ried am Pfahl * 37,13 0 12,6194 49,1931 DE6842301 Pfahl * 104 0 12,8550 49,0867 DE6842371 Sandgrube bei Schachendorf * 8,95 0 12,7075 49,1689 DE6843301 Winterquartiere der Mopsfledermaus im OberpfÃ ¤lzer Wald 0 0 12,9939 49,1656 DE6843302 Birkenbruchwald Oed und ErlenwÃ ¤lder bei Arnbruck und HÃ ¶tzelsried * 59 0 12,9228 48,9881 DE6843371 Kaitersberg-FelshÃ ¤nge 20,21 0 12,9544 49,1717 DE6844301 Arracher Moor * 19 0 13,0131 49,1928 DE6844371 Oberlauf des WeiÃ en Regens bis KÃ ¶tzting mit Kaitersbachaue * 637,87 0 13,1144 49,1561 DE6844372 Kleiner und GroÃ er Osser, Zwercheck und Schwarzeck * 392,92 0 13,0686 49,1453 DE6844373 GroÃ er und Kleiner Arber mit Arberseen * 2 295,2 0 13,1172 49,1042 DE6914301 BienwaldschwemmfÃ ¤cher * 13 571 0 8,1528 49,0336 DE6915301 Rheinniederung Neuburg-WÃ ¶rth * 1 450 0 8,2575 49,0069 DE6916341 Alter Flugplatz Karlsruhe * 53,69 0 8,3819 49,0292 DE6916342 Hardtwald zwischen Graben und Karlsruhe * 4 721,3662 0 8,4431 49,0872 DE6917341 Brettener Kraichgau * 1 743,6863 0 8,6500 49,0378 DE6917342 Bruchsaler Kraichgau mit Silzenwiesen * 1 049,8617 0 8,5975 49,1061 DE6917343 Kinzig-Murg-Rinne zwischen Bruchsal und Karlsruhe * 1 557,3204 0 8,5311 49,0861 DE6919341 Heuchelberg und Hartwald * 1 578,1608 0 8,9711 49,1114 DE6924341 BÃ ¼hlertal Vellberg  Geislingen * 801,0993 0 9,8664 49,1172 DE6924342 SchwÃ ¤bisch Haller Bucht * 770,0696 0 9,7333 49,0847 DE6926341 Crailsheimer Hart und Reusenberg * 694,49 0 10,0861 49,1097 DE6927341 Rotachtal * 596,1289 0 10,3083 49,0267 DE6929371 Hesselberg * 282,03 0 10,5247 49,0675 DE6931371 FeuerlettenhÃ ¤nge um Dorsbrunn und Arbachtal Ã ¶stlich Pleinfeld * 159,25 0 11,0328 49,0950 DE6932301 Erlenbach bei Syburg * 59 0 11,1319 49,0572 DE6932371 Fledermauswinterquartiere in der sÃ ¼dlichen Frankenalb 7,97 0 11,0047 49,0256 DE6935371 WeiÃ e, Wissinger, Breitenbrunner Laaber u. Kreuzberg bei Dietfurt * 2 323,23 0 11,5367 49,0986 DE6937301 Flanken des Naabdurchbruchtals zwischen KallmÃ ¼nz und Mariaort * 1 441 0 11,9497 49,0769 DE6937371 Naab unterhalb Schwarzenfeld und Donau von Poikam bis Regensburg * 1 114,77 0 12,0356 49,0025 DE6938301 TrockenhÃ ¤nge bei Regensburg * 377 0 11,9183 48,9172 DE6939302 BachtÃ ¤ler im Falkensteiner Vorwald * 1 387 0 12,3256 49,0486 DE6939371 TrockenhÃ ¤nge am Donaurandbruch * 521,43 0 12,2692 49,0242 DE6940371 Vermoorung sÃ ¼dwestlich Falkenstein 9,13 0 12,4733 49,0828 DE6941301 Weiher bei Wiesenfelden * 50 0 12,5350 49,0375 DE6941302 Brandmoos und Hauerin * 90 0 12,5808 49,0292 DE6943371 Aitnach 48,94 0 12,8833 49,0431 DE6944301 Silberberg * 309 0 13,1261 49,0561 DE6944302 Moore westlich Zwiesel * 175 0 13,1414 49,0311 DE6946301 Nationalpark Bayerischer Wald * 24 206 0 13,3889 48,9947 DE7015341 Rheinniederung zwischen Wintersdorf und Karlsruhe * 5 231,4199 0 8,2239 48,9161 DE7016341 Hardtwald zwischen Karlsruhe und Muggensturm 2 070,7837 0 8,3411 48,9461 DE7016342 Wiesen und WÃ ¤lder bei Ettlingen * 1 633,28 0 8,4272 48,9381 DE7016343 Oberwald und Alb in Karlsruhe * 599,1465 0 8,4003 48,9906 DE7017341 Pfinzgau Ost * 1 789,14 0 8,6617 48,9419 DE7017342 Pfinzgau West * 559,36 0 8,5108 48,9933 DE7018341 Stromberg * 11 787,624 0 8,9022 49,0161 DE7018342 Enztal bei MÃ ¼hlacker * 3 063,9199 0 8,8147 48,9386 DE7021341 LÃ ¶wensteiner und Heilbronner Berge * 5 427,5293 0 9,4042 49,0978 DE7021342 NÃ ¶rdliches Neckarbecken * 1 257,6754 0 9,2267 49,0375 DE7024341 Kochertal AbtsgmÃ ¼nd  Gaildorf und Rottal * 1 059,6591 0 9,8094 48,9703 DE7025341 Oberes BÃ ¼hlertal * 592,3279 0 9,8772 49,0128 DE7026341 Virngrund und Ellwanger Berge * 401,3035 0 10,1286 48,9447 DE7028301 Mausohrkolonien in und am Rand der SchwÃ ¤bischen Alb 0 0 10,4892 48,9942 DE7029302 Naturschutzgebiet Auwald bei Westheim * 50 0 10,6397 48,9936 DE7029371 WÃ ¶rnitztal * 3 893,3301 0 10,6172 48,9417 DE7031371 Schambachried 11,2 0 10,9358 48,9664 DE7031373 Schambachtal mit SeitentÃ ¤lern 207,38 0 11,0003 48,9761 DE7032301 Laubenbuch 20 0 11,0606 48,9697 DE7035371 Magerrasen auf der AlbhochflÃ ¤che im Lkr. EichstÃ ¤tt * 54,86 0 11,6031 48,8375 DE7036371 TrockenhÃ ¤nge im unteren AltmÃ ¼hltal mit Laaberleiten und Galgental * 2 720,05 0 11,6997 48,9803 DE7036372 Hienheimer Forst Ã ¶stlich und westlich Schwaben * 1 188,99 0 11,7381 48,9156 DE7037371 Frauenforst Ã ¶stlich Ihrlerstein und westlich DÃ ¼rnstetten * 334,53 0 11,9247 48,9519 DE7038371 StandortÃ ¼bungsplatz Oberhinkofen 526,75 0 12,1278 48,9464 DE7040302 WÃ ¤lder im Donautal * 1 289 0 12,3672 48,9322 DE7040371 Donau und AltwÃ ¤sser zwischen Regensburg und Straubing * 2 193,76 0 12,3758 48,9753 DE7042371 StandortÃ ¼bungsplatz Bogen 72,47 0 12,7067 48,9042 DE7043301 Bergwiesen und -weiden im Vorderen Bayerischen Wald * 19 0 12,9439 48,9086 DE7043371 Deggendorfer Vorwald * 1 497,25 0 12,8878 48,9750 DE7043372 Wolfertsrieder Bach 62,87 0 12,9139 48,9775 DE7045371 Oberlauf des Regens und NebenbÃ ¤che * 1 921,91 0 13,2006 48,9417 DE7116341 Albtal mit SeitentÃ ¤lern * 2 725,3345 0 8,4539 48,8392 DE7116342 WÃ ¤lder und Wiesen bei Malsch * 906,68 0 8,3633 48,8889 DE7117341 Bocksbach und obere Pfinz * 730,53 0 8,5486 48,8764 DE7118341 WÃ ¼rm-Nagold-Pforte * 1 901,74 0 8,7278 48,8286 DE7119341 StrohgÃ ¤u und unteres Enztal * 2 457,1475 0 9,0692 48,9392 DE7121341 Unteres Remstal und Backnanger Bucht * 795,7196 0 9,3089 48,8594 DE7123341 Welzheimer Wald * 976,89 0 9,7103 48,8686 DE7125341 Unteres Leintal und Welland * 1 466,41 0 9,9711 48,8708 DE7126341 Albtrauf bei Aalen * 1 493,2994 0 10,1489 48,8400 DE7127341 Sechtatal und HÃ ¼gelland von Baldern * 430,2 0 10,3228 48,8983 DE7128341 Westlicher Riesrand * 423,7549 0 10,4081 48,8839 DE7128371 Trockenverbund am Rand des NÃ ¶rdlinger Rieses * 948,97 0 10,7150 48,8200 DE7130301 Wemdinger Ried 124 0 10,6739 48,8733 DE7130302 Heroldinger Burgberg * 374 0 10,6989 48,8047 DE7130371 PfÃ ¤fflinger Wiesen und Riedgraben bei Laub 230,61 0 10,5881 48,9047 DE7130372 Oberlauf der Ussel bis Itzing 28,74 0 10,8003 48,8328 DE7131371 Steinbruch Langenaltheim 78,5 0 10,9644 48,8914 DE7131372 Steinbruch am Schrandelberg bei Langenaltheim 13,83 0 10,9403 48,8831 DE7132371 Mittleres AltmÃ ¼hltal mit Wellheimer Trockental und Schambachtal * 4 204,5 0 11,3658 48,9167 DE7132372 Galgenberg und Schutterquelle * 11,51 0 11,0956 48,8264 DE7132373 BuchenwÃ ¤lder auf der AlbhochflÃ ¤che * 275,45 0 11,0617 48,8497 DE7134371 StandortÃ ¼bungsplatz Ingolstadt  Heppberg * 263,29 0 11,4425 48,8303 DE7136301 Weltenburger Enge und Hirschberg und AltmÃ ¼hlleiten * 934 0 11,8319 48,9092 DE7136302 Naturschutzgebiet Sandharlander Heide * 11 0 11,8011 48,8442 DE7136303 Mausohrkolonien in der sÃ ¼dlichen Frankenalb 0 0 11,8269 48,8903 DE7136304 Donauauen zwischen Ingolstadt und Weltenburg * 2 766 0 11,7633 48,8417 DE7136305 Trockenrasen nÃ ¶rdlich PfÃ ¶rring * 4 0 11,7000 48,8431 DE7137301 Sippenauer Moor * 16 0 11,9539 48,8706 DE7138371 BachmuschelbÃ ¤che sÃ ¼dlich Thalmassing * 45,56 0 12,1044 48,8753 DE7138372 Tal der GroÃ en Laaber zwischen Sandsbach und Unterdeggenbach 682,25 0 12,0769 48,8225 DE7142301 Donauauen zwischen Straubing und Vilshofen * 4 787 0 13,0169 48,7644 DE7144301 Todtenau und GfÃ ¶hretwiesen bei Zell * 150 0 13,1456 48,8856 DE7144371 Wiesen und Triften um RohrmÃ ¼nz, Grafling und Frath * 101,78 0 12,9981 48,8806 DE7144372 Extensivwiesen Ã ¶stlich Deggendorf * 102,78 0 13,0619 48,8522 DE7144373 Obere Hengersberger Ohe mit Hangwiesen * 350,66 0 13,1175 48,8408 DE7145371 Wiesengebiete u. WÃ ¤lder um den Brotjackelriegel und um SchÃ ¶llnach * 417,55 0 13,2233 48,8131 DE7148301 Bischofsreuter Waldhufen * 967 0 13,7594 48,8389 DE7148302 Moore bei Finsterau und Philippsreuth * 88 0 13,6872 48,8781 DE7148371 Philippsreuter Waldhufen * 69,27 0 13,6719 48,8636 DE7214341 Rheinniederung von Lichtenau bis Iffezheim * 2 051,8164 0 8,0714 48,7894 DE7214342 Bruch bei BÃ ¼hl und Baden-Baden * 2 112,2729 0 8,1078 48,7425 DE7214343 Magerrasen und WÃ ¤lder zw. Sandweier und Stollhofen * 780,65 0 8,0939 48,7889 DE7215341 WÃ ¤lder und Wiesen um Baden-Baden * 1 329,85 0 8,2397 48,7708 DE7216341 Unteres Murgtal und SeitentÃ ¤ler * 1 920,51 0 8,3533 48,7861 DE7217341 Eyach oberhalb NeuenbÃ ¼rg * 299,7037 0 8,5306 48,7858 DE7218341 Calwer HeckengÃ ¤u * 2 046,24 0 8,8014 48,7172 DE7220341 Stuttgarter Bucht * 558,5765 0 9,1967 48,8056 DE7222341 Schurwald * 3 033,2773 0 9,4817 48,7633 DE7224341 Rehgebirge und Krummtal * 264,5293 0 9,7611 48,7181 DE7224342 Albtrauf Donzdorf  Heubach * 2 519,9099 0 9,8858 48,7314 DE7225341 Albuchwiesen * 51,1026 0 10,0214 48,7764 DE7226341 Heiden und WÃ ¤lder nÃ ¶rdlich Heidenheim * 3 119,8 0 10,1325 48,7419 DE7229301 Abbaustelle bei Oberringingen, Teich b. Sternbach, PrÃ ¤latenweiher 8 0 10,5078 48,7394 DE7229371 Kesseltal mit Kessel, Hahnenbach und KÃ ¶hrlesbach 212,33 0 10,5747 48,7344 DE7230371 DonauwÃ ¶rther Forst mit StandortÃ ¼bungsplatz und Harburger Karab 2 400,9199 0 10,8114 48,7519 DE7232301 Donau mit Jura-HÃ ¤ngen zwischen Leitheim und Neuburg * 3 282 0 11,0297 48,7267 DE7233371 Amphibienhabitate um Neuburg 29,53 0 11,1886 48,7889 DE7233372 Donauauen mit Gerolfinger Eichenwald * 2 926,76 0 11,3078 48,7419 DE7233373 DonaumoosbÃ ¤che, Zucheringer WÃ ¶rth und Brucker Forst * 947,29 0 11,2853 48,6939 DE7234371 Oberstimmer Schacht * 18,82 0 11,4514 48,7047 DE7236301 Naturschutzgebiet BinnendÃ ¼nen bei Siegenburg und Offenstetten 25 0 11,8308 48,7533 DE7236302 Naturwaldreservat Damm 71 0 11,7850 48,7356 DE7236303 Forstmoos * 218 0 11,6972 48,7133 DE7236304 NATO-Ã bungsplatz Siegenburg 261 0 11,7981 48,7558 DE7237371 Sallingbachtal 339,39 0 11,8631 48,8031 DE7239371 Gelbbauchunken-Habitate nÃ ¶rdlich Ascholtshausen 15,89 0 12,1897 48,7917 DE7243301 Untere Isar zwischen Landau und Plattling * 1 217 0 12,7311 48,6856 DE7243302 IsarmÃ ¼ndung * 1 906 0 12,9422 48,7864 DE7244301 Schuttholzer Moor * 108 0 13,1519 48,7453 DE7245301 BayerwaldbÃ ¤che um SchÃ ¶llnach und Eging am See * 334 0 13,2586 48,7417 DE7245302 NadelwÃ ¤lder der Schwanenkirchner TertiÃ ¤rbucht * 260 0 13,2153 48,7117 DE7246371 Ilz-Talsystem * 2 846,5801 0 13,4308 48,7461 DE7246372 Sand- und Lehmgrube Loizersdorf 10,11 0 13,3972 48,7433 DE7248301 Bergwiesen und Magerrasen am Dreisessel * 45 0 13,8058 48,7586 DE7248302 Hochwald und Urwald am Dreisessel * 273 0 13,8078 48,7758 DE7248371 Borstgrasrasen und Bergwiesen Obergrainet-Gschwendet * 141,49 0 13,6711 48,8003 DE7313341 Westliches Hanauer Land * 1 377,34 0 7,9100 48,6625 DE7314341 Schwarzwald-Westrand bei Achern * 674,59 0 8,1539 48,6111 DE7315341 NÃ ¶rdlicher Talschwarzwald um BÃ ¼hlertal * 532,7126 0 8,2056 48,6711 DE7315342 Wiesen, Moore und Heiden bei Forbach * 599,63 0 8,2964 48,6692 DE7316341 Kaltenbronner EnzhÃ ¶hen * 1 042,4388 0 8,4669 48,7111 DE7317341 Kleinenztal und Schwarzwaldrandplatten * 1 394,6189 0 8,6058 48,6872 DE7319341 GÃ ¤ulandschaft an der WÃ ¼rm * 850,644 0 8,8900 48,7225 DE7320341 Glemswald * 3 254,6646 0 9,0647 48,7192 DE7321341 Filder * 696,9984 0 9,2994 48,6894 DE7322341 Hohes Reisach und Rauber * 374,1338 0 9,4872 48,6594 DE7323341 Pfuhlbach und Eichert * 127,0254 0 9,6436 48,6858 DE7324341 Eybtal bei Geislingen * 1 825,8733 0 9,8864 48,6467 DE7325341 Steinheimer Becken * 3 000,1245 0 10,0517 48,6764 DE7327341 HÃ ¤rtsfeld * 3 345,5562 0 10,3006 48,7906 DE7328302 Steinbruch nÃ ¶rdlich Bergheim 0,3 0 10,4575 48,6581 DE7328303 Dattenhauser Ried 297 0 10,3689 48,6464 DE7328304 Egau 42 0 10,4069 48,6281 DE7328305 Wittislinger Ried 93 0 10,4439 48,6258 DE7328371 Nebel-, Kloster- und Brunnenbach 318,2014 0 10,4986 48,6719 DE7329301 Donauauen Blindheim-DonaumÃ ¼nster * 1 211 0 10,6650 48,6439 DE7329371 Westerried nÃ ¶rdlich Wertingen 20,54 0 10,6372 48,5953 DE7329372 JurawÃ ¤lder nÃ ¶rdlich HÃ ¶chstÃ ¤dt * 3 819,24 0 10,6139 48,6814 DE7330301 Mertinger HÃ ¶lle und umgebende Feuchtgebiete 858 0 10,7639 48,6608 DE7330302 NiederterrassenwÃ ¤lder zwischen Fristingen und Lauterbach 218 0 10,7189 48,6453 DE7331301 Abbaustellen zwischen Rain und Gempfing 2 0 10,9481 48,6778 DE7332301 Illdorfer, Kundinger, Eschlinger Leiten * 77 0 11,0097 48,6733 DE7335371 Feilenmoos mit NÃ ¶ttinger Viehweide * 870,41 0 11,5506 48,6889 DE7340371 Habitate der Gelbbauchunke im Landkreis Dingolfing-Landau 16,61 0 12,4464 48,6711 DE7341301 Unteres Isartal zwischen Niederviehbach und Landau * 276 0 12,4158 48,6256 DE7341371 Mettenbacher, GrieÃ enbacher und KÃ ¶nigsauer Moos (Unteres Isartal) 220,46 0 12,5417 48,6739 DE7344301 Unteres Vilstal * 341 0 13,0378 48,6011 DE7345301 Vilshofener Donau-Engtal * 113 0 13,1686 48,6503 DE7346371 Ehemaliges KiesgrubengelÃ ¤nde nÃ ¶rdlich Hellersberg 13,21 0 13,3911 48,6031 DE7347371 Erlau * 574,55 0 13,5578 48,6564 DE7347372 Steinbruchgebiet nordwestlich Hauzenberg 13,33 0 13,6075 48,6689 DE7348371 Moore im Bereich Sonnen-Wegscheid mit Abschnitten des Rannatals * 262,01 0 13,7225 48,6231 DE7413341 Ã stliches Hanauer Land * 3 243,9846 0 7,9619 48,6194 DE7415341 Wilder See  Hornisgrinde * 2 897,3018 0 8,2281 48,5406 DE7415342 Oberes Murgtal * 1 356,1127 0 8,3428 48,5508 DE7418341 Nagolder HeckengÃ ¤u * 1 296,21 0 8,6939 48,5628 DE7419341 Spitzberg, Pfaffenberg, Kochhartgraben und Neckar * 845,5913 0 8,9469 48,5144 DE7420341 SchÃ ¶nbuch * 11 247,1299 0 9,0689 48,5831 DE7421341 Albvorland bei NÃ ¼rtingen * 1 501,9713 0 9,3728 48,6019 DE7422341 Lenninger Tal und Teckberg * 1 948,7589 0 9,4792 48,5581 DE7422342 Hohenneuffen, Jusi und BaÃ geige * 1 616,569 0 9,4244 48,5633 DE7423341 Neidlinger Alb * 1 570,1141 0 9,5733 48,5892 DE7423342 Filsalb * 5 430,0425 0 9,7192 48,6058 DE7423343 Gebiete zwischen Laichingen und Donnstetten * 324,9411 0 9,6417 48,5181 DE7425341 Lonetal Kuppenalb 444,779 0 9,9172 48,5486 DE7426341 Hungerbrunnen-, Sacken- und Lonetal * 914,7289 0 10,2356 48,5919 DE7427341 Giengener Alb und Eselsburger Tal * 983,3825 0 10,2300 48,6044 DE7427371 Naturschutzgebiet Gundelfinger Moos * 226,35 0 10,2958 48,5108 DE7428301 Donau-Auen zwischen Thalfingen und HÃ ¶chstÃ ¤dt * 5 798 0 10,3872 48,5178 DE7429301 GrÃ ¤ben im Donauried nÃ ¶rdlich Eppisburg 53 0 10,5678 48,5353 DE7430301 Fledermausquartiere im Landkreis Augsburg 0 0 10,8139 48,5150 DE7431301 Lechauen nÃ ¶rdlich Augsburg * 401 0 10,8711 48,5131 DE7433371 Paar * 2 970,22 0 11,1689 48,5108 DE7438371 Bucher Graben * 46,35 0 12,0447 48,5739 DE7438372 KlÃ ¶tzlmÃ ¼hlbach * 54,06 0 12,0275 48,5125 DE7439371 Leiten der Unteren Isar * 642,58 0 12,2267 48,5642 DE7440371 Vilstal zwischen Vilsbiburg und Marklkofen * 834,65 0 12,4908 48,5369 DE7442301 Niedermoore und QuellsÃ ¼mpfe im Isar-Inn-HÃ ¼gelland * 25 0 12,7747 48,5417 DE7445301 Laufenbachtal * 312 0 13,3319 48,5714 DE7446301 Donauleiten von Passau bis Jochenstein * 517,47 0 13,5117 48,5933 DE7446371 Ã stlicher Neuburger Wald und Innleiten bis Vornbach * 1 088,27 0 13,4283 48,5342 DE7447371 Donau von Kachlet bis Jochenstein mit Inn- und IlzmÃ ¼ndung * 508,02 0 13,5425 48,5769 DE7512341 Rheinniederung von Wittenweier bis Kehl * 3 880,27 0 7,7783 48,4483 DE7513341 Untere Schutter und Unditz * 2 637,52 0 7,8747 48,4406 DE7515341 Oberes Wolfachtal * 741,2299 0 8,2956 48,4133 DE7515342 NÃ ¶rdlicher Talschwarzwald bei Oppenau * 336,4495 0 8,1872 48,5211 DE7516341 FreudenstÃ ¤dter HeckengÃ ¤u * 1 047,6422 0 8,6178 48,4722 DE7517341 Horber NeckarhÃ ¤nge * 790,7106 0 8,6628 48,4300 DE7519341 Neckar und SeitentÃ ¤ler bei Rottenburg * 571,4692 0 8,8603 48,4333 DE7519342 Rammert * 2 885,99 0 8,9608 48,4356 DE7520341 Albvorland bei MÃ ¶ssingen * 2 026,3101 0 9,0572 48,3928 DE7521341 Albtrauf Pfullingen * 3 678,6631 0 9,2639 48,4456 DE7521342 Mittleres Albvorland bei Reutlingen * 1 140,9183 0 9,2383 48,4964 DE7522341 Uracher Talspinne * 4 736,8101 0 9,4097 48,4911 DE7522342 Wacholderheiden bei MÃ ¼nsingen * 138,11 0 9,4794 48,4297 DE7523341 TruppenÃ ¼bungsplatz MÃ ¼nsingen * 6 384,4702 0 9,5553 48,4453 DE7524341 Blau und Kleine Lauter * 1 588,9193 0 9,8797 48,4350 DE7524342 Alb um Nellingen/Merklingen * 610,273 0 9,8036 48,4953 DE7526341 Westliche Lonetal-FlÃ ¤chenalb * 400,615 0 10,0214 48,4875 DE7527341 Donaumoos * 917,51 0 10,2361 48,4989 DE7527371 Leipheimer Moos * 183,65 0 10,2142 48,4828 DE7528371 Stubenweiherbach * 4,29 0 10,3472 48,4111 DE7530301 LÃ ¼tzelburger Lehmgrube 6 0 10,7892 48,4592 DE7531371 HÃ ¶h-, HÃ ¶rgelau- und Schwarzgraben, Lechbrenne nÃ ¶rdlich Augsburg * 65,74 0 10,8914 48,4400 DE7531372 Lechleite zwischen Friedberg und Thierhaupten 88,53 0 10,9364 48,4481 DE7535371 Kammmolch-Habitate im Kranzberger Forst 144,54 0 11,6639 48,4147 DE7537301 Isarauen von UnterfÃ ¶hring bis Landshut * 5 276 0 11,9028 48,4308 DE7538371 Gelbbauchunken-Habitate um Niedererlbach * 24,84 0 12,0164 48,4672 DE7539371 Kleine Vils * 28,29 0 12,2619 48,4733 DE7545371 Unterlauf der Rott von Bayerbach bis zur MÃ ¼ndung * 241 0 13,3167 48,4206 DE7614341 Mittlerer Schwarzwald zw. Gengenbach und Wolfach * 253,6321 0 8,1456 48,3967 DE7616341 Kleinkinzig- und RÃ ¶tenbachtal * 105,6304 0 8,3986 48,3528 DE7617341 Wiesen und Heiden an Glatt und MÃ ¼hlbach * 582,2576 0 8,6081 48,3858 DE7618341 Gebiete zwischen Rosenfeld und Haigerloch * 286,4857 0 8,8136 48,3356 DE7619341 Magerwiesen um Bisingen * 452,5364 0 8,9264 48,3342 DE7620341 Salmendingen/SonnenbÃ ¼hl * 293,0032 0 9,1178 48,3478 DE7620342 Reichenbach und Killertal * 1 224,6302 0 9,0400 48,3436 DE7620343 Albtrauf zwischen MÃ ¶ssingen und GÃ ¶nningen * 3 567,6667 0 9,1339 48,4047 DE7621341 Gebiete um Trochtelfingen * 699,7743 0 9,2731 48,3200 DE7622341 GroÃ es Lautertal und Landgericht * 3 309,4478 0 9,5067 48,3278 DE7623341 Tiefental und Schmiechtal * 3 304,4893 0 9,6986 48,3642 DE7625341 Donautal bei Ulm * 366,92 0 9,9675 48,3736 DE7628301 Riedellandschaft-Talmoore * 341 0 10,4103 48,3839 DE7629371 Zusamtal von Ziemetshausen bis SchÃ ¶nebach 344,12 0 10,5689 48,3083 DE7629372 Dinkelscherbener Moor * 50,02 0 10,6172 48,3356 DE7630371 Schmuttertal 899,33 0 10,7383 48,3367 DE7631371 Lechauen zwischen KÃ ¶nigsbrunn und Augsburg * 2 303,74 0 10,9289 48,3053 DE7631372 Lech zwischen Landsberg und KÃ ¶nigsbrunn mit Auen und Leite * 2 502,03 0 10,8894 48,2003 DE7634301 Naturschutzgebiet Weichser Moos * 55 0 11,4317 48,3828 DE7635301 Ampertal * 2 171 0 11,9117 48,4653 DE7635302 Giesenbacher Quellmoor * 8 0 11,6242 48,3878 DE7636371 Moorreste im Freisinger und im Erdinger Moos * 491,12 0 11,6792 48,3753 DE7637371 Strogn mit Hammerbach und KÃ ¶llinger BÃ ¤chlein * 328,04 0 11,9914 48,3672 DE7638301 Aufgelassene Sandgrube Ã ¶stlich Riding 3 0 12,0008 48,3781 DE7643371 Altbachgebiet sÃ ¼dwestlich Triftern * 121,87 0 12,9819 48,3683 DE7712341 TaubergieÃ en, Elz und Ettenbach * 4 929,1699 0 7,6925 48,2386 DE7713341 Schwarzwald-Westrand von Herbolzheim bis Hohberg * 1 990,58 0 7,8825 48,3147 DE7714341 Mittlerer Schwarzwald bei Haslach * 661,4286 0 8,0861 48,2889 DE7715341 Mittlerer Schwarzwald bei Hornberg und Schramberg * 794,6901 0 8,2875 48,2406 DE7716341 Schiltach und Kaltbrunner Tal * 1 170,8168 0 8,3606 48,2614 DE7717341 Neckartal zwischen Rottweil und Sulz * 2 202,5818 0 8,6083 48,2706 DE7718341 Kleiner Heuberg und Albvorland bei Balingen * 877,2957 0 8,8111 48,2711 DE7719341 Gebiete um Albstadt * 1 519,3053 0 9,0139 48,2811 DE7720341 Gebiete bei Burladingen * 616,4509 0 9,0850 48,3019 DE7722341 Zwiefaltener Alb * 787,7368 0 9,4558 48,2528 DE7724341 Donau zwischen Munderkingen und Erbach * 457,9416 0 9,7522 48,2756 DE7726302 Naturschutzgebiet WasenlÃ ¶cher bei Illerberg 69 0 10,0928 48,2986 DE7726341 Illertal * 274,4939 0 10,0389 48,3044 DE7726371 Untere Illerauen * 834,1 0 10,0161 48,3392 DE7726372 Obenhausener Ried und MuschelbÃ ¤che im Rothtal 399,08 0 10,1569 48,2442 DE7727301 Alte GÃ ¼nz bei Tafertshofen * 20 0 10,2775 48,2119 DE7728301 Mausohrkolonien im Ost- und UnterallgÃ ¤u 0 0 10,3944 48,2983 DE7728302 Buchenwald Ã ¶stlich Krumbach 182 0 10,3919 48,2711 DE7728303 MindelhÃ ¤nge zwischen Winzer und Mindelzell * 87 0 10,4547 48,2469 DE7732301 Naturschutzgebiet Haspelmoor * 157 0 11,0889 48,2200 DE7733371 Flughafen FÃ ¼rstenfeldbruck 226,35 0 11,2642 48,2044 DE7734301 GrÃ ¤ben und Niedermoorreste im Dachauer Moos * 306 0 11,4839 48,2744 DE7734302 Allacher Forst und Angerlohe * 219 0 11,4775 48,2042 DE7735371 HeideflÃ ¤chen und LohwÃ ¤lder nÃ ¶rdlich von MÃ ¼nchen * 1 913,85 0 11,6108 48,2258 DE7736371 GrÃ ¤ben und Niedermoorreste im Erdinger Moos * 110,56 0 11,7361 48,2392 DE7736372 NSG sÃ ¼dlich der Ismaninger Fischteiche 22,7 0 11,7133 48,2036 DE7739371 Isental mit NebenbÃ ¤chen * 766,01 0 12,1819 48,2514 DE7741371 GrÃ ¼nbach und Bucher Moor * 150,55 0 12,5361 48,1939 DE7742371 Inn und Untere Alz * 1 564,83 0 12,7733 48,2567 DE7743301 Innleite von Buch bis Simbach * 115 0 12,9694 48,2614 DE7744371 Salzach und Unterer Inn * 5 688,1099 0 12,7608 48,0697 DE7813341 Schwarzwald zwischen Kenzingen und Waldkirch * 2 199,0352 0 7,8425 48,1536 DE7817341 Eschachtal * 1 097,6289 0 8,5158 48,1944 DE7818341 Prim-Albvorland * 1 296,4996 0 8,7231 48,1617 DE7819341 Ã stlicher GroÃ er Heuberg * 2 155,3301 0 8,9111 48,1711 DE7819342 Wiesen bei Schwenningen 388,1095 0 8,9942 48,1117 DE7820341 Schmeietal * 978,0893 0 9,1175 48,1333 DE7820342 TruppenÃ ¼bungsplatz Heuberg * 4 732,0454 0 9,0394 48,1672 DE7821341 Gebiete um das Laucherttal * 1 658,29 0 9,2192 48,2103 DE7822341 GroÃ er Buchwald und Tautschbuch * 2 739,2678 0 9,4125 48,2011 DE7823341 Donau zwischen Munderkingen und Riedlingen * 1 427,78 0 9,5736 48,2039 DE7824341 WÃ ¤lder bei Biberach * 412,3268 0 9,7383 48,1192 DE7825341 DÃ ¼rnach und Osterried * 195,2367 0 9,8633 48,1839 DE7828371 GrÃ ¤ben im mittleren Mindeltal 78,71 0 10,4925 48,1494 DE7829301 Angelberger Forst * 641 0 10,5889 48,1131 DE7831301 Westerholz 40 0 10,8897 48,1439 DE7832371 Ampermoos * 528,67 0 11,1381 48,1025 DE7833371 Moore und BuchenwÃ ¤lder zwischen Etterschlag und FÃ ¼rstenfeldbruck * 775,61 0 11,2172 48,1217 DE7834301 Nymphenburger Park mit Allee und KapuzinerhÃ ¶lzl * 177 0 11,4917 48,1567 DE7837371 Ebersberger und GroÃ haager Forst * 3 840,4399 0 11,9417 48,1200 DE7839371 Mausohrkolonien im Unterbayerischen HÃ ¼gelland 0 0 11,4528 48,5022 DE7841371 Wochenstuben der Wimperfledermaus im Chiemgau 3,5 0 12,7494 47,9306 DE7842371 Kammmolch-Habitate in den Landkreisen MÃ ¼hldorf und AltÃ ¶tting * 113,57 0 12,6869 48,1478 DE7911341 Kaiserstuhl * 1 054,6506 0 7,6578 48,1125 DE7911342 Rheinniederung von Breisach bis Sasbach * 1 009,0114 0 7,5867 48,0997 DE7912341 Glotter und nÃ ¶rdl. Mooswald * 1 937,8734 0 7,7994 48,1033 DE7914341 Rohrhardsberg, Obere Elz und Wilde Gutach * 3 985,6121 0 8,1281 48,1297 DE7915341 SchÃ ¶nwalder HochflÃ ¤chen * 1 721,4607 0 8,2122 48,1106 DE7916341 SÃ ¼dÃ ¶stlicher Schwarzwald bei Villingen * 359,96 0 8,3597 48,1108 DE7918341 Hohenkarpfen * 291,4406 0 8,7278 48,0400 DE7918342 SÃ ¼dwestlicher GroÃ er Heuberg * 2 929,321 0 8,8044 48,1161 DE7919341 Donautal und HochflÃ ¤chen von Tuttlingen bis Beuron * 5 417,5601 0 8,9106 48,0392 DE7920341 Gebiete zwischen Sigmaringen und MeÃ kirch * 28,9477 0 9,2078 48,0461 DE7920342 Oberes Donautal zwischen Beuron und Sigmaringen * 2 707,1365 0 9,0533 48,0900 DE7922341 Enzkofer Ried und Mengener Riedle * 103,9351 0 9,3581 48,0250 DE7922342 Donau zwischen Riedlingen und Sigmaringen * 1 164,25 0 9,3975 48,0881 DE7923341 Federsee und Blinder See bei Kanzach * 2 831,8198 0 9,6283 48,0786 DE7924341 Umlachtal und RiÃ  sÃ ¼dlich Biberach * 712,9178 0 9,7686 48,0244 DE7926301 Heimertinger Illerleite 8 0 10,1508 48,0539 DE7926341 Rot und Bellamonter Rottum * 536,0903 0 9,9967 48,1264 DE7927371 BachmuschelbestÃ ¤nde bei Lauben * 21,1 0 10,2886 48,0706 DE7929301 Bechstein-Fledermausvorkommen um Bad WÃ ¶rishofen 137 0 10,5747 48,0133 DE7930301 Wiedergeltinger WÃ ¤ldchen 26 0 10,6847 48,0233 DE7932371 Windach * 309,92 0 11,0131 48,0397 DE7932372 Ammerseeufer und LeitenwÃ ¤lder * 952,06 0 11,1756 47,9789 DE7933301 Schluifelder Moos und Bulachmoos * 74 0 11,2108 48,0806 DE7933371 Eichenalleen und WÃ ¤lder um Meiling und WeÃ ling * 329,49 0 11,2569 48,0614 DE7933372 Herrschinger Moos und Aubachtal * 209,01 0 11,1789 48,0133 DE7934302 Eichelgarten im Forstenrieder Park * 18 0 11,4367 48,0489 DE7934371 Moore und WÃ ¤lder der EndmorÃ ¤ne bei Starnberg * 586,62 0 11,3617 48,0289 DE7938371 Attel * 294,0661 0 12,1236 48,0331 DE7939301 Innauen und LeitenwÃ ¤lder * 3 553 0 12,1558 47,9739 DE7939371 Moore um Wasserburg * 134,29 0 12,1719 48,0728 DE7942301 Heigermoos * 3 0 12,6797 48,0394 DE8012341 Breisgau * 3 127,54 0 7,7522 48,0142 DE8012342 SchÃ ¶nberg mit SchwarzwaldhÃ ¤ngen * 2 521,3472 0 7,7886 47,9292 DE8013341 Schauinsland * 917,8626 0 7,9022 47,9156 DE8013342 Kandelwald, RoÃ kopf und Zartener Becken * 2 071,4868 0 7,9664 48,0039 DE8016341 Baar * 2 220,3479 0 8,5183 47,9456 DE8017341 NÃ ¶rdliche Baaralb und Donau bei Immendingen * 2 493,99 0 8,6928 47,9475 DE8020341 Ablach, Baggerseen und Waltere Moor * 513,7426 0 9,0906 47,9433 DE8023341 Feuchtgebiete um Altshausen * 1 401,2902 0 9,5306 47,9367 DE8024341 Feuchtgebiete um Bad Schussenried * 609,4673 0 9,6700 47,9875 DE8025341 Wurzacher Ried und Rohrsee * 1 890,21 0 9,8936 47,9214 DE8026341 Aitrach und Herrgottsried * 558,2295 0 10,0719 47,9244 DE8027301 Benninger Ried * 101 0 10,2008 47,9750 DE8027371 Westliche GÃ ¼nz * 142,22 0 10,2886 47,9864 DE8028301 Katzbrui * 44 0 10,4531 47,9683 DE8028371 Mindelquellgebiet * 81,68 0 10,4481 47,9128 DE8028372 Kalktuffquellen im AllgÃ ¤uer Alpenvorland * 10,99 0 10,5578 47,8853 DE8028373 Obere Mindel * 88,65 0 10,4806 47,9422 DE8029371 Staffelwald bei Irsee und Lehmgrube Hammerschmiede * 329,89 0 10,5922 47,9036 DE8032302 Naturschutzgebiet Seeholz und Seewiese * 97 0 11,0947 47,9953 DE8032371 Ammersee-SÃ ¼dufer und Raistinger Wiesen * 882,4 0 11,1278 47,9344 DE8032372 Moore und WÃ ¤lder westlich DieÃ en * 2 590,6201 0 11,0392 47,9125 DE8033371 MorÃ ¤nenlandschaft zwischen Ammersee und Starnberger See * 2 071,96 0 11,1808 47,9461 DE8033372 StandortÃ ¼bungsplatz Maising * 101,52 0 11,3033 47,9925 DE8033373 NSG Maisinger See 121,83 0 11,2758 47,9794 DE8034371 Oberes Isartal * 4 669,7798 0 11,4772 47,9658 DE8036301 Kastensee mit angrenzenden Kesselmooren * 28 0 11,8283 47,9931 DE8037371 Kupferbachtal, Glonnquellen und GutterstÃ ¤tter Streuwiesen * 105,74 0 11,8497 47,9508 DE8037372 Mausohrkolonien im sÃ ¼dlichen Landkreis Rosenheim 2 0 11,8983 47,9278 DE8038371 Rotter Forst und Rott * 846,29 0 12,0953 47,9775 DE8038372 Moore nÃ ¶rdlich Bad Aibling * 106,38 0 11,9683 47,9028 DE8039302 Moore und Seen nordÃ ¶stlich Rosenheim * 559 0 12,2492 47,9228 DE8039371 Murn, Murner Filz und Eiselfinger See * 514,15 0 12,2181 47,9844 DE8040371 Moorgebiet von EggstÃ ¤dt-Hemhof bis Seeon * 2 115,7 0 12,3858 47,9375 DE8041301 Winterquartier der Mopsfledermaus in Burg Stein 0 0 12,5467 47,9878 DE8041302 Alz vom Chiemsee bis Altenmarkt * 477 0 12,4886 47,9344 DE8041371 StandortÃ ¼bungsplatz Traunstein 104,45 0 12,6394 47,9042 DE8043371 Haarmoos 277,1826 0 12,8947 47,9053 DE8111341 MarkgrÃ ¤fler Rheinebene von Neuenburg bis Breisach * 2 361,8547 0 7,5900 47,9233 DE8113341 Belchen * 2 871,6375 0 7,8644 47,8222 DE8113342 Hochschwarzwald um den Feldberg * 5 052,1602 0 8,0214 47,8619 DE8114341 Hochschwarzwald um Hinterzarten * 1 764,78 0 8,0781 47,9022 DE8115341 Wutachschlucht * 3 542,5015 0 8,4031 47,8483 DE8115342 LÃ ¶ffinger Muschelkalkhochland * 469,208 0 8,3225 47,8797 DE8117341 SÃ ¼dliche Baaralb * 1 337,5735 0 8,6583 47,8786 DE8118341 Hegaualb * 1 348,6879 0 8,7794 47,9028 DE8119341 Ã stlicher Hegau und Linzgau * 504,8665 0 8,9406 47,8967 DE8121341 RuhestÃ ¤tter Ried, Egelseeried und Taubenried * 407,1459 0 9,1903 47,9053 DE8122341 BuchenwÃ ¤lder bei Fronhofen * 253,14 0 9,5078 47,8536 DE8122342 Pfrunger Ried und Seen bei Illmensee * 1 723,52 0 9,3897 47,8992 DE8123341 TobelwÃ ¤lder bei Blitzenreute * 221,4978 0 9,6081 47,8681 DE8124341 Altdorfer Wald * 1 350,462 0 9,7261 47,8456 DE8126341 Ach und DÃ ¼rrenbach * 22,5835 0 10,0967 47,8328 DE8127301 Illerdurchbruch zwischen Reicholzried und Lautrach * 968 0 10,1778 47,8494 DE8128301 GÃ ¼nzhangwÃ ¤lder Markt Rettenbach  ObergÃ ¼nzburg * 449 0 10,4042 47,8769 DE8128302 Gillenmoos * 86 0 10,4869 47,8203 DE8130301 Gennachhauser Moor * 234 0 10,6842 47,8428 DE8131301 Moorkette von Peiting bis Wessobrunn * 944 0 10,9778 47,8083 DE8131371 Lech zwischen Hirschau und Landsberg mit Auen und Leiten * 2 889,8501 0 10,8711 47,9897 DE8132302 Ettinger Bach * 59 0 11,1650 47,7967 DE8133301 Naturschutzgebiet Osterseen * 1 087 0 11,3183 47,8069 DE8133302 Eberfinger Drumlinfeld mit Magnetsrieder Hardt u. Bernrieder Filz * 1 115 0 11,2089 47,8400 DE8133371 Starnberger See * 5 689,0498 0 11,3167 47,8994 DE8134303 Fledermaus-Kolonien im SÃ ¼dwesten Oberbayerns 0 0 11,0869 48,0269 DE8134371 Moore sÃ ¼dlich KÃ ¶nigsdorf, Rothenrainer Moore und KÃ ¶nigsdorfer Alm * 1 100,28 0 11,4975 47,7939 DE8134372 Loisachleiten * 306,52 0 11,4008 47,8678 DE8135371 Moore zwischen Dietramszell und Deining * 960,34 0 11,5028 47,9067 DE8136302 Taubenberg * 1 847 0 11,7669 47,8333 DE8136371 Mangfalltal * 1 347,64 0 11,8122 47,8175 DE8137301 Wattersdorfer Moor * 346 0 11,8492 47,8506 DE8138371 Auer Weidmoos mit Kalten und Kaltenaue * 465,51 0 12,0197 47,8050 DE8138372 Moore um Raubling * 1 027,917 0 12,0456 47,8011 DE8139371 Simsseegebiet * 1 041,88 0 12,2342 47,8692 DE8140371 Moore sÃ ¼dlich des Chiemsees * 3 566,4099 0 12,5061 47,8336 DE8140372 Chiemsee * 8 151,5601 0 12,4450 47,8772 DE8141301 Hangquellmoor Ewige Sau * 50 0 12,5586 47,8633 DE8142371 Moore im Salzach-HÃ ¼gelland * 1 308,54 0 12,8592 47,8956 DE8142372 Oberes Surtal und Urstromtal HÃ ¶glwÃ ¶rth * 878,21 0 12,7503 47,8511 DE8143371 Uferbereiche des Waginger Sees, GÃ ¶tzinger Achen und untere Sur * 239,36 0 12,9136 47,8572 DE8211341 MarkgrÃ ¤fler HÃ ¼gelland mit SchwarzwaldhÃ ¤ngen * 3 248,0754 0 7,7058 47,8142 DE8213341 Weidfelder im Oberen Wiesetal * 1 743,0551 0 7,9181 47,7653 DE8213342 Gletscherkessel PrÃ ¤g * 2 977,0781 0 7,9661 47,7967 DE8214341 Blasiwald und Unterkrummen * 354,5739 0 8,1542 47,7969 DE8214342 Bernauer Hochtal und Taubenmoos * 1 698,5796 0 8,0569 47,8003 DE8214343 Oberer Hotzenwald * 1 872,2769 0 8,0939 47,7336 DE8216341 Blumberger Pforte und Mittlere Wutach * 6 337,8501 0 8,4403 47,7792 DE8218341 Westlicher Hegau * 1 879,4276 0 8,8847 47,8042 DE8218342 Gottmadinger Eck * 316,0273 0 8,7681 47,7256 DE8219341 Mettnau und Radolfzeller Aach unterhalb Singen * 1 742,0165 0 8,9322 47,7394 DE8220341 BodanrÃ ¼ck und westl. Bodensee * 14 237,2881 0 9,1042 47,7311 DE8220342 Ã berlinger See und Bodenseeuferlandschaft * 3 768,6702 0 9,1622 47,7586 DE8221341 Bodensee Hinterland bei Ã berlingen * 316,8914 0 9,2178 47,7875 DE8221342 Bodenseehinterland zwischen Salem und Markdorf * 404,5688 0 9,3669 47,7136 DE8222341 Deggenhauser Tal * 811,959 0 9,3939 47,7981 DE8222342 Rotachtal Bodensee * 466,188 0 9,4636 47,7556 DE8224341 Feuchtgebiete bei Waldburg * 294,5598 0 9,7547 47,7567 DE8225341 Weiher und Moore um KiÃ legg * 1 229,4216 0 9,8828 47,8067 DE8226341 Feuchtgebietskomplexe nÃ ¶rdlich Isny * 605,5804 0 10,0394 47,7517 DE8227301 Quellflur bei Staig * 1 0 10,2439 47,7853 DE8227302 Quellfluren bei Maisenbaindt * 1 0 10,2269 47,7619 DE8227373 KÃ ¼rnacher Wald * 2 759,6101 0 10,1667 47,7300 DE8228301 Kempter Wald mit Oberem Rottachtal * 4 096 0 10,4794 47,7211 DE8229301 Elbsee * 151 0 10,5492 47,7958 DE8229302 Fronhalde und Holdersberg 18 0 10,5483 47,7572 DE8230301 Hangquellmoor sÃ ¼dwestlich Echerschwang * 2 0 10,7739 47,7089 DE8230371 Moore um Bernbeuren * 325,95 0 10,8106 47,7217 DE8231302 Illach von Hausen bis Jagdberg * 300 0 10,9378 47,7233 DE8232371 Grasleitner Moorlandschaft * 2 137,8701 0 11,0525 47,7550 DE8233301 Moor- und Drumlinlandschaft zwischen Hohenkasten und Antdorf * 1 412 0 11,2403 47,7639 DE8233371 StandortÃ ¼bungsplatz Spatzenhausen nÃ ¶rdlich Murnau * 134,69 0 11,1789 47,7178 DE8234371 Moore um Penzberg * 1 161,21 0 11,4317 47,7883 DE8234372 Loisach * 192,74 0 11,4033 47,8478 DE8235301 Ellbach- und Kirchseemoor * 1 173 0 11,6017 47,7981 DE8235371 Attenloher Filzen und Mariensteiner Moore * 650,2 0 11,6606 47,7575 DE8237371 Leitzachtal * 2 240,7 0 11,9039 47,7714 DE8238371 Innauwald bei Neubeuern und PionierÃ ¼bungsplatz Nussdorf * 191,63 0 12,1472 47,7272 DE8240302 BÃ ¤rnseemoor * 93 0 12,3367 47,7944 DE8243301 StandortÃ ¼bungsplatz Kirchholz (Bad Reichenhall) * 114 0 12,9042 47,7347 DE8243371 Marzoller Au * 140,54 0 12,9164 47,7578 DE8311341 TÃ ¼llinger Berg und Tongrube RÃ ¼mmingen 345,08 0 7,6342 47,6139 DE8311342 MarkgrÃ ¤fler Rheinebene von Weil bis Neuenburg * 1 541,63 0 7,5494 47,7442 DE8312341 RÃ ¶ttler Wald * 2 511,8931 0 7,7375 47,7058 DE8313341 Weidfelder bei Gersbach und an der Wehra * 1 977,894 0 7,9603 47,6869 DE8314341 Alb zum Hochrhein * 1 201,7754 0 8,1117 47,6628 DE8314342 Wiesen bei Waldshut * 745,6116 0 8,1681 47,6514 DE8315341 TÃ ¤ler von Schwarza, Mettma, SchlÃ ¼cht, Steina * 3 757,78 0 8,3139 47,7094 DE8316341 KlettgaurÃ ¼cken * 1 468,3679 0 8,4094 47,6125 DE8317341 WÃ ¤lder, Wiesen und Feuchtgebiete bei Jestetten * 371,31 0 8,5558 47,6467 DE8319341 Schiener Berg und westlicher Untersee * 2 596,2986 0 8,9689 47,6978 DE8322341 Bodenseeufer westlich Friedrichshafen * 512,3746 0 9,4178 47,6647 DE8323341 Schussenbecken und Schmalegger Tobel * 904,8426 0 9,5981 47,7789 DE8323342 Argen und Feuchtgebiete sÃ ¼dlich Langnau * 508,4818 0 9,6539 47,6328 DE8324301 Stockenweiler Weiher, Degermoos, Schwarzenbach * 239 0 9,8081 47,6467 DE8324341 Moore und Weiher um Neukirch * 239,9893 0 9,6964 47,6700 DE8324342 Obere Argen und SeitentÃ ¤ler * 933,454 0 9,8772 47,6747 DE8324343 Untere Argen und SeitentÃ ¤ler * 982,7685 0 9,9022 47,7378 DE8325341 BodenmÃ ¶ser und Hengelesweiher * 761,4907 0 10,0275 47,6967 DE8325371 Hammermoos bei Heimenkirch * 60,9 0 9,9253 47,6264 DE8325372 Osterholz bei Rentershofen 47,16 0 9,9606 47,6106 DE8326341 Adelegg * 640,0582 0 10,0978 47,7133 DE8326371 AllgÃ ¤uer Molassetobel * 936,69 0 10,0319 47,6392 DE8326372 MaierhÃ ¶fer Moos 27,52 0 10,0586 47,6600 DE8327301 Moore im Wierlinger Wald * 198 0 10,2178 47,6722 DE8327303 Werdensteiner Moos * 139 0 10,2597 47,6142 DE8327304 Rottachberg und Rottachschlucht * 527 0 10,2978 47,6000 DE8327372 Naturschutzgebiet Widdumer Weiher und Wasenmoos * 34,86 0 10,3075 47,6314 DE8329301 Wertachdurchbruch * 876 0 10,5294 47,6906 DE8329302 Weihermoos Holzleuten * 144 0 10,5469 47,6811 DE8329303 Sulzschneider Moore * 1 795 0 10,6564 47,6908 DE8329304 Attlesee * 69 0 10,5397 47,6314 DE8329305 Senkele * 159 0 10,6633 47,6381 DE8330302 Halbtrockenrasen am Forggensee * 171 0 10,7597 47,6122 DE8330303 Unterer Halblech * 120 0 10,8167 47,6369 DE8330371 Urspringer Filz,Premer Filz und Viehweiden * 546,57 0 10,8250 47,6683 DE8331301 Naturschutzgebiet Moore um die Wies * 378 0 10,9097 47,6753 DE8331302 Ammer vom Alpenrand b. zum NSG VogelfreistÃ ¤tte Ammersee-SÃ ¼dufer * 2 391 0 10,9728 47,7228 DE8331303 Trauchberger Ach, Moore und WÃ ¤lder am Nordrand des Ammergebirges * 1 129 0 10,8550 47,6503 DE8332301 Murnauer Moos * 4 291 0 11,1458 47,6358 DE8332372 MorÃ ¤nenlandschaft zwischen Staffelsee und Baiersoien * 2 591,9299 0 11,0367 47,6867 DE8334371 Loisach-Kochelsee-Moore * 1 900,3 0 11,3572 47,6992 DE8411341 WÃ ¤lder bei Wyhlen * 682,8687 0 7,6869 47,5550 DE8412341 Dinkelberg * 2 135,0122 0 7,7856 47,6114 DE8413341 Murg zum Hochrhein * 1 394,6576 0 8,0100 47,6436 DE8416341 Hochrhein Ã ¶stl. Waldshut * 269,4016 0 8,3369 47,5794 DE8423301 Bodenseeufer 213 0 9,6311 47,5633 DE8423341 Bodenseeuferlandschaft Ã ¶stlich Friedrichshafen * 1 363,442 0 9,5478 47,6172 DE8423372 Unterreitnauer Moos und NSG Mittelseemoos bei Wasserburg * 58 0 9,6631 47,5856 DE8424371 Laiblach und Lindauer Ach * 105,61 0 9,7728 47,5897 DE8426371 Sinswanger Moor nÃ ¶rdlich Oberstaufen * 62,72 0 10,0139 47,5719 DE8427371 Felmer Moos, GroÃ moos und Gallmoos 80,46 0 10,2692 47,5575 DE8428301 HÃ ¼hnermoos * 170 0 10,3728 47,5928 DE8429301 Schmelzwasserrinnen und ToteislÃ ¶cher bei Pfronten * 38 0 10,5833 47,5839 DE8429302 Alpenrandquellseen * 233 0 10,6422 47,5722 DE8429371 Pfrontener Wasenmoos und Moore bei Hopferau * 158,44 0 10,5875 47,5939 DE8430301 Naturschutzgebiet Bannwaldsee * 558 0 10,7769 47,6036 DE8430372 KalktuffquellsÃ ¼mpfe und Niedermoore im OstallgÃ ¤u * 115,55 0 10,6811 47,5903 DK002X110 Saltholm og omliggende hav * 7 218 12,7658 55,6428 DK002X111 Vestamager og havet syd for * 6 179 12,5317 55,5881 DK002X211 BÃ ¸llemose * 20 12,5622 55,8275 DK002X212 Ãvre MÃ ¸lleÃ ¥dal, FuresÃ ¸ og Frederiksdal Skov * 1 987 12,3356 55,8047 DK002X213 Vasby Mose og SengelÃ ¸se Mose * 109 12,2339 55,6914 DK002X214 BrobÃ ¦k Mose og Gentofte SÃ ¸ * 46 12,5356 55,7494 DK002X273 Nedre MÃ ¸lleÃ ¥dal * 42 12,5478 55,8058 DK002X338 JÃ ¦gersborg Dyrehave * 842 12,5686 55,7922 DK003X106 ArresÃ ¸, Ellemose og Lille Lyngby Mose * 4 748 12,1050 55,9819 DK003X202 HesselÃ ¸ med omliggende stenrev * 4 193 11,7022 56,1967 DK003X203 Gilbjerg Hoved * 40 12,2725 56,1250 DK003X204 Teglstrup Hegn og HammermÃ ¸lle Skov * 891 12,5519 56,0492 DK003X205 Gurre SÃ ¸ * 448 12,4844 56,0308 DK003X206 Rusland * 248 12,4103 56,0825 DK003X207 Gribskov * 6 042 12,3156 55,9997 DK003X208 Tisvilde Hegn og Melby Overdrev * 2 044 12,0372 56,0350 DK003X209 Roskilde Fjord * 13 473 12,0317 55,7842 DK003X210 Kattehale Mose * 8 12,3706 55,8561 DK003X272 Esrum SÃ ¸, Esrum Ã og SnÃ ¦vret Skov * 1 886 12,3697 56,0628 DK003X279 Kongens Lyng * 2 11,9450 55,9125 DK003X297 JÃ ¦gerspris SkydeterrÃ ¦n * 569 11,9372 55,8872 DK003X333 Kyndby Kyst * 360 11,8700 55,8056 DK004X215 Ejby Ã dal og omliggende kystskrÃ ¦nter * 36 11,8444 55,7114 DK004X216 Hejede Overdrev, Valborup Skov og ValsÃ ¸lille SÃ ¸ * 1 330 11,8811 55,5500 DK004X217 Ãlsemagle Strand og Staunings Ã * 538 12,2122 55,5028 DK004X218 KÃ ¸ge Ã * 59 12,0325 55,4714 DK004X219 TryggevÃ ¦lde Ã dal * 347 12,2750 55,3811 DK004X269 VallÃ ¸ Dyrehave * 62 12,2122 55,4089 DK004X334 RyegÃ ¥rd Dyrehave, BramsnÃ ¦s og Garveriskov * 46 11,8300 55,6897 DK004Y335 EgernÃ ¦s med holme og FuglsÃ ¸ * 150 11,7958 55,6608 DK005X221 SejerÃ ¸ Bugt og SaltbÃ ¦k Vig * 43 912 11,3233 55,8264 DK005X222 Udby Vig * 382 11,7517 55,7631 DK005X223 Ã mose, TissÃ ¸, Halleby Ã og Flasken * 3 262 11,2872 55,5767 DK005X224 Allindelille Fredskov * 114 11,7700 55,5142 DK005X225 Bagholt Mose * 14 12,0136 55,3844 DK005X226 Store Ã mose, SkarresÃ ¸ og Bregninge Ã * 3 400 11,3739 55,6278 DK005X227 Nordlige del af SorÃ ¸ SÃ ¸nderskov * 81 11,5758 55,4367 DK005X228 SÃ ¸ Torup SÃ ¸ og Ulse SÃ ¸ 118 11,9878 55,2983 DK005X276 RÃ ¸snÃ ¦s, RÃ ¸snÃ ¦s Rev og Kalundborg Fjord * 5 664 10,9544 55,7072 DK005X331 Bjergene, Diesebjerg og Bollinge Bakke * 451 11,4347 55,8292 DK005Y220 Havet og kysten mellem Hundested og RÃ ¸rvig * 4 004 11,8089 55,9589 DK005Y229 SkÃ ¦lskÃ ¸r Fjord og havet og kysten mellem AgersÃ ¸ og GlÃ ¦nÃ ¸ * 17 357 11,3469 55,1853 DK006X087 MaribosÃ ¸erne * 3 806 11,5408 54,7408 DK006X090 Klinteskoven * 1 000 12,5364 54,9822 DK006X230 Skove ved Vemmetofte * 162 12,2342 55,2600 DK006X232 RÃ ¥dmandshave * 65 11,7531 55,2394 DK006X233 Havet og kysten mellem PrÃ ¦stÃ ¸ Fjord og GrÃ ¸nsund * 31 949 12,1714 55,0097 DK006X234 Havet og kysten mellem KarrebÃ ¦k Fjord og Knudshoved Odde * 16 905 11,7047 55,1275 DK006X237 Lekkende Dyrehave * 33 12,0075 55,0683 DK006X238 SmÃ ¥landsfarvandet nord for Lolland, Guldborg Sund, BÃ ¸tÃ ¸ Nor og Hyllekrog-RÃ ¸dsand * 77 848 11,5308 54,9175 DK006X239 Horreby Lyng * 257 12,0131 54,8172 DK006X240 Krenkerup Haveskov * 20 11,6669 54,7742 DK006X241 Halsted Kloster Dyrehave * 5 11,2458 54,8497 DK006X242 Nakskov Fjord * 8 195 10,9942 54,8364 DK006X260 Stege Nor * 569 12,2942 54,9769 DK006X261 Oreby Skov * 29 11,8164 55,0356 DK006X264 Holtug Kridtbrud 5 12,4467 55,3417 DK006X278 Maltrup Skov * 2 11,6039 54,8192 DK006X279 Busemarke Mose og RÃ ¥by SÃ ¸ * 241 12,4253 54,9647 DK006X339 Listrup Lyng * 15 11,9464 54,8353 DK006Y231 HolmegÃ ¥rds Mose * 328 11,8178 55,2925 DK006Y275 SusÃ ¥ med Tystrup-Bavelse SÃ ¸ og Slagmosen * 1 678 11,5878 55,3575 DK007X079 Ertholmene 1 256 15,1908 55,3203 DK007X080 Almindingen, Ãlene og Paradisbakkerne * 6 084 14,9789 55,1103 DK007X243 Hammeren og Slotslyngen * 549 14,7625 55,2672 DK007X244 GyldensÃ ¥ * 14 15,0817 55,1456 DK007X245 KystskrÃ ¦nter ved Arnager Bugt * 20 14,7975 55,0547 DK007X246 Dueodde * 253 15,0433 54,9950 DK007X298 SpÃ ¦llinge Ã dal, DÃ ¸ndal og Helligdomsklipperne * 118 14,8722 55,2106 DK007X311 RandklÃ ¸ve SkÃ ¥r * 37 15,0489 55,1678 DK008X047 LillebÃ ¦lt * 35 043 9,7358 55,3436 DK008X075 Odense Fjord * 5 047 10,4911 55,4856 DK008X183 Fyns Hoved, Lillegrund og Lillestrand * 2 182 10,6119 55,6089 DK008X184 Ã belÃ ¸, havet syd for og NÃ ¦rÃ ¥ * 11 283 10,1442 55,5933 DK008X185 Havet mellem RomsÃ ¸ og Hindsholm samt RomsÃ ¸ * 4 215 10,7619 55,5131 DK008X186 RÃ ¸jle Klint og Kasmose Skov * 178 9,8181 55,5492 DK008X187 Urup Dam, BrabÃ ¦k Mose, Birkende Mose og Illemose * 102 10,5767 55,3808 DK008X188 Odense Ã med HÃ ¥gerup Ã , Sallinge Ã og Lindved Ã * 654 10,2350 55,2631 DK008X189 ÃsterÃ ¸ SÃ ¸ * 57 10,8411 55,2908 DK008X190 Centrale StorebÃ ¦lt og Vresen 62 047 10,8753 55,2592 DK008X191 Kajbjerg Skov * 294 10,7842 55,2678 DK008X192 SÃ ¸er ved TÃ ¥rup og Klintholm 36 10,8072 55,1831 DK008X193 Storelung * 28 10,2592 55,2567 DK008X194 Skove og sÃ ¸er syd for Brahetrolleborg * 1 965 10,3767 55,1286 DK008X195 Arreskov SÃ ¸ * 473 10,2997 55,1581 DK008X196 Store ÃresÃ ¸, SortesÃ ¸ og IglesÃ ¸ * 16 10,2983 55,1211 DK008X197 BÃ ¸jden Nor * 114 10,0908 55,1008 DK008X198 Maden pÃ ¥ HelnÃ ¦s og havet vest for * 2 045 9,9869 55,1500 DK008X199 Vestlige del af AvernakÃ ¸ * 124 10,2442 55,0294 DK008X201 Sydfynske Ãhav * 44 986 10,5278 54,8683 DK008X327 Svanninge Bakker * 125 10,2472 55,1289 DK008X328 RÃ ¸dme Svinehaver * 41 10,5006 55,1014 DK008X329 ThurÃ ¸ Rev * 162 10,7164 55,0294 DK009X058 Hostrup SÃ ¸, Assenholm Mose og Felsted Vestermark * 1 322 9,4317 54,9611 DK009X059 Pamhule Skov og Stevning Dam * 1 091 9,3892 55,2244 DK009X068 RinkenÃ ¦s Skov, Dyrehaven og Rode Skov * 864 9,5428 54,9344 DK009X180 Bolderslev Skov og Uge Skov * 154 9,3544 55,0017 DK009X271 Lilleskov og Troldsmose * 105 9,9147 55,0144 DK009X280 Augustenborg Skov * 32 9,8547 54,9450 DK00BX044 Uldum KÃ ¦r, TÃ ¸rring KÃ ¦r og Ãlholm KÃ ¦r 1 049 9,5450 55,8578 DK00BX166 Store Vandskel, RÃ ¸rbÃ ¦k SÃ ¸ og Tinnet Krat * 2 221 9,4042 55,9006 DK00BX167 Skove langs nordsiden af Vejle Fjord * 2 542 9,7200 55,6983 DK00BX168 Munkebjerg Strandskov * 307 9,6356 55,6875 DK00BX169 HÃ ¸jen BÃ ¦k * 180 9,5303 55,6739 DK00BX170 Ãvre Grejs Ã dal * 886 9,4572 55,7433 DK00BX293 Holtum Ã dal, Ã ¸vre del * 168 9,3519 55,9644 DK00BX326 Bygholm Ã dal * 51 9,7356 55,8703 DK00BX337 Svanemose * 175 9,4322 55,4353 DK00DX146 Anholt og havet nord for * 13 357 11,5733 56,7411 DK00DX147 Eldrup Skov og sÃ ¸er og moser i LÃ ¸venholm Skov * 155 10,5108 56,4556 DK00DX148 Stubbe SÃ ¸ * 778 10,6992 56,2567 DK00DX150 Tved KÃ ¦r * 6 10,4469 56,2000 DK00DX151 Begtrup Vig og kystomrÃ ¥der ved HelgenÃ ¦s * 1 771 10,4797 56,1353 DK00DX155 Stavns Fjord, SamsÃ ¸ Ãsterflak og Nordby Hede * 15 663 10,7242 55,9344 DK00DX263 Nordby Bakker * 628 10,5289 55,9708 DK00DX300 Mols Bjerge med kystvande * 2 915 10,5475 56,2147 DK00DX319 Kastbjerg Ã dal * 1 125 10,1408 56,6431 DK00DX320 Bjerre Skov og Haslund Skov * 192 9,9936 56,3889 DK00DX321 KalÃ ¸skovene og KalÃ ¸vig * 746 10,4814 56,2811 DK00DX322 Kobberhage kystarealer * 792 10,7439 56,1694 DK00DX323 Lillering Skov, StjÃ ¦r Skov, TÃ ¥strup Skov og TÃ ¥strup Mose * 134 9,9753 56,1386 DK00DX324 Brabrand SÃ ¸ med omgivelser * 521 10,0733 56,1411 DK00DX325 Giber Ã , EnemÃ ¦rket og SkÃ ¥de Havbakker * 168 10,2464 56,0922 DK00DY149 GudenÃ ¥ og Gjern Bakker * 815 9,6722 56,2353 DK00DY152 Salten Ã , Salten LangsÃ ¸, MossÃ ¸ og sÃ ¸er syd for Salten LangsÃ ¸ og dele af GudenÃ ¥ * 4 470 9,6625 56,0478 DK00DY154 Yding Skov og Ejer Skov * 130 9,8003 56,0033 DK00DY156 Horsens Fjord, havet Ã ¸st for og Endelave * 45 823 10,2275 55,8211 DK00DY262 Silkeborgskovene * 1 455 9,5161 56,1389 DK00DY294 Stenholt Skov og Stenholt Mose * 340 9,3686 56,2022 DK00DZ153 Sepstrup Sande, Vrads Sande, Velling Skov og PalsgÃ ¥rd Skov * 5 572 9,4642 56,0356 DK00EX137 Tjele LangsÃ ¸ og Vinge MÃ ¸llebÃ ¦k * 676 9,6283 56,5322 DK00EX138 Brandstrup Mose * 52 9,5161 56,3817 DK00EX139 Hald Ege, Stanghede og Dollerup Bakker * 1 524 9,3364 56,3872 DK00EX140 NipgÃ ¥rd SÃ ¸ * 50 9,3500 56,3106 DK00EX141 Rosborg SÃ ¸ * 74 9,2144 56,4192 DK00EX142 BredsgÃ ¥rd SÃ ¸ * 172 9,2614 56,4553 DK00EX143 MÃ ¸nsted og Daugbjerg Kalkgruber og MÃ ¸nsted Ã dal * 740 9,1600 56,4611 DK00EX287 Kongenshus Hede * 1 570 9,1353 56,3803 DK00EY124 LÃ ¸gstÃ ¸r Bredning, Vejlerne og Bulbjerg * 44 768 9,0425 57,0025 DK00EY134 Lovns Bredning, HjarbÃ ¦k Fjord og Skals, Simested og NÃ ¸rre Ã dal, samt Skravad BÃ ¦k * 23 513 9,2656 56,5711 DK00FX005 RÃ ¥bjerg Mile og Hulsig Hede * 4 463 10,4111 57,6625 DK00FX010 Strandenge pÃ ¥ LÃ ¦sÃ ¸ og havet syd herfor * 66 986 11,0675 57,1917 DK00FX112 Skagens Gren og Skagerrak * 269 079 10,3969 57,8686 DK00FX113 Hirsholmene, havet vest herfor og Ellinge Ã s udlÃ ¸b * 9 460 10,5433 57,5011 DK00FX114 Uggerby Klitplantage og Uggerby Ã s udlÃ ¸b * 717 10,1108 57,5869 DK00FX115 KÃ ¦rsgÃ ¥rd Strand, Vandplasken og Liver Ã * 442 9,8875 57,5311 DK00FX116 Rubjerg Knude og LÃ ¸nstrup Klint * 292 9,7792 57,4531 DK00FX117 Ã sted Ã dal * 124 10,4225 57,4372 DK00FX118 Holtemmen, HÃ ¸jsande og Nordmarken * 713 11,0414 57,3058 DK00FX119 SolsbÃ ¦k * 33 10,5433 57,2797 DK00FX120 Store Vildmose * 1 853 9,8064 57,2306 DK00FX121 SvinklÃ ¸v Klitplantage og GrÃ ¸nne Strand * 1 094 9,3006 57,1428 DK00FX122 Ã lborg Bugt, Randers Fjord og Mariager Fjord * 68 583 10,3403 56,8622 DK00FX123 Nibe Bredning, HalkÃ ¦r Ã dal og SÃ ¸nderup Ã dal * 18 907 9,5494 56,9614 DK00FX125 Lille Vildmose, Tofte Skov og HÃ ¸stemark Skov * 7 824 10,2069 56,8831 DK00FX126 Rold Skov, Lindenborg Ã dal og Madum SÃ ¸ * 8 748 9,8575 56,8428 DK00FX127 Lundby Hede, Oudrup Ãsterhede og VindblÃ ¦s Hede * 937 9,4408 56,9294 DK00FX128 Kielstrup SÃ ¸ * 509 9,9347 56,6639 DK00FX257 Havet omkring Nordre RÃ ¸nner * 18 535 10,9722 57,3900 DK00FX274 Ejstrup Klit og Egvands Bakker * 1 295 9,4769 57,1806 DK00FX295 NavnsÃ ¸ med hede * 103 9,4531 56,8842 DK00FX296 Ãster LovnkÃ ¦r * 97 10,2447 56,7353 DK00FX312 Tolne Bakker * 171 10,3319 57,4858 DK00FX313 Tislum MÃ ¸llebÃ ¦k * 58 10,2575 57,4533 DK00FX314 Bangsbo Ã dal og omliggende overdrevsomrÃ ¥der * 877 10,4558 57,3969 DK00FX315 NymÃ ¸lle BÃ ¦k og Nejsum Hede * 69 10,2311 57,3050 DK00FX316 Hammer Bakker, Ã ¸stlig del * 108 10,0436 57,1258 DK00FX317 Lien med Underlien * 1 046 9,3622 57,1458 DK00FX318 Villestrup Ã dal * 538 9,8964 56,7311 DK00FX336 Saltum Bjerge * 163 9,7161 57,2778 DK00FX342 Jerup Hede, RÃ ¥bjerg og Tolshave Mose * 4 024 10,3828 57,5272 DK00VA170 Mejl Flak 3 907 10,4872 56,0481 DK00VA171 Gilleleje Flak og Tragten 15 034 12,3547 56,1525 DK00VA200 Stenrev sydÃ ¸st for Langeland 1 484 10,7681 54,7617 DK00VA235 Kirkegrund 1 753 11,4086 55,1106 DK00VA247 Kims Top og den Kinesiske Mur 26 092 11,5817 57,0372 DK00VA248 Herthas Flak 1 380 10,8689 57,6400 DK00VA249 LÃ ¦sÃ ¸ Trindel og TÃ ¸nneberg Banke 8 619 11,2225 57,4383 DK00VA250 Store Middelgrund 2 137 12,0778 56,5550 DK00VA253 Ryggen 437 10,7414 55,6222 DK00VA254 Flensborg Fjord, Bredgrund og farvandet omkring Als 64 922 10,1372 54,9406 DK00VA255 Hatterbarn 633 10,8517 55,8814 DK00VA256 Broen 588 11,0272 55,2014 DK00VA260 Femern BÃ ¦lt 11 456 11,0414 54,7114 DK00VA261 Adler Grund og RÃ ¸nne Banke 31 910 14,4167 54,9475 DK00VA299 Lysegrund 3 158 11,7606 56,3000 DK00VA303 Schultz og Hastens Grund samt Briseis Flak 20 740 11,2306 56,2314 DK00VA304 Munkegrunde 1 329 10,9042 55,9589 DK00VA305 Stevns Rev 4 645 12,4669 55,3236 DK00VA306 Klinteskov kalkgrund 1 994 12,5664 54,9747 DK00VA307 BÃ ¸chers Grund 1 093 12,3053 54,9314 DK00VA308 Davids Banke 839 14,6819 55,3631 DK00VA309 Hvideodde Rev 830 14,6811 55,1339 DK00VA310 BakkebrÃ ¦dt og Bakkegrund 299 14,7311 54,9786 DK00VA330 EbbelÃ ¸kkerev 140 11,4719 55,9686 FR1100798 LA BASSEE * 1 404 3,2833 48,4500 FR2100246 PELOUSES, ROCHERS ET BUXAIE DE LA POINTE DE GIVET * 673 4,8367 50,1233 FR2100247 PELOUSES ET FRUTICEES DE LA REGION DE JOINVILLE * 511 5,1436 48,3836 FR2100248 REBORD DU PLATEAU DE LANGRES A COHONS ET CHALINDREY * 200 5,3950 47,8008 FR2100249 PELOUSES ET FRUTICEES DE LA COTE OXFORDIENNE DE BOLOGNE A LATRECEY * 653 4,8519 47,9886 FR2100250 PELOUSE DES SOURCES DE LA SUIZE A COURCELLES-EN-MONTAGNE * 111 5,1892 47,8333 FR2100251 PELOUSES ET FORETS DU BARSEQUANAIS * 303 4,5308 47,9731 FR2100253 PELOUSE DES BREBIS A BRIENNE-LA-VIEILLE * 40 4,5267 48,3636 FR2100255 SAVART DE LA TOMMELLE A MARIGNY * 286 3,8317 48,6617 FR2100256 SAVART DU CAMP MILITAIRE DE MORONVILLIERS 1 511 4,3128 49,2183 FR2100257 SAVART DU CAMP MILITAIRE DE MAILLY-LE-CAMP 536 4,3197 48,5864 FR2100258 SAVART DU CAMP MILITAIRE DE MOURMELON * 408 4,4092 49,1608 FR2100259 SAVART DU CAMP MILITAIRE DE SUIPPES * 7 967 4,6414 49,1856 FR2100260 PELOUSES DU SUD-EST HAUT-MARNAIS * 228 5,4108 47,7131 FR2100261 PELOUSES SUBMONTAGNARDES DU PLATEAU DE LANGRES 39 5,1944 47,7972 FR2100263 PELOUSE DE LA COTE DE CHAUMONT A BROTTES * 11 5,1336 48,0892 FR2100264 PELOUSES, ROCHERS, BOIS, PRAIRIES DE LA VALLEE DE LA MARNE A POULANGY-MARNAY * 367 5,2439 48,0258 FR2100265 BUXAIE DE CONDES-BRETHENAY * 89 5,1544 48,1431 FR2100267 LANDES ET MARES DE MESNIL-SUR-OGER ET DOGER * 102 4,0092 48,9392 FR2100270 RIEZES DU PLATEAU DE ROCROI * 329 4,4144 49,9244 FR2100273 TOURBIERES DU PLATEAU ARDENNAIS * 363 4,7881 49,9672 FR2100274 MARAIS ET PELOUSES DU TERTIAIRE AU NORD DE REIMS * 379 3,8539 49,2719 FR2100275 MARAIS TOURBEUX DU PLATEAU DE LANGRES (SECTEUR SUD-OUEST) * 399 5,0336 47,7656 FR2100276 MARAIS TUFEUX DU PLATEAU DE LANGRES (SECTEUR SUD-EST) * 137 5,1831 47,7644 FR2100277 MARAIS TUFEUX DU PLATEAU DE LANGRES (SECTEUR NORD) * 237 5,1425 47,8319 FR2100278 TUFIERE DE ROLAMPONT * 80 5,2556 47,9478 FR2100281 MARAIS DE VILLECHETIF * 139 4,1258 48,3114 FR2100282 MARAIS DE LA VANNE A VILLEMAUR * 90 3,7503 48,2564 FR2100283 LE MARAIS DE SAINT-GOND * 1 592 3,8694 48,8144 FR2100284 MARAIS DE LA VESLE EN AMONT DE REIMS * 466 4,1925 49,1803 FR2100285 MARAIS DE LA SUPERBE * 276 3,9061 48,5992 FR2100286 MARAIS DATHIS-CHERVILLE 55 4,1461 49,0064 FR2100287 MARAIS DE GERMONT-BUZANCY * 99 4,9031 49,4342 FR2100288 PRAIRIES DAUTRY * 166 4,8081 49,2511 FR2100290 PRAIRIES DE COURTERANGES 41 4,2317 48,2756 FR2100291 VALLEE DU ROGNON, DE DOULAINCOURT A LA CONFLUENCE AVEC LA MARNE * 486 5,1778 48,3467 FR2100292 VALLEE DE LAUBE, DAUBERIVE A DANCEVOIR * 1 136 4,9425 47,8958 FR2100293 VALLEE DE LAUJON, DE CHAMEROY A ARC-EN-BARROIS * 467 5,0811 47,8989 FR2100295 PRAIRIES DE LA VOIRE ET DE LHERONNE * 1 088 4,5786 48,4706 FR2100296 PRAIRIES, MARAIS ET BOIS ALLUVIAUX DE LA BASSEE * 841 3,6958 48,5389 FR2100297 PRAIRIES ET BOIS ALLUVIAUX DE LA BASSE VALLEE ALLUVIALE DE LAUBE * 742 3,9972 48,5544 FR2100298 PRAIRIES DE LA VALLEE DE LAISNE * 4 242 4,7150 49,3986 FR2100299 FORETS DE LA VALLEE DE LA SEMOY A THILAY ET HAUTES-RIVIERES * 531 4,8394 49,8819 FR2100300 MASSIF DE SIGNY-LABBAYE * 2 241 4,3667 49,7014 FR2100301 FORET DU MONT-DIEU * 477 4,8436 49,5586 FR2100302 VALLEE BOISEE DE LA HOUILLE * 237 4,8150 50,0775 FR2100305 FORET DORIENT * 6 135 4,4272 48,2981 FR2100308 GARENNE DE LA PERTHE * 637 3,9758 48,6156 FR2100309 FORETS ET CLAIRIERES DES BAS-BOIS * 2 846 4,2808 48,3136 FR2100310 BOIS DHUMEGNIL-EPOTHEMONT * 417 4,6581 48,4033 FR2100311 CAMP MILITAIRE DU BOIS DAJOU * 267 4,5714 48,4122 FR2100312 MASSIF FORESTIER DE LA MONTAGNE DE REIMS (VERSANT SUD) ET ETANGS ASSOCIES * 1 733 4,0456 49,0919 FR2100315 FORET DE TROIS-FONTAINES * 3 326 4,9169 48,7072 FR2100317 FORET DE DOULAINCOURT * 2 060 5,1936 48,2975 FR2100318 BOIS DE VILLIERS-SUR-MARNE, BUXIERES-LES-FRONCLES, FRONCLES ET VOUECOURT * 650 5,1547 48,3053 FR2100319 VALLEES DU ROGNON ET DE LA SUEURRE ET MASSIF FORESTIER DE LA CRETE ET DECOT LA COMBE * 3 934 5,3325 48,2011 FR2100320 FORET DHARREVILLE-LES-CHANTEURS * 433 5,6325 48,2586 FR2100322 VAL DE LA JOUX ET LA VOUETTE A ROCHES-SUR-ROGNON * 257 5,2594 48,2800 FR2100323 LE CUL DU CERF A ORQUEVAUX * 176 5,4067 48,3172 FR2100324 LES GORGES DE LA VINGEANNE * 71 5,1992 47,7614 FR2100325 BOIS DE LA COTE A NOGENT-EN-BASSIGNY * 9 5,3364 48,0142 FR2100326 BOIS DE LA VOIVRE A MARAULT * 224 5,0872 48,1800 FR2100329 VALLON DE SENANCE A COURCELLES-EN-MONTAGNE ET NOIDANT-LE-ROCHEUX * 49 5,2367 47,8353 FR2100330 BOIS DE SERQUEUX * 962 5,7583 48,0147 FR2100331 ETANGS DE BAIRON * 105 4,7656 49,5353 FR2100332 ETANG DE LA HORRE * 725 4,6547 48,5000 FR2100333 ETANGS LATERAUX DU DER 307 4,6900 48,5678 FR2100334 RESERVOIR DE LA MARNE DIT DU DER-CHANTECOQ * 6 135 4,7794 48,5681 FR2100335 ETANGS DE BELVAL, DETOGES ET DE LA GRANDE ROUILLIE * 280 4,9839 48,9511 FR2100336 GROTTE DE COUBLANC 0,28 5,4672 47,6953 FR2100337 OUVRAGES MILITAIRES DE LA REGION DE LANGRES * 59 5,3078 47,8303 FR2100338 FORT DE DAMPIERRE OU MAGALOTTI 65 5,4272 47,9592 FR2100339 CARRIERES SOUTERRAINES DARSONVAL 345 4,6247 48,2831 FR2100340 CARRIERES SOUTERRAINES DE VERTUS 11 3,9844 48,8958 FR2100341 ARDOISIERES DE MONTHERME ET DE DEVILLE 1 4,7303 49,8714 FR2100342 SOUTERRAINS DE MONTLIBERT 1 5,3325 49,5842 FR2100343 SITE A CHIROPTERES DE LA VALLEE DE LA BAR * 2 230 4,8236 49,5919 FR2100344 RUISSEAUX DE VAUX-LA-DOUCE ET DES BRUYERES * 6 5,7397 47,8586 FR2100345 RUISSEAUX DE PRESSIGNY ET DE LA FERME DAILLAUX * 5 5,6606 47,7308 FR2100620 LAPANCE 23 5,7722 47,9381 FR2102001 ANCIENNES CARRIERES SOUTERRAINES DE CHEVILLON ET FONTAINES SUR MARNE 23 5,1497 48,5422 FR2102002 SITE A CHIROPTERES DE LA VALLEE DE LAUJON 3 734 4,9153 48,0656 FR2102003 CARRIERES SOUTERRAINES DE CHAUMONT-CHOIGNES 20 5,1706 48,1108 FR2200386 MASSIF FORESTIER DHIRSON * 1 017 4,1586 49,9478 FR2200388 BOCAGE DU FRANC BERTIN 132 4,2183 49,7547 FR2400519 HAUTE VALLEE DE LARNON ET PETITS AFFLUENTS * 305 2,3025 46,4892 FR2400522 VALLEES DE LA LOIRE ET DE LALLIER * 4 069 3,0589 46,9844 FR2400535 VALLEE DE LANGLIN ET AFFLUENTS * 4 139 1,1722 46,5500 FR2400536 VALLEE DE LA CREUSE ET AFFLUENTS * 5 283 1,5325 46,5739 FR2600956 MILIEUX FORESTIERS ET PELOUSES DES COMBES DE LA COTE DIJONNAISE * 2 089 4,9383 47,2250 FR2600957 MILIEUX FORESTIERS, PRAIRIES ET PELOUSES DE LA VALLEE DU SUZON * 2 790 4,9061 47,4111 FR2600958 MILIEUX FORESTIERS, PELOUSES ET MARAIS DES MASSIFS DE MOLOY, LA BONIERE ET LAMARGELLE * 574 4,9053 47,5558 FR2600959 MILIEUX FORESTIERS DU CHATILLONNAIS AVEC MARAIS TUFEUX ET SITES A SABOT DE VENUS * 3 377 4,7517 47,7858 FR2600960 MASSIFS FORESTIERS DE FRANCHEVILLE, DIS-SUR-TILLE ET DES LAVEROTTES * 442 4,9783 47,4786 FR2600961 MASSIF FORESTIER DU MONT BEUVRAY * 1 006 4,0331 46,9194 FR2600962 PELOUSES ASSOCIEES AUX MILIEUX FORESTIERS DES PLATEAUX DE BASSE BOURGOGNE * 1 777 3,5914 47,6628 FR2600963 MARAIS TUFEUX DU CHATILLONNAIS * 97 4,9133 47,7592 FR2600965 VALLEE DE LA LOIRE ENTRE FOURCHAMBAULT ET NEUVY-SUR-LOIRE * 2 551 3,0142 47,1733 FR2600966 VALLEE DE LA LOIRE ENTRE IMPHY ET DECIZE * 1 632 3,3397 46,8453 FR2600968 BEC DALLIER * 1 072 3,1319 46,9661 FR2600969 VAL DALLIER BOURGUIGNON * 952 3,0614 46,8375 FR2600970 PELOUSES CALCICOLES ET FALAISES DES ENVIRONS DE CLAMECY * 235 3,5694 47,4294 FR2600971 PELOUSES CALCICOLES DE LA COTE CHALONNAISE * 912 4,6536 46,6878 FR2600972 PELOUSES CALCICOLES DU MACONNAIS * 160 4,7214 46,3003 FR2600973 PELOUSES ET FORETS CALCICOLES DE LA COTE ET ARRIERE COTE DE BEAUNE * 1 673 4,7097 47,0133 FR2600974 PELOUSES ET FORETS CALCICOLES DES COTEAUX DE LA CURE ET DE LYONNE EN AMONT DE VINCELLES * 1 568 3,7653 47,5872 FR2600975 CAVITES A CHAUVES-SOURIS EN BOURGOGNE * 1 801 4,6642 46,8767 FR2600976 PRAIRIES ET FORETS INONDABLES DU VAL DE SAONE ENTRE CHALON ET TOURNUS ET DE LA BASSE VALLEE DE LA GROSNE * 6 171 4,9067 46,7136 FR2600979 DUNES CONTINENTALES, TOURBIERE DE LA TRUCHERE ET PRAIRIES DE LA BASSE SEILLE * 3 055 4,9983 46,5139 FR2600980 PRAIRIES, BOCAGE, MILIEUX TOURBEUX ET LANDES SECHES DE LA VALLEE DE LA BELAINE * 3 518 4,1256 46,3011 FR2600981 PRAIRIES INONDABLES DE LA BASSE VALLEE DU DOUBS JUSQUA LAMONT DE NAVILLY * 1 434 5,2319 46,9267 FR2600982 FORETS, LANDES, TOURBIERES DE LA VALLEE DE LA CANCHE * 256 4,0869 47,0017 FR2600983 FORETS RIVERAINES ET DE RAVINS, CORNICHES, PRAIRIES HUMIDES DE LA VALLEE DE LA CURE ET DU COUSIN DANS LE NORD MORVAN * 4 138 3,7847 47,4281 FR2600986 PRAIRIES, LANDES SECHES ET RUISSEAUX DE LA VALLEE DE LA DRAGNE ET DE LA MARIA * 1 058 3,9194 46,9578 FR2600987 RUISSEAUX A ECREVISSES DU BASSIN DE LYONNE AMONT * 592 3,9861 47,2678 FR2600988 HETRAIE MONTAGNARDE ET TOURBIERES DU HAUT MORVAN * 1 040 4,0156 47,0033 FR2600989 TOURBIERE du VERNAY et PRAIRIES de la VALLEE du VIGNAN * 258 4,0803 47,2608 FR2600990 LANDES ET TOURBIERE DU BOIS DE LA BICHE * 339 3,4861 47,8586 FR2600992 RUISSEAUX PATRIMONIAUX ET MILIEUX TOURBEUX ET PARATOURBEUX DE LA HAUTE VALLEE DU COUSIN * 1 502 4,1258 47,2978 FR2600993 ETANGS A CISTUDE DEUROPE DU CHAROLAIS * 310 4,3475 46,5683 FR2600994 COMPLEXE DES ETANGS DU BAZOIS 398 3,6094 47,1814 FR2600995 PRAIRIES MARECAGEUSES ET PARATOURBEUSES DE LA VALLEE DE LA CURE * 522 4,0336 47,2119 FR2600996 MARAIS ALCALIN ET PRAIRIES HUMIDES DE BAON * 17 4,1117 47,8575 FR2600998 FORÃ T DE RAVIN ET LANDES DU VALLON DE CANADA, BARRAGE DU PONT DU ROI * 332 4,4681 46,9369 FR2600999 FORETS DE RAVIN DE LA VALLEE DE LOUSSIERE EN MORVAN * 187 3,9658 47,1244 FR2601000 FORETS, PELOUSES, EBOULIS DE LA VALLEE DU RHOIN ET DU RAVIN DANTHEUIL * 1 305 4,7775 47,1131 FR2601002 FORÃ T DE RAVIN A LA SOURCE TUFEUSE DE LIGNON * 98 4,7556 47,4806 FR2601004 EBOULIS CALCAIRES DE LA VALLEE DE LARMANCON * 219 4,0508 47,8722 FR2601005 PELOUSES SECHES A ORCHIDEES SUR CRAIE DE LYONNE * 279 3,4519 48,1992 FR2601008 LANDES SECHES ET MILIEUX TOURBEUX DU BOIS DU BREUIL * 356 3,7925 46,7014 FR2601012 GÃ ®tes et habitats Ã chauves-souris en Bourgogne * 63 405 4,6136 47,4311 FR2601013 ForÃ ªt de CÃ ®teaux et environs 13 284 5,0500 47,0667 FR2601014 Bocages, forÃ ªts et milieux humides des Amognes et du bassin de la Machine * 32 818 3,3594 46,9619 FR2601015 Bocage, forÃ ªts et milieux humides du Sud Morvan * 49 271 3,8828 46,9061 FR2601016 bocage, forÃ ªts et milieux humides du bassin de la Grosne et du Clunysois * 44 208 4,6217 46,4614 FR2601017 Bords de Loire entre Iguerande et Decize * 11 473 3,8611 46,5086 FR3100511 FORETS, BOIS, ETANGS ET BOCAGE HERBAGER DE LA FAGNE ET DU PLATEAU DANOR * 1 709 4,1353 50,0644 FR4100153 PELOUSES ET VALLONS FORESTIERS DE CHAUVONCOURT * 289 5,4703 48,8894 FR4100154 PELOUSES, FORET ET FORT DE PAGNY-LA-BLANCHE-COTE * 141 5,7425 48,5344 FR4100155 PELOUSES ET MILIEUX CAVERNICOLES DE LA VALLEE DE LA CHIERS ET DE LOTHAIN, BUXAIE DE MONTMEDY * 314 5,3606 49,5169 FR4100156 MARAIS DE CHAUMONT DEVANT DAMVILLERS 79 5,4156 49,3078 FR4100157 PLATEAU DE MALZEVILLE 439 6,2036 48,7256 FR4100159 PELOUSES DU PAYS MESSIN * 680 6,0742 49,1100 FR4100161 PELOUSES ET VALLONS FORESTIERS DU RUPT DE MAD * 1 702 5,9261 49,0003 FR4100162 PELOUSES DALLAMPS ET ZONES HUMIDES AVOISINANTES * 38 5,8308 48,5408 FR4100163 PELOUSES DU TOULOIS * 181 5,8186 48,6453 FR4100164 PELOUSES DE LORRY-MARDIGNY ET VITTONVILLE * 127 6,0775 48,9978 FR4100165 PELOUSES DE SIVRY-LA-PERCHE ET NIXEVILLE 60 5,2644 49,1222 FR4100166 HAUTS DE MEUSE * 846 5,5997 48,8569 FR4100167 PELOUSES ET ROCHERS DU PAYS DE SIERCK * 683 6,3608 49,4528 FR4100168 PELOUSES A OBERGAILBACH * 153 7,2328 49,1244 FR4100169 COTE DE DELME ET ANCIENNES CARRIERES DE TINCRY * 310 6,3583 48,9117 FR4100170 CARRIERES SOUTERRAINES ET PELOUSES DE KLANG  GITES A CHIROPTERES * 59 6,3644 49,3217 FR4100171 CORRIDOR DE LA MEUSE 12 705 5,4128 49,2381 FR4100172 MINES DU WARNDT 169 6,6553 49,1025 FR4100175 MINES DE MAIRELLES, DE CHATEAU LAMBERT, RESEAU JEAN ANTOINE, SECTEUR LE THILLOT 6 6,7700 47,8589 FR4100177 GITES A CHIROPTERES DE LA COLLINE INSPIREE  ERABLIERES, PELOUSES, EGLISE ET CHATEAU DE VANDELEVILLE * 34 5,9903 48,4222 FR4100178 VALLEE DE LA MOSELLE DU FOND DE MONVAUX AU VALLON DE LA DEUILLE, ANCIENNE POUDRIERE DE BOIS SOUS ROCHE * 520 5,9800 48,6492 FR4100179 BOIS DU FEING * 94 6,5750 48,4258 FR4100180 BOIS DE DEMANGE, SAINT-JOIRE * 463 5,4061 48,5697 FR4100181 FORETS DE LA VALLEE DE LA MEHOLLE * 387 5,5997 48,6222 FR4100182 FORETS DE GONDRECOURT-LE-CHATEAU * 1 063 5,5506 48,4747 FR4100183 FORETS DES ARGONNELLES * 1 030 4,9961 48,9197 FR4100185 FORET DOMANIALE DE BEAULIEU * 573 5,0392 49,0458 FR4100186 FORET DE DIEULET * 7 5,1311 49,4656 FR4100188 VALLONS DE GORZE ET GROTTE DE ROBERT FEY * 299 6,0094 49,0711 FR4100189 FORET HUMIDE DE LA REINE ET CATENA DE RANGEVAL * 5 167 5,7767 48,7828 FR4100190 FORETS ET ETANGS DU BAMBOIS * 94 6,8019 47,9542 FR4100191 MILIEUX FORESTIERS ET PRAIRIES HUMIDES DES VALLEES DU MOUZON ET DE LANGER * 320 5,6983 48,2836 FR4100192 FORET ET ETANG DE PARROY, VALLEE DE LA VEZOUZE ET FORT DE MANONVILLER * 2 752 6,6136 48,6192 FR4100193 CRETES DES VOSGES MOSELLANES * 1 583 7,2461 48,5861 FR4100194 FORET DOMANIALE DE GERARDMER OUEST (LA MORTE FEMME, FAIGNES DE NOIR RUPT) * 1 011 6,8033 48,0608 FR4100196 MASSIF DU GRAND VENTRON * 944 6,9114 47,9600 FR4100197 MASSIF DE VOLOGNE * 598 6,8408 48,1061 FR4100198 MASSIF DE HAUTE MEURTHE, DEFILE DE STRAITURE * 959 6,9869 48,1144 FR4100199 MASSIF DE SAINT MAURICE ET BUSSANG * 686 6,8739 47,8689 FR4100201 HETRAIE SAPINIERE DE BOUSSON ET GRANDCHENEAU * 1 049 7,0114 48,5197 FR4100202 MASSIF FORESTIER DE LONGEGOUTTE * 356 6,7067 47,9519 FR4100203 CHAUMES DU HOHNECK, KASTELBERG, RAINKOPF, ET CHARLEMAGNE * 210 7,0069 48,0311 FR4100204 SECTEUR DU TANET GAZON DU FAING * 538 7,0536 48,0978 FR4100205 TOURBIERE DE LISPACH * 11 6,9444 48,0539 FR4100206 TOURBIERE DE MACHAIS ET CIRQUE DE BLANCHEMER * 210 6,9642 48,0081 FR4100207 ETANG ET TOURBIERE DE LA DEMOISELLE * 15 6,5472 48,0031 FR4100208 COURS DEAU, TOURBIERES, ROCHERS ET FORETS DES VOSGES DU NORD ET SOUTERRAIN DE RAMSTEIN * 2 013 7,5936 49,0486 FR4100209 TOURBIERE DU CHAMPATRE * 17 6,7936 48,0033 FR4100210 TOURBIERE DE JEMNAUFAING * 10 6,8258 48,0033 FR4100211 TOURBIERE DE LA BOUYERE * 3 6,7319 48,1458 FR4100212 LANDES ET TOURBIERES DU CAMP MILITAIRE DE BITCHE * 173 7,5219 49,0825 FR4100213 VALLON DE HALLING 17 6,2439 49,4844 FR4100214 MARAIS DE VITTONCOURT * 57 6,4661 49,0267 FR4100215 MARAIS DIPPLING * 55 7,0075 49,0964 FR4100216 MARAIS DE PAGNY-SUR-MEUSE * 169 5,7581 48,6939 FR4100219 COMPLEXE DE LETANG DE LINDRE, FORET DE ROMERSBERG ET ZONES VOISINES * 5 308 6,8036 48,7908 FR4100220 ETANG ET FORÃ T DE MITTERSHEIM, CORNEE DE KETZING * 1 460 6,9281 48,8336 FR4100222 LAC DE MADINE ET ETANGS DE PANNES 1 468 5,7356 48,9194 FR4100227 VALLEE DE LA MOSELLE (secteur Chatel-Tonnoy) * 2 335 6,2992 48,4486 FR4100228 Confluence Moselle  Moselotte * 1 128 6,6250 48,0125 FR4100230 VALLEE DE LA SAONELLE * 29 5,6167 48,3606 FR4100231 SECTEURS HALOPHILES ET PRAIRIES HUMIDES DE LA VALLEE DE LA NIED * 737 6,4328 48,9897 FR4100232 VALLEE DE LA SEILLE (secteur amont et petite Seille) * 1 477 6,5836 48,7825 FR4100233 VALLEE DU MADON (secteur HarouÃ ©/Pont-Saint-Vincent), DU BRENON ET CARRIERES DE XEUILLEY * 1 154 6,1419 48,5331 FR4100234 VALLEE DE LA MEUSE (secteur de Stenay) * 2 338 5,1872 49,4503 FR4100236 VALLEE DE LA MEUSE (secteur Sorcy Saint-Martin) * 1 911 5,6664 48,7133 FR4100238 VALLEE DE LA MEURTHE de la Voivre Ã Saint-ClÃ ©ment et tourbiÃ ¨re de la Basse Saint-Jean * 2 081 6,7086 48,4692 FR4100239 VALLEE DE LA MEURTHE du collet de la Schlucht au Rudlin * 119 7,0222 48,0881 FR4100240 VALLEE DE LESCH DE ANSAUVILLE A JEZAINVILLE * 1 774 5,9667 48,8372 FR4100241 VALLEE DE LA NIED REUNIE 1 302 6,4775 49,2267 FR4100243 RUISSEAU ET TOURBIERE DE BELBRIETTE * 19 6,9861 48,0783 FR4100244 VALLEES DE LA SARRE, DE LALBE ET DE LISCH  MARAIS DE FRANCALTROFF * 970 6,8872 48,9719 FR4100245 GITES CHIROPTERES AUTOUR DEPINAL 0,03 6,4025 48,1603 FR4100246 GITES A CHAUVES-SOURIS AUTOUR DE SAINT-DIE 0,04 6,9686 48,3178 FR4100247 CARRIERES DU PERTHOIS: GITES A CHAUVES-SOURIS 0,13 5,1403 48,6036 FR4102001 La Meuse et ses annexes hydrauliques 582 5,5092 48,9547 FR4102002 GÃ ®tes Ã chiroptÃ ¨res de la VÃ ´ge 1 5,9919 47,9997 FR4201794 LA SAUER ET SES AFFLUENTS * 749 7,7419 49,0306 FR4201795 LA MODER ET SES AFFLUENTS * 1 996 7,5639 48,9317 FR4201796 LA LAUTER * 1 994 8,0231 49,0039 FR4201797 SECTEUR ALLUVIAL RHIN-RIED-BRUCH, BAS-RHIN * 20 086 7,7375 48,4333 FR4201798 MASSIF FORESTIER DE HAGUENAU * 3 114 7,8422 48,8172 FR4201799 VOSGES DU NORD * 4 996 7,3400 48,8147 FR4201801 MASSIF DU DONON, DU SCHNEEBERG ET DU GROSSMANN * 3 151 7,2661 48,5356 FR4201802 CHAMP DU FEU * 169 7,2633 48,4000 FR4201803 Val de VillÃ © et ried de la Schernetz * 2 002 7,3650 48,3403 FR4201805 PROMONTOIRES SILICEUX * 188 7,1206 47,8403 FR4201806 COLLINES SOUS-VOSGIENNES * 470 7,2644 47,9628 FR4201807 HAUTES VOSGES * 9 002 6,9811 47,9986 FR4201810 VALLEE DE LA DOLLER * 1 155 7,2253 47,7411 FR4201811 SUNDGAU, REGION DES ETANGS * 198 7,1308 47,5567 FR4201812 JURA ALSACIEN * 3 998 7,3289 47,4903 FR4201813 HARDT NORD * 6 546 7,4361 47,8625 FR4202000 SECTEUR ALLUVIAL RHIN-RIED-BRUCH, HAUT-RHIN * 4 259 7,5472 47,8206 FR4202001 VALLEE DE LA LARGUE * 991 7,1258 47,5906 FR4202002 VOSGES DU SUD * 5 106 6,9281 47,9331 FR4202003 VALLEE DE LA SARRE, DE LALBE ET DE LISCH, LE MARAIS DU FRANCALTROFF, BAS-RHIN 517 7,0261 48,9550 FR4202004 Site Ã chauves-souris des Vosges haut-rhinoises * 6 231 7,1300 48,0667 FR4301280 BASSIN DU DRUGEON * 6 704 6,2244 46,8561 FR4301281 COMBES DERNIERS * 332 6,1653 46,7106 FR4301282 TOURBIERES ET RUISSEAUX DE MOUTHE, SOURCE DU DOUBS * 124 6,2017 46,7056 FR4301283 TOURBIERES, LAC DE REMORAY ET ZONES ENVIRONNANTES * 790 6,2611 46,7722 FR4301284 LAC ET TOURBIERES DE MALPAS, LES PRES PARTOT ET LE BIEF BELIN * 154 6,2947 46,8350 FR4301287 TOURBIERE DES CERNEUX-GOURINOTS ET ZONES HUMIDES ENVIRONNANTES, LES SEIGNES DES GUINOTS, LE VERBOIS * 391 6,7747 47,1697 FR4301288 LE CRET DES ROCHES * 60 6,7794 47,3747 FR4301289 COTE DE CHAMPVERMOL * 156 6,7953 47,4272 FR4301290 MASSIF DU MONT-DOR, DU NOIRMONT ET DU RISOL * 10 364 6,2433 46,6672 FR4301291 VALLEE DE LA LOUE * 18 995 6,0492 47,0708 FR4301294 MOYENNE VALLEE DU DOUBS * 6 269 6,1361 47,2819 FR4301297 VALLEE DU LISON * 4 001 5,9919 47,0017 FR4301298 VALLEES DU DESSOUBRE, DE LA REVEROTTE ET DU DOUBS * 16 271 6,6192 47,1772 FR4301299 COMPLEXE DE LA CLUSE ET MIJOUX * 819 6,3817 46,8644 FR4301301 COTE DE CHATEAU LE BOIS ET GOUFFRE DU CREUX A PEPE * 152 5,8392 47,1458 FR4301304 RESEAU DE CAVITES A BARBASTELLES ET GRANDS RHINOLOPHES DE LA VALLEE DU DOUBS (4 cavitÃ ©s) * 42 6,2036 47,3022 FR4301306 BRESSE JURASSIENNE NORD * 8 878 5,4861 46,8797 FR4301307 BRESSE JURASSIENNE SUD * 614 5,4381 46,7050 FR4301308 LAC ET TOURBIERES DES ROUSSES, VALLEE DE LORBE * 504 6,1153 46,5206 FR4301309 TOURBIERES ET LACS DE CHAPELLE-DES-BOIS ET DE BELLEFONTAINE LES MORTES * 320 6,1072 46,5864 FR4301310 LA COMBE DU LAC * 142 5,9953 46,4106 FR4301312 TOURBIERE DE LA COMBE DU GRAND ESSART * 22 5,8311 46,4181 FR4301313 GRANDVAUX * 2 120 5,9022 46,5394 FR4301315 COMBE DU NANCHEZ * 432 5,8483 46,5139 FR4301316 PLATEAU DU LIZON * 1 826 5,7911 46,4317 FR4301317 VALLONS FORESTIERS, RIVIERES, RUISSEAUX, MILIEUX HUMIDES ET TEMPORAIRES DE LA FORET DE CHAUX * 1 885 5,6522 47,0717 FR4301318 MASSIF DE LA SERRE * 4 400 5,5558 47,1922 FR4301319 MASSIF DU RISOUX * 1 843 6,0967 46,5381 FR4301320 FORET DU MASSACRE * 1 807 6,0292 46,4083 FR4301321 RECULEE DES PLANCHES PRES ARBOIS * 519 5,8044 46,8853 FR4301322 RECULEES DE LA HAUTE SEILLE * 1 420 5,6581 46,7286 FR4301323 BASSE VALLEE DU DOUBS * 3 810 5,4264 47,0058 FR4301326 LAC DE BONLIEU, ETANG DU LAUTREY, FORETS ET FALAISES ENVIRONNANTES * 271 5,8786 46,5936 FR4301327 COMPLEXE DES BOIS ET DU LAC DE LASSENCIERE * 355 5,7694 46,4967 FR4301328 ENTRE-COTES DU MILIEU * 684 6,0481 46,6775 FR4301330 COMPLEXE DES CINQ LACS DE NARLAY, ILAY, GRAND MACLU, PETIT MACLU ET VERNOIS * 686 5,9081 46,6333 FR4301331 VALLEE ET COTES DE LA BIENNE, DU TACON ET DU FLUMEN * 17 569 5,8992 46,3994 FR4301332 FORETS, CORNICHES CALCAIRES, RUISSEAUX ET MARAIS DE VULVOZ A VIRY * 2 405 5,7608 46,3078 FR4301334 PETITE MONTAGNE DU JURA * 38 293 5,5889 46,4219 FR4301338 PELOUSES DE LA REGION VESULIENNE ET VALLEE DE LA COLOMBINE * 1 941 6,2364 47,6289 FR4301340 PELOUSES DE CHAMPLITTE, ETANG DE THEULEY-LES-VARS * 346 5,5153 47,5975 FR4301342 VALLEE DE LA SAONE * 17 905 5,9039 47,6206 FR4301344 VALLEE DE LA LANTERNE * 23 880 6,3039 47,8328 FR4301345 RESEAU DE CAVITES A RHINOLOPHES DE LA REGION DE VESOUL (6 cavitÃ ©s) 13 6,1283 47,5925 FR4301346 PLATEAUX DES MILLE ETANGS * 18 677 6,6064 47,8181 FR4301347 FORETS, LANDES ET MARAIS DES BALLONS DALSACE ET DE SERVANCE * 2 483 6,7931 47,7994 FR4301348 FORETS ET RUISSEAUX DU PIEMONT VOSGIEN DANS LE TERRITOIRE DE BELFORT * 4 393 6,9111 47,7400 FR4301350 ETANGS ET VALLEES DU TERRITOIRE DE BELFORT * 5 114 6,9606 47,6186 FR4301351 RESEAU DE CAVITES A MINIOPTERES DE SCHREIBERS EN FRANCHE-COMTE (15 cavitÃ ©s) 25 5,9392 47,4619 FR4302001 PLATEAU DE MANCY * 46 5,5481 46,6569 FR5400403 VALLEE DE LISSOIRE * 507 0,7450 46,0492 FR5400408 VALLEE DE LA TARDOIRE * 3 149 0,5375 45,6672 FR5400459 VALLEE DU CORCHON 62,87 1,1014 46,4958 FR5400460 BRANDES DE MONTMORILLON * 2 782 0,9533 46,4086 FR5400462 VALLEE DE LA GARTEMPE  LES PORTES DENFER * 491 0,9139 46,3314 FR5400464 ETANGS DASNIERES 73,47 0,8147 46,1483 FR5400467 VALLEE DE SALLERON 150 1,0050 46,4394 FR7200807 TUNNEL DEXCIDEUIL 4 1,0339 45,3550 FR7200809 RESEAU HYDROGRAPHIQUE DE LA HAUTE DRONNE * 2 118 0,8733 45,5708 FR7300868 Causse Comtal * 379 2,6761 44,3978 FR7300870 TourbiÃ ¨res du LÃ ©vezou * 489 2,9014 44,1956 FR7300871 Plateau central de lAubrac aveyronnais * 7 081 2,9619 44,6178 FR7300874 Haute vallÃ ©e du Lot entre Espalion et Saint-Laurent-dOlt et gorges de la TruyÃ ¨re, basse vallÃ ©e du Lot et le Goul * 5 597 2,9617 44,4694 FR7300875 Puy de Wolf * 124 2,3028 44,5517 FR7300876 Etangs du SÃ ©gala * 52,5 2,2969 44,4481 FR7300900 VallÃ ©e de la CÃ ¨re et tributaires * 3 031 1,9725 44,9531 FR7300908 Secteur de LacÃ ©rÃ ¨de * 176 1,7903 44,7736 FR7300942 VallÃ ©e de lArn * 1 456 2,5808 43,5297 FR7300944 Montagne Noire occidentale * 1 919 2,0708 43,4328 FR7300945 Causse de CaucaliÃ ¨res et LabruguiÃ ¨re * 2 001 2,3139 43,5458 FR7300946 TourbiÃ ¨res du MargnÃ ¨s * 2 787 2,5775 43,6583 FR7300948 Le Montalet * 381 2,7514 43,6817 FR7300949 Basse vallÃ ©e du Lignon * 56 2,3278 43,6428 FR7301631 VallÃ ©es du Tarn, de lAveyron, du Viaur, de lAgout et du Gijou * 17 180 2,1975 44,1619 FR7302001 Vieux arbres de la haute vallÃ ©e de lAveyron et des abords du Causse Comtal * 1 630 2,6794 44,4322 FR7401103 VALLEE DE LA DORDOGNE SUR LENSEMBLE DE SON COURS ET AFFLUENTS * 7 620 2,1317 45,2269 FR7401104 TOURBIERE DE NEGARIOUX MALSAGNE * 199 2,0286 45,7286 FR7401105 LANDES ET ZONES HUMIDES DE LA HAUTE VEZERE * 7 707 2,0053 45,6097 FR7401107 LANDES DES MONEDIERES * 244 1,8478 45,4661 FR7401108 LANDES ET PELOUSES SERPENTINICOLES DU SUD CORREZIEN * 115 1,9300 44,9906 FR7401109 GORGES DE LA VEZERE AUTOUR DE TREIGNAC * 350 1,8453 45,5778 FR7401110 FORET DE LA CUBESSE * 150 2,0594 45,5367 FR7401111 VALLEE DE LA VEZERE DUZERCHE A LA LIMITE DEPARTEMENTALE 19/24 * 927 1,4700 45,3031 FR7401113 VALLEE DE LA MONTANE VERS GIMEL * 130 1,8369 45,2942 FR7401121 VALLEE DU RUISSEAU DU MOULIN DE VIGNOLS 322 1,3797 45,3258 FR7401122 RUISSEAUX DE LA REGION DE NEUVIC 7,65 2,2239 45,3194 FR7401123 TOURBIERES ET FONDS TOURBEUX DE BONNEFOND PERET BEL AIR * 732 2,0225 45,5061 FR7401124 BASSIN DE GOUZON 740 2,3139 46,1797 FR7401125 TOURBIERE DE LETANG DU BOURDEAU * 39 1,8319 45,9244 FR7401128 VALLEE DE LA GIOUNE * 975 2,1208 45,7711 FR7401129 VALLEE DE LA CREUSE * 490 1,6397 46,3836 FR7401130 GORGES DE LA GRANDE CREUSE * 570 1,8300 46,2828 FR7401131 GORGES DE LA TARDES ET VALLEE DU CHER * 1 234 2,5014 46,2042 FR7401133 ETANGS DU NORD DE LA HAUTE-VIENNE 172 1,2039 46,3164 FR7401135 TOURBIERE DE LA SOURCE DU RUISSEAU DES DAUGES * 214 1,4175 46,0144 FR7401137 PELOUSES ET LANDES SERPENTINICOLES DU SUD DE LA HAUTE VIENNE * 228 1,4036 45,5822 FR7401138 ETANG DE LA POUGE * 225 0,9372 45,7889 FR7401141 MINE DE CHABANNES ET SOUTERRAINS DES MONTS DAMBAZAC 692 1,3597 45,9572 FR7401142 RUISSEAU DE MOISSANES 7 1,5697 45,8642 FR7401145 LANDES ET ZONES HUMIDES AUTOUR DU LAC DE VASSIVIERE * 798 1,9086 45,8103 FR7401146 VALLEE DU TAURION ET AFFLUENTS * 5 000 1,7939 45,9975 FR7401147 VALLEE DE LA GARTEMPE SUR LENSEMBLE DE SON COURS ET AFFLUENTS * 3 560 1,2558 46,1275 FR7401148 HAUTE VALLEE DE LA VIENNE * 1 318 1,6694 45,7578 FR7401149 FORET DEPAGNE * 439 1,6092 45,9303 FR8201632 PRAIRIES HUMIDES ET FORETS ALLUVIALES DU VAL DE SAONE * 3 671 4,9325 46,4808 FR8201633 DUNES DES CHARMES (Ã SERMOYER) 13,73 4,9878 46,5119 FR8201634 LANDE TOURBEUSE DES OIGNONS 20 4,9347 46,3997 FR8201635 LA DOMBES 47 656 5,0589 46,0550 FR8201637 MARAIS DE LAVOURS * 423 5,7597 45,8372 FR8201638 MILIEUX ALLUVIAUX ET AQUATIQUES DU FLEUVE RHÃ NE, DE JONS A ANTHON * 384 5,0775 45,8208 FR8201639 STEPPES DE LA VALBONNE * 1 124 5,1519 45,8317 FR8201640 REVERMONT ET GORGES DE LAIN * 1 733 5,3964 46,3311 FR8201641 MILIEUX REMARQUABLES DU BAS BUGEY * 648 5,5747 45,7983 FR8201642 PLATEAU DU RETORD ET CHAINE DU GRAND COLOMBIER * 1 418 5,7183 46,0642 FR8201643 CRÃ TS DU HAUT-JURA * 17 346 5,9219 46,2044 FR8201644 MARAIS DE LA HAUTE VERSOIX ET DE BROU * 61 6,1614 46,3628 FR8201648 GALERIE A CHAUVES-SOURIS DU PONT DES PIERRES * 9 5,8108 46,1644 FR8201650 ETOURNEL ET DEFILE DE LECLUSE * 318 5,9175 46,1281 FR8201653 BASSE VALLEE DE LAIN, CONFLUENCE AIN-RHÃ NE * 3 417 5,2531 45,9347 FR8201658 VALLEE DE LEYRIEUX ET DE SES AFFLUENTS * 1 073 4,5700 44,8456 FR8201660 PLATEAU DE MONTSELGUES * 4 003 4,0211 44,5097 FR8201663 AFFLUENTS RIVE DROITE DU RHONE * 1 187 4,7828 45,1908 FR8201664 SECTEUR DES SUCS * 905 4,1569 44,8397 FR8201665 ALLIER ET SES AFFLUENTS * 880 3,9658 44,7022 FR8201666 LOIRE ET SES AFFLUENTS * 1 315 4,0361 44,8092 FR8201667 TOURBIERES DU PLATEAU DE SAINT-AGREVE * 181 4,3875 45,0539 FR8201670 CEVENNES ARDECHOISES * 1 749 4,1994 44,5125 FR8201671 SUC DE CLAVA * 13 4,6458 45,3106 FR8201675 SABLES DE LHERBASSE ET DES BALMES DE LISERE * 1 069 5,0194 45,0778 FR8201703 MASSIF DE LA TOURNETTE * 4 658 6,2767 45,8336 FR8201711 MASSIF DU MONT VUACHE * 2 050 5,9308 46,0633 FR8201712 LE SALEVE * 1 599 6,1894 46,1508 FR8201718 LES USSES * 75 5,8772 46,0194 FR8201720 CLUSE DU LAC DANNECY * 282 6,2264 45,7922 FR8201726 ETANGS, LANDES, VALLONS TOURBEUX HUMIDES ET RUISSEAUX A ECREVISSES DE CHAMBARAN * 1 491 5,1789 45,2822 FR8201727 LISLE CREMIEU * 13 638 5,3622 45,7733 FR8201728 TOURBIERE DU GRAND LEMPS * 788 5,4117 45,4333 FR8201729 MARAIS DU VAL DAINAN * 247 5,5975 45,4350 FR8201742 MARAIS  TOURBIERES DE LHERRETANG * 205 5,7019 45,3881 FR8201748 ILES DU HAUT RHÃ NE * 89 5,6103 45,6375 FR8201749 MILIEUX ALLUVIAUX ET AQUATIQUES DE LILE DE LA PLATIERE * 963 4,7672 45,3533 FR8201755 ETANGS DU FOREZ * 85 4,0550 45,7642 FR8201756 PARTIES SOMMITALES DU FOREZ ET HAUTES CHAUMES * 5 452 3,8600 45,6569 FR8201757 FORETS ET TOURBIERES DES MONTS DE LA MADELEINE * 242 3,8328 45,9911 FR8201758 LIGNON, VIZEZY, ANZON ET LEURS AFFLUENTS * 875 3,8539 45,7169 FR8201760 CRÃ TS DU PILAT * 1 834 4,5794 45,3783 FR8201761 TOURBIERES DU PILAT ET LANDES DE CHAUSSITRE * 351 4,4408 45,3083 FR8201762 VALLEE DE LONDENON, CONTREFORTS NORD DU PILAT * 871 4,4461 45,4461 FR8201763 PELOUSES, LANDES ET HABITATS ROCHEUX DES GORGES DE LA LOIRE * 2 500 4,2503 45,4358 FR8201764 BOIS DE LESPINASSE, DE LA BENISSON-DIEU ET DE LA PACAUDIERE * 631 3,9717 46,1614 FR8201765 MILIEUX ALLUVIAUX ET AQUATIQUES DE LA LOIRE * 2 200 4,1417 45,8403 FR8201768 RUISSEAUX A MOULE PERLIERE DU BOEN, DU BAN ET FONT DAIX 105 3,8425 45,9072 FR8201769 RIVIERE A MOULE PERLIERE DANCE 14 3,8897 45,3783 FR8201770 RESEAU DE ZONES HUMIDES, PELOUSES, LANDES ET FALAISES DE LAVANT-PAYS SAVOYARD * 3 156 5,7633 45,6133 FR8201771 ENSEMBLE LAC DU BOURGET-CHAUTAGNE-RHÃ NE * 8 204 5,7675 45,7744 FR8201772 RESEAU DE ZONES HUMIDES DE LALBANAIS * 600 5,9539 45,7667 FR8201785 PELOUSES, MILIEUX ALLUVIAUX ET AQUATIQUES DE LILE DE MIRIBEL-JONAGE * 2 849 4,9814 45,8033 FR8201791 GITE A CHAUVES-SOURIS DES MINES DE VALLOSSIERES 2 4,5383 46,0775 FR8202002 PARTIE ORIENTALE DU MASSIF DES BAUGES * 14 513 6,2247 45,6694 FR8202004 MONT COLOMBIER * 2 182 6,1186 45,6450 FR8202005 SITE A CHIROPTERES DES MONTS DU MATIN 315 4,2600 45,8775 FR8202006 PRAIRIES HUMIDES ET FORÃ TS ALLUVIALES DU VAL DE SAÃ NE AVAL * 1 043 4,7522 46,0742 FR8301012 GORGES DU HAUT-CHER * 942 2,5703 46,2664 FR8301014 ETANGS DE SOLOGNE BOURBONNAISE (dont lEtang de Guichardeau) 234 3,5861 46,5700 FR8301015 VALLEE DE LALLIER NORD * 4 207 3,3289 46,4978 FR8301016 VALLEE DE LALLIER SUD * 1 938 3,4178 46,1900 FR8301017 BASSE SIOULE * 593 3,2797 46,2600 FR8301018 COTEAUX DE CHATEAU-JALOUX 6 3,1003 46,0986 FR8301019 MONTS DE LA MADELEINE * 228 3,8006 46,0089 FR8301021 FORET DE TRONCAIS * 1 149 2,6933 46,6492 FR8301025 FORET DES COLETTES * 766 3,0067 46,1964 FR8301029 ETANG DE LA RACHERIE 16 3,4392 46,3619 FR8301030 MONTS DU FOREZ * 5 565 3,8369 45,6144 FR8301032 ZONES ALLUVIALES DE LA CONFLUENCE DORE-ALLIER * 2 453 3,3756 45,9244 FR8301033 PLAINE DES VARENNES * 938 3,4333 45,7903 FR8301034 GORGES DE LA SIOULE * 3 577 2,8811 45,9992 FR8301035 VALLEES ET COTEAUX XEROTHERMIQUES DES COUZES ET LIMAGNES * 2 316 3,0533 45,6417 FR8301036 VALLEES ET COTEAUX THERMOPHILES AU NORD DE CLERMONT-FERRAND * 231 3,0869 45,9575 FR8301037 MARAIS SALE DE SAINT-BEAUZIRE * 13 3,1631 45,8511 FR8301038 VAL DALLIER PONT DU CHATEAU/JUMEAUX-ALAGNON * 2 424 3,2103 45,6419 FR8301039 ARTENSE * 697 2,7250 45,4453 FR8301040 CEZALLIER NORD * 540 2,8958 45,4597 FR8301041 CEZALLIER SUD * 1 063 2,9225 45,3731 FR8301042 MONTS-DORE * 6 424 2,8333 45,5625 FR8301044 AUZELLES 1 3,4997 45,6061 FR8301045 BOIS-NOIRS * 417 3,6067 45,9442 FR8301048 PUY DE PILEYRE-TURLURON * 77 3,3197 45,7236 FR8301049 COMTE DAUVERGNE ET PUY SAINT ROMAIN * 352 3,2972 45,6350 FR8301051 VALLEES ET PIEMONTS DU NORD-FOREZ * 329 3,6294 45,7983 FR8301052 CHAINE DES PUYS * 2 036 2,9619 45,7881 FR8301055 MASSIF CANTALIEN (parties ouest et est) * 5 898 2,6889 45,1056 FR8301056 TOURBIERES ET ZONES HUMIDES DU NORD-EST DU MASSIF CANTALIEN * 1 529 2,8375 45,2417 FR8301057 GORGES DE LA DORDOGNE ET DU MARILHOU * 2 792 2,3472 45,3150 FR8301058 ENVIRONS DE MEALLET 15 2,4158 45,2567 FR8301059 ZONES HUMIDES DE LA PLANEZE DE SAINT-FLOUR 2 212 2,9692 45,0394 FR8301060 ZONES HUMIDES DE LA REGION DE RIOM-ES-MONTAGNE * 750 2,6828 45,2883 FR8301061 COTEAUX DE RAULHAC ET CROS DE RONESQUE 286 2,6508 44,8797 FR8301065 VALLEES ET COTEAUX THERMOPHILES DE LA REGION DE MAURS * 117 2,1928 44,6492 FR8301067 VALLEE DE LA SIANNE ET DU BAS ALLAGNON * 4 661 3,0908 45,2031 FR8301068 GORGES DE LA RHUE * 1 009 2,6325 45,3681 FR8301069 AUBRAC * 725 3,0003 44,7744 FR8301070 SOMMETS DU NORD MARGERIDE * 910 3,3194 45,0097 FR8301072 VAL DALLIER LIMAGNE BRIVADOISE * 749 3,3853 45,3408 FR8301073 COTEAUX DE MONTLAISON/LA GARENNE/PRES SALES DE BEAUMONT * 82 3,3283 45,3172 FR8301074 VAL DALLIER/VIEILLE BRIOUDE/LANGEAC * 2 750 3,3981 45,1933 FR8301075 GORGES DE LALLIER ET AFFLUENTS * 9 480 3,6872 44,9614 FR8301076 MEZENC * 2 748 4,1639 44,9233 FR8301077 MARAIS DE LIMAGNE * 234 3,6633 45,0669 FR8301079 SOMMETS ET VERSANTS ORIENTAUX DE LA MARGERIDE * 1 236 3,4511 44,8644 FR8301080 GORGES DE LARZON * 877 3,8611 45,2289 FR8301081 GORGES DE LA LOIRE ET AFFLUENTS PARTIE SUD * 4 977 3,9208 44,8900 FR8301082 LACS DESPALEM ET DE LORLANGES 67 3,2058 45,2953 FR8301083 SAINT-BEAUZIRE 17 3,2836 45,2667 FR8301084 MONT BAR * 21 3,7267 45,1986 FR8301086 SUCS DU VELAY/MEYGAL 109 4,1325 45,0550 FR8301087 SUCS DE BREYSSE 118 4,0083 44,9022 FR8301088 HAUTE VALLEE DU LIGNON 284 4,2906 45,0817 FR8301090 PONT DE DESGES * 38 3,4392 45,0039 FR8301091 DORE/FAYE/COUZON * 177 3,5933 45,7006 FR8301094 RIVIERES A MOULES PERLIERES 269 3,5744 44,9272 FR8301095 LACS ET RIVIERES A LOUTRES 579 2,5522 45,6261 FR8301096 RIVIERES A ECREVISSES A PATTES BLANCHES 1 164 3,8464 44,9206 FR8302002 TourbiÃ ¨re du Haut-Livradois: complexe tourbeux de Virennes * 123 3,6486 45,5353 FR8302003 Marais du Cassan et de Prentegarde * 507 2,2781 44,9461 FR8302005 Mine de Fluorine de Busset 1 3,5108 46,0233 FR8302006 GÃ ®tes de Laprugne 2 3,7586 45,9900 FR8302007 Grotte de la Denise 58 3,8556 45,0603 FR8302008 CarriÃ ¨re de Solignac (dite de Coucouron) * 220 3,8764 44,9742 FR8302009 Complexe minier de la vallÃ ©e de la Senouire * 1 891 3,6000 45,1989 FR8302010 CavitÃ © miniÃ ¨re de la Pause 209 3,6272 45,7597 FR8302011 Tunnels SNCF du Chavanon 471 2,4764 45,5792 FR8302012 GÃ ®tes Ã chauve-souris du pays des Couzes * 1 231 3,0306 45,5711 FR8302013 GÃ ®tes de la Sioule * 731 2,8458 45,8417 FR8302014 Site de TessiÃ ¨res 96 2,5561 44,8014 FR8302015 Site des Grivaldes 353 2,5528 44,7361 FR8302016 Site de Compaing 241 2,6931 45,0250 FR8302017 Site de Palmont 290 2,4822 45,1231 FR8302018 Site de Salins 155 2,3889 45,1911 FR8302019 Site de la Coste 30 3,1172 45,1619 FR8302020 GÃ ®tes du bassin minier de Massiac 322 3,1733 45,2686 FR8302021 GÃ ®tes de HÃ ©risson * 255 2,7039 46,5119 FR8302022 MASSIF FORESTIER DES PRIEURES: Moladier, Bagnolet et Messarges * 2 946 3,2667 46,5083 FR9101352 PLATEAU DE LAUBRAC * 687 3,0586 44,6156 FR9101355 MONTAGNE DE LA MARGERIDE * 9 400 3,4331 44,8492 FR9101357 PLATEAU DE CHARPAL * 3 410 3,5794 44,6475 FR9101361 MONT LOZERE * 11 687 3,7603 44,4408 FR9101362 COMBE DES CADES * 305 3,5781 44,4117 FR9101363 VALLEES DU TARN, DU TARNON ET DE LA MIMENTE * 10 514 3,6908 44,2936 FR9101364 HAUTES VALLEES DE LA CEZE ET DU LUECH 13 080 3,9958 44,3753 FR9101374 VALLON DE LURUGNE 580 3,2306 44,4125 FR9101375 FALAISES DE BARJAC * 1 522 3,4000 44,4975 FR9101376 CAUSSE DES BLANQUETS 746 3,3350 44,5189 FR9101378 GORGES DU TARN * 447 3,2667 44,2958 FR9101419 CRETES DU MONT MARCOU ET DES MONTS DE MARE * 1 484 2,9947 43,6939 FR9101424 LE CAROUX ET LESPINOUSE * 2 321 2,9297 43,6097 FR9101446 VALLEE DU LAMPY 9 576 2,1567 43,3317 FR9102008 VALDONNEZ * 5 010 3,5439 44,4636 IT1110001 Rocca di Cavour 76 7,3919 44,7681 IT1110002 Collina di Superga * 747 7,7706 45,0697 IT1110004 Stupinigi * 1 731 7,6111 44,9589 IT1110005 Vauda * 2 412 7,6881 45,2203 IT1110009 Bosco del Vaj e Bosc Grand  * 1 347 7,9289 45,1114 IT1110014 Stura di Lanzo * 688 7,5647 45,2203 IT1110015 Confluenza Po  Pellice * 146 7,5894 44,7819 IT1110016 Confluenza Po  Maira * 178 7,6697 44,8203 IT1110017 Lanca di Santa Marta (Confluenza Po  Banna) * 164 7,6956 44,9514 IT1110018 Confluenza Po  Orco  Malone * 312 7,8661 45,1839 IT1110019 Baraccone (confluenza Po  Dora Baltea) * 1 574 8,0411 45,1781 IT1110020 Lago di Viverone * 926 8,0311 45,4178 IT1110024 Lanca di San Michele * 228 7,6783 44,8675 IT1110025 Po morto di Carignano * 503 7,6967 44,8964 IT1110034 Laghi di Meugliano e Alice * 283 7,8208 45,4167 IT1110035 Stagni di Poirino  Favari * 1 844 7,7419 44,8956 IT1110036 Lago di Candia * 335 7,9089 45,3281 IT1110047 Scarmagno  Torre Canavese (morena destra dIvrea) * 1 876 7,8147 45,3681 IT1110050 Mulino Vecchio (fascia fluviale del Po) * 414 8,0244 45,2044 IT1110051 Peschiere e Laghi di Pralormo 141 7,8394 44,8228 IT1110061 Lago di Maglione * 17 8,0183 45,3206 IT1110062 Stagno Interrato di Settimo Rottaro * 22 8,0153 45,3228 IT1110063 Boschi e Paludi di Bellavista * 95 7,8417 45,4278 IT1110064 Palude di Romano Canavese * 9,45 7,8919 45,3706 IT1110079 La Mandria * 3 379 7,5739 45,1631 IT1120002 Bosco della Partecipanza di Trino * 1 075 8,2547 45,2250 IT1120004 Baraggia di Rovasenda * 1 178 8,3117 45,5500 IT1120005 Garzaia di Carisio * 103 8,2003 45,4225 IT1120007 Palude di S. Genuario 426 8,2036 45,1978 IT1120008 Fontana Gigante (Tricerro) * 314 8,2875 45,2333 IT1120010 Lame del Sesia e Isolone di Oldenico * 934 8,3975 45,4192 IT1120013 Isolotto del Ritano (Dora Baltea) * 253 8,0011 45,2314 IT1120014 Garzaia del Rio Druma * 129 8,3114 45,4592 IT1120016 Laghetto di SantAgostino * 21 8,2528 45,7722 IT1120023 Isola di Santa Maria * 721 8,1639 45,1500 IT1130001 La Bessa * 734 8,0586 45,4681 IT1130003 Baraggia di Candelo * 604 8,1881 45,5067 IT1130004 Lago di Bertignano (Viverone) e stagno presso la strada per Roppolo * 26 8,0883 45,4089 IT1140001 Fondo Toce * 364 8,4867 45,9386 IT1150001 Valle del Ticino * 6 597 8,7167 45,5508 IT1150002 Lagoni di Mercurago * 472 8,5678 45,7044 IT1150003 Palude di Casalbeltrame * 655 8,5028 45,4275 IT1150004 Canneti di Dormelletto * 153 8,5797 45,7361 IT1150005 Agogna Morta (Borgolavezzaro) 13 8,6789 45,2956 IT1150007 Baraggia di Piano Rosa * 1 194 8,4319 45,6022 IT1150008 Baraggia di Bellinzago * 119 8,5958 45,5417 IT1160003 Oasi di Crava Morozzo * 299 7,7322 44,4214 IT1160009 Confluenza Po  Bronda * 136 7,4550 44,6831 IT1160010 Bosco del Merlino 354 7,7344 44,7794 IT1160011 Parco di Racconigi e Boschi lungo il Torrente Maira * 326 7,6844 44,7681 IT1160012 Boschi e Rocche del Roero * 1 704 7,8856 44,7342 IT1160013 Confluenza Po  Varaita * 171 7,6142 44,7978 IT1160029 Colonie di chirotteri di S. Vittoria e Monticello dAlba 17 7,9658 44,6728 IT1160036 Stura di Demonte * 1 174 7,3650 44,3169 IT1170001 Rocchetta Tanaro * 126 8,3361 44,8750 IT1170002 Valmanera * 2 190 8,1994 44,9111 IT1170003 Stagni di Belangero (Asti) * 591 8,1667 44,8500 IT1170005 Verneto di Rocchetta Tanaro * 10 8,3567 44,8517 IT1180002 Torrente Orba * 506 8,6581 44,7803 IT1180004 Greto dello Scrivia * 2 093 8,8464 44,8228 IT1180005 Ghiaia Grande (Fiume Po) * 462 8,3394 45,1297 IT1180009 Strette della Val Borbera * 1 665 9,0214 44,6933 IT1180010 Langhe di Spigno Monferrato * 2 512 8,3025 44,5011 IT1180011 Massiccio dellAntola  Monte Carmo  Monte Legna * 5 993 9,1572 44,5933 IT1180017 Bacino del Rio Miseria * 2 094 8,5078 44,5111 IT1180027 Confluenza Po  Sesia  Tanaro * 4 061 8,6069 45,0900 IT1320425 Piana Crixia * 801 8,2667 44,5083 IT1321205 Rocchetta Cairo * 156 8,2917 44,4333 IT1321313 Foresta della Deiva  Torrente Erro * 886 8,4667 44,4750 IT1330213 Conglomerato di Vobbia * 2 976 9,0000 44,6000 IT1330223 Rio di Vallenzona * 118 9,0944 44,6139 IT1330620 Pian della Badia (Tiglieto) * 249 8,6000 44,5333 IT1330905 Parco dellAntola * 2 653 9,1969 44,5875 IT1330925 Rio Pentemina * 294 9,1083 44,5167 IT1331012 Lago Marcotto  Roccabruna  Gifarco  Lago della Nave * 2 159 9,3333 44,5333 IT1331019 Lago Brugneto * 767 9,2000 44,5333 IT1331104 Parco dellAveto * 6 903 9,4333 44,4833 IT2010006 Lago di Biandronno * 134 8,7039 45,8272 IT2010007 Palude Brabbia * 460 8,7228 45,7903 IT2010008 Lago di Comabbio * 467 8,6914 45,7617 IT2010009 Sorgenti del Rio Capricciosa * 76 8,6208 45,7442 IT2010010 Brughiera del Vigano 510 8,6853 45,7011 IT2010011 Paludi di Arsago * 543 8,7289 45,7006 IT2010012 Brughiera del Dosso 455 8,6972 45,6528 IT2010013 Ansa di Castelnovate * 302 8,6664 45,6381 IT2010014 Turbigaccio, Boschi di Castelletto e Lanca di Bernate * 2 481 8,7375 45,5178 IT2010015 Palude Bruschera * 164 8,5861 45,7617 IT2010017 Palude Bozza  Monvallina * 21 8,6239 45,8406 IT2010020 Torbiera di Cavagnano 6,02 8,8775 45,9144 IT2010021 Sabbie dOro * 22 8,6264 45,8208 IT2010022 Alnete del Lago di Varese * 296 8,7958 45,7950 IT2020002 Sasso Malascarpa * 328 9,3283 45,8506 IT2020003 Palude di Albate * 74 9,0900 45,7656 IT2020004 Lago di Montorfano * 84 9,1389 45,7836 IT2020005 Lago di Alserio * 488 9,2175 45,7914 IT2020006 Lago di Pusiano * 659 9,2703 45,8003 IT2020007 Pineta pedemontana di Appiano Gentile 220 8,9367 45,7442 IT2020008 Fontana del Guercio * 35 9,1939 45,7211 IT2020011 Spina verde * 855 9,0575 45,8069 IT2030004 Lago di Olginate * 78 9,4233 45,7953 IT2030005 Palude di Brivio * 301 9,4333 45,7531 IT2030006 Valle S. Croce e Valle del Curone * 1 213 9,3661 45,7144 IT2030007 Lago di Sartirana * 28 9,4258 45,7156 IT2050001 Pineta di Cesate 182 9,0894 45,5944 IT2050002 Boschi delle Groane 726 9,1150 45,6444 IT2050003 Valle del Rio Pegorino 122 9,2956 45,6661 IT2050004 Valle del Rio Cantalupo 70 9,2800 45,6622 IT2050005 Boschi della Fagiana * 1 044 8,8306 45,4267 IT2050006 Bosco di Vanzago * 193 8,9722 45,5192 IT2050007 Fontanile Nuovo 40 9,0072 45,4647 IT2050008 Bosco di Cusago 13 9,0086 45,4478 IT2050009 Sorgenti della Muzzetta * 136 9,3647 45,4603 IT2050010 Oasi di Lacchiarella * 37 9,1708 45,3258 IT2050011 Oasi Le Foppe di Trezzo sullAdda * 9,67 9,4992 45,6178 IT2060010 Valle del Freddo * 72 10,0042 45,7933 IT2060013 Fontanile Brancaleone * 12 9,6658 45,5214 IT2060014 Boschetto della Cascina Campagna 5,33 9,8806 45,4683 IT2060015 Bosco de lIsola * 92 9,8858 45,4306 IT2070020 Torbiere dIseo * 362 10,0367 45,6431 IT2080001 Garzaia di Celpenchio * 140 8,5986 45,2356 IT2080002 Basso corso e sponde del Ticino * 8 564 8,9331 45,3133 IT2080003 Garzaia della Verminesca * 162 8,6267 45,2214 IT2080004 Palude Loja * 40 8,6447 45,2006 IT2080005 Garzaia della Rinalda * 38 8,5933 45,1608 IT2080006 Garzaia di S. Alessandro * 266 8,6856 45,1756 IT2080007 Garzaia del Bosco Basso * 41 8,6458 45,1189 IT2080008 Boschetto di Scaldasole 101 8,8867 45,1356 IT2080009 Garzaia della Cascina Notizia * 73 8,7583 45,1144 IT2080010 Garzaia di Sartirana * 190 8,6467 45,0806 IT2080011 Abbazia Acqualunga * 176 8,7264 45,0550 IT2080012 Garzaia di Gallia * 107 8,8392 45,0878 IT2080013 Garzaia della Cascina Portalupa * 5,42 8,7958 45,3108 IT2080014 Boschi Siro Negri e Moriano * 1 352 9,0572 45,2156 IT2080015 San Massimo * 462 8,9744 45,1958 IT2080016 Boschi del Vignolo * 260 8,9492 45,2125 IT2080017 Garzaia di Porta Chiossa * 80 9,2114 45,2333 IT2080018 Garzaia della Carola * 32 9,1675 45,2389 IT2080019 Boschi di Vaccarizza * 465 9,2481 45,1433 IT2080020 Garzaia della Roggia Torbida * 14 9,1081 45,0769 IT2080021 Monte Alpe * 320 9,2972 44,8103 IT2080023 Garzaia di Cascina Villarasca * 53 9,1044 45,3000 IT2090001 Monticchie * 238 9,6483 45,1433 IT2090002 Boschi e Lanca di Comazzo * 266 9,4731 45,4361 IT2090003 Bosco del Mortone * 64 9,4522 45,3875 IT2090004 Garzaia del Mortone * 35 9,4381 45,3903 IT2090005 Garzaia della Cascina del Pioppo * 6,73 9,4469 45,3722 IT2090006 Spiagge fluviali di Boffalora * 172 9,4725 45,3642 IT2090007 Lanca di Soltarico * 160 9,5586 45,2997 IT2090008 La Zerbaglia * 553 9,6375 45,2758 IT2090009 Morta di Bertonico * 48 9,6628 45,2533 IT2090010 Adda Morta * 191 9,7125 45,2167 IT2090011 Bosco Valentino * 59 9,7614 45,2103 IT20A0001 Morta di Pizzighettone * 42 9,7953 45,1733 IT20A0002 Naviglio di Melotta * 237 9,7997 45,3892 IT20A0003 Palata Menasciutto * 75 9,7158 45,4036 IT20A0004 Le Bine * 144 10,4408 45,1389 IT20A0006 Lanche di Azzanello * 141 9,9356 45,3147 IT20A0007 Bosco della Marisca * 102 9,8886 45,3553 IT20A0008 Isola Uccellanda * 76 9,9533 45,3358 IT20A0013 Lanca di Gerole * 476 10,2722 45,0250 IT20A0014 Lancone di Gussola * 114 10,3503 45,0042 IT20A0015 Bosco Ronchetti * 210 10,1194 45,0361 IT20A0016 Spiaggioni di Spinadesco * 825 9,9364 45,1214 IT20A0017 Scolmatore di Genivolta * 72 9,9053 45,3358 IT20A0018 Cave Danesi * 322 9,8125 45,4236 IT20A0019 Barco * 67 9,8917 45,3819 IT20A0020 Gabbioneta * 111 10,2264 45,2189 IT20B0001 Bosco Foce Oglio * 306 10,6694 45,0361 IT20B0002 Valli di Mosio 66 10,4694 45,1575 IT20B0003 Lanca Cascina S. Alberto * 105 10,6072 45,0394 IT20B0004 Lanche di Gerra Gavazzi e Runate * 158 10,3528 45,1708 IT20B0005 Torbiere di Marcaria 93 10,5408 45,1189 IT20B0006 Isola Boscone * 139 11,2344 45,0408 IT20B0007 Isola Boschina * 39 11,1489 45,0494 IT20B0010 Vallazza * 530 10,8311 45,1289 IT20B0011 Bosco Fontana * 236 10,7439 45,2014 IT20B0012 Complesso morenico di Castellaro Lagusello * 271 10,6344 45,3658 IT20B0014 Chiavica del Moro * 25 10,9017 45,1097 IT20B0015 Pomponesco * 62 10,5975 44,9197 IT20B0016 Ostiglia * 127 11,0997 45,1044 IT20B0017 Ansa e Valli del Mincio * 1 517 10,7400 45,1628 IT3210003 Laghetto del Frassino * 78 4 10,6669 45,4375 IT3210008 Fontanili di Povegliano 118 6 10,9003 45,3425 IT3210012 Val Galina e Progno Borago * 989 21 10,9939 45,5011 IT3210013 Palude del Busatello 443 18 11,0886 45,1111 IT3210014 Palude del Feniletto  Sguazzo del Vallese 167 8 11,1136 45,3206 IT3210015 Palude di Pellegrina 111 7 11,0139 45,2286 IT3210016 Palude del BrusÃ  Le Vallette 171 10 11,2186 45,1753 IT3210018 Basso Garda 1 431 20 10,6819 45,4642 IT3210019 Sguazzo di Rivalunga 186 6 11,1050 45,3486 IT3210042 Fiume Adige tra Verona Est e Badia Polesine * 2 090 149 11,2200 45,3014 IT3220005 Ex Cave di Casale  Vicenza 36 3 11,5867 45,5247 IT3220008 Buso della rana 0,64 11,3619 45,6514 IT3220037 Colli Berici * 12 768 95 11,5003 45,4356 IT3220038 Torrente Valdiezza * 33 17 11,4469 45,5575 IT3220039 Biotopo Le Poscole  149 11 11,3850 45,6114 IT3220040 Bosco di Dueville e risorgive limitrofe * 715 279 11,5733 45,6350 IT3240002 Colli Asolani * 2 202 34 11,9500 45,8183 IT3240004 Montello * 5 069 40 12,1250 45,8153 IT3240005 Perdonanze e corso del Monticano * 364 41 12,2656 45,9706 IT3240006 Bosco di Basalghelle 14 2 12,5211 45,8300 IT3240008 Bosco di Cessalto 28 3 12,6200 45,7003 IT3240012 Fontane Bianche di Lancenigo * 64 4 12,2828 45,7108 IT3240014 Laghi di Revine * 119 7 12,2286 45,9875 IT3240015 Palu del Quartiere del Piave 692 21 12,0978 45,8800 IT3240016 Bosco di Gaiarine 2,11 1 12,4931 45,8617 IT3240017 Bosco di Cavalier 9,43 1 12,5519 45,7647 IT3240028 Fiume Sile dalle sorgenti a Treviso Ovest * 1 490 52 12,0781 45,6469 IT3240029 Ambito fluviale del Livenza e corso inferiore del Monticano * 1 955 270 12,5117 45,8339 IT3240030 Grave del Piave  Fiume Soligo  Fosso di Negrisia * 4 752 142 12,2417 45,8036 IT3240031 Fiume Sile da Treviso Est a San Michele Vecchio 753 103 12,3136 45,6311 IT3240032 Fiume Meschio * 40 43 12,3639 45,9636 IT3240033 Fiumi Meolo e Vallio * 85 93 12,4081 45,6708 IT3250003 Penisola del Cavallino: biotopi litoranei * 315 22 12,4878 45,4531 IT3250006 Bosco di Lison 5,56 1 12,7428 45,7478 IT3250008 Ex Cave di Villetta di Salzano 64 5 12,1322 45,5342 IT3250010 Bosco di Carpenedo * 13 3 12,2503 45,5144 IT3250013 Laguna del Mort e Pinete di Eraclea * 214 20 12,7642 45,5469 IT3250016 Cave di Gaggio 115 7 12,3239 45,5525 IT3250017 Cave di Noale 43 3 12,0844 45,5542 IT3250021 Ex Cave di Martellago * 50 4 12,1681 45,5333 IT3250022 Bosco Zacchi 0,75 12,7633 45,8047 IT3250023 Lido di Venezia: biotopi litoranei * 166 16 12,3289 45,3289 IT3250030 Laguna medio-inferiore di Venezia * 26 384 90 12,2289 45,3156 IT3250031 Laguna superiore di Venezia * 20 365 88 12,4736 45,5086 IT3250032 Bosco Nordio * 157 11 12,2622 45,1250 IT3250033 Laguna di Caorle  Foce del Tagliamento * 4 386 103 12,9536 45,6517 IT3250034 Dune residue del Bacucco * 13 2 12,3186 45,1814 IT3250044 Fiumi Reghena e Lemene  Canale Taglio e rogge limitrofe  Cave di Cinto Caomaggiore * 640 171 12,8311 45,8031 IT3250047 TegnÃ ¹e di Chioggia * 2 656 35 12,4100 45,2025 IT3250048 TegnÃ ¹e di Porto Falconera * 623 11 12,9344 45,5833 IT3260017 Colli Euganei  Monte Lozzo  Monte Ricco * 15 096 92 11,6847 45,3086 IT3260018 Grave e Zone umide della Brenta * 3 848 104 11,7692 45,5919 IT3260022 Palude di Onara e corso dacqua di risorgiva S. Girolamo * 148 22 11,8175 45,6206 IT3260023 Muson vecchio, sorgenti e roggia Acqualonga * 27 34 11,9119 45,6144 IT3270003 Dune di Donada e Contarina * 105 8 12,2233 45,0411 IT3270004 Dune di Rosolina e Volto * 115 10 12,2414 45,0867 IT3270005 Dune Fossili di Ariano Polesine * 101 8 12,1853 44,9675 IT3270006 Rotta di S. Martino 32 4 12,1953 44,9572 IT3270007 Gorghi di Trecenta 20 4 11,4342 45,0256 IT3270017 Delta del Po: tratto terminale e delta veneto * 25 362 628 12,2689 44,9792 IT3270024 Vallona di Loreo 64 3 12,2047 45,0764 IT3310005 Torbiera di Sequals * 14 12,8614 46,1772 IT3310007 Greto del Tagliamento 2 719 12,9533 46,1669 IT3310008 Magredi di Tauriano 369 12,8553 46,1256 IT3310009 Magredi del Cellina * 4 372 12,7397 46,0331 IT3310010 Risorgive del Vinchiaruzzo * 261 12,7342 45,9853 IT3310011 Bosco Marzinis 11 12,7858 45,9344 IT3310012 Bosco Torrate 11 12,8011 45,8942 IT3320020 Lago di Ragogna 83 13,0025 46,1744 IT3320021 Torbiera di Casasola e Andreuzza * 98 13,0761 46,1969 IT3320022 Quadri di Fagagna 62 13,0842 46,1292 IT3320023 Magredi di Campoformido 242 13,1869 46,0267 IT3320024 Magredi di Coz 10 12,9581 46,0644 IT3320025 Magredi di Firmano 57 13,4086 46,0753 IT3320026 Risorgive dello Stella * 796 13,0703 45,9244 IT3320027 Palude Moretto * 39 13,1647 45,8975 IT3320028 Palude Selvote * 68 13,1889 45,8819 IT3320029 Confluenza Fiumi Torre e Natisone 604 13,3514 45,9447 IT3320030 Bosco di Golena del Torreano * 140 12,9797 45,8522 IT3320031 Paludi di Gonars * 89 13,2236 45,8856 IT3320032 Paludi di Porpetto * 24 13,2272 45,8675 IT3320033 Bosco Boscat 72 13,1661 45,8325 IT3320034 Boschi di Muzzana * 350 13,1156 45,7922 IT3320035 Bosco Sacile 145 13,1908 45,7886 IT3320036 Anse del Fiume Stella * 78 13,0622 45,7600 IT3320037 Laguna di Marano e Grado * 16 363 13,2361 45,7258 IT3320038 Pineta di Lignano * 118 13,0922 45,6611 IT3330001 Palude del Preval * 14 13,5272 45,9617 IT3330002 Colle di Medea 41 13,4369 45,9242 IT3330005 Foce dellIsonzo  Isola della Cona * 2 668 13,5089 45,7522 IT3330006 Valle Cavanata e Banco Mula di Muggia * 860 13,4667 45,6956 IT3330007 Cavana di Monfalcone * 133 13,5228 45,7875 IT3340006 Carso Triestino e Goriziano * 9 648 13,7825 45,7472 IT3340007 Area marina di Miramare * 25 13,7083 45,7083 IT4010002 Monte Menegosa, Monte Lama, Groppo di Gora * 3 427 9,6961 44,6750 IT4010003 Monte Nero, Monte Maggiorasca, La Ciapa Liscia * 852 9,5086 44,5600 IT4010004 Monte Capra, Monte Tre Abati, Monte Armelio, SantAgostino, Lago di Averaldi * 6 221 9,4778 44,7664 IT4010005 Pietra Parcellara e Pietra Perduca * 342 9,4803 44,8428 IT4010006 Meandri di San Salvatore * 253 9,3861 44,7253 IT4010007 Roccia Cinque Dita * 21 9,6292 44,6414 IT4010008 CastellArquato, Lugagnano Val dArda * 280 9,8344 44,8361 IT4010011 Fiume Trebbia da Perino a Bobbio * 352 9,4178 44,7947 IT4010012 Val Boreca, Monte Lesima * 4 725 9,2450 44,6519 IT4010013 Monte Dego, Monte Veri, Monte delle Tane * 2 997 9,3661 44,6272 IT4010016 Basso Trebbia * 1 356 9,5917 44,9875 IT4010017 Conoide del Nure e Bosco di Fornace vecchia * 563 9,6992 44,9203 IT4010018 Fiume Po da Rio Boriacco a Bosco Ospizio * 6 156 9,7628 45,0958 IT4010019 Rupi di Rocca dOlgisio 70 9,4169 44,9100 IT4020001 Boschi di Carrega * 1 283 10,2064 44,7225 IT4020003 Torrente Stirone * 2 748 9,9489 44,8381 IT4020006 Monte Prinzera * 840 10,0803 44,6436 IT4020007 Monte Penna, Monte Trevine, Groppo, Groppetto * 1 689 9,5042 44,4653 IT4020008 Monte Ragola, Lago MoÃ ², Lago Bino * 1 396 9,5514 44,6069 IT4020010 Monte Gottero * 1 476 9,6950 44,3853 IT4020011 Groppo di Gorro * 188 9,8883 44,5317 IT4020012 Monte Barigazzo, Pizzo dOca * 2 524 9,7914 44,6178 IT4020013 Belforte, Corchia, Alta Val Manubiola * 1 474 9,9050 44,5003 IT4020014 Monte Capuccio, Monte SantAntonio * 900 10,0283 44,6556 IT4020015 Monte Fuso 825 10,2683 44,5103 IT4020017 Aree delle risorgive di Viarolo, Bacini di Torrile, Fascia golenale del Po 2 622 10,3219 44,9297 IT4020020 Crinale dellAppennino parmense * 5 280 10,0669 44,3894 IT4020021 Medio Taro * 3 810 10,1750 44,7419 IT4020022 Basso Taro * 1 005 10,2333 44,9833 IT4020023 Barboj di Rivalta * 424 10,3250 44,6333 IT4020025 Parma Morta 601 10,4633 44,9233 IT4020026 Boschi dei Ghirardi * 306 9,7333 44,5167 IT4030001 Monte Acuto, Alpe di Succiso * 3 254 10,1886 44,3483 IT4030002 Monte Ventasso * 2 909 10,2931 44,3850 IT4030003 Monte la Nuda, Cima Belfiore, Passo del Cerreto * 3 462 10,2792 44,3128 IT4030004 Val dOzola, Monte Cusna * 4 873 10,3750 44,2908 IT4030005 Abetina Reale, Alta Val Dolo * 3 444 10,4583 44,2636 IT4030006 Monte Prado * 618 10,4022 44,2608 IT4030007 Fontanili di Corte Valle Re * 311 10,5328 44,7672 IT4030008 Pietra di Bismantova * 202 10,4147 44,4208 IT4030009 Gessi Triassici * 1 907 10,3886 44,3833 IT4030010 Monte Duro * 411 10,5408 44,5417 IT4030011 Casse di espansione del Secchia 278 10,8089 44,6603 IT4030013 Fiume Enza da La Mora a Compiano * 707 10,3300 44,4939 IT4030014 Rupe di Campotrera, Rossena * 762 10,4342 44,5803 IT4030015 Valli di Novellara 1 842 10,7556 44,8919 IT4030016 San Valentino, Rio della Rocca * 786 10,7175 44,5417 IT4030017 Ca del Vento, Ca del Lupo, Gessi di Borzano * 1 661 10,6097 44,5864 IT4030018 Media Val Tresinaro, Val Dorgola * 514 10,5658 44,4989 IT4030020 Golena del Po di Gualtieri, Guastalla e Luzzara 1 120 10,6600 44,9494 IT4030021 Rio Rodano e Fontanili di Fogliano e Ariolo * 181 10,6753 44,6503 IT4030022 Rio Tassaro * 586 10,3742 44,4881 IT4030023 Fontanili di Gattatico e Fiume Enza * 773 10,4386 44,7300 IT4040001 Monte Cimone, Libro Aperto, Lago di Pratignano * 5 174 10,7189 44,1742 IT4040002 Monte Rondinaio, Monte Giovo * 4 849 10,5739 44,1539 IT4040003 Sassi di Roccamalatina e di SantAndrea * 1 198 10,9433 44,3928 IT4040004 Sassoguidano, Gaiato * 2 413 10,8453 44,2906 IT4040005 Alpesigola, Sasso Tignoso e Monte Cantiere * 3 761 10,5783 44,2456 IT4040006 Poggio Bianco Dragone * 308 10,6172 44,3092 IT4040007 Salse di Nirano * 371 10,8217 44,5156 IT4040009 Manzolino 256 11,1314 44,6142 IT4040010 Torrazzuolo 115 11,0919 44,6911 IT4040011 Cassa di espansione del Fiume Panaro 275 11,0022 44,5958 IT4040012 Colombarone * 50 10,7886 44,6183 IT4040013 Faeto, Varana, Torrente Fossa * 391 10,7772 44,4533 IT4050001 Gessi Bolognesi, Calanchi dellAbbadessa * 4 296 11,4211 44,4236 IT4050002 Corno alle Scale * 4 579 10,8533 44,1394 IT4050003 Monte Sole * 6 476 11,1939 44,3033 IT4050004 Bosco della Frattona * 392 11,6611 44,3536 IT4050011 Media Valle del Sillaro * 1 108 11,4419 44,2953 IT4050012 Contrafforte Pliocenico * 2 628 11,3111 44,3414 IT4050013 Monte Vigese * 617 11,0939 44,2128 IT4050014 Monte Radicchio, Rupe di Calvenzano * 1 382 11,1269 44,3208 IT4050015 La Martina, Monte Gurlano * 1 107 11,3792 44,2208 IT4050016 Abbazia di Monteveglio * 881 11,0789 44,4650 IT4050018 Golena San Vitale e Golena del Lippo 69 11,3139 44,5461 IT4050019 La Bora * 40 11,2047 44,6314 IT4050020 Laghi di Suviana e Brasimone * 1 902 11,0883 44,1131 IT4050022 Biotopi e Ripristini ambientali di Medicina e Molinella * 4 486 11,6956 44,5617 IT4050023 Biotopi e Ripristini ambientali di Budrio e Minerbio 875 11,5653 44,6186 IT4050024 Biotopi e Ripristini ambientali di Bentivoglio, S. Pietro in Casale, Malalbergo e Baricella 3 224 11,5994 44,6869 IT4050027 Gessi di Monte Rocca, Monte Capra e Tizzano * 226 11,2500 44,4667 IT4050028 Grotte e Sorgenti pietrificanti di Labante * 4,7 11,0167 44,2667 IT4050029 Boschi di San Luca e Destra Reno * 1 951 11,2856 44,4725 IT4060001 Valli di Argenta * 2 905 11,8247 44,5886 IT4060002 Valli di Comacchio * 16 780 12,1781 44,6194 IT4060003 Vene di Bellocchio, Sacca di Bellocchio, Foce del Fiume Reno, Pineta di Bellocchio * 2 242 12,2614 44,6075 IT4060004 Valle Bertuzzi, Valle Porticino  CanneviÃ ¨ * 2 690 12,2197 44,7875 IT4060005 Sacca di Goro, Po di Goro, Valle Dindona, Foce del Po di Volano * 4 872 12,3219 44,8100 IT4060007 Bosco di Volano * 401 12,2597 44,7819 IT4060009 Bosco di SantAgostino o Panfilia * 188 11,3814 44,7822 IT4060010 Dune di Massenzatica * 52 12,1644 44,8983 IT4060012 Dune di San Giuseppe * 73 12,2414 44,7303 IT4060015 Bosco della Mesola, Bosco Panfilia, Bosco di Santa Giustina, Valle Falce, La Goara * 1 563 12,2639 44,8761 IT4060016 Fiume Po da Stellata a Mesola e Cavo Napoleonico * 3 140 11,5808 44,9119 IT4070001 Punte Alberete, Valle Mandriole * 972 12,2189 44,5253 IT4070002 Bardello * 99 12,2381 44,5383 IT4070003 Pineta di San Vitale, Bassa del Pirottolo * 1 222 12,2353 44,5103 IT4070004 Pialasse Baiona, Risega e Pontazzo * 1 595 12,2567 44,5050 IT4070005 Pineta di Casalborsetti, Pineta Staggioni, Duna di Porto Corsini * 579 12,2783 44,5367 IT4070006 Pialassa dei Piomboni, Pineta di Punta Marina * 465 12,2769 44,4628 IT4070007 Salina di Cervia * 1 095 12,3308 44,2517 IT4070008 Pineta di Cervia * 194 12,3369 44,2758 IT4070009 Ortazzo, Ortazzino, Foce del Torrente Bevano * 1 256 12,3211 44,3450 IT4070010 Pineta di Classe * 1 082 12,2786 44,3528 IT4070011 Vena del Gesso Romagnola * 5 540 11,6475 44,2661 IT4070016 Alta Valle del Torrente Sintria * 1 174 11,6289 44,1567 IT4070017 Alto Senio * 1 015 11,5492 44,1978 IT4070021 Biotopi di Alfonsine e Fiume Reno * 472 11,9697 44,5244 IT4070022 Bacini di Russi e Fiume Lamone * 132 12,0175 44,3953 IT4070024 Podere Pantaleone * 6,74 11,9717 44,4272 IT4070025 Calanchi pliocenici dellAppennino faentino * 1 098 11,7333 44,2667 IT4070026 Relitto della piattaforma Paguro * 66 12,5825 44,3844 IT4080001 Foresta di Campigna, Foresta la Lama, Monte Falco * 4 040 11,8339 43,8369 IT4080002 Acquacheta * 1 656 11,6956 44,0219 IT4080003 Monte Gemelli, Monte Guffone * 13 351 11,7386 43,9489 IT4080004 Bosco di Scardavilla, Ravaldino * 454 12,0136 44,1397 IT4080005 Monte Zuccherodante * 1 097 11,9467 43,8067 IT4080006 Meandri del Fiume Ronco * 232 12,0919 44,1731 IT4080007 Pietramora, Ceparano, Rio Cozzi * 1 955 11,9192 44,1847 IT4080008 Balze di Verghereto, Monte Fumaiolo, Ripa della Moia * 2 460 12,0800 43,7936 IT4080009 Selva di Ladino, Fiume Montone, Terra del Sole * 222 11,9936 44,1936 IT4080010 Careste presso Sarsina * 507 12,1053 43,9397 IT4080011 Rami del Bidente, Monte Marino * 1 361 11,8722 43,8817 IT4080012 Fiordinano, Monte Velbe * 505 12,0119 44,0842 IT4080013 Montetiffi, Alto Uso * 1 387 12,2794 43,9406 IT4080014 Rio Mattero e Rio Cuneo * 422 12,2039 44,0564 IT4080015 Castel di Colorio, Alto Tevere * 528 12,0667 43,7500 IT4090001 Onferno * 273 12,5497 43,8739 IT4090002 Torriana, Montebello, Fiume Marecchia * 2 403 12,3756 43,9786 IT4090003 Rupi e Gessi della Valmarecchia * 2 526 12,3019 43,8994 IT4090004 Monte S. Silvestro, Monte Ercole e Gessi di Sapigno, Maiano e Ugrigno * 2 172 12,2506 43,8567 IT4090005 Fiume Marecchia a Ponte Messa * 265 12,2300 43,8144 IT4090006 Versanti occidentali del Monte Carpegna, Torrente Messa, Poggio di Miratoio * 2 138 12,2667 43,8000 IT5110002 Monte Orsaro * 1 979 9,9700 44,3922 IT5110003 Monte Matto  Monte Malpasso * 748 10,0528 44,3642 IT5110004 Monte Acuto  Groppi di Camporaghera * 460 10,1906 44,3172 IT5110005 Monte La Nuda  Monte Tondo * 523 10,2278 44,2822 IT5120001 Monte Sillano  Passo Romecchio * 257 10,3497 44,2661 IT5120002 Monte Castellino  Le Forbici * 662 10,4053 44,2394 IT5120003 Parco dellOrecchiella  Pania di Corfino  Lamarossa * 2 008 10,3750 44,2128 IT5130001 Alta Valle del Sestaione * 828 10,6550 44,1189 IT5130005 Libro Aperto  Cima Tauffi * 360 10,7397 44,1514 IT5130006 Monte Spigolino  Monte Gennaio * 493 10,8156 44,1111 IT5130009 Tre Limentre  Reno * 9 360 10,9681 44,0483 IT5140001 Passo della Raticosa, Sassi di San Zanobi e della Mantesca * 2 208 11,3656 44,1897 IT5140002 Sasso di Castro e Monte Beni * 812 11,3083 44,1469 IT5140003 Conca di Firenzuola * 2 338 11,3708 44,1033 IT5140004 Giogo  Colla di Casaglia * 6 111 11,4581 44,0828 IT5140005 Muraglione  Acqua Cheta * 4 885 11,6592 43,9625 IT5150003 Appennino pratese * 4 191 11,0800 44,0422 IT5180001 Crinale Monte Falterona  Monte Falco  Monte Gabrendo * 200 11,7206 43,8739 IT5180002 Foreste Alto Bacino dellArno * 10 391 11,7553 43,8311 IT5180003 Giogo Seccheta * 89 11,8067 43,8267 IT5180005 Alta Vallesanta * 5 037 11,9289 43,7531 IT5180006 Alta Valle del Tevere * 1 656 12,0181 43,7503 IT5180007 Monte Calvano * 1 537 11,9764 43,7142 IT5180008 Sasso di Simone e Simoncello * 1 665 12,2869 43,7481 IT5180009 Monti Rognosi * 948 12,0081 43,5728 IT5180010 Alpe della Luna * 3 397 12,1628 43,6514 IT5180011 Pascoli montani e cespuglieti del Pratomagno * 6 753 11,6378 43,6536 IT5180012 Valle dellInferno e Bandella * 893 11,6536 43,5078 IT5180013 Ponte a Buriano e Penna * 1 186 11,7433 43,5006 IT5180014 Brughiere dellAlpe di Poti * 1 143 11,9844 43,4728 IT5180016 Monte Dogana * 1 235 12,0328 43,3964 IT5180018 Foreste di Camaldoli e Badia Prataglia * 2 937 11,8483 43,8008 IT5210001 Boschi di Monti di Sodolungo  Rosso (CittÃ di Castello) * 2 755 12,3667 43,4667 IT5210002 Serre di Burano * 769 12,5667 43,4500 IT5210003 Fiume Tevere tra San Giustino e Pierantonio * 524 12,3000 43,3333 IT5210004 Boschi di Pietralunga * 1 558 12,4500 43,4667 IT5210005 Gola del Corno di Catria * 715 12,7250 43,4250 IT5210006 Boschi di Morra  Marzana * 2 090 12,0500 43,4167 IT5210007 Valle delle Prigioni (Monte Cucco) * 573 12,7250 43,3917 IT5210008 Valle del Rio Freddo (Monte Cucco) * 196 12,7500 43,3750 IT5210009 Monte Cucco (sommitÃ ) * 827 12,7333 43,3667 IT5210010 Le Gorghe * 126 12,7500 43,3417 IT5210011 Torrente Vetorno 245 12,7431 43,3125 IT5210012 Boschi di Montelovesco  Monte delle Portole * 1 961 12,4633 43,2475 IT5210013 Boschi del Bacino di Gubbio * 912 12,6411 43,2861 IT5210014 Monti Maggio  Nero (sommitÃ ) * 1 563 12,8194 43,2417 IT5210015 Valle del Torrente Nese (Umbertide) * 543 12,3431 43,2472 IT5210019 Fosso della Vallaccia  Monte Pormaiore * 643 12,8278 43,1931 IT5210022 Fiume Tescio (parte alta) 82 12,6950 43,1094 IT5210023 Colli Selvalonga  Il Monte (Assisi) * 478 12,7144 43,0981 IT5210024 Fiume Topino (Bagnara  Nocera Umbra) 37 12,8103 43,1003 IT5210031 Col Falcone (Colfiorito) * 267 12,8931 43,0544 IT5210032 Piani di Annifo  Arvello * 261 12,8694 43,0333 IT5210034 Palude di Colfiorito * 189 12,8758 43,0242 IT5210036 Piano di Ricciano 101 12,8539 43,0031 IT5210037 Selva di Cupigliolo * 331 12,8839 42,9933 IT5210041 Fiume Menotre (Rasiglia) 49 12,8578 42,9625 IT5210044 Boschi di Terne  Pupaggi * 1 460 12,8758 42,8958 IT5210045 Fiume Vigi * 122 12,8564 42,9611 IT5210071 Monti Sibillini (versante umbro) * 17 932 13,1408 42,7881 IT5210073 Alto Bacino del Torrente Lama * 2 366 12,2667 43,5667 IT5210074 Poggio Pantano (Scheggia) * 55 12,7583 43,4222 IT5210075 Boschi e pascoli di Fratticiola Selvatica (Valfabbrica) * 2 569 12,5417 43,1750 IT5210076 Monte Alago (Nocera Umbra) * 72 12,8083 43,1344 IT5310003 Monti Sasso Simone e Simoncello * 556 12,2889 43,7750 IT5310004 Boschi del Carpegna * 46 12,3042 43,8097 IT5310005 Settori sommitali Monte Carpegna e Costa dei Salti * 731 12,3347 43,8125 IT5310006 Colle S. Bartolo * 509 12,8306 43,9486 IT5310007 Litorale della Baia del Re 9,56 12,9736 43,8742 IT5310008 Corso dellArzilla * 227 12,9464 43,8333 IT5310009 Selva di S. Nicola 4,44 12,9125 43,8806 IT5310010 Alpe della Luna  Bocca Trabaria * 2 662 12,2333 43,6200 IT5310011 Bocca Serriola * 1 306 12,3444 43,5375 IT5310012 Montecalvo in Foglia * 3 189 12,6556 43,7883 IT5310013 Mombaroccio * 2 460 12,8292 43,7797 IT5310014 Valle Avellana * 1 662 12,5361 43,8367 IT5310015 Tavernelle sul Metauro * 741 12,9014 43,7292 IT5310016 Gola del Furlo * 2 989 12,7244 43,6472 IT5310017 Monte Nerone  Gola di Gorgo a Cerbara * 8 102 12,5500 43,5619 IT5310018 Serre del Burano 3 631 12,5167 43,5139 IT5310019 Monte Catria, Monte Acuto * 8 481 12,6886 43,4825 IT5310022 Fiume Metauro da Piano di Zucca alla foce * 744 13,0244 43,7903 IT5320001 Monte lo Spicchio  Monte Columeo  Valle di S. Pietro * 967 12,7714 43,3708 IT5320002 Valle Scappuccia * 281 12,9333 43,4481 IT5320003 Gola di Frasassi * 692 12,9583 43,4000 IT5320004 Gola della Rossa * 1 309 12,9975 43,4336 IT5320005 Costa tra Ancona e Portonovo 168 13,5597 43,5897 IT5320006 Portonovo e falesia calcarea a mare * 132 13,6222 43,5486 IT5320007 Monte Conero * 1 140 13,6006 43,5439 IT5320008 Selva di Castelfidardo 55 13,5875 43,4681 IT5320009 Fiume Esino in localitÃ Ripa Bianca * 140 13,2939 43,5319 IT5320010 Monte Maggio  Valle dellAbbadia * 684 12,8111 43,2825 IT5320011 Monte Puro  Rogedano  Valleremita * 1 494 12,8625 43,2858 IT5320012 Valle Vite  Valle dellAcquarella * 1 062 13,0222 43,3467 IT5320013 Faggeto di San Silvestro 202 12,8944 43,3083 IT5320014 Monte Nero e Serra Santa * 620 12,8458 43,2278 IT5330001 Monte Ragnolo e Monte Meta (versante occidentale) * 971 13,2111 43,0208 IT5330002 Val di Fibbia  Valle dellAcquasanta * 3 106 13,1917 42,9883 IT5330003 Rio Terro * 1 808 13,2522 43,0286 IT5330004 Monte Bove * 2 019 13,1967 42,9306 IT5330005 Monte Castel Manardo  Tre Santi * 1 519 13,2672 42,9792 IT5330006 Faggete del S. Lorenzo * 772 13,2222 42,8611 IT5330007 Pian Perduto * 310 13,1958 42,8453 IT5330008 Valle Rapegna e Monte Cardosa * 2 240 13,1339 42,8797 IT5330009 Monte Giuoco del Pallone  Monte Cafaggio * 3 036 12,9083 43,2372 IT5330010 Piana di Pioraco * 570 12,9136 43,1750 IT5330011 Monte Letegge  Monte dAria * 1 618 13,1542 43,1639 IT5330012 Macchia di Montenero * 361 13,1750 43,3719 IT5330013 Macchia delle Tassinete * 162 13,2083 43,3583 IT5330014 Fonte delle Bussare 7,44 13,2361 43,3061 IT5330015 Monte S. Vicino * 793 13,0667 43,3289 IT5330016 Gola di S. Eustachio * 559 13,1375 43,2050 IT5330017 Gola del Fiastrone * 2 551 13,2225 43,0694 IT5330018 Gola di Pioraco * 735 12,9839 43,1667 IT5330019 Piani di Montelago * 525 12,9806 43,1139 IT5330020 Monte Pennino  Scurosa * 2 595 12,9214 43,1194 IT5330021 Boschetto a tasso presso Montecavallo * 350 12,9503 42,9736 IT5330022 Montagna di Torricchio * 1 023 13,0311 42,9686 IT5330023 Gola della Valnerina  Monte Fema * 3 269 13,0514 42,9319 IT5330024 Selva dellAbbadia di Fiastra * 1 075 13,4194 43,2208 IT5340001 Litorale di Porto dAscoli * 90 13,9097 42,9019 IT5340002 Boschi tra Cupramarittima e Ripatransone 676 13,8208 43,0153 IT5340003 Monte dellAscensione * 1 230 13,5725 42,9208 IT5340004 Montagna dei Fiori * 491 13,5861 42,8147 IT5340005 Ponte dArli * 216 13,4742 42,8033 IT5340006 Lecceto dAcquasanta * 286 13,4028 42,7708 IT5340007 S. Gerbone * 679 13,4014 42,7014 IT5340008 Valle della Corte * 749 13,3875 42,7167 IT5340009 Macera della Morte * 421 13,3403 42,7106 IT5340010 Monte Comunitore * 507 13,3389 42,7319 IT5340011 Monte Ceresa * 739 13,3486 42,8042 IT5340012 Boschi ripariali del Tronto * 167 13,2756 42,7519 IT5340013 Monte Porche  Palazzo Borghese  Monte Argentella * 1 552 13,2606 42,8839 IT5340014 Monte Vettore e Valle del lago di Pilato * 3 592 13,2750 42,8417 IT5340015 Montefalcone Appennino  Smerillo * 547 13,4561 42,9986 IT5340016 Monte Oialona  Colle Propezzano * 800 13,3278 42,8628 IT5340017 Colle Galluccio * 201 13,3125 42,8267 IT5340018 Fiume Tronto tra Favalanciata e Acquasanta * 1 031 13,3694 42,7564 IT5340019 Valle dellAmbro * 2 346 13,2542 42,9494 IT5340020 Valle dellInfernaccio  Monte Sibilla * 3 212 13,2583 42,9111 IT6020001 Piano dei Pantani * 80 13,1975 42,7297 IT7120022 Fiume Mavone * 160 13,6822 42,5222 IT7120081 Fiume Tordino (medio corso) * 313 13,6431 42,6306 IT7120082 Fiume Vomano (da Cusciano a Villa Vomano) * 459 13,6772 42,5969 IT7120083 Calanchi di Atri * 1 154 13,9836 42,5606 IT7120213 Montagne dei Fiori e di Campli e Gole del Salinello * 4 221 13,6033 42,7544 IT7120215 Torre del Cerrano * 3 430 14,0944 42,5903 IT7130024 Monte Picca  Monte di Roccatagliata * 1 766 13,8500 42,2014 IT7130031 Fonte di Papa * 811 14,0556 42,2208 IT7130105 Rupe di Turrivalignani e Fiume Pescara * 185 14,0222 42,2750 IT7130214 Lago di Penne * 109 13,9022 42,4444 IT7140106 Fosso delle Farfalle (sublitorale chietino) * 792 14,4722 42,2583 IT7140107 Lecceta litoranea di Torino di Sangro e foce del Fiume Sangro * 552 14,5417 42,2292 IT7140108 Punta Aderci  Punta della Penna * 317 14,7111 42,1667 IT7140109 Marina di Vasto * 57 14,7403 42,0861 IT7140110 Calanchi di Bucchianico (Ripe dello Spagnolo) * 180 14,2417 42,3139 IT7140111 Boschi ripariali sul Fiume Osento 595 14,5306 42,1667 IT7140112 Bosco di Mozzagrogna (Sangro) * 428 14,4653 42,1792 IT7140126 Gessi di Lentella * 436 14,6861 41,9972 IT7140214 Gole di Pennadomo e Torricella Peligna * 269 14,3247 42,0156 LU0001002 VallÃ ©e de lOur de Ouren a Wallendorf Pont * 5 675,92 6,1767 49,9508 LU0001003 VallÃ ©e de la Tretterbaach * 468,3 5,9436 50,0958 LU0001004 Weicherange  Breichen * 57,4 5,9950 50,0486 LU0001005 VallÃ ©e supÃ ©rieure de la Wiltz * 186,63 5,8528 49,9708 LU0001006 VallÃ ©es de la SÃ »re, de la Wiltz, de la Clerve et du Lellgerbaach * 494,49 6,0303 49,9478 LU0001007 VallÃ ©e supÃ ©rieure de la SÃ »re/Lac du barrage * 4 363 5,8558 49,8758 LU0001008 VallÃ ©e de la SÃ »re moyenne de Esch/SÃ »re Ã Dirbach * 399,4 5,9919 49,9031 LU0001010 Grosbous  Neibruch * 18,3 5,9453 49,8422 LU0001011 VallÃ ©e de lErnz noire/Beaufort/Berdorf * 4 195,19 6,3319 49,7517 LU0001013 VallÃ ©e de lAttert de la frontiÃ ¨re Ã Useldange * 801,83 5,8922 49,7503 LU0001014 Zones humides de Bissen et Fensterdall * 44,46 6,0542 49,7597 LU0001015 VallÃ ©e de lErnz blanche * 2 013,82 6,1961 49,7550 LU0001016 Herborn  Bois de Herborn/Echternach  Haard * 1 178,36 6,4139 49,7564 LU0001017 VallÃ ©e de la SÃ »re infÃ ©rieure * 1 526,98 6,4900 49,7383 LU0001018 VallÃ ©e de la Mamer et de lEisch * 6 796,43 5,9883 49,6942 LU0001020 Pelouses calcaires de la rÃ ©gion de Junglinster * 1 507,12 6,2231 49,7233 LU0001021 VallÃ ©e de la Syre de Manternach Ã Fielsmillen * 195,79 6,4628 49,7006 LU0001022 Grunewald * 3 157,52 6,1956 49,6486 LU0001024 Machtum  Pellembierg/Froumbierg/Greivenmaacherbierg * 399,61 6,4053 49,6489 LU0001025 Hautcharage/Dahlem  Asselborner et Boufferdanger Muer * 228,4 5,9200 49,5989 LU0001026 Bertrange  Greivelserhaff/Bouferterhaff * 700,8 6,0397 49,5992 LU0001027 Sanem  Groussebesch/Schouweiler  Bitchenheck * 274,48 5,9475 49,5586 LU0001028 Differdange Est  Prenzebierg/Anciennes mines et CarriÃ ¨res * 1 159,61 5,8700 49,5008 LU0001029 RÃ ©gion de la Moselle supÃ ©rieure * 1 675,31 6,3461 49,4975 LU0001030 Esch-sur-Alzette Sud-est  Anciennes miniÃ ¨res/Ellegronn * 1 007,61 6,0044 49,4519 LU0001031 Dudelange Haard * 660,45 6,0567 49,4681 LU0001032 Dudelange  Ginzebierg * 272,78 6,1000 49,4581 LU0001033 Wilwerdange  Conzefenn * 93,48 6,0372 50,1458 LU0001034 Wasserbillig  CarriÃ ¨re de dolomie 20,81 6,4933 49,7169 LU0001035 Schimpach  CarriÃ ¨res de Schimpach 11,31 5,8244 49,9978 LU0001037 PerlÃ ©  Ancienne ardoisiÃ ¨res 45,16 5,7736 49,8061 LU0001038 Troisvierges  Cornelysmillen * 305,16 5,9919 50,1228 LU0001042 Hoffelt  Kaleburn * 92,52 5,9075 50,0956 LU0001043 Troine/Hoffelt  Sporbaach * 67,95 5,8897 50,0942 LU0001044 Cruchten  Bras mort de lAlzette * 20,85 6,1064 49,7944 LU0001045 Gonderange/Rodenbourg  Faascht * 263,04 6,2800 49,6956 LU0001051 Wark  Niederfeulen-Warken * 158,65 6,0533 49,8786 LU0001054 Fingig  Reifelswenkel * 85,05 5,8889 49,6067 LU0001055 Capellen  Air de service et Schultzbech 3,25 5,9797 49,6453 LU0001066 Grosbous  Seitert 21,61 5,9822 49,8108 LU0001067 Leitrange  Heischel 27,57 5,8806 49,7094 LU0001070 Grass  Moukebrill * 200,04 5,8983 49,6289 LU0001072 Massif forestier du Stiefeschboesch 38,9 5,8564 49,7344 LU0001073 Massif forestier du Ielboesch 31,24 6,0239 49,6536 LU0001074 Massif forestier du Faascht 46,19 5,9461 49,6500 LU0001075 Massif forestier du Aesing 58,94 5,9650 49,5478 LU0001076 Massif forestier du Waal 66,05 6,1208 49,4978 LU0001077 Bois de Bettembourg * 247 6,0917 49,5458 PLC080001 UjÃ cie Warty * 33 297,4 14,8742 52,6036 PLC140001 Puszcza Kampinoska * 37 640,5 20,5817 52,3308 PLC200004 Puszcza BiaÃ owieska * 63 147,6 23,7258 52,7197 PLC990001 Ã awica SÃ upska 80 050,3 16,7692 54,9375 PLH020001 ChÃ odnia w Cieszkowie 18,7 1 17,3675 51,6217 PLH020002 DÃbniaÃ skie MokradÃ a * 5 233,3 16,5592 51,3539 PLH020003 Dolina Ã achy * 991,2 16,7139 51,4464 PLH020004 GÃ ³ry StoÃ owe * 10 983,6 16,3767 50,4569 PLH020005 Kamionki 87,8 16,5367 50,6753 PLH020006 Karkonosze * 18 204,9 15,6636 50,7803 PLH020007 Kopalnie w ZÃ otym Stoku * 170,1 4 16,8692 50,4300 PLH020008 KoÃ ciÃ ³Ã  w Konradowie 0,3 16,7781 50,3250 PLH020009 PanieÃ skie SkaÃ y 11,5 15,5911 51,1047 PLH020010 Piekielna Dolina koÃ o Polanicy * 142,5 16,4900 50,4000 PLH020011 Rudawy Janowickie * 6 635 15,9508 50,8322 PLH020012 SkaÃ ki Stoleckie 6,3 16,8778 50,5992 PLH020013 Sztolnie w LeÃ nej 8,7 2 15,2764 51,0167 PLH020014 Torfowisko Pod ZieleÃ cem * 225,8 16,4303 50,3425 PLH020015 Wrzosowisko Przemkowskie * 6 663,7 15,6975 51,4525 PLH020016 GÃ ³ry Bialskie i Grupa Ã nieÃ ¼nika * 19 038,5 16,8714 50,2394 PLH020017 GrÃ dy w Dolinie Odry * 8 348,9 17,2622 51,0286 PLH020018 Ã Ãgi OdrzaÃ skie * 20 223 16,4328 51,2914 PLH020019 Pasmo Krowiarki * 5 423,2 16,7564 50,2708 PLH020020 PrzeÃ omy PeÃ cznicy pod KsiÃ Ã ¼em * 240,3 16,2858 50,8406 PLH020021 WzgÃ ³rza KieÃ czyÃ skie 403,6 16,6211 50,8192 PLH020033 Czarne Urwisko koÃ o Lutyni * 36,1 16,8953 50,3592 PLH020034 Dobromierz * 1 162,1 16,2583 50,8761 PLH020035 BiaÃ a LÃ decka * 73,1 16,8506 50,3569 PLH020036 Dolina Widawy * 1 310,2 16,9417 51,1739 PLH020037 GÃ ³ry i PogÃ ³rze Kaczawskie * 35 005,3 15,9497 50,8944 PLH020038 GÃ ³ry Kamienne * 24 098,9 16,1844 50,6414 PLH020039 Grodczyn i Homole koÃ o Dusznik * 287,9 16,3517 50,4039 PLH020040 Masyw Ã lÃÃ ¼y * 5 059,3 16,7342 50,8253 PLH020041 Ostoja nad BaryczÃ * 82 026,4 17,3661 51,5164 PLH020042 Ostrzyca Proboszczowicka * 74 15,7647 51,0561 PLH020043 PrzeÃ om Nysy KÃ odzkiej koÃ o Morzyszowa * 330,7 16,6828 50,4817 PLH020044 Stawy Sobieszowskie * 239,6 15,6717 50,8497 PLH020045 Stawy w Borowej 188,7 17,2575 51,1744 PLH020047 Torfowiska GÃ ³r Izerskich * 4 765 15,3792 50,8364 PLH020049 Ã »wirownie w Starej Olesznej * 41,8 15,5867 51,4197 PLH020050 Dolina Dolnej Kwisy * 5 972,2 15,4086 51,2514 PLH020051 Irysowy Zagon koÃ o Gromadzynia * 38,8 16,3528 51,3183 PLH020052 PÃ tnÃ ³w Legnicki * 837,8 16,2233 51,2642 PLH020053 ZagÃ ³rzyckie Ã Ã ki * 359,8 3 16,5414 51,2617 PLH020054 Ostoja nad Bobrem * 15 373 15,6669 50,9544 PLH020055 Przeplatki nad BystrzycÃ * 834,6 16,7333 50,9711 PLH020057 Masyw CheÃ mca * 1 432,4 16,2089 50,7858 PLH020060 GÃ ³ry Orlickie * 2 798,1 16,3506 50,3883 PLH020061 Dzika Orlica * 539,7 16,4989 50,2617 PLH020062 GÃ ³ry Bardzkie * 3 379,7 16,6839 50,5356 PLH020063 Wrzosowiska Ã wiÃtoszowsko-Ã awszowskie * 10 141,6 15,4961 51,4650 PLH020065 BierutÃ ³w 223,5 17,5086 51,1233 PLH020066 PrzeÃ omowa Dolina Nysy Ã uÃ ¼yckiej * 1 661,7 14,9519 51,0147 PLH020068 Muszkowicki Las Bukowy * 206,4 16,9364 50,6342 PLH020069 Las Pilczycki * 119,6 16,9631 51,1533 PLH020070 Sztolnia w MÃ otach 12,4 16,5475 50,2986 PLH020071 Ostoja Nietoperzy GÃ ³r Sowich * 21 324,9 16,5122 50,6569 PLH020072 Uroczyska BorÃ ³w DolnoÃ lÃ skich * 8 067,8 15,2628 51,3367 PLH020073 LudÃ ³w Ã lÃ ski 82,1 17,0094 50,8656 PLH020074 WzgÃ ³rza StrzeliÃ skie * 3 836,2 17,0836 50,6492 PLH020075 Stawy Karpnickie * 211,3 15,8350 50,8542 PLH020076 Ã ¹rÃ ³dÃ a Pijawnika * 157,4 15,7619 50,8614 PLH020077 Ã »erkowice-SkaÃ a * 84,8 15,5886 51,1589 PLH020078 Kumaki Dobrej * 2 094 17,1689 51,1958 PLH020079 WzgÃ ³rza WarzÃgowskie * 660,9 16,7628 51,4025 PLH020081 Lasy GrÃdziÃ skie * 3 087,5 17,3075 51,1167 PLH020082 WzgÃ ³rza NiemczaÃ skie * 3 237,2 16,7419 50,7661 PLH020083 Dolina Bystrzycy Ã omnickiej * 951,7 16,5317 50,2853 PLH020084 Dolina Dolnej Baryczy * 3 165,8 17 16,5172 51,6103 PLH020086 PieÃ ska Dolina Nysy Ã uÃ ¼yckiej * 2 353,4 15,0183 51,2028 PLH020087 GaÃ uszki w Chocianowie 29,5 15,7106 51,3469 PLH020088 Dalkowskie Jary * 40,1 15,8794 51,6539 PLH020089 DÃ browy Janikowskie 15,6 17,3744 50,9744 PLH020090 DÃ browy Kliczkowskie * 552,9 15,5117 51,3925 PLH020091 Dolina OleÃ nicy i Potoku Boguszyckiego * 1 118,8 17,4450 51,2414 PLH020092 Ã ¹rÃ ³dliska koÃ o Zimnej Wody * 156 16,0761 51,3231 PLH020093 Skoroszowskie Ã Ã ki 1 359,7 17,1692 51,3947 PLH020094 Modraszki koÃ o Opoczki * 31,4 16,5056 50,7919 PLH020095 GÃ ³ra Wapienna * 119,9 15,7031 50,9547 PLH020096 GÃ ³ry ZÃ ote * 7 128,9 16,8453 50,3608 PLH020097 Jelonek Przemkowski * 62,6 15,7592 51,4936 PLH020098 KarszÃ ³wek * 486,3 17,1819 50,7297 PLH020099 KieÃ czyn 2,8 16,6414 50,8117 PLH020100 KoziorÃ ³g w Czernej * 142,8 15,9131 51,7097 PLH020101 LeÃ ne Stawki koÃ o Goszcza * 111,9 17,5122 51,3844 PLH020102 Ã Ã ki GÃ ³r i PogÃ ³rza Izerskiego * 6 433,4 15,4481 50,9203 PLH020103 Ã Ãgi nad BystrzycÃ * 2 084,4 16,8147 51,0786 PLH020104 Ã Ãgi koÃ o ChaÃ upek * 127,2 17,0106 50,4825 PLH020105 TrzciÃ skie MokradÃ a * 75,3 15,8967 50,8819 PLH040001 Forty w Toruniu 12,9 2 18,6469 52,9992 PLH040003 Solecka Dolina WisÃ y * 7 030,1 18,3083 53,2644 PLH040007 Jezioro GopÃ o * 13 459,4 18,3275 52,5597 PLH040011 Dybowska Dolina WisÃ y * 1 392 18,3994 53,0444 PLH040012 Nieszawska Dolina WisÃ y * 3 891,7 18,7992 52,9017 PLH040013 Cyprianka * 109,3 19,0939 52,7383 PLH040014 Cytadela GrudziÃ dz 222,8 18,7644 53,5169 PLH040017 Sandr Wdy * 6 320,7 18,3403 53,6514 PLH040018 Torfowisko MieleÃ skie * 146,1 19,3850 52,8714 PLH040019 Ciechocinek * 13,2 18,7822 52,8903 PLH040020 Torfowisko Linie * 5,3 18,3097 53,1872 PLH040022 Krzewiny * 499 18,5556 53,6592 PLH040023 Doliny Brdy i StÃ Ã ¼ki w Borach Tucholskich * 3 948,4 17,9533 53,6111 PLH040025 Zamek Ã wiecie 15,8 18,4589 53,4028 PLH040026 Lisi KÃ t * 1 061,3 17,5233 53,0636 PLH040027 Ã Ã ki TrzÃÃ licowe w Foluszu * 2 130,8 17,6708 52,9547 PLH040028 Ostoja BarciÃ sko-GÃ sawska * 3 456,4 20 17,8289 52,7464 PLH040029 RÃ ³wnina SzubiÃ sko-Ã abiszyÃ ska 2 816,2 23 17,8922 53,0303 PLH040030 Solniska SzubiÃ skie * 361,9 17,6450 53,0011 PLH040031 BÃ ota KÃ Ã ³cieÃ skie * 3 899,3 19,2514 52,5239 PLH040033 Dolina Osy * 2 183,7 19,0033 53,4900 PLH040034 KoÃ ciÃ ³Ã  w Ã liwicach 0,1 18,1717 53,7069 PLH040035 Mszar PÃ ociczno * 181,8 19,6708 53,1231 PLH040036 Ostoja Brodnicka * 4 176,9 19,4097 53,3419 PLH040037 SÃ one Ã Ã ki w Dolinie ZgÃ owiÃ czki * 151,9 18,7614 52,4953 PLH040038 Stary Zagaj * 307,5 19,3097 52,8189 PLH040039 WÃ ocÃ awska Dolina WisÃ y * 4 763,8 19,0131 52,7100 PLH040040 Zbocza PÃ utowskie * 1 002,4 18,3917 53,2294 PLH060001 Chmiel 25,8 22,7167 51,0597 PLH060002 Czarny Las 19,8 22,9219 51,7164 PLH060003 Debry 179,5 23,1128 50,5544 PLH060004 DobryÃ  * 87,8 23,4314 52,0408 PLH060005 Dolina Ã rodkowego Wieprza * 1 523,3 22,9106 51,2761 PLH060006 Gliniska * 16,6 23,6369 50,8589 PLH060007 GoÃ cieradÃ ³w * 1 752,6 21,9611 50,8828 PLH060008 Hubale * 34,4 23,1889 50,6831 PLH060009 Jeziora UÃ ciwierskie * 2 065,6 23,1044 51,3703 PLH060010 KÃ ty 24 23,1242 50,6744 PLH060011 Krowie Bagno 535,2 23,3022 51,4192 PLH060012 Olszanka 11 22,7094 51,0497 PLH060013 Ostoja Poleska * 10 159,1 23,1581 51,4181 PLH060014 Pastwiska nad HuczwÃ * 149,5 23,7306 50,6297 PLH060015 PÃ askowyÃ ¼ NaÃ Ãczowski 1 080,7 22,0164 51,3411 PLH060016 PopÃ ³wka * 55,7 23,5056 50,7561 PLH060017 Roztocze Ã rodkowe * 8 472,8 23,0014 50,5233 PLH060018 Stawska GÃ ³ra 5 23,4028 51,2067 PLH060019 SuÃ le WzgÃ ³rza * 27,2 24,0069 50,4825 PLH060020 Sztolnie w Senderkach 80,6 23,0511 50,5400 PLH060021 Ã widnik * 122,8 22,6928 51,2325 PLH060022 Ã wiÃty Roch 202,4 23,1853 50,5358 PLH060023 Torfowiska CheÃ mskie * 2 124,2 23,6561 51,1478 PLH060024 Torfowisko Sobowice * 175,4 4 23,3942 51,1192 PLH060025 Dolina Sieniochy * 2 693,1 23,5106 50,6428 PLH060026 Wodny DÃ ³Ã  188,4 23,0617 50,9833 PLH060027 Wygon Grabowiecki * 8,4 23,5553 50,8006 PLH060028 ZaroÃ le 391,8 23,3139 50,4617 PLH060029 Ã »urawce 30,4 23,5811 50,3719 PLH060030 Izbicki PrzeÃ om Wieprza 1 778,1 23,1386 50,8878 PLH060031 Uroczyska LasÃ ³w Janowskich * 34 544,2 22,2042 50,6706 PLH060032 Poleska Dolina Bugu * 8 173,3 23,5306 51,6925 PLH060033 DobromyÃ l * 636,8 23,1661 51,2256 PLH060034 Uroczyska Puszczy Solskiej * 34 671,5 23,0486 50,3825 PLH060035 ZachodniowoÃ yÃ ska Dolina Bugu * 1 556,1 23,9789 50,7672 PLH060039 DobuÃ ¼ek 199,3 23,7100 50,5772 PLH060040 Dolina Ã Ãtowni 1 135 22,9322 50,7986 PLH060042 Dolina SzyszÃ y * 981 23,6514 50,4242 PLH060043 Lasy Sobiborskie * 9 709,3 23,5853 51,4017 PLH060044 Niedzieliska 17,9 23,0731 50,6919 PLH060045 PrzeÃ om WisÃ y w MaÃ opolsce * 15 116,4 21,8489 50,8472 PLH060048 Podpakule * 10,7 23,4733 51,3528 PLH060051 Dolny Wieprz * 8 182,3 22,1950 51,5683 PLH060053 Terespol 24,9 23,5981 52,0817 PLH060054 Opole Lubelskie 2 724,4 22,0294 51,1528 PLH060055 PuÃ awy 1 157 21,9903 51,4336 PLH060056 Bachus 84,2 23,4203 51,3075 PLH060057 Serniawy 38 23,3617 51,3286 PLH060058 Dolina Wolicy * 938,3 23,3986 50,8400 PLH060059 Drewniki 65,5 23,3650 50,9106 PLH060060 Horodysko * 2,9 23,4033 50,8239 PLH060061 Las OrÃ owski 367,3 23,2478 50,9081 PLH060062 RogÃ ³w 12 23,5242 50,7975 PLH060063 Komaszyce 127,8 22,0794 51,1153 PLH060064 NowosiÃ ³Ã ki (JulianÃ ³w) * 33,5 23,3214 51,1864 PLH060065 PawÃ Ã ³w * 871 23,1619 51,1458 PLH060066 Dolina Krzny 203 23,3775 52,0611 PLH060067 KamieÃ  * 98 1 23,5722 51,1103 PLH060068 Sawin * 7,2 23,3828 51,2747 PLH060069 Wierzchowiska * 4,2 0 22,2597 51,1225 PLH060070 Borowa GÃ ³ra 3,3 23,5000 50,4411 PLH060071 GuzÃ ³wka 741,5 22,7622 50,8700 PLH060072 KumÃ ³w Majoracki 21,7 23,5489 51,0117 PLH060073 PosadÃ ³w 3,1 23,8153 50,5081 PLH060074 Putnowice * 50,6 23,6500 50,9683 PLH060075 Ã »mudÃ º 6,9 23,6714 51,0072 PLH060076 Brzeziczno * 98 23,0067 51,3847 PLH060078 Polichna 368,4 22,2706 50,8433 PLH060079 Dzierzkowice * 247,1 22,1300 50,9647 PLH060080 Ã abunie 311,4 23,4175 50,6442 PLH060081 Ã opiennik 157,7 22,9886 51,0350 PLH060082 Ã wieciechÃ ³w 130,1 21,8669 50,9611 PLH060083 Szczecyn * 932,5 22,0283 50,8139 PLH060084 Adelina 483,7 23,7792 50,6269 PLH060085 BrÃ ³dek 208,7 23,4069 50,6797 PLH060086 Dolina GÃ ³rnej Siniochy 597 23,4953 50,7197 PLH060087 Doliny Ã abuÃ ki i Topornicy 2 054,7 23,3275 50,6783 PLH060088 KazimierÃ ³wka 165,5 23,6128 50,6825 PLH060089 MinokÃ t * 177,9 23,3658 50,3792 PLH060090 Siennica RÃ ³Ã ¼ana 133,7 23,4178 51,0461 PLH060091 KornelÃ ³wka 28,6 23,3206 50,7789 PLH060092 Niedzieliski Las * 267,2 23,1075 50,6669 PLH060093 Uroczyska Roztocza Wschodniego * 5 810 23,4894 50,2736 PLH060094 Uroczyska LasÃ ³w Adamowskich * 1 100,8 23,2458 50,6244 PLH060095 Jelino * 8,4 23,0300 51,4175 PLH060096 Bystrzyca Jakubowicka * 456,2 22,6769 51,2950 PLH060097 Dolina Dolnej Tanwi * 8 518 22,6372 50,4589 PLH060098 Wrzosowisko w Orzechowie 18,8 23,0247 51,4592 PLH060099 Uroczyska LasÃ ³w Strzeleckich * 3 598,6 23,8661 50,9361 PLH060100 Tarnoszyn * 368,1 23,7511 50,3967 PLH060101 Horodyszcze * 25,4 23,2056 51,7578 PLH060102 Las Ã »aliÃ ski * 784,1 23,6669 51,1831 PLH060103 Lasy DoÃ hobyczowskie * 472,9 23,9667 50,6092 PLH060104 Lasy MirczaÃ skie 153 23,9992 50,6831 PLH060105 MaÃ luchy * 91,6 22,9700 51,4578 PLH060106 Obuwik w Uroczysku Ã widÃ ³w * 36,5 22,8908 51,8686 PLH060107 Ostoja Parczewska * 3 591,5 22,9722 51,5567 PLH080001 Dolina Leniwej Obry * 7 137,7 15,6775 52,2886 PLH080002 Jeziora Pszczewskie i Dolina Obry * 15 305,7 15,7692 52,4592 PLH080003 Nietoperek 7 377,4 15,4889 52,3953 PLH080004 Torfowisko ChÃ opiny * 498,5 15,0450 52,8325 PLH080005 Torfowisko MÃ odno * 239,4 14,7803 52,1253 PLH080006 UjÃ cie Noteci * 3 994,5 15,3836 52,7225 PLH080007 Buczyna Szprotawsko-Piotrowicka * 1 423,3 15,6708 51,5092 PLH080008 Buczyny Ã agowsko-SulÃciÃ skie * 6 771 15,2569 52,3158 PLH080009 Dolina Ilanki * 2 232,8 14,9667 52,3561 PLH080011 Dolina Pliszki * 5 033,9 14,9356 52,2097 PLH080012 Kargowskie Zakola Odry * 3 070,3 15,6978 51,9786 PLH080013 Ã Ãgi SÃ ubickie * 825,1 14,5631 52,3303 PLH080014 Nowosolska Dolina Odry * 6 040,3 15,8219 51,7425 PLH080015 UjÃ cie Ilanki * 908,4 14,6108 52,2872 PLH080024 Mopkowy tunel koÃ o Krzystkowic 48,1 15,2133 51,8136 PLH080029 Torfowiska SuÃ owskie 44,3 14,7169 52,3694 PLH080030 Borowina * 512,2 15,5950 51,6164 PLH080031 Bory Chrobotkowe koÃ o BrzÃ ³zki * 891,9 15,0122 52,0267 PLH080032 Bory Chrobotkowe Puszczy Noteckiej * 2 309 15,6003 52,6556 PLH080033 BroniszÃ ³w * 630 15,4800 51,7681 PLH080034 Bytnica 33,9 15,1686 52,1444 PLH080035 DÃbowe Aleje w GryÃ ¼ynie i Zawiszach * 29,7 15,2756 52,1864 PLH080036 Jeziora GoÃ cimskie * 2 995,8 15,7242 52,7325 PLH080037 Lasy DobrosuÃ owskie * 11 192,9 15,0453 52,1753 PLH080038 Ã Ãgi nad NysÃ Ã uÃ ¼yckÃ * 449,9 14,8219 51,5097 PLH080039 Mierkowskie Wydmy * 609,8 14,8806 51,8256 PLH080040 OtyÃ  0,1 15,7111 51,8478 PLH080041 Skwierzyna 0,3 15,5028 52,5994 PLH080042 Stara DÃ browa w Korytach * 1 630,4 15,1753 52,2697 PLH080043 SulechÃ ³w 0,1 15,6244 52,0858 PLH080044 Wilki nad NysÃ * 12 226,8 15,0164 51,4503 PLH080046 MaÃ omickie Ã Ãgi * 993 15,4392 51,5622 PLH080047 Ã »urawie Bagno SÃ awskie * 41,7 15,9856 51,9050 PLH080048 Bory Chrobotkowe koÃ o Bytomca 615,3 14,8336 52,1039 PLH080049 Rynna Jezior RzepiÃ skich * 293,9 14,7633 52,3172 PLH080051 BroÃ ¼ek 65,1 14,7106 51,7036 PLH080052 Jeziora Brodzkie * 829,2 14,7325 51,8092 PLH080053 Jezioro Janiszowice * 206,1 15,0408 51,8975 PLH080054 Nowogrodzkie PrzygieÃ kowisko 31,5 15,2844 51,8125 PLH080055 PrzygieÃ kowiska koÃ o Gozdnicy * 1 767,5 15,0417 51,4322 PLH080056 Diabelski Staw koÃ o Radomicka * 7,3 14,9950 52,1367 PLH080057 Dolina Lubszy * 724,5 15,0233 51,6942 PLH080058 Murawy Gorzowskie * 79,9 15,1869 52,7278 PLH080059 Ã Ãgi koÃ o Wymiarek * 159,2 15,0681 51,5247 PLH080060 Uroczyska BorÃ ³w Zasieckich * 4 375,4 14,8397 51,6925 PLH080062 Zimna Woda * 86,3 15,5322 51,8692 PLH080063 Bory Babimojskie 619,7 15,8597 52,1378 PLH080064 Skroda * 378,6 15,0325 51,5897 PLH080065 Lubski Ã Ãg Ã nieÃ ¼ycowy * 65 14,9967 51,7906 PLH080067 Rynna GryÃ ¼yny * 1 336,8 15,2817 52,1058 PLH080068 Dolina Dolnego Bobru * 1 730,1 15,1347 51,9006 PLH080069 DÃ browy GubiÃ skie * 1 534,6 14,8825 51,9719 PLH080070 Las Ã »arski * 1 245,1 15,1356 51,5914 PLH080071 Ostoja Barlinecka * 26 596,4 15,2981 52,9058 PLH100001 DÃ browa Grotnicka * 101,5 19,3183 51,9206 PLH100002 DÃ browa Ã wietlista w Pernie * 40,1 19,2111 52,2858 PLH100003 Lasy Spalskie * 2 016,4 20,1478 51,5264 PLH100004 Ã Ã ka w BÃczkowicach * 191,2 19,7136 51,1853 PLH100005 Niebieskie Ã ¹rÃ ³dÃ a * 25,2 20,0289 51,5122 PLH100006 Pradolina Bzury-Neru * 21 886,2 79 19,3575 52,1164 PLH100007 ZaÃ ÃczaÃ ski Ã uk Warty * 9 317,2 18,7281 51,0917 PLH100008 Dolina Ã rodkowej Pilicy * 3 787,4 19,9097 51,1403 PLH100015 Dolina Rawki * 2 525,4 20,2444 51,9631 PLH100016 Buczyna GaÃ kowska 101 19,6997 51,7386 PLH100017 Buczyna Janinowska * 529 19,6908 51,8542 PLH100018 Cisy w Jasieniu * 19,7 19,5683 50,9972 PLH100019 DÃ browy Ã wietliste koÃ o Redzenia * 44,3 19,9406 51,7283 PLH100020 Lasy Gorzkowickie * 61,5 19,5903 51,1689 PLH100021 Grabia * 1 670,5 19,1353 51,6003 PLH100022 GrÃ dy nad LindÃ * 54,9 19,3372 51,8744 PLH100023 Las DÃbowiec * 47 19,7289 50,9156 PLH100024 Lasy Smardzewickie * 286,5 20,0839 51,4806 PLH100025 Lipickie MokradÃ a * 369,5 18,4861 51,8408 PLH100026 LubiaszÃ ³w w Puszczy Pilickiej * 206 2 19,8681 51,4247 PLH100027 DÃ browy w Marianku * 72,7 19,6761 51,2003 PLH100028 Polany Puszczy Bolimowskiej * 132,3 20,1056 52,0389 PLH100029 SÃ one Ã Ã ki w PeÃ czyskach * 35 19,2425 51,9778 PLH100030 Torfowiska Ã »ytno  Ewina * 45,3 19,5758 50,9350 PLH100031 Wielkopole  JodÃ y pod CzartoriÃ 41,9 19,8550 51,2100 PLH100032 Silne BÃ ota * 67,4 2 19,5172 52,0097 PLH100033 Szczypiorniak i Kowaliki * 28,5 2 19,6328 51,9572 PLH100034 Wola Cyrusowa * 92,3 19,7414 51,8692 PLH100035 Ã Ã ki CiebÃ owickie * 475,3 20,0939 51,5383 PLH100036 Ã wiÃte Ã ugi * 151,2 3 19,1058 51,3875 PLH120004 Dolina PrÃ dnika * 1 865,6 19,8117 50,2103 PLH120005 Dolinki Jurajskie * 886,5 19,6942 50,1617 PLH120006 Jaroszowiec 584,8 19,6261 50,3344 PLH120007 Kalina-Lisiniec 5,7 20,1606 50,3619 PLH120008 KoÃ o Grobli * 599,6 20,3631 50,1011 PLH120010 LipÃ ³wka * 25,4 20,3722 50,0889 PLH120011 MichaÃ owiec 20,4 19,6842 50,3289 PLH120014 Pustynia BÃ Ãdowska * 1 963,9 19,5044 50,3433 PLH120015 SterczÃ ³w-Ã cianka 11 20,1681 50,3297 PLH120017 WaÃ y 9,3 20,2272 50,3408 PLH120020 Ostoje Nietoperzy okolic Bukowca 586,3 20,8025 49,7900 PLH120034 Czerna 76,4 19,6297 50,1694 PLH120044 Krzeszowice 39,8 19,6267 50,1347 PLH120047 Ostoja w PaÃ mie Brzanki * 788,9 21,0717 49,8486 PLH120048 Nowy WiÃ nicz 325,7 20,4847 49,9131 PLH120049 Cybowa GÃ ³ra 18,2 20,2367 50,3817 PLH120051 GiebuÃ tÃ ³w 6,4 20,1672 50,3975 PLH120053 GrzymaÃ Ã ³w 15,2 20,1967 50,3700 PLH120054 Kalina MaÃ a 25,6 20,1139 50,3581 PLH120055 KomorÃ ³w 4,9 20,0194 50,3444 PLH120056 KwiatÃ ³wka * 19,2 20,1569 50,4758 PLH120058 Rudno 72,4 19,6164 50,0442 PLH120059 Dolina Sanki 22,5 19,7028 50,0697 PLH120060 Cedron 216,5 19,7247 49,8919 PLH120061 BiaÃ a GÃ ³ra 12,9 19,9689 50,4442 PLH120062 Kaczmarowe DoÃ y 12,6 20,0608 50,3067 PLH120063 ChodÃ ³w  FalniÃ ³w 7,3 19,9669 50,3719 PLH120064 DÃ bie 4 20,1806 50,3406 PLH120065 DÃbnicko-Tyniecki obszar Ã Ã kowy 282,9 19,8794 50,0294 PLH120066 DÃbÃ ³wka nad rzekÃ UszewkÃ 844,3 20,6733 50,1639 PLH120067 Dolina rzeki GrÃ ³bki 999,8 20,5458 50,1067 PLH120068 Jadowniki Mokre 704,2 20,7725 50,1414 PLH120069 Ã Ã ki Nowohuckie 59,8 20,0383 50,0664 PLH120070 KÃpie na WyÃ ¼ynie Miechowskiej 54,2 19,9703 50,4647 PLH120071 Opalonki 2,4 20,1756 50,3506 PLH120072 PoradÃ ³w 11,3 20,0567 50,3292 PLH120073 Pstroszyce 19,4 20,0164 50,4061 PLH120074 SÃ awice Duchowne 4,4 20,0714 50,3156 PLH120075 UniejÃ ³w Parcele 3,7 0 19,9492 50,4286 PLH120076 Widnica 7,9 20,0336 50,3975 PLH120077 RudniaÃ skie Modraszki  KajasÃ ³wka 447,2 19,6669 50,0194 PLH120079 SkawiÃ ski obszar Ã Ã kowy 44,1 19,8381 49,9975 PLH120080 Torfowisko Wielkie BÃ oto 347,9 20,2750 50,0186 PLH120083 Dolna SoÃ a * 501 19,1986 49,8850 PLH120084 WiÃ liska 48,7 19,5189 50,0089 PLH120085 Dolny Dunajec * 1 293,9 20,8011 49,8656 PLH120087 Ã ososina * 345,4 20,5661 49,7472 PLH120088 Ã rodkowy Dunajec z dopÃ ywami * 755,8 20,5578 49,5378 PLH120089 Tarnawka * 140 20,2919 49,8250 PLH120090 BiaÃ a Tarnowska * 957,5 21,0294 49,8617 PLH120091 Armeria 7,4 19,4819 50,2803 PLH120092 Pleszczotka 4,9 19,4733 50,2914 PLH140001 Bagno CaÃ owanie * 3 447,5 21,3256 51,9675 PLH140002 Baranie GÃ ³ry * 180,6 20,1286 53,0925 PLH140003 DÃ browa Radziejowska * 52,2 20,5378 52,0169 PLH140004 DÃ browy SeroczyÃ skie * 552,6 21,9847 52,0094 PLH140005 Dolina Wkry * 24 20,6892 52,4933 PLH140006 Dolina ZwoleÃ ki * 2 379,3 18 21,7097 51,2869 PLH140007 Kantor Stary 97 22,0911 52,3578 PLH140008 Krogulec * 113,1 21,2625 52,4906 PLH140009 Ã Ãgi Czarnej Strugi * 38,8 21,0814 52,3631 PLH140010 Olszyny Rumockie * 149,7 20,2314 53,0614 PLH140011 Ostoja NadbuÃ ¼aÃ ska * 46 036,7 22,3617 52,6192 PLH140012 SikÃ ³rz * 204,5 19,5600 52,6275 PLH140013 Wydmy Lucynowsko-Mostowieckie 427,8 21,4528 52,5303 PLH140015 PakosÃ aw * 668,6 21,1533 51,2081 PLH140016 Dolina Dolnej Pilicy * 31 821,6 20,8019 51,6361 PLH140020 Forty ModliÃ skie 157,2 20,7878 52,4289 PLH140021 Uroczyska Ã Ã ckie * 1 620,4 19,6189 52,4892 PLH140022 Bagna Celestynowskie * 1 037 21,4261 52,0289 PLH140023 Bagna OroÃ skie * 921,4 21,6178 51,6811 PLH140024 DÃ browy Ceranowskie * 161,8 22,1581 52,6428 PLH140025 Dolina Ã rodkowego Ã widra * 1 475,7 21,4700 52,0831 PLH140026 Dzwonecznik w Kisielanach * 45,7 22,2031 52,2497 PLH140027 GoÃ e Ã Ã ki * 49,6 21,7281 51,9967 PLH140028 GoÃ obÃ ³rz * 186,5 22,2681 52,1203 PLH140029 Kampinoska Dolina WisÃ y * 20 659,1 20,3108 52,3881 PLH140030 Ã Ãkawica * 1 468,9 21,3186 51,7400 PLH140031 Las Jana III Sobieskiego * 115,2 21,1658 52,2317 PLH140032 Ostoja Nadliwiecka * 13 622,7 22,0750 52,2750 PLH140033 PodebÃ ocie * 1 275,8 21,7328 51,6294 PLH140034 Poligon RembertÃ ³w * 241,9 21,2039 52,2767 PLH140035 Puszcza Kozienicka * 28 230,4 21,4906 51,5183 PLH140036 RogoÃ ºnica * 153,2 21,9375 52,1000 PLH140037 Torfowiska Czernik * 53,8 21,5856 52,3431 PLH140038 BiaÃ e BÃ ota * 31,4 21,2311 52,3578 PLH140039 Stawy w Ã »abieÃ cu * 105,3 21,0378 52,0411 PLH140040 Strzebla BÃ otna w Zielonce * 2,2 21,1392 52,2958 PLH140041 Las BielaÃ ski * 129,8 20,9619 52,2911 PLH140042 Las NatoliÃ ski * 103,7 21,0781 52,1419 PLH140043 Ostoja Nowodworska 51,1 20,7522 52,4194 PLH140044 Grabinka * 45,8 20,2244 52,0325 PLH140045 Ã wietliste dÃ browy i grÃ dy w JabÃ onnej * 1 816 20,9594 52,5094 PLH140046 Bory bagienne i torfowiska Karaska * 558,8 21,3544 53,2322 PLH140047 Bory chrobotkowe Karaska 1 124,5 21,2958 53,2592 PLH140048 Ã Ã ki KazuÃ skie * 340 20,6892 52,3986 PLH140049 Myszynieckie Bory Sasankowe * 1 937 21,6400 53,3506 PLH140050 Ã Ã ki OstrÃ ³wieckie * 954,7 21,2533 52,0169 PLH140051 Dolina Skrwy Lewej * 129 19,5272 52,5264 PLH140052 Zachodniokurpiowskie Bory Sasankowe * 2 214,1 21,1750 53,1369 PLH140053 Ã Ã ki Ã »ukowskie * 173,4 20,4003 51,9850 PLH140054 Aleja Pachnicowa * 1,1 1 20,4422 52,6183 PLH140055 Ã Ã ki Soleckie * 222,1 21,1042 52,0311 PLH160001 Forty Nyskie 55,4 17,3156 50,4844 PLH160002 GÃ ³ra Ã wiÃtej Anny * 5 084,3 18,2267 50,4428 PLH160003 KamieÃ  Ã lÃ ski 832,4 18,1019 50,5147 PLH160004 Ostoja SÃ awniowicko-Burgrabicka 771,6 17,2783 50,3375 PLH160005 Bory NiemodliÃ skie * 4 541,3 17,6783 50,6600 PLH160007 GÃ ³ry Opawskie * 5 583,3 17,4892 50,2783 PLH160008 Dolina MaÃ ej Panwi * 1 106,3 18,4906 50,6133 PLH160009 Lasy Barucickie * 4 394,5 17,5772 50,9361 PLH160010 Ã Ã ki w okolicach ChrzÃ stowic 795 18,0581 50,6647 PLH160011 Ã Ãg Zdzieszowicki * 619,9 18,0981 50,3986 PLH160012 Ã Ã ki w okolicach KarÃ owic nad StobrawÃ 933,5 17,7292 50,8822 PLH160013 Ã Ã ki w okolicach Kluczborka nad StobrawÃ 356,6 18,1331 50,9792 PLH160014 Opolska Dolina Nysy KÃ odzkiej * 1 439,6 17,4922 50,6781 PLH160016 PrzyÃ Ãk nad BiaÃ Ã GÃ uchoÃ askÃ * 166 17,3272 50,4031 PLH160017 Teklusia * 316,5 18,0744 51,0508 PLH160018 Rozumicki Las * 96,6 17,9892 50,0161 PLH160019 Ã »ywocickie Ã Ãgi * 101,7 18,0003 50,4622 PLH180006 KoÃ acznia 0,1 22,2656 50,3050 PLH180007 Rzeka San 1 374,8 22,5567 49,7822 PLH180008 Fort Salis Soglio 51,7 22,8939 49,7569 PLH180012 Ostoja Przemyska * 39 656,8 22,5958 49,7042 PLH180017 Horyniec * 11 633 23,3647 50,1911 PLH180019 DÃ browa koÃ o Zaklikowa * 5 22,1525 50,7656 PLH180020 Dolina Dolnego Sanu * 10 176,6 22,2756 50,4258 PLH180021 Dorzecze GÃ ³rnego Sanu * 1 578,7 22,2636 49,4806 PLH180022 KlonÃ ³wka * 136,7 21,5642 49,8847 PLH180023 Las nad BraciejowÃ * 1 440,2 21,4319 49,9736 PLH180024 Ã ukawiec * 2 270,2 23,0914 50,0542 PLH180025 Nad Husowem * 3 347,7 22,2531 49,9058 PLH180027 Ostoja Czarnorzecka * 989,6 21,8408 49,7400 PLH180028 Patria Nad OdrzechowÃ 572,9 22,0175 49,5481 PLH180030 WisÃ ok Ã rodkowy z dopÃ ywami * 1 064,6 21,7925 49,6825 PLH180031 Golesz * 260,9 21,4475 49,7819 PLH180032 JaÃ mierz 174,4 21,9892 49,6122 PLH180033 JÃ ³zefÃ ³w  Wola DÃbowiecka * 60,5 2 21,4328 49,6567 PLH180034 KoÃ ciÃ ³Ã  w Dydni 198 22,1606 49,6808 PLH180035 KoÃ ciÃ ³Ã  w Nowosielcach 0,3 22,0772 49,5653 PLH180036 KoÃ ciÃ ³Ã  w RÃ ³wnem 1,4 21,7172 49,5939 PLH180038 Ladzin 50,1 21,8539 49,5978 PLH180039 Las HrabeÃ ski * 125,6 21,9256 49,5903 PLH180040 Las NiegÃ owicki * 30,8 21,4481 49,7197 PLH180041 Ã Ã ki nad MÃ ynÃ ³wkÃ * 51 21,4089 49,7503 PLH180042 Ã Ã ki w Komborni 13,1 21,8533 49,6969 PLH180043 Mrowle Ã Ã ki 294,1 21,9683 50,0953 PLH180045 Sanisko w Bykowcach * 79,8 22,2708 49,5389 PLH180046 Liwocz 327,7 21,3536 49,8064 PLH180047 Lasy LeÃ ¼ajskie * 2 656,4 22,2264 50,2325 PLH180048 Bory Bagienne nad BukowÃ * 532,2 22,4686 50,5569 PLH180049 Tarnobrzeska Dolina WisÃ y * 4 059,7 21,5864 50,5167 PLH180050 Starodub w PeÃ kiniach 574,8 22,5758 50,0794 PLH180051 Ã Ã ki nad WojkÃ ³wkÃ 9,6 21,7256 49,7814 PLH180052 WisÃ oka z dopÃ ywami * 2 653,1 21,4139 49,6164 PLH180053 Dolna WisÃ oka z dopÃ ywami * 453,7 21,5708 50,1356 PLH180054 Lasy Sieniawskie * 18 015,4 22,8275 50,1372 PLH200001 Jeleniewo * 5 910,1 22,9150 54,2128 PLH200002 NarwiaÃ skie Bagna * 6 823 22,8683 53,0083 PLH200003 Ostoja Suwalska * 6 349,5 22,8581 54,2508 PLH200004 Ostoja Wigierska * 16 072,1 23,1139 54,0181 PLH200005 Ostoja Augustowska * 107 068,7 23,1658 53,7661 PLH200006 Ostoja KnyszyÃ ska * 136 084,4 23,4139 53,1919 PLH200007 Pojezierze SejneÃ skie * 13 630,9 23,3111 54,0372 PLH200008 Dolina Biebrzy * 121 206,2 22,9911 53,6153 PLH200010 Ostoja w Dolinie GÃ ³rnej Narwi * 20 306,8 23,3544 52,8947 PLH200014 Schrony Brzeskiego Rejonu Umocnionego 117,1 22,9947 52,3925 PLH200015 Murawy w HaÃ kach * 157,3 23,1828 52,8325 PLH200016 Dolina Szeszupy * 1 701,3 22,9992 54,3450 PLH200017 Torfowiska GÃ ³r Sudawskich * 98,5 22,9178 54,3431 PLH200018 Czerwony BÃ ³r * 5 052,2 22,0808 52,9933 PLH200019 Jelonka * 2 479,9 23,3856 52,5942 PLH200020 MokradÃ a KolneÃ skie i Kurpiowskie * 1 446,6 21,7764 53,4642 PLH200021 Ostoja w dolinie GÃ ³rnego Nurca * 5 524 23,1903 52,6250 PLH200022 Dolina GÃ ³rnej Rospudy * 4 070,7 22,6058 54,2119 PLH200023 Dolina Pisy * 3 223,2 21,8144 53,3158 PLH200024 Ostoja NarwiaÃ ska * 18 605 22,2186 53,1139 PLH220001 Bagna Izbickie * 786,4 17,3981 54,6564 PLH220002 BiaÃ e BÃ oto * 43,4 17,8883 54,4803 PLH220003 BiaÃ ogÃ ³ra * 1 132,8 17,9461 54,8167 PLH220005 Bytowskie Jeziora Lobeliowe * 2 490,3 17,5503 54,1692 PLH220006 Dolina GÃ ³rnej Ã eby * 2 550,1 18,0303 54,4225 PLH220007 Dolina KÃ odawy * 10,7 18,5344 54,1894 PLH220008 Dolina Reknicy * 68,4 18,4394 54,2736 PLH220009 Dolina Ã rodkowej Wietcisy * 430,9 18,2431 54,1119 PLH220010 Hopowo * 8,1 18,2394 54,2658 PLH220011 Jar Rzeki Raduni * 87,7 18,2969 54,3003 PLH220012 Jeziorka ChoÃ nickie * 214,3 17,7069 54,2619 PLH220013 Jezioro Piasek 54,8 17,1269 54,0108 PLH220014 Kurze GrzÃdy * 1 586,6 17,9697 54,3814 PLH220016 BiaÃ a * 418,8 18,2383 54,5567 PLH220017 Mechowiska SulÃczyÃ skie * 45,6 17,7853 54,2228 PLH220018 Mierzeja Sarbska * 1 882,9 17,6550 54,7714 PLH220019 Orle 269,9 18,1533 54,6547 PLH220020 PeÃ cznica * 253,1 18,2453 54,5294 PLH220021 PiaÃ nickie Ã Ã ki * 1 085 18,0339 54,8025 PLH220022 PÃ ywajÃ ce wyspy pod Rekowem * 107,9 17,4683 54,0897 PLH220023 Ostoja SÃ owiÃ ska * 32 150,5 17,3003 54,6781 PLH220024 Przymorskie BÃ ota * 1 688,9 16,7619 54,5464 PLH220025 Przywidz * 953,1 18,3606 54,2019 PLH220026 Sandr Brdy * 7 492,6 17,5819 53,8114 PLH220027 Staniszewskie BÃ oto * 917,2 18,0350 54,3744 PLH220028 Studzienickie Torfowiska * 175,3 17,5653 54,1064 PLH220029 Trzy MÃ yny * 765,9 18,1950 54,7506 PLH220030 Twierdza WisÃ oujÃ cie 16,2 18,6794 54,3947 PLH220031 WaÃ mierz * 388,3 18,7136 54,0169 PLH220032 Zatoka Pucka i PÃ ³Ã wysep Helski * 26 484,8 18,5681 54,6789 PLH220033 Dolna WisÃ a * 10 374,2 18,8639 53,8014 PLH220034 Jeziora Wdzydzkie * 13 583,8 17,9114 54,0056 PLH220035 Jezioro Krasne * 95,6 17,2800 53,8694 PLH220036 Dolina Ã upawy * 5 508,6 17,4561 54,4075 PLH220037 Dolina Stropnej * 963,4 17,6517 54,1544 PLH220038 Dolina Wieprzy i Studnicy * 14 349 16,7594 54,3322 PLH220039 Jeziora Lobeliowe koÃ o Soszycy * 132,4 17,5808 54,2611 PLH220040 Ã ebskie Bagna * 211,5 17,5983 54,5844 PLH220041 Miasteckie Jeziora Lobeliowe * 1 372,5 17,0761 54,0103 PLH220042 Torfowisko PobÃ ockie * 111,6 17,4800 54,6231 PLH220044 Ostoja w UjÃ ciu WisÃ y * 883,5 18,9519 54,3592 PLH220045 GÃ ³rkowski Las * 99,3 17,5656 54,6614 PLH220054 Widowo * 91,5 18,1233 54,8300 PLH220055 Bunkier w Oliwie 0,1 18,5514 54,4058 PLH220056 Czerwona Woda pod Babilonem * 821,1 17,4081 53,7597 PLH220057 Ostoja ZapceÃ ska * 3 804,9 17,5047 53,9514 PLH220058 Doliny Brdy i Chociny * 1 455,8 17,4572 53,8033 PLH220059 DuÃ ¼y OkoÃ  * 21,5 17,4281 53,7217 PLH220060 Las WolnoÃ Ã  * 335,3 17,4747 53,7292 PLH220061 MÃtne * 523,7 17,7647 53,7797 PLH220062 Ostoja MasÃ owiczki * 1 680 17,2175 54,0847 PLH220063 Bielawa i Bory BaÃ ¼ynowe * 1 341,5 18,2539 54,8028 PLH220064 Sporysz * 481,1 17,0322 53,8183 PLH220065 Zielenina * 643,8 18,3817 54,1347 PLH220066 Dolina Szczyry * 347 17,0253 53,5875 PLH220067 GrÃ dy nad Jeziorami ZduÃ skim i SzpÃgawskim * 236,3 18,6008 54,0256 PLH220068 Guzy * 115,2 18,3308 54,1472 PLH220069 Jezioro Dymno 114,7 17,0564 53,9219 PLH220070 Jezioro KrÃ g 424,4 18,1008 53,9772 PLH220071 Karwickie Ã ¹rÃ ³dliska * 371,8 17,6967 54,4308 PLH220072 Kaszubskie Klify * 227,6 9 18,3431 54,8250 PLH220073 Leniec nad WierzycÃ 25 17,9950 54,1044 PLH220074 Lubieszynek * 671,4 18,2147 54,1008 PLH220075 Mechowiska ZÃblewskie 107,9 18,1161 54,4536 PLH220076 MikoÃ ajki Pomorskie * 132,4 19,1808 53,8350 PLH220077 MÃ osino-Lubnia * 2 469,5 17,8108 53,9033 PLH220078 Nowa Brda * 10 020,9 17,2278 53,9114 PLH220079 Ostoja Borzyszkowska * 6 454,2 17,3144 53,9631 PLH220080 Prokowo * 885,6 18,1925 54,3706 PLH220081 Rynna DÃ uÃ ¼nicy * 353,4 17,8703 54,1544 PLH220082 Stary Bukowiec * 308,4 18,0639 54,0214 PLH220083 Wielki Klincz * 288,2 18,0844 54,0861 PLH220084 Wejherowo 0,2 18,2386 54,6017 PLH220085 Torfowisko Trzebielino * 99,9 17,1050 54,2008 PLH220086 SzumleÃ  * 976,5 18,2269 54,1558 PLH220087 Sztumskie Pole * 571,9 18,9786 53,9417 PLH220088 DÃ brÃ ³wka * 504,6 18,0831 54,1661 PLH220089 Huta Dolna * 66 18,3383 54,2283 PLH220090 Nowa Sikorska Huta * 174,7 18,0894 54,1947 PLH220091 Piotrowo * 483 18,1481 54,1933 PLH220092 Pomlewo * 177,4 18,4036 54,2236 PLH220093 Wilcze BÃ ota * 9 18,1531 54,0128 PLH220094 Dolina Wierzycy * 4 618,3 18,3431 54,0281 PLH220095 Uroczyska Pojezierza Kaszubskiego * 3 922,3 18,0614 54,2289 PLH220096 Jeziora Choczewskie * 1 120 17,9247 54,7372 PLH220097 Jeziora Kistowskie 367,5 17,7372 54,2908 PLH220098 Lasy Rekowskie * 2 288,5 17,4344 54,0842 PLH220099 OpaliÃ skie Buczyny * 355,7 18,0811 54,6953 PLH220100 Klify PoddÃbskie * 594,4 16,9769 54,6197 PLH220101 Szczodrowo * 223,6 18,4031 54,1142 PLH240001 CieszyÃ skie Ã ¹rÃ ³dÃ a Tufowe * 266,9 18,7178 49,7222 PLH240003 Podziemia TarnogÃ ³rsko-Bytomskie 3 490,8 18,8331 50,4022 PLH240004 Szachownica 13,1 18,8081 51,0542 PLH240008 KoÃ ciÃ ³Ã  w GÃ ³rkach Wielkich 0,4 18,8553 49,7733 PLH240009 Ostoja Ã rodkowojurajska * 5 767,5 19,5689 50,4108 PLH240010 Stawy Ã ÃÃ ¼czok * 586,1 18,2703 50,1372 PLH240013 Graniczny Meander Odry * 156,6 18,3394 49,9319 PLH240015 Ostoja OlsztyÃ sko-Mirowska * 2 210,9 19,2722 50,7317 PLH240016 Suchy MÃ yn * 518,1 19,7353 50,6992 PLH240020 Ostoja ZÃ otopotocka * 2 748,1 19,4158 50,6836 PLH240022 PierÃ ciec 1 702,1 18,8092 49,8528 PLH240024 Stawiska * 6,6 18,7494 51,0458 PLH240025 Torfowisko przy Dolinie Kocinki * 5,6 19,1050 50,9350 PLH240026 PrzeÃ om Warty koÃ o Mstowa 100,6 19,2436 50,8294 PLH240027 Ã Ãgi w lasach nad LiswartÃ * 234,7 18,6175 50,7958 PLH240028 Walaszczyki w CzÃstochowie 23,5 19,0244 50,7653 PLH240029 Bagno w Korzonku * 12,2 18,9439 50,7022 PLH240030 Poczesna KoÃ o CzÃstochowy 39,2 19,1164 50,7172 PLH240031 BiaÃ ka Lelowska 7,2 8 19,6603 50,6925 PLH240032 Ostoja Kroczycka 1 391,2 19,5228 50,5747 PLH240033 Ã ¹rÃ ³dÃ a Rajecznicy * 194,3 19,7283 50,5861 PLH240034 Buczyny w Szypowicach i Las Niwiski 256,1 19,6353 50,5456 PLH240035 Bagno Bruch koÃ o Pyrzowic * 38,9 19,0492 50,5217 PLH240036 Hubert 33,7 18,4458 50,5381 PLH240037 Lipienniki w DÃ browie GÃ ³rniczej * 296,5 19,2169 50,3847 PLH240038 Torfowisko Sosnowiec-Bory 2 19,2697 50,2761 PLH240039 Zbiornik GoczaÃ kowicki  UjÃ cie WisÃ y i Bajerki * 1 650,3 18,8361 49,9286 PLH240040 Las koÃ o Tworkowa * 115,1 18,2653 50,0161 PLH260001 Dolina Krasnej * 2 384,1 20,5981 51,0853 PLH260002 Ã ysogÃ ³ry * 8 081,3 20,9378 50,9011 PLH260003 Ostoja NidziaÃ ska * 26 515,6 20,6072 50,4117 PLH260004 Ostoja Przedborska * 11 605,2 20,0294 50,9572 PLH260010 Lasy Suchedniowskie * 19 120,9 20,6669 51,0444 PLH260011 Lasy SkarÃ ¼yskie * 2 383,5 20,8094 51,1317 PLH260012 Uroczysko PiÃty * 753,4 42 20,6872 51,1075 PLH260013 Dolina BiaÃ ej Nidy * 5 116,8 20,1261 50,6942 PLH260014 Dolina Bobrzy * 612,7 20,5375 50,8700 PLH260015 Dolina Czarnej * 5 780,6 20,1328 51,1922 PLH260016 Dolina Czarnej Nidy * 1 191,5 20,5944 50,7483 PLH260017 Dolina GÃ ³rnej Mierzawy 912,4 20,0208 50,5128 PLH260018 Dolina GÃ ³rnej Pilicy * 11 195,1 19,8769 50,8314 PLH260019 Dolina Kamiennej * 2 585,3 21,6139 51,0122 PLH260020 Dolina Mierzawy * 1 320,1 20,3514 50,5044 PLH260021 Dolina Warkocza * 337,9 20,7569 50,8392 PLH260022 GÃ ³ry Pieprzowe * 77 21,7817 50,6842 PLH260023 Kras Staszowski * 1 743,5 21,2261 50,5761 PLH260024 Krzemionki Opatowskie * 691,1 21,5011 50,9542 PLH260025 Ostoja Barcza * 1 523,5 20,7606 50,9594 PLH260026 Ostoja BrzeÃ ºnicka * 811,8 20,5231 51,2531 PLH260027 Ostoja Gaj * 466,6 20,2872 50,5997 PLH260028 Ostoja Jeleniowska * 3 589,2 21,1142 50,8275 PLH260029 Ostoja Kozubowska * 4 256,8 20,4850 50,3989 PLH260030 Ostoja Pomorzany * 906 20,3025 51,1842 PLH260031 Ostoja Sieradowicka * 7 847,4 20,9514 50,9756 PLH260032 Ostoja Sobkowsko-Korytnicka * 2 204,1 20,4558 50,6811 PLH260033 Ostoja Stawiany * 1 194,5 20,6511 50,5664 PLH260034 Ostoja Szaniecko-Solecka * 8 072,9 20,9708 50,3581 PLH260035 Ostoja Wierzejska 224,6 20,6619 50,9142 PLH260036 Ostoja Ã »yznÃ ³w * 4 480 21,3681 50,6064 PLH260037 PrzeÃ om Lubrzanki * 272,6 29 20,7719 50,8756 PLH260038 Uroczyska LasÃ ³w Starachowickich * 2 349,2 21,1458 51,0694 PLH260039 WzgÃ ³rza Kunowskie * 1 868,7 206 21,1456 50,9592 PLH260040 Lasy Cisowsko-OrÃ owiÃ skie * 10 406,9 20,8908 50,6789 PLH260041 WzgÃ ³rza ChÃciÃ sko-Kieleckie * 8 616,5 20,3625 50,7717 PLH280001 Dolina DrwÃcy * 12 561,5 19,4428 53,2644 PLH280002 GierÃ oÃ ¼ * 56,9 1 21,4969 54,0797 PLH280003 Jezioro KaraÃ  * 814,8 19,4769 53,5603 PLH280004 Mamerki * 162,1 1 21,6456 54,1836 PLH280005 Puszcza Romincka * 14 754,3 22,5333 54,3175 PLH280006 Rzeka PasÃ Ãka * 8 418,5 20,0978 53,8250 PLH280007 Zalew WiÃ lany i Mierzeja WiÃ lana * 40 862,6 19,5044 54,3581 PLH280009 BieÃ kowo * 122,7 20,1497 54,3564 PLH280010 Budwity * 450,9 19,6889 53,9122 PLH280011 GÃ zwa * 499,1 21,2283 53,8603 PLH280012 Ostoja Lidzbarska * 8 866,9 19,7114 53,2425 PLH280014 Ostoja Welska * 3 384,4 19,9356 53,3114 PLH280015 PrzeÃ omowa Dolina Rzeki Wel * 1 259,7 19,7761 53,3311 PLH280016 Ostoja Borecka * 25 340,1 22,1014 54,1300 PLH280028 Jezioro DruÃ ¼no * 3 088,8 19,4503 54,0550 PLH280029 Doliny Erozyjne Wysoczyzny ElblÃ skiej * 2 260,5 19,4981 54,2583 PLH280030 Jezioro DÃ ugie * 642,9 20,0228 53,7950 PLH280031 Murawy koÃ o PasÃ Ãka * 642,7 19,7175 54,0728 PLH280032 Uroczysko Markowo * 1 453,6 19,9358 54,0322 PLH280033 WarmiÃ skie Buczyny * 1 525,9 20,3881 53,8914 PLH280034 Jezioro Woszczelskie * 313,7 22,2497 53,8478 PLH280035 Ostoja Radomno * 929,4 19,5786 53,5417 PLH280036 Dolina Kakaju * 1 428 19,4122 53,4761 PLH280037 Torfowisko Zocie * 65,8 22,7417 53,9400 PLH280038 Jezioro WukÃ niki * 326,2 20,0972 53,9731 PLH280039 Jonkowo-WarkaÃ y * 226,5 20,3200 53,8114 PLH280040 Kaszuny * 264 20,3803 54,1153 PLH280041 Murawy na Pojezierzu EÃ ckim * 77,2 22,3333 53,9017 PLH280043 Ostoja Dylewskie WzgÃ ³rza * 3 430,6 19,8719 53,5106 PLH280044 Ostoja nad OÃ winem * 3 356,7 21,5783 54,3036 PLH280045 Ostoja PÃ ³Ã nocnomazurska * 14 573 21 21,6692 54,0956 PLH280046 Swajnie * 1 186,5 7 20,4989 54,0028 PLH280047 Torfowiska Ã ºrÃ ³dliskowe koÃ o Ã abÃdnika * 27 21,0031 54,1972 PLH280048 Ostoja Piska * 57 826,6 60 21,3617 53,5597 PLH280049 Niecka Skaliska * 11 385,7 21,9508 54,2786 PLH280050 NiedÃ ºwiedzie Wielkie * 89,1 19,7850 53,9297 PLH280051 Aleje Pojezierza IÃ awskiego * 377,2 19,4072 53,6806 PLH280052 Ostoja Napiwodzko-Ramucka * 32 612,8 20,4289 53,4525 PLH280053 Ostoja IÃ awska * 21 029,4 19,5292 53,6314 PLH280054 Mazurskie Bagna * 1 569,3 21,7917 53,8672 PLH280055 Mazurska Ostoja Ã »Ã ³Ã wia Baranowo * 4 305,1 13 21,4597 53,8411 PLH300001 Biedrusko * 9 938,1 16,9031 52,5008 PLH300002 DÃ browy KrotoszyÃ skie * 34 225,2 17,5381 51,6436 PLH300003 DÃ browy Obrzyckie * 885,2 16,5708 52,6964 PLH300004 Dolina Noteci * 50 532 17,1633 53,0847 PLH300005 Fortyfikacje w Poznaniu 137,4 9 16,9350 52,4208 PLH300006 Jezioro Kubek * 1 048,8 16,0706 52,7011 PLH300007 Ostoja Zgierzyniecka * 574,9 16,2531 52,4525 PLH300008 Kopanki 0,5 16,3161 52,2886 PLH300009 Ostoja NadwarciaÃ ska * 26 653,1 17,9186 52,1886 PLH300010 Ostoja Wielkopolska * 8 427,1 16,7697 52,2286 PLH300011 Puszcza Bieniszewska * 954 18,1850 52,2853 PLH300012 RogaliÃ ska Dolina Warty * 14 753,6 17,0222 52,1169 PLH300013 SierakÃ ³w * 1 16,0894 52,6489 PLH300014 Zachodnie Pojezierze KrzywiÃ skie * 5 494,8 16,7378 51,9261 PLH300016 Bagno Chlebowo * 465,3 16,7481 52,7356 PLH300017 Dolina Rurzycy * 1 766 16,6608 53,3186 PLH300018 Jezioro Brenno 79,5 16,2147 51,9292 PLH300019 Torfowisko RzeciÃ skie * 236,4 16,3164 52,7636 PLH300021 Poligon w Okonku * 2 180,2 16,7553 53,5278 PLH300026 Pojezierze GnieÃ ºnieÃ skie * 15 922,1 18,0414 52,4561 PLH300028 BarÃ oÃ ¼nia WolsztyÃ ska * 22 16,1297 52,1753 PLH300029 Jezioro Mnich * 46 3 16,0303 52,6525 PLH300030 Ostoja koÃ o Promna * 1 399 10 17,2789 52,4481 PLH300031 Dolina Kamionki * 847,7 10 15,9900 52,4811 PLH300032 Ostoja MiÃdzychodzko-Sierakowska 7 591,1 16,0100 52,6056 PLH300033 Dolina Mogielnicy * 1 161,3 16,4506 52,2575 PLH300034 Dolina SwÃdrni * 1 290,7 18,2017 51,7900 PLH300035 BaranÃ ³w 12,3 17,9839 51,2694 PLH300036 Zamorze Pniewskie * 305,3 16,2042 52,5125 PLH300037 Kiszewo * 2 301,1 16,6531 52,7208 PLH300038 Dolina Cybiny * 2 424,7 17,2025 52,4567 PLH300039 BÃdlewo-Bieczyny * 752 16,7494 52,2094 PLH300040 Dolina Ã obÃ ¼onki * 5 894,4 17,3528 53,2644 PLH300041 Ostoja PrzemÃcka * 1 200,4 16,2442 51,9425 PLH300042 Dolina MiaÃ y * 514,6 16,2142 52,8119 PLH300043 Dolina WeÃ ny * 1 447 16,8900 52,7125 PLH300044 Jezioro KaliszaÃ skie * 719,1 17,1450 52,8853 PLH300045 Ostoja Pilska * 3 068,6 16,6917 53,1081 PLH300046 Dolina BukÃ ³wki * 776,1 16,1597 52,9289 PLH300047 Dolina Debrzynki * 920,9 17,0917 53,5417 PLH300048 Glinianki w Lenartowicach 7,4 17,8156 51,9158 PLH300049 GrÃ dy w Czerniejewie * 1 212,9 17,5114 52,3714 PLH300050 Stawy Kiszkowskie 477,5 17,2994 52,5944 PLH300051 GrÃ dy BytyÃ skie * 1 300,7 16,5019 52,4642 PLH300052 Uroczyska KujaÃ skie * 1 018,2 17,2106 53,3914 PLH300053 Lasy Ã »erkowsko-Czeszewskie * 7 158,2 17,4875 52,1139 PLH300054 Struga BiaÃ oÃ liwka * 251,7 17,0917 53,1061 PLH300055 DÃbowa GÃ ³ra * 586,8 17,2478 53,1250 PLH300056 Buczyna w DÃ ugiej GoÃ linie * 703,5 16,9878 52,6658 PLH300057 Dolina Ã redzkiej Strugi 557 17,2036 52,2447 PLH300058 Uroczyska Puszczy Zielonki * 1 238,3 17,1350 52,5394 PLH320001 Bobolickie Jeziora Lobeliowe * 4 759,3 16,7019 53,9236 PLH320002 BrzeÃ ºnicka WÃgorza * 592,2 15,6819 53,5317 PLH320003 Dolina Grabowej * 8 255,3 16,6853 54,1247 PLH320004 Dolina Iny koÃ o Recza * 4 471,8 15,5300 53,4758 PLH320005 Dolina KrÃ pieli * 232,8 15,1369 53,3411 PLH320006 Dolina PÃ oni i Jezioro Miedwie * 20 755,9 15,0092 53,1661 PLH320007 Dorzecze ParsÃty * 27 710,4 16,0858 53,7939 PLH320008 Janiewickie Bagno * 162,2 16,7228 54,2617 PLH320009 Jeziora Szczecineckie * 6 479,2 16,6333 53,8119 PLH320010 Jezioro Kozie * 179,4 14,9597 52,8733 PLH320011 Jezioro Wielki BytyÃ  * 2 011,1 16,2619 53,2822 PLH320012 Kemy RymaÃ skie * 2 644,8 15,5619 53,9617 PLH320013 Ostoja Goleniowska * 8 419 14,8897 53,6925 PLH320014 Pojezierze MyÃ liborskie * 4 406,8 14,8306 53,0142 PLH320015 Police  kanaÃ y 100,2 4 14,5494 53,5617 PLH320016 SÃ owiÃ skie BÃ oto * 192,6 16,4844 54,3619 PLH320017 Trzebiatowsko-KoÃ obrzeski Pas Nadmorski * 17 468,8 15,2694 54,1244 PLH320018 UjÃ cie Odry i Zalew SzczeciÃ ski * 52 612 14,5311 53,7517 PLH320019 Wolin i Uznam * 30 792 14,4517 53,8906 PLH320020 WzgÃ ³rza Bukowe * 11 971,2 14,6919 53,3194 PLH320021 Strzaliny koÃ o Tuczna 17,3 16,2183 53,1842 PLH320022 Dolina Radwi, Chocieli i Chotli * 21 861,7 16,3139 53,9814 PLH320023 Jezioro Lubie i Dolina Drawy * 15 046,7 15,8525 53,3967 PLH320025 Dolina PiÃ awy * 2 204,3 16,4878 53,5050 PLH320033 Uroczyska w Lasach Stepnickich * 2 749,7 14,6428 53,6000 PLH320036 Bagno i Jezioro Ciemino * 787,4 16,5569 53,6442 PLH320037 Dolna Odra * 29 536 14,4122 52,7172 PLH320038 Gogolice-Kosa * 1 424,9 14,6122 52,8983 PLH320039 Jeziora Czaplineckie * 31 949,3 16,2103 53,5419 PLH320040 Jezioro BobiÃciÃ skie * 3 383,3 16,7886 53,9625 PLH320041 Jezioro Bukowo * 3 263 16,2122 54,3064 PLH320042 Jezioro Ã miadowo * 213,4 16,5589 53,6175 PLH320043 KarsibÃ ³rz Ã widwiÃ ski * 588 15,8842 53,6769 PLH320044 Lasy Bierzwnickie * 8 792,3 15,5850 53,0364 PLH320045 MirosÃ awiec * 6 566,6 16,1972 53,3108 PLH320046 Uroczyska Puszczy Drawskiej * 74 416,3 15,9969 52,8958 PLH320047 Warnie Bagno * 1 012 15,9181 54,1419 PLH320048 Diabelskie Pustacie * 3 232,1 16,6175 53,5014 PLH320049 Dorzecze Regi * 14 827,8 15,5919 53,6056 PLH320050 Dolina Tywy * 3 754,9 33 14,5825 53,1772 PLH320051 Mieszkowicka DÃ browa * 26,4 14,3858 52,7839 PLH320052 Ostoja Golczewska * 845,1 15,0172 53,8150 PLH320053 Dolina Bielawy * 456,3 16,4994 54,2081 PLH320054 WzgÃ ³rza Krzymowskie * 1 179,3 14,2953 52,9533 PLH320055 WzgÃ ³rza MoryÃ skie * 588 14,3542 52,8794 PLH320056 Torfowisko Reptowo * 605,5 14,8392 53,3828 PLH320057 Mechowisko Manowo * 55,5 16,3083 54,1164 PLH320059 Jezioro KopaÃ  * 1 166,5 16,4533 54,4856 PLH320060 Dziczy Las * 1 436,8 14,7239 53,0461 PLH320061 Bystrzyno * 893,7 15,8022 53,8194 PLH320062 Bukowy Las GÃ ³rki * 964,6 16,1197 54,2119 PLH320063 Jezioro Stolsko * 139,7 14,3156 53,5725 PLH320064 Las Baniewicki * 611,5 14,5825 53,0986 PLH320065 Torfowisko Poradz * 567,5 15,5961 53,9078 PLH320066 WiÃ zogÃ ³ra * 489,5 16,1997 54,0947 PLH320067 Pojezierze IÃ skie * 10 229,9 15,5350 53,3233 PLH990002 Ostoja na Zatoce Pomorskiej 243 132,7 14,8075 54,2639 ROSCI0002 Apuseni * 75 943,1 22,8106 46,5958 ROSCI0004 BÃ gÃ u 3 128,6 23,7922 46,3339 ROSCI0008 Betfia 1 747,8 22,0281 46,9750 ROSCI0009 Bisoca * 1 163 26,6722 45,5358 ROSCI0011 BraniÃtea CatÃ ¢rilor * 301,5 24,2464 43,8933 ROSCI0014 BucÃani 512,6 25,6686 44,8914 ROSCI0015 Buila  VÃ ¢nturariÃ a * 4 524,7 24,0867 45,2450 ROSCI0019 CÃ limani  Gurghiu * 134 935,9 25,0997 46,9153 ROSCI0026 Cenaru * 426,1 26,7825 45,6911 ROSCI0029 Cheile Glodului, Cibului Ãi MÃ zii * 735,2 23,1350 46,0283 ROSCI0030 Cheile LÃ puÃului * 1 659,7 23,5664 47,4597 ROSCI0031 Cheile Nerei  BeuÃniÃ a * 37 710 21,8336 44,9383 ROSCI0032 Cheile RudÃ riei * 299,7 22,1022 44,8614 ROSCI0034 Cheile Turenilor * 134,2 23,7117 46,6039 ROSCI0035 Cheile Turzii * 326,1 23,6789 46,5622 ROSCI0039 Ciuperceni  Desa * 39 574 23,0939 43,8994 ROSCI0040 Coasta Lunii * 693,8 23,9514 46,5147 ROSCI0041 Coasta Rupturile Tanacu * 327,9 27,8525 46,6700 ROSCI0042 Codru Moma * 24 650,3 22,2908 46,5469 ROSCI0043 Comana * 26 480,8 26,1072 44,1408 ROSCI0044 Corabia  Turnu MÃ gurele * 8 185 24,6808 43,7297 ROSCI0045 Coridorul Jiului * 71 093 23,9256 44,0167 ROSCI0046 Cozia * 16 760,3 24,3006 45,3339 ROSCI0049 CriÃul Negru 1 850 21,8019 46,7014 ROSCI0050 CriÃul Repede amonte de Oradea 1 858,6 22,4858 47,0328 ROSCI0051 CuÃma * 44 283,5 24,8267 47,1497 ROSCI0054 Dealul CetÃ Ã ii Deva * 108,8 22,8753 45,8894 ROSCI0055 Dealul CetÃ Ã ii LempeÃ  MlaÃtina HÃ rman * 373,9 25,6581 45,7239 ROSCI0056 Dealul CiocaÃ  Dealul ViÃ elului * 916,5 25,6878 45,7728 ROSCI0057 Dealul IstriÃ a * 576,6 26,5378 45,1125 ROSCI0058 Dealul lui Dumnezeu * 578,8 27,4044 47,2606 ROSCI0059 Dealul Perchiu * 184,7 26,7464 46,2692 ROSCI0061 Defileul CriÃului Negru * 2 202,8 22,1694 46,6686 ROSCI0062 Defileul CriÃului Repede  PÃ durea Craiului * 39 410,8 22,5183 46,8819 ROSCI0063 Defileul Jiului * 10 945,6 23,3711 45,2728 ROSCI0064 Defileul MureÃului * 34 149,1 22,2189 46,0106 ROSCI0069 Domogled  Valea Cernei * 62 171,2 22,6106 45,0508 ROSCI0070 Drocea * 26 108 22,1519 46,1994 ROSCI0074 FÃ getul Clujului  Valea Morii * 1 667,3 23,5717 46,7147 ROSCI0075 PÃ durea PÃ trÃ uÃ i * 8 746,1 26,2028 47,7975 ROSCI0076 Dealul Mare  HÃ ¢rlÃ u * 25 112,4 26,7478 47,5164 ROSCI0077 FÃ ¢naÃ ele BÃ ¢rca * 144 27,4903 47,0808 ROSCI0079 FÃ ¢naÃ ele de pe Dealul Corhan  SÃ bed * 463,9 24,4342 46,6631 ROSCI0080 FÃ ¢naÃ urile de la Glodeni * 74,8 27,5358 46,8494 ROSCI0081 FÃ ¢neÃ ele seculare Frumoasa * 10,1 26,1981 47,5983 ROSCI0082 FÃ ¢neÃ ele seculare Ponoare * 40,4 26,2578 47,5728 ROSCI0087 GrÃ diÃtea Muncelului  Ciclovina * 39 818,1 23,2542 45,5719 ROSCI0088 Gura Vedei  Ãaica  Slobozia 9 793 25,8011 43,7433 ROSCI0092 IgniÃ * 19 598 23,7711 47,8369 ROSCI0093 Insulele Stepice Ãura MicÃ   Slimnic * 366,8 24,1422 45,8803 ROSCI0095 La SÃ rÃ tura * 15,9 24,3589 47,1883 ROSCI0099 Lacul Ãtiucilor  Sic  Puini  BonÃ ida * 3 798,2 23,9250 46,9417 ROSCI0100 Lacurile FÃ rÃ gÃ u  Glodeni 229,5 24,5583 46,7094 ROSCI0103 Lunca BuzÃ ului * 6 986,5 26,8722 45,1519 ROSCI0106 Lunca Mijlocie a ArgeÃului * 3 614,3 25,5056 44,5914 ROSCI0107 Lunca MirceÃti 32,5 26,8733 47,0856 ROSCI0109 Lunca TimiÃului 9 919,3 21,0894 45,5944 ROSCI0110 MÃ gurile BÃ iÃ ei * 274 22,8744 46,0297 ROSCI0111 MestecÃ niÃul de la Reci * 2 103,6 25,9022 45,8150 ROSCI0112 Mlaca TÃ tarilor 3,6 24,6503 45,7158 ROSCI0117 Movila lui Burcel * 12,7 27,8033 46,8469 ROSCI0118 Movilele de la PÃ ucea 6 24,3397 46,2269 ROSCI0120 Muntele TÃ ¢mpa * 214 25,6014 45,6375 ROSCI0126 MunÃ ii Ã arcu * 58 656,6 22,5142 45,2956 ROSCI0128 Nordul Gorjului de Est * 49 159,6 23,6228 45,2547 ROSCI0129 Nordul Gorjului de Vest * 86 958 23,0789 45,1514 ROSCI0132 Oltul Mijlociu  Cibin  HÃ ¢rtibaciu 2 826,1 24,3244 45,6828 ROSCI0135 PÃ durea BÃ ¢rnova  Repedea * 12 216 27,6472 47,0242 ROSCI0136 PÃ durea Bejan * 102,2 22,8881 45,8517 ROSCI0137 PÃ durea BogÃ Ã ii * 6 352,2 25,4153 45,9272 ROSCI0138 PÃ durea Bolintin 5 736,5 25,6719 44,4461 ROSCI0140 PÃ durea CÃ lugÃ reascÃ  * 676,9 24,6247 44,1650 ROSCI0141 PÃ durea Ciornohal * 269,6 27,2369 47,6294 ROSCI0142 PÃ durea DÃ lhÃ uÃ i * 203,4 27,0103 45,6947 ROSCI0143 PÃ durea de gorun Ãi stejar de la Dosul FÃ ¢naÃ ului * 108,1 25,0433 45,8906 ROSCI0144 Padurea de gorun Ãi stejar de pe Dealul PurcÃ retului * 42,1 24,8622 45,8725 ROSCI0145 PÃ durea de la Alparea 459,3 22,0828 47,0175 ROSCI0146 PÃ durea de stejar pufos de la Hoia * 7,5 23,4936 46,7683 ROSCI0147 Padurea de stejar pufos de la MirÃ slÃ u * 56,2 23,7253 46,3736 ROSCI0148 PÃ durea de stejar pufos de la PetiÃ * 91,6 24,2481 46,0297 ROSCI0152 PÃ durea Floreanu  FrumuÃica  Ciurea 18 978,3 27,2108 47,0169 ROSCI0154 PÃ durea Glodeni 1 042 24,5739 46,6383 ROSCI0155 PÃ durea GoroniÃte 951,7 21,8475 46,8081 ROSCI0158 PÃ durea BÃ lteni  HÃ ¢rboanca 526 27,6561 46,6711 ROSCI0159 PÃ durea HomiÃ a * 56,6 26,6164 47,2711 ROSCI0160 PÃ durea IcuÃeni * 10,2 27,6714 47,2453 ROSCI0161 PÃ durea Medeleni 131,1 27,6467 47,2953 ROSCI0162 Lunca Siretului Inferior * 25 080,7 27,3425 45,7728 ROSCI0164 PÃ durea Plopeni 91,1 25,9358 45,0528 ROSCI0166 PÃ durea ReÃca HotÃ rani 1 630,5 24,4189 44,1819 ROSCI0167 PÃ durea RoÃcani * 55,6 27,4081 47,4417 ROSCI0168 PÃ durea Sarului 6 792,9 24,1858 44,4403 ROSCI0170 PÃ durea Ãi mlaÃtinile eutrofe de la Prejmer * 344,5 25,7383 45,7350 ROSCI0171 PÃ durea Ãi pajiÃtile de la MÃ ¢rzeÃti * 200 27,4958 47,2397 ROSCI0173 PÃ durea StÃ ¢rmina 2 768,6 22,7853 44,5067 ROSCI0174 PÃ durea StudiniÃ a * 65,8 24,4086 43,9742 ROSCI0176 PÃ durea TÃ tÃ ruÃi 55,1 26,6178 47,3122 ROSCI0177 PÃ durea Topana 891,3 24,5292 44,8642 ROSCI0179 PÃ durea Troianu * 78,8 25,0117 44,0214 ROSCI0181 PÃ durea Uricani * 114,3 27,4883 47,1436 ROSCI0183 PÃ durea VlÃ dila * 406,8 24,3725 44,0081 ROSCI0184 PÃ durea Zamostea  Lunca 298,7 26,2581 47,8764 ROSCI0186 PÃ durile de Stejar Pufos de pe TÃ ¢rnava Mare * 240,3 24,7106 46,2719 ROSCI0187 PajiÃtile lui Suciu * 16 005 23,9244 46,2769 ROSCI0192 PeÃtera MÃ gurici 94,5 23,5578 47,3608 ROSCI0194 Piatra Craiului * 15 867 25,1917 45,4725 ROSCI0198 Platoul MehedinÃ i * 53 594 22,6414 44,9233 ROSCI0199 Platoul Meledic * 150,5 26,6192 45,4964 ROSCI0200 Platoul VaÃcÃ u 4 983,2 22,4472 46,4311 ROSCI0202 Silvostepa Olteniei * 9 296,7 23,2822 44,3522 ROSCI0203 Poiana cu narcise de la NegraÃi 4,5 25,1433 44,6011 ROSCI0205 Poienile cu narcise de la Dumbrava Vadului 399,1 25,1033 45,7731 ROSCI0206 PorÃ ile de Fier * 125 546 21,9797 44,6658 ROSCI0208 Putna  Vrancea * 38 212,8 26,5192 45,9150 ROSCI0209 RacÃ ¢Ã  Hida 239,3 23,2428 47,1069 ROSCI0210 RÃ ¢pa LechinÃ a * 282,6 24,2389 46,4703 ROSCI0211 PodiÃul SecaÃelor * 7 014,1 23,8119 45,9956 ROSCI0213 RÃ ¢ul Prut 10 540 27,7850 47,2136 ROSCI0214 RÃ ¢ul Tur * 20 511 23,1844 47,8886 ROSCI0216 Reghiu Scruntar * 112,4 26,8572 45,7864 ROSCI0218 Dealul Mocrei  Rovina  Ineu * 3 730,4 21,9586 46,3975 ROSCI0221 SÃ rÃ turile din valea Ilenei * 111,7 27,3725 47,2322 ROSCI0222 SÃ rÃ turile Jijia InferioarÃ   Prut * 10 613 27,3214 47,4008 ROSCI0223 SÃ rÃ turile Ocna Veche * 132,8 23,7892 46,5903 ROSCI0224 ScroviÃtea * 3 391,4 26,0628 44,7142 ROSCI0225 Seaca  OptÃ Ãani 2 110,1 24,4694 44,7136 ROSCI0226 Semenic  Cheile CaraÃului * 37 554,5 21,8764 45,1353 ROSCI0227 SighiÃoara  TÃ ¢rnava Mare * 85 815,4 24,8211 46,1344 ROSCI0232 SomeÃul Mare Superior 148,6 24,6233 47,2944 ROSCI0234 StÃ ¢nca  ÃtefÃ neÃti * 1 27,2275 47,8392 ROSCI0235 StÃ ¢nca Tohani * 49,9 26,4353 45,0692 ROSCI0236 Strei  HaÃ eg * 24 967,6 23,0436 45,4406 ROSCI0238 Suatu -Cojocna  CrairÃ ¢t * 4 146,2 23,8072 46,7197 ROSCI0240 TÃ Ãad 1 557 22,1361 46,9319 ROSCI0251 Tisa SuperioarÃ  * 6 302,9 24,0903 47,9350 ROSCI0253 TrascÃ u * 50 063,6 23,4892 46,3364 ROSCI0254 Tufurile calcaroase din Valea BobÃ ¢lna * 16,3 23,1139 45,9019 ROSCI0255 TurbÃ ria de la Dersca 11,8 26,2628 47,9333 ROSCI0257 Tusa  BarcÃ u 9,6 22,7542 47,0222 ROSCI0258 VÃ ile BrÃ tiei Ãi BrÃ tioarei * 201,8 24,9639 45,3219 ROSCI0259 Valea CÃ lmÃ Ã uiului * 17 922,9 27,0450 45,0067 ROSCI0264 Valea Izei Ãi Dealul Solovan * 46 872,7 24,1942 47,7264 ROSCI0265 Valea lui David * 1 434,7 27,4444 47,2344 ROSCI0266 Valea OlteÃ ului 1 537,3 24,1778 44,2808 ROSCI0267 Valea RoÃie 819,4 22,0150 47,0856 ROSCI0268 Valea VÃ ¢lsanului * 9 480,2 24,7575 45,2503 ROSCI0270 VÃ ¢nÃ tori  NeamÃ  * 30 206 26,2172 47,1775 ROSCI0272 Vulcanii NoroioÃi de la PÃ ¢clele Mari Ãi PÃ ¢clele Mici * 928,9 26,7106 45,3478 ROSCI0275 BÃ ¢rsÃ u  Ãomcuta 4 773,1 23,4014 47,5142 ROSCI0283 Cheile Doftanei * 2 613,3 25,7481 45,2342 ROSCI0284 Cheile Teregovei * 289,1 22,3017 45,1833 ROSCI0289 Coridorul Drocea  Codru Moma * 3 229,2 22,1883 46,3492 ROSCI0290 Coridorul IalomiÃ ei * 26 726,8 26,4756 44,7211 ROSCI0291 Coridorul MunÃ ii Bihorului  Codru Moma * 7 591,5 22,4017 46,4097 ROSCI0294 CriÃul Alb Ã ®ntre GurahonÃ  Ãi Ineu * 1 228,5 22,1206 46,3550 ROSCI0295 Dealurile Clujului Est * 18 889,6 23,6522 46,9144 ROSCI0296 Dealurile DrÃ gÃ Ãaniului 7 625,8 24,1850 44,6108 ROSCI0297 Dealurile TÃ ¢rnavei Mici  BicheÃ * 37 082 24,9508 46,5381 ROSCI0298 Defileul CriÃului Alb * 16 558,2 22,4203 46,3031 ROSCI0299 DunÃ rea la GÃ ¢rla Mare  Maglavit 9 495 22,9272 44,1111 ROSCI0300 FÃ ¢naÃ ele Pietroasa  Podeni * 105,4 23,6514 46,4492 ROSCI0303 HÃ ¢rtibaciu Sud  Est * 25 902,8 25,1800 45,9361 ROSCI0304 HÃ ¢rtibaciu Sud  Vest * 22 726,1 24,3172 45,7633 ROSCI0306 Jiana * 13 415,8 22,6411 44,3269 ROSCI0308 Lacul Ãi PÃ durea Cernica 3 267,3 26,2956 44,4433 ROSCI0309 Lacurile din jurul MÃ scurei 1 159,7 27,3964 46,3481 ROSCI0310 Lacurile FÃ lticeni 895,2 26,2786 47,5047 ROSCI0314 Lozna 10 248,8 23,5225 47,2964 ROSCI0316 Lunca RÃ ¢ului Doamnei * 55,6 24,8575 45,0650 ROSCI0318 MÃ gura TÃ ¢rgu Ocna * 844,4 26,5700 46,2744 ROSCI0320 Mociar * 4 016,8 24,8181 46,7650 ROSCI0322 Muntele Ães * 34 880,8 22,5289 47,0931 ROSCI0325 MunÃ ii Metaliferi * 14 302,5 22,6014 46,1083 ROSCI0326 Muscelele ArgeÃului * 10 014,7 24,8900 45,1436 ROSCI0329 Oltul Superior 1 508,2 25,5489 45,9006 ROSCI0330 OseÃti  BÃ ¢rzeÃti 1 448,9 27,5642 46,7642 ROSCI0331 PajiÃtile Balda  Frata  MiheÃu de CÃ ¢mpie * 200,2 24,2206 46,6611 ROSCI0333 PajiÃtile SÃ rmÃ Ãel  MilaÃ  UrmeniÃ * 1 136,1 24,1683 46,8097 ROSCI0334 PÃ durea Buciumeni  Homocea 4 993,3 27,2856 46,0875 ROSCI0335 PÃ durea Dobrina  HuÃi * 8 518,3 27,9717 46,5808 ROSCI0336 PÃ durea Dumbrava 1 821,1 21,6794 45,6422 ROSCI0337 PÃ durea Neudorfului * 4 502,1 21,6586 46,0083 ROSCI0338 PÃ durea Paniova 1 908,9 21,7542 45,8586 ROSCI0341 PÃ durea Ãi Lacul Stolnici 1 526,7 24,8022 44,5719 ROSCI0342 PÃ durea TÃ ¢rgu MureÃ 573,8 24,6036 46,5536 ROSCI0344 PÃ durile din Sudul Piemontului CÃ ¢ndeÃti * 4 312,6 25,2525 44,9211 ROSCI0347 PajiÃtea Fegernic * 280 22,1503 47,2033 ROSCI0352 PerÃani * 2 260,8 25,2817 45,7536 ROSCI0354 Platforma Cotmeana * 12 528,9 24,4314 44,9742 ROSCI0355 PodiÃul Lipovei  Poiana RuscÃ  * 35 738,3 22,4017 45,8194 ROSCI0356 Poienile de la Ãard 47,2 23,5153 46,8144 ROSCI0357 Porumbeni * 7 051,7 25,1622 46,2731 ROSCI0358 Pricop  Huta  Certeze * 3 162 23,5156 47,9608 ROSCI0359 Prigoria  BengeÃti * 2 489,5 23,6517 45,0714 ROSCI0361 RÃ ¢ul CaraÃ 589 21,5492 45,0867 ROSCI0362 RÃ ¢ul Gilort 872,6 23,5992 45,0717 ROSCI0363 RÃ ¢ul Moldova Ã ®ntre Oniceni Ãi MiteÃti 3 214,8 26,4842 47,2894 ROSCI0364 RÃ ¢ul Moldova Ã ®ntre TupilaÃ i Ãi Roman 4 719,9 26,7589 47,0369 ROSCI0365 RÃ ¢ul Moldova Ã ®ntre PÃ ltinoasa Ãi RuÃi 5 303,3 26,1647 47,4342 ROSCI0366 RÃ ¢ul Motru 1 920,6 23,2244 44,6236 ROSCI0367 RÃ ¢ul MureÃ Ã ®ntre MoreÃti Ãi Ogra 526,8 24,3544 46,4697 ROSCI0368 RÃ ¢ul MureÃ Ã ®ntre Deda Ãi Reghin 393,7 24,7983 46,8886 ROSCI0369 RÃ ¢ul MureÃ Ã ®ntre IernuÃ eni Ãi PeriÃ 256,4 24,6831 46,7183 ROSCI0373 RÃ ¢ul MureÃ Ã ®ntre BrÃ niÃca Ãi Ilia 1 883,7 22,7364 45,9333 ROSCI0374 RÃ ¢ul Negru 1 001,4 26,2156 46,0144 ROSCI0375 RÃ ¢ul Nera Ã ®ntre Bozovici Ãi MoceriÃ 394,3 21,9733 44,8894 ROSCI0376 RÃ ¢ul Olt Ã ®ntre MÃ runÃ ei Ãi Turnu MÃ gurele 12 146 24,6839 43,8903 ROSCI0377 RÃ ¢ul Putna 655,4 26,8450 45,8878 ROSCI0378 RÃ ¢ul Siret Ã ®ntre PaÃcani Ãi Roman 3 711 26,9300 47,0572 ROSCI0379 RÃ ¢ul Suceava * 881,1 25,9761 47,8850 ROSCI0380 RÃ ¢ul Suceava Liteni 1 254,4 26,3228 47,6231 ROSCI0382 RÃ ¢ul TÃ ¢rnava Mare Ã ®ntre CopÃa MicÃ  Ãi MihalÃ  929,9 24,0244 46,1164 ROSCI0383 RÃ ¢ul TÃ ¢rnava Mare Ã ®ntre Odorheiu Secuiesc Ãi VÃ ¢nÃ tori 461,9 24,9956 46,2656 ROSCI0384 RÃ ¢ul TÃ ¢rnava MicÃ  * 331,3 24,4622 46,3844 ROSCI0385 RÃ ¢ul Timis Ã ®ntre Rusca Ãi Prisaca 1 440,6 22,2706 45,3106 ROSCI0386 RÃ ¢ul Vedea 9 077,2 24,8642 44,2078 ROSCI0391 Siretul Mijlociu  Bucecea 569,7 26,3953 47,7453 ROSCI0392 Slatina 137,1 25,9986 47,4581 ROSCI0393 SomeÃul Mare 557,1 24,2592 47,2214 ROSCI0394 SomeÃul Mic 117 23,9208 47,0989 ROSCI0395 Soveja * 4 566,5 26,6069 46,0153 ROSCI0399 Suharau  Darabani * 1 936,2 26,3750 48,1517 ROSCI0400 Ãieu  Budac 888,4 24,2908 47,1228 ROSCI0403 VÃ ¢nju Mare 2 187,8 22,8958 44,4017 ROSCI0406 Zarandul de Est * 20 315,3 22,3836 46,1144 ROSCI0407 Zarandul de Vest * 8 887,6 21,9775 46,1514 ROSCI0408 Zau de Campie * 10 24,1022 46,6528 SE0330054 Beijershamn och Svansholmarna * 654,3 16,4025 56,5997 SE0330102 GÃ ¥rdby sandstÃ ¤pp * 39,3 16,6478 56,6186 SE0330103 Ã by sandbackar * 12,4 16,6553 56,5858 SE0330108 Ottenby NR * 2 391,4 16,4308 56,2161 SE0330109 Eckelsudde * 424,8 16,3853 56,4178 SE0330139 Kalkstad * 22,3 16,5078 56,6094 SE0330140 RÃ ¶sselkÃ ¤rret 17,8 16,5836 56,6319 SE0330174 SydÃ ¶stra Ã lands sjÃ ¶marker * 8 792,9 16,6033 56,4364 SE0330176 Stora Alvaret * 25 994,8 16,5164 56,4289 SE0330219 Albrunna lund * 36,5 16,4194 56,3181 SE0330220 Dalby lund * 24,9 16,4575 56,4761 SE0330222 Lilla Vickleby lund 17 16,4461 56,5669 SE0330223 Skogsbylund * 2,6 16,5011 56,6239 SE0330224 Vickleby Ã ¤dellÃ ¶vskog * 46,4 16,4375 56,5944 SE0330225 VÃ ¤sterstads almlund * 12,2 16,4247 56,4278 SE0330271 Lenstad-TÃ ¤velsrum * 35,8 16,5694 56,6242 SE0330273 Norra MidsjÃ ¶banken 98 353,6 17,3797 56,2022 SE0410010 Stiby backe * 120 14,6933 56,0219 SE0410012 Listershuvud 486,1 14,7606 56,0231 SE0410024 Johannishus Ã ¥sar * 60,2 15,4311 56,2219 SE0410039 Ã backa * 28,6 15,1950 56,2053 SE0410040 Utklippan 117,6 15,7061 55,9528 SE0410042 TromtÃ ¶-AlmÃ ¶ * 3 358,4 15,4597 56,1464 SE0410046 BrÃ ¤kne-Hoby skÃ ¤rgÃ ¥rd 212,4 15,1003 56,1406 SE0410047 BjÃ ¶rkeskÃ ¤rven 40,8 15,2053 56,1408 SE0410055 Halen * 563,7 14,4983 56,2706 SE0410057 Skinsagylet * 77 14,5872 56,1903 SE0410062 Valje * 90,9 14,5536 56,0553 SE0410065 VÃ ¤stra TorsÃ ¶ 34,1 14,6444 56,0078 SE0410066 Spraglehall * 11,6 14,7556 56,0547 SE0410068 Pukaviksbukten 8 875,8 14,7722 56,1028 SE0410071 StÃ ¤rnÃ ¶ 213,1 14,8489 56,1428 SE0410079 PersgÃ ¤rde * 61,1 14,9764 56,2603 SE0410080 KvallÃ ¥kra * 59,6 14,9594 56,2647 SE0410088 JÃ ¤rnavik * 153 15,0750 56,1808 SE0410089 Sonekulla * 62,8 15,1200 56,1681 SE0410092 HaglÃ ¶ * 160,6 15,5189 56,1658 SE0410094 SkÃ ¤rva * 234,7 15,5753 56,2031 SE0410097 Hallarum * 51,4 15,8264 56,1556 SE0410098 JÃ ¤rkÃ ¶ 124,2 15,7267 56,0922 SE0410099 HÃ ¤stholmen-Ã ppenskÃ ¤r * 1 149,7 15,7697 56,0722 SE0410100 Senora SvenÃ ¶ * 87,8 15,7722 56,1056 SE0410101 Uttorp * 76,2 15,6847 56,0803 SE0410104 Torhamns udde * 511 15,8367 56,0786 SE0410105 FÃ ¤rskesjÃ ¶n * 310,1 15,8486 56,1531 SE0410107 Steneryd * 7,4 15,8331 56,1244 SE0410114 KnÃ ¶sÃ ¶ * 67 15,6694 56,1644 SE0410115 Pagelsborg 1,5 15,0864 56,1956 SE0410120 VambÃ ¥sa norra * 24,6 15,4611 56,1928 SE0410121 LindÃ ¶ udde * 21,4 15,3511 56,1219 SE0410123 Eriksberg 129,9 15,0239 56,1736 SE0410124 BockÃ ¶n-MjÃ ¶Ã ¶n 302 15,0097 56,1425 SE0410125 FÃ ¶lsÃ ¶ 42,3 14,9697 56,1478 SE0410126 Ljungryda * 8,2 14,5214 56,2164 SE0410128 MÃ ¶rrumsÃ ¥n 138,5 14,7803 56,2353 SE0410130 Stora Rom * 16,8 15,8250 56,1422 SE0410133 TÃ ¤rnÃ ¶-Yttre EkÃ ¶ 106,2 14,9703 56,1136 SE0410134 TjÃ ¤rÃ ¶ 306,3 15,0536 56,1664 SE0410135 LÃ ¥ngasjÃ ¶nÃ ¤s * 146,7 14,8586 56,2531 SE0410137 RaslÃ ¥ngen Ã stra * 183,1 14,4458 56,2714 SE0410138 Boafall norra 13,7 14,4603 56,2481 SE0410140 Boarp 2,9 14,7506 56,2869 SE0410143 Elleholm Norra 3,5 14,7275 56,1611 SE0410144 GÃ ¥ragÃ ¶l 5,3 14,6747 56,2814 SE0410145 GrÃ ¤num 6,6 14,6406 56,2531 SE0410146 Baggeboda * 5,7 14,4819 56,2769 SE0410148 Bergudden * 6,4 15,6331 56,1711 SE0410151 VÃ ¤mÃ ¶parken * 34,5 15,6144 56,1828 SE0410152 Ryssberget * 125,6 14,6053 56,0769 SE0410153 SiesjÃ ¶ * 63,7 14,5614 56,0714 SE0410155 NÃ ¤snabbarna * 22,4 14,5906 56,0194 SE0410156 SillnÃ ¤s * 118,2 14,6178 56,0031 SE0410157 KrÃ ¥kenabben * 23,5 14,7236 55,9969 SE0410158 HanÃ ¶ * 247,9 14,8486 56,0097 SE0410160 Boafall-Pieboda * 208,8 14,4803 56,2461 SE0410161 Holje 15,7 14,5228 56,2992 SE0410163 TÃ ¤rnÃ ¶-HarÃ ¶-BrorsÃ ¶ * 492,2 14,9836 56,1253 SE0410168 BrÃ ¤kneÃ ¥n 70 15,0461 56,3689 SE0410171 SjÃ ¶arp-NÃ ¤ssjÃ ¶n * 161,8 15,1969 56,2267 SE0410172 NÃ ¤sudden * 9 15,1981 56,2314 SE0410173 Smygen * 22,8 15,1239 56,1597 SE0410174 GÃ ¶marken * 111,7 15,2989 56,1342 SE0410175 GÃ ¶ bokskog * 19,8 15,3228 56,1386 SE0410176 BlÃ ¶tÃ ¶-KidÃ ¶ * 82 15,4089 56,1761 SE0410181 Stora Hammar-VarÃ ¶-LillÃ ¶ * 486,1 15,7981 56,1439 SE0410187 HjÃ ¤rthallaberget * 73,6 14,6297 56,0214 SE0410188 BjÃ ¶rkenabben * 30,8 14,6786 55,9953 SE0410189 KrÃ ¥kenabben nordvÃ ¤st * 13,5 14,7219 56,0081 SE0410190 Tocken * 2,7 14,7328 56,0600 SE0410193 Blankatorpet 1,1 14,4511 56,2753 SE0410195 Bellevueparken * 5,7 14,8547 56,1764 SE0410196 StrÃ ¶mma * 7,2 14,8522 56,1928 SE0410205 VambÃ ¥sanÃ ¤s * 141,1 15,4439 56,1814 SE0410206 IvÃ ¶ 76,2 15,4947 56,1475 SE0410207 Piskabacken * 19,2 15,2586 56,2294 SE0410208 Brunnsskogen * 73,3 15,2806 56,1950 SE0410209 FornanÃ ¤s 3,3 15,2997 56,1872 SE0410210 Angelskog * 7,6 15,3086 56,1803 SE0410211 VÃ ¥ngsÃ ¶-BiskopsmÃ ¥la * 83,8 15,1164 56,1494 SE0410212 GÃ ¥sfeten 10,4 15,2264 56,1208 SE0410220 Gullberna * 2,8 15,6336 56,1889 SE0410221 Idholm * 25 15,7503 56,1528 SE0410222 Ã stra MÃ ¶cklÃ ¶ * 27,5 15,7864 56,1478 SE0410224 UtlÃ ¤ngan * 63,4 15,7981 56,0269 SE0410225 Sandhamn * 26,8 15,8558 56,0889 SE0410229 NÃ ¤smarken * 38 15,6572 56,1675 SE0410231 Ryamad * 0,35 15,6964 56,1069 SE0410232 FornanÃ ¤s Ã ¶stra 8 15,3047 56,1864 SE0410233 Elleholm * 231,1 14,7203 56,1544 SE0410234 VÃ ¤rhult * 4,4 14,6008 56,2003 SE0410264 Ã stra KvallÃ ¥kra 38,9 14,9647 56,2669 SE0410265 Komperskulla 0,31 14,6461 56,2986 SE0410266 HÃ ¤ngdovakÃ ¤rret 3,1 14,5028 56,2381 SE0420002 Hallands VÃ ¤derÃ ¶ * 1 834,4 12,5736 56,4428 SE0420013 Ubbalt * 81,4 13,6942 56,3497 SE0420021 Boarps hed * 30,1 13,7747 55,9328 SE0420043 Ã raslÃ ¶vs mosse * 63,3 13,9583 56,0894 SE0420047 Norra Mosslunda * 72,3 14,0933 55,9733 SE0420075 VerkeÃ ¥ns dalgÃ ¥ng * 2 750,2 14,0653 55,7358 SE0420077 Marknadsplatsen * 28,2 14,2136 55,6939 SE0420087 ListarumsÃ ¥sens naturreservat * 59,3 14,0931 55,5719 SE0420106 IvÃ ¶ klack * 115,8 14,4156 56,1331 SE0420107 Kjugekull 11,6 14,3694 56,0747 SE0420128 Torsebroparken * 14 14,1308 56,1075 SE0420129 Simris strandÃ ¤ng * 1,1 14,3547 55,5303 SE0420130 BÃ ¤ckhalladalen * 104,3 14,3172 55,5742 SE0420131 Benestads backar * 7,2 13,9031 55,5267 SE0420132 Ã rupskÃ ¤rret 1,1 13,9267 55,5131 SE0420133 StrÃ ¤ntemÃ ¶lla * 47,8 14,2378 55,6172 SE0420134 Stenshuvud * 398,1 14,2669 55,6594 SE0420135 Svabesholm * 15,3 14,2497 55,6586 SE0420136 Friseboda * 272,8 14,2069 55,8028 SE0420137 GropahÃ ¥let 76,2 14,2372 55,8664 SE0420138 Ã spet * 216,4 14,3236 55,9192 SE0420141 Forsakar-BorrÃ ¥kra * 37 14,0725 55,8300 SE0420142 SÃ ¶ndreklack * 31,2 14,0869 55,8353 SE0420149 Stora Hults fÃ ¤lad * 4,8 12,7661 56,3256 SE0420150 LinnerÃ ¶d * 44,4 13,3033 56,1686 SE0420151 Osby skansar * 7 13,9744 56,3539 SE0420152 SÃ ¶dra Ã spet 57,2 14,2761 55,9047 SE0420154 SÃ ¶derÃ ¥sen * 1 701,3 13,2286 56,0244 SE0420155 KlÃ ¶vahallar * 121,6 13,1097 56,0867 SE0420157 MÃ ¶llegÃ ¥rden * 25,3 14,1469 55,7664 SE0420179 Lya ljunghed och Ã lemossen * 230,5 12,9061 56,3961 SE0420202 Maltesholm * 29,2 13,9914 55,9028 SE0420203 KlintabÃ ¤cken * 35,8 13,9606 55,9169 SE0420204 MjÃ ¶Ã ¥ns dalgÃ ¥ng * 90,8 14,0036 55,8703 SE0420206 Gladsaxhallar och Tobisviksheden * 95,6 14,3264 55,5811 SE0420232 BjÃ ¤rekusten * 631,2 12,6639 56,4536 SE0420233 Ã ngelholms kronopark * 205,7 12,8261 56,2436 SE0420234 Lyngby * 4,6 14,1089 55,9044 SE0420235 LyngsjÃ ¶n * 83,8 14,0714 55,9350 SE0420236 VittskÃ ¶vle driva * 59,5 14,1683 55,8614 SE0420238 KlammersbÃ ¤ck * 74,4 14,1858 55,7094 SE0420239 Rinkaby skjutfÃ ¤lt * 775,4 14,3000 55,9681 SE0420240 Ravlunda skjutfÃ ¤lt * 861,3 14,1781 55,7444 SE0420241 Sporrakulla * 8,5 14,2431 56,2889 SE0420242 Herrevadskloster-BrorÃ ¶d * 42 13,2550 56,1061 SE0420243 Bonnarps hed 23,6 13,1872 56,0825 SE0420244 Ã stafors-Ljungryda * 10,5 14,5178 56,2133 SE0420245 KlammersbÃ ¤ck-Torup * 8,8 14,1567 55,7014 SE0420246 Torups Ã ¤ngar * 102,9 14,1300 55,6931 SE0420247 LudarÃ ¶ds fÃ ¤lad * 76,6 14,0019 55,6967 SE0420248 BreabÃ ¤ck-RugerÃ ¶d * 51 13,9919 55,7486 SE0420249 DjurrÃ ¶dsbÃ ¤cken * 130 13,9478 55,6931 SE0420250 Fyledalen * 462,5 13,8622 55,5497 SE0420252 LingenÃ ¤sen * 86,5 14,1356 56,0664 SE0420253 VÃ ¤stra FÃ ¤laden * 38,9 14,1406 56,0447 SE0420254 Ã sumallet * 40,4 14,1700 55,9853 SE0420255 GamlegÃ ¥rden 19 14,1833 55,9847 SE0420256 BjÃ ¶rkhÃ ¤ll 36,1 14,2039 55,9703 SE0420257 HÃ ¥slÃ ¶v 149,7 14,2147 55,9994 SE0420258 Hercules * 38,8 14,2547 56,0033 SE0420259 VramsÃ ¥ns mynning * 21,8 14,2164 55,9294 SE0420260 Pulken * 7,7 14,2089 55,8856 SE0420261 Egeside * 21,6 14,1956 55,8667 SE0420262 Skeingeborg 3,1 13,8903 56,3611 SE0420263 BjÃ ¤rnum 8,3 13,7247 56,2864 SE0420267 SiesjÃ ¶omrÃ ¥det * 56,2 14,5531 56,0753 SE0420268 VÃ ¤stra Malshult * 55,1 13,9353 56,3472 SE0420271 Djurholmamossen * 109,5 13,0525 56,3481 SE0420272 Ã rhultsbÃ ¤cken * 10,2 13,0350 56,3375 SE0420273 Korup * 81,9 12,8850 56,3958 SE0420274 Edenryd * 286,2 14,5086 56,0372 SE0420275 Tostebergakusten * 1 117,6 14,4397 56,0053 SE0420276 Ã stra Hammaren-KÃ ¤ringÃ ¶ren * 336,2 14,3853 55,9669 SE0420277 Ã lemossen-Hulrugered * 41 12,9153 56,3908 SE0420280 EverÃ ¶ds utmark * 37,5 13,9294 55,8669 SE0420281 HÃ ¶rrÃ ¶ds utmark 5,7 14,0508 55,7778 SE0420282 PrÃ ¤stÃ ¤ngen 15,4 14,1844 55,8947 SE0420283 HallandsÃ ¥s nordsluttning * 112,9 12,9314 56,4189 SE0420284 LyabÃ ¤cken * 12,2 12,8642 56,4122 SE0420285 Kronovall * 49,2 14,0397 55,6347 SE0420287 Herrevadskloster * 213,1 13,2506 56,0947 SE0420288 Impan * 12,6 14,3042 55,5586 SE0420289 Stensmyr * 341,4 13,5178 56,3192 SE0420290 FÃ ¤jemyr * 310,7 13,5631 56,2761 SE0420291 Slottet * 3 12,8258 56,3728 SE0420292 Ledtorpet 2,1 12,8844 56,4036 SE0420293 Brandeborg * 18,1 13,2244 56,0889 SE0420294 LÃ ¤rkesholmssjÃ ¶n 77,4 13,3814 56,2847 SE0420295 Matsalycke 1,9 14,0761 56,2292 SE0420296 MÃ ¶llerÃ ¶d 3,1 13,7736 56,3550 SE0420297 MaglÃ ¶ ekar 2,5 13,6322 56,0539 SE0420298 HÃ ¶rlinge Ã ¤ngar * 106,1 13,8650 56,3669 SE0420299 SkeingesjÃ ¶n 276,1 13,8964 56,3697 SE0420300 VÃ ¤rsjÃ ¶n 275,9 13,4722 56,3125 SE0420301 Verum 8 13,7950 56,3622 SE0420302 UllstorpskÃ ¤rret * 6,4 14,0206 55,5169 SE0420303 RaslÃ ¥ngen vÃ ¤stra 231,9 14,4281 56,2528 SE0420304 DrÃ ¶gsperyd 12 14,5764 56,1847 SE0420305 GyllebosjÃ ¶n * 105,5 14,1939 55,5964 SE0420306 HoljeÃ ¥n * 29,3 14,4933 56,1814 SE0420307 Helge Ã ¥ * 112,2 14,1931 55,9056 SE0420308 AraslÃ ¶vssjÃ ¶n 368,2 14,1264 56,0636 SE0420309 HammarsjÃ ¶n 1 795,6 14,2092 55,9856 SE0420310 VramsÃ ¥n * 241,6 13,9086 55,9553 SE0420311 Gyllebo * 19,2 14,1897 55,5872 SE0420312 LevrasjÃ ¶n 273,5 14,4978 56,1058 SE0420313 Store mosse 323,6 13,7408 56,0067 SE0420314 MannagÃ ¥rden * 13,4 14,0689 56,2436 SE0420315 Uggleskogen 15,8 13,4078 56,1458 SE0420316 Balsbergsgrottan 1,3 14,2025 56,1028 SE0420317 Vejshulta myr * 100,7 13,5394 56,3064 SE0420319 IvÃ ¶sjÃ ¶n-OppmannasjÃ ¶n 6 159,2 14,4419 56,1106 SE0420320 Varshultamyren * 156,7 13,2903 56,2028 SE0420322 NÃ ¤sum * 51,7 14,5303 56,1711 SE0420323 VanÃ ¥s * 72,6 14,0508 56,1911 SE0420324 Balsberget * 284,7 14,2150 56,1008 SE0420325 AngsholmasjÃ ¶n 4,4 13,5731 56,1803 SE0420326 DunderbÃ ¤cken 6,5 14,1417 55,8053 SE0420327 JÃ ¤ren 46,3 14,0300 55,7758 SE0420328 Stackedala 14,6 13,9664 55,9211 SE0430022 Dalby SÃ ¶derskog * 36,3 13,3331 55,6756 SE0430023 Dalby Norreskog * 19,2 13,3417 55,6828 SE0430024 Billebjer * 22,9 13,3211 55,6886 SE0430026 MÃ ¥ryd-HÃ ¤llestad * 198,4 13,3842 55,6911 SE0430030 Kungsmarken * 232,4 13,2722 55,7181 SE0430031 Linnebjer * 38,3 13,3069 55,7336 SE0430042 StÃ ¥ngby mosse * 29,2 13,1578 55,7711 SE0430044 Dagstorps mosse * 5,8 13,0750 55,8136 SE0430063 Ven 67,5 12,6947 55,9000 SE0430064 Rustningshamn 22,7 12,8003 55,9228 SE0430067 FjÃ ¤restad-Gantofta * 42,2 12,8206 55,9836 SE0430079 Christinelund * 30,7 12,6147 56,1300 SE0430082 MÃ ¶llehÃ ¤ssle-Kullens havsbad * 168 12,5106 56,2697 SE0430092 Kullaberg * 1 358 12,5086 56,2881 SE0430093 Sandhammaren-KÃ ¥seberga * 1 252,8 14,1428 55,3939 SE0430094 Ystads sandskog * 142,8 13,8775 55,4322 SE0430095 FalsterbohalvÃ ¶n * 42 342,2 12,8192 55,3850 SE0430096 HÃ ¤sthagen * 48,2 13,4978 55,5031 SE0430097 RÃ ¶varkulan * 48,1 13,5000 55,7947 SE0430098 GÃ ¤llabjÃ ¤r * 126 13,3264 56,0072 SE0430099 SkÃ ¤ldervikens Ã ¶stra klippkust * 143,1 12,6383 56,2586 SE0430100 Fulltofta * 296,5 13,6100 55,8828 SE0430101 LÃ ¶vestads Ã ¥sar 34,4 13,8658 55,6511 SE0430104 KlÃ ¶vabÃ ¤cken * 151,7 13,1156 56,0803 SE0430105 HallabÃ ¤ckens dalgÃ ¥ng * 191,3 13,0733 56,0453 SE0430106 TranerÃ ¶ds mosse * 106,8 13,1864 56,0439 SE0430109 RÃ ¥Ã ¥ns dalgÃ ¥ng * 48,9 12,7925 55,9978 SE0430110 KlingavÃ ¤lsÃ ¥n-Karup * 840,6 13,5933 55,6239 SE0430111 Falsterbo skjutfÃ ¤lt * 66,4 12,8722 55,3953 SE0430112 Kabusa * 210,7 13,9908 55,4167 SE0430113 RevingefÃ ¤ltet * 3 007,3 13,5031 55,6939 SE0430114 HÃ ¶gestads mosse * 79,3 13,8489 55,5139 SE0430115 Skoghejdan * 76 13,8353 55,5519 SE0430116 Skoghusets enefÃ ¤lad * 18,2 13,7814 55,5528 SE0430117 Borgen * 16,9 12,8517 55,9681 SE0430118 BillingemÃ ¶lla * 9,3 13,3542 55,9711 SE0430119 Abullahagen * 30,4 13,3203 55,8264 SE0430120 HumlarÃ ¶dshus * 16,3 13,5314 55,5906 SE0430121 FjÃ ¤llmossen * 280,4 13,8989 55,8231 SE0430122 Fredriksbergs mosse * 69,7 13,7972 55,5306 SE0430126 FÃ ¥gelsÃ ¥ngsdalen * 14,6 13,3256 55,7147 SE0430127 VitabÃ ¤ckskÃ ¤llan * 0,77 13,7875 55,5886 SE0430128 Tannhuset * 18,4 13,7681 55,5931 SE0430129 JordbodhÃ ¤llorna 24,6 13,7719 55,5947 SE0430130 SularpskÃ ¤rret 1,4 13,3067 55,7131 SE0430131 Vombs NorregÃ ¥rd * 30,3 13,5492 55,6847 SE0430132 LemmestrÃ ¶torp * 41,7 13,3906 55,5094 SE0430133 Eksholm * 24,1 13,3131 55,5544 SE0430134 BjersjÃ ¶holms Ã ¤dellÃ ¶vskog * 7,4 13,7775 55,4614 SE0430135 Yddingen * 10 13,2353 55,5367 SE0430136 EllestadssjÃ ¶n * 286 13,7364 55,5339 SE0430137 KrageholmssjÃ ¶n * 221,4 13,7508 55,5006 SE0430139 NyvÃ ¥ngsskogen * 95,3 13,8369 55,5578 SE0430140 LjungatorpskÃ ¤rret * 7,4 13,8556 55,5306 SE0430141 BorstbÃ ¤cken * 19,7 13,5944 55,7119 SE0430142 Zackows mosse * 2,9 12,5522 56,2525 SE0430143 Sniberups fÃ ¤lad * 12,5 13,7461 55,7611 SE0430144 LiaÃ ¤ngen 0,83 13,0756 56,0150 SE0430145 HunnerÃ ¶ds mosse * 22,5 13,4014 55,4964 SE0430147 Jonstorp-VegeÃ ¥ns mynning * 1 280 12,7611 56,2311 SE0430148 Lommabukten 219,8 13,0439 55,6469 SE0430149 TygelsjÃ ¶-Gessie 1 159,4 12,9258 55,4992 SE0430150 Vellinge Ã ¤ngar * 395,1 12,9728 55,4533 SE0430151 Domsten-Viken * 10,2 12,5928 56,1328 SE0430152 KnivsÃ ¥s * 23,9 13,4056 55,6617 SE0430153 HÃ ¤ckeberga-SkoggÃ ¥rd * 329,8 13,4119 55,5747 SE0430154 HÃ ¤ckeberga-Degebergahus * 28,2 13,4075 55,5606 SE0430155 HÃ ¤ckeberga-Husarahagen * 50,5 13,4194 55,5528 SE0430156 Stadsparken i Lund 11,3 13,1883 55,6989 SE0430157 Limhamns kalkbrott 45,3 12,9397 55,5672 SE0430158 Klintaskogen * 14,6 13,5136 55,8625 SE0430159 Stora Harrie mosse * 13,1 13,1372 55,8011 SE0430161 Humlamaden-Enelyckan * 91,1 13,5231 55,6056 SE0430162 SaxÃ ¥ns mynning-JÃ ¤ravallen 1 956,6 12,9192 55,8164 SE0430163 Karaby backar 6,4 13,0425 55,8117 SE0430164 EkeshÃ ¶garna 5,2 13,0853 55,8389 SE0430165 BjÃ ¤ret * 20,9 13,4947 55,9781 SE0430166 Ã stra FulltoftaomrÃ ¥det * 128,9 13,6489 55,8778 SE0430167 Snogeholm 67,4 13,7131 55,5578 SE0430168 Ã vedskloster * 53,4 13,6294 55,6867 SE0430169 Timan 6,2 13,8164 55,8856 SE0430170 SÃ ¶vdeborg 288,4 13,7050 55,5772 SE0430171 Bellinga * 42 13,7244 55,5258 SE0430174 FÃ ¥gelsjÃ ¶n 7,9 12,9531 55,8144 SE0430175 Ugglarps mosse 28,9 13,2919 55,4772 SE0430176 BÃ ¤ltebergaravinen * 2,9 12,9019 55,9569 SE0430177 Smedjebacken * 32,4 13,0961 56,0386 SE0430178 Torup 123,9 13,2142 55,5603 SE0430179 Allarps bjÃ ¤r 34,4 13,4239 55,9914 SE0510001 BjÃ ¶rsÃ ¥kra-BÃ ¶linge * 44,6 13,1961 56,3314 SE0510002 Ekered 1,9 12,9956 56,3703 SE0510003 Ã starpe mosse * 188,9 13,0631 56,3761 SE0510006 Laholmsbuktens sanddynsreservat * 676,5 12,9539 56,5572 SE0510007 TjÃ ¤rby * 60,1 12,9925 56,5528 SE0510009 BÃ ¶larp * 7,4 13,1761 56,5756 SE0510011 GÃ ¶storps skog * 158,9 13,1822 56,6053 SE0510012 HollandsbjÃ ¤r * 7,8 13,1319 56,6072 SE0510020 Haverdal * 666,4 12,6794 56,7106 SE0510026 Steninge-StensjÃ ¶strand * 198,7 12,6189 56,7831 SE0510039 Grimsholmen * 220,3 12,5500 56,8439 SE0510048 VÃ ¤stra GetterÃ ¶n * 176,6 12,1942 57,1181 SE0510049 GetterÃ ¶ns fÃ ¥gelreservat * 350,4 12,2386 57,1336 SE0510050 BalgÃ ¶ * 2 143,3 12,1533 57,1542 SE0510051 Gamla Varberg * 51,5 12,2369 57,1597 SE0510052 GÃ ¤sslÃ ¶sa * 20,7 12,4936 57,1483 SE0510053 Ã rnÃ ¤sudden * 64,7 12,1597 57,1919 SE0510058 Kungsbackafjorden * 7 862,9 12,0800 57,4017 SE0510062 SvÃ ¤ngehallar-FjÃ ¤rehals * 291,2 11,9231 57,4078 SE0510063 GÃ ¤ddevik * 37,3 12,2414 57,4447 SE0510064 Vallda SandÃ ¶ 335,2 11,9344 57,4811 SE0510066 HÃ ¶rdalen * 29,3 11,9778 57,4947 SE0510067 SÃ ¤rÃ ¶ VÃ ¤sterskog * 49,6 11,9261 57,5047 SE0510068 SandsjÃ ¶backa-Halland * 1 799,7 12,0228 57,5269 SE0510081 Morups tÃ ¥nge 207,4 12,3675 56,9206 SE0510082 Gamla KÃ ¶pstad * 320,3 12,2833 57,0469 SE0510084 Nidingen 728 11,9044 57,3053 SE0510091 VendelsÃ ¶ 473,2 12,1153 57,3108 SE0510094 Store mosse-Ã ringe * 77,6 13,1103 56,6100 SE0510096 BrogÃ ¥rd * 15,7 12,9753 56,6861 SE0510097 Ã rnarp * 8,4 12,9911 56,6878 SE0510101 Biskopstorp * 758 12,8883 56,7978 SE0510103 VallÃ ¥sen DR 4,4 13,0833 56,3547 SE0510108 Kvarnaberget 6,8 13,1128 56,6486 SE0510109 HallaskÃ ¥r 4,9 13,1114 56,6406 SE0510110 Frodeparken 15,4 12,8469 56,8603 SE0510111 Myskebackarna * 39,6 12,8269 56,8956 SE0510113 Ã kraberg * 5,1 12,2339 57,2603 SE0510115 HÃ ¶gvadsÃ ¥n 59,7 12,6969 57,1156 SE0510119 SÃ ¶derskogen * 30,2 13,1247 56,6222 SE0510122 DÃ ¶mestorp * 261,2 12,9847 56,4097 SE0510123 Aleskogen * 26,4 12,8372 56,6653 SE0510124 SkipÃ ¥s * 78,6 12,6386 56,7892 SE0510126 Lilla Middelgrund 17 840,2 11,9158 56,9528 SE0510127 Fladen 10 380,6 11,7589 57,1486 SE0510128 NÃ ¤snabben 78,3 12,4922 57,0881 SE0510130 HovgÃ ¥rdsÃ ¥n 1,5 12,7881 56,8806 SE0510131 VapnÃ ¶ mosse * 224,6 12,9200 56,7728 SE0510132 FylleÃ ¥n 268,6 13,1664 56,7364 SE0510133 Rossared * 359,5 12,1953 57,4803 SE0510137 Stegared sÃ ¶dra 31,1 12,5717 57,0864 SE0510139 Nabben 27,4 12,5636 57,1100 SE0510141 Stegared 8,9 12,5681 57,0931 SE0510143 JÃ ¤rnmÃ ¶lle * 7,2 12,4289 57,0325 SE0510148 SuseÃ ¥n-Hult 9 12,7558 56,8683 SE0510157 StÃ ¶vlaberget 13,1 12,8797 56,8372 SE0510158 Ã ppinge * 2 13,0369 56,6694 SE0510159 EkasjÃ ¶ 14,3 13,1364 56,5219 SE0510160 Klinta hallar 12,8 13,0956 56,3714 SE0510162 FrÃ ¶llinge * 3,3 12,8339 56,8369 SE0510167 RingenÃ ¤s skjutfÃ ¤lt * 52,8 12,6886 56,6839 SE0510168 Karsefors * 37,7 13,1228 56,5003 SE0510169 SÃ ¥ghuslund * 2,7 13,0731 56,4928 SE0510171 RolfsÃ ¥n 36,8 12,1186 57,4778 SE0510173 SvinamadsbÃ ¤cken 82,6 12,9986 56,3839 SE0510174 TjuvhultskÃ ¤rret * 3 12,9742 56,3969 SE0510175 KÃ ¤ringemossarna och Store mosse * 165,3 12,2261 57,3839 SE0510184 Vindrarp * 65,8 13,0467 56,3956 SE0510185 Ã tran 225,4 12,6486 56,9700 SE0510186 Stora Middelgrund och RÃ ¶de bank 11 410 12,1078 56,6211 SE0510187 Morups bank 565,8 12,2192 56,8711 SE0520001 VrÃ ¥ngÃ ¶skÃ ¤rgÃ ¥rden * 7 003,4 11,7719 57,5447 SE0520010 HÃ ¥lta * 38,3 11,8331 57,8922 SE0520012 Ã lgÃ ¶n-BrattÃ ¶n * 1 187 11,6961 57,9222 SE0520013 Ã dsmÃ ¥ls Kile 237,4 11,7781 57,9292 SE0520020 HÃ ¤rmanÃ ¶ * 1 484,6 11,3775 58,1606 SE0520034 Stigfjorden * 4 837,3 11,6372 58,0931 SE0520036 SÃ ¤lÃ ¶fjorden * 2 869 11,5925 57,8239 SE0520037 Breviks kile-ToftenÃ ¤s * 774,8 11,5547 58,0061 SE0520038 HÃ ¤rÃ ¶n * 707,9 11,4953 58,0161 SE0520039 StrÃ ¶mmarna 452,1 11,4839 58,2264 SE0520043 Nordre Ã ¤lvs estuarium * 7 085,3 11,7728 57,7861 SE0520044 VÃ ¤gerÃ ¶ds dalar * 78,5 11,4856 58,2428 SE0520047 Sillvik 29,3 11,7464 57,7356 SE0520048 Stenungsundskusten * 2 144,8 11,7869 58,0211 SE0520050 Ã xnÃ ¤s * 113 11,8961 57,8003 SE0520051 Gullbringa 24,3 11,7836 57,8839 SE0520052 GuddehjÃ ¤lm 156,7 11,8747 57,8797 SE0520053 Sundsby * 362,9 11,6944 58,0700 SE0520054 FÃ ¥glevik 0,89 11,8094 57,7486 SE0520056 Nordre Ã ¤lv-Tomtebacken 128,5 11,9081 57,8394 SE0520057 MalmÃ ¶fjord 699,2 11,3603 58,2869 SE0520058 MÃ ¥seskÃ ¤r 1 797,6 11,3478 58,0883 SE0520171 Gullmarsfjorden 11 388,9 11,5639 58,3386 SE0520174 Halsefjorden 1 211,7 11,7756 58,1153 SE0520176 Pater Noster-skÃ ¤rgÃ ¥rden 2 415,8 11,4867 57,9158 SE0520181 GrÃ ¶derhamnsÃ ¤ngen 2,8 11,4344 58,2419 SE0520183 SÃ ¤veÃ ¥n, nedre delen 34,1 12,0881 57,7361 SI3000007 PotoÃ nikov potok * 409,59 15,3678 46,6422 SI3000008 Dolgi potok na Rudnici 174,011 15,5111 46,1597 SI3000009 LuÃ ka jama * 42,871 14,7283 45,9178 SI3000010 Koritno izvir  izliv v Savo Dolinko * 2,648 14,1433 46,3575 SI3000011 Zadnje struge pri Suhadolah * 51,911 14,5342 46,1819 SI3000020 Cerkno  ZakriÃ ¾ * 567,765 13,9844 46,1383 SI3000023 OtaleÃ ¾  Lazec * 518,942 13,9858 46,0822 SI3000025 KoÃ no ob LoÃ ¾nici 114,535 15,6192 46,3375 SI3000029 Mrzlica 93,745 15,1161 46,1864 SI3000034 BanjÃ ¡Ã ice  traviÃ ¡Ã a 1 174,892 13,7019 46,0464 SI3000037 Pregara  traviÃ ¡Ã a 250,35 13,8758 45,4419 SI3000046 Bela Krajina * 537,966 15,2603 45,7014 SI3000047 Koritno * 4,883 14,1419 46,3608 SI3000048 DobliÃ ica * 382,258 15,1489 45,5614 SI3000049 Temenica 156,03 15,1225 45,8044 SI3000050 Toplica * 8,458 15,2561 45,8622 SI3000051 Krakovski gozd * 3 412,429 15,3881 45,8839 SI3000052 Kotarjeva prepadna * 38,417 15,1756 45,7536 SI3000053 Izviri SuÃ ¡ice * 37,533 15,0950 45,7256 SI3000054 Ajdovska jama  Brestanica 298,366 15,4856 45,9858 SI3000055 Stobe  Breg * 101,8 15,1728 45,5950 SI3000056 Vejar * 226,011 15,0136 45,9397 SI3000057 Vrhtrebnje  Sv. Ana * 690,63 15,0422 45,8869 SI3000058 Ã umberk * 435,32 14,8856 45,8850 SI3000059 Mirna 516,95 14,9892 45,9761 SI3000061 Slovenske Konjice 43,328 15,4189 46,3361 SI3000062 Gradac * 1 491,028 15,2558 45,6275 SI3000063 Metlika * 686,867 15,3406 45,6658 SI3000064 Bezgovka 40,652 15,2511 45,5681 SI3000067 Savinja  LetuÃ ¡ 225,005 15,0608 46,2906 SI3000068 Voglajna pregrada Tratna  izliv v Savinjo 59,865 15,4256 46,2086 SI3000069 Stanetinski potok in Kupetinski potok 19,937 16,0636 46,5867 SI3000071 Ã ermenica s pritokom * 23,87 15,4375 46,6306 SI3000072 PetriÃ ¡ina jama 134,146 15,3125 45,4867 SI3000073 Gornji kal 18,661 15,2358 45,4800 SI3000074 KostanjeviÃ ¡ka jama * 228,714 15,4303 45,8375 SI3000075 Lahinja * 824,177 15,2319 45,5686 SI3000076 LjubiÃ na  Zgornje PoljÃ ane 0,159 15,5828 46,2983 SI3000079 Prevoje * 313,4 14,6497 46,1706 SI3000083 Ocvirkova jama 29,516 15,1858 46,2072 SI3000085 BoÃ ¡tanj 6,325 15,2800 46,0133 SI3000086 Gabrje  Brusnice 10,215 15,2622 45,7942 SI3000088 Boletina  velikonoÃ nica 1,79 15,4619 46,2514 SI3000089 Pragersko  marsiljka 66,735 15,6744 46,3856 SI3000091 BoÃ ¡tonova jama 3,829 14,6864 46,1369 SI3000093 Ihanska jama 14,925 14,6486 46,1203 SI3000094 BidovÃ eva jama 155,667 14,2603 46,2658 SI3000097 CovÃ ¡ka prepadna 27,285 15,0036 46,3042 SI3000099 Ihan 184,003 14,6228 46,1278 SI3000100 Gozd Kranj  Ã kofja Loka 1 951,069 14,3086 46,2097 SI3000101 Gozd OlÃ ¡evek  Adergas 832,632 14,4672 46,2797 SI3000105 Kropa * 34,765 14,2111 46,2900 SI3000109 Savinja pri Ã ½alcu 51,261 15,1731 46,2367 SI3000110 Ratitovec * 2 469,147 14,0744 46,2317 SI3000112 Velovlek * 54,995 15,9175 46,4672 SI3000113 Podvinci * 216,753 15,9269 46,4461 SI3000114 Dobje (Cerovec) 12,256 15,3558 46,2597 SI3000115 Dravinja pri Zbelovem 42,139 15,5197 46,2975 SI3000116 LoÃ ¾nica 64,874 15,1253 46,2775 SI3000117 Haloze  vinorodne 6 299,009 15,9606 46,3236 SI3000118 BoÃ   Haloze  DonaÃ ka gora * 10 818,118 15,7214 46,2967 SI3000120 Ã marna gora * 1 680,962 14,4689 46,1494 SI3000121 Ã emÃ ¡eniÃ ¡ka planina * 316,357 14,9592 46,1875 SI3000122 ToÃ ¡Ã  * 331,39 14,3169 46,0942 SI3000123 Divja jama nad Plavmi 47,08 13,5822 46,0603 SI3000125 Potok KoÃ ¾banjÃ ¡Ã ek * 31,47 13,5514 46,0431 SI3000126 NanoÃ ¡Ã ica * 668,745 14,1883 45,7817 SI3000130 Kozja luknja * 12,103 14,2325 45,6064 SI3000131 Skednevnica 105,124 14,6450 45,8525 SI3000133 Radovna most v Sr Radovni  jez HE Vintgar 46,287 14,0997 46,3994 SI3000134 Ajdovska peÃ  47,138 15,3617 45,9689 SI3000135 Raja peÃ  13,653 15,2747 45,9950 SI3000137 Huda luknja pri Radljah 14,595 15,2283 46,6206 SI3000138 PutiÃ ¡ekova polÃ ¡na 40,139 15,6011 46,0778 SI3000139 StrÃ ¾ene luÃ ¾e * 45,486 14,6197 45,9517 SI3000141 Duplica 9,165 14,6919 45,9678 SI3000142 Pavlovski potok (Libanja) 97,066 16,1694 46,4450 SI3000143 LateÃ ¾ 75,06 14,9692 45,9700 SI3000144 JurÃ ¡inci 175,482 15,9808 46,4872 SI3000146 Velenik 268,084 15,6256 46,4050 SI3000147 Boreci * 426,304 16,1208 46,5572 SI3000148 Dobrava * 102,444 15,8931 46,5661 SI3000149 ObreÃ ¾ * 757,07 16,2575 46,4169 SI3000150 SrediÃ ¡Ã e ob Dravi  HraÃ ¡Ã ica 161,41 16,2894 46,4064 SI3000152 Vodena jama 71,921 14,8017 45,8406 SI3000153 Vrhek 0,935 15,2069 45,9767 SI3000154 Bled  Podhom * 4,626 14,0967 46,3842 SI3000155 Sora Ã kofja Loka  jez GoriÃ ane * 170,561 14,3669 46,1544 SI3000156 Ã ½upanova jama 3,159 14,6508 45,9128 SI3000157 Bobnova jama * 33,184 14,9486 45,8111 SI3000158 Babja luknja 32,992 14,3950 46,1364 SI3000159 Vintarjevec * 130,825 14,8261 46,0150 SI3000160 Ã kocjan 118,798 14,6389 45,8889 SI3000162 Breg pri Mali Loki * 4,538 14,7242 45,9442 SI3000164 Reber  borovja 71,057 14,9161 46,0953 SI3000165 Medija  borovja 85,87 14,8536 46,1697 SI3000168 Ã rna dolina pri Grosuplju * 10,707 14,6636 45,9783 SI3000169 Povirje vzhodno od BodeÃ ¡Ã  * 4,385 14,1472 46,3519 SI3000170 KrÃ ¡ka jama * 436,391 14,7858 45,8842 SI3000171 Radensko polje  VirÃ ¡nica * 499,795 14,6883 45,9244 SI3000172 Zgornja Drava s pritoki * 5 949,097 15,3383 46,5911 SI3000174 Mrzla jama pri Prestranku * 64,818 14,1703 45,7400 SI3000175 Kolpa 850,069 15,3053 45,5378 SI3000176 BistriÃ ¡ki jarek 29,406 15,5397 46,4053 SI3000177 Polskava 33,56 15,5653 46,4500 SI3000179 Veliko bukovje * 1 300,732 15,2750 45,4867 SI3000181 Kum * 5 852,004 15,0933 46,0914 SI3000183 PolÃ ¡nik 92,031 14,9669 46,0686 SI3000184 Zgornja Jablanica 79,835 14,8794 46,0408 SI3000185 Koprivnica 390,353 15,0275 45,8556 SI3000186 Slugova jama 10,657 15,0575 45,8417 SI3000187 Petanjska jama * 79,704 15,1233 45,7644 SI3000188 Ajdovska planota * 2 411,052 15,0547 45,7986 SI3000191 Ajdovska jama * 1 705,993 15,4458 45,9458 SI3000192 Radulja * 1 228,954 15,2233 45,9069 SI3000194 Radgonsko  Kapelske Gorice * 1 090,326 15,9664 46,6378 SI3000195 Dole pri Litiji 74,296 15,0283 46,0300 SI3000197 Slavinski Ravnik * 1 191,252 14,1236 45,7147 SI3000198 Lijak * 36,829 13,7283 45,9608 SI3000201 Nakelska Sava * 116,617 14,2953 46,2717 SI3000202 Vir pri StiÃ ni * 4,693 14,8197 45,9489 SI3000203 Kompoljska jama  Potiskavec * 157,185 14,7450 45,7944 SI3000204 GloboÃ ec * 105,902 14,8217 45,8547 SI3000205 KandrÃ ¡e * 1 328,771 14,8286 46,1464 SI3000206 Marijino brezno * 1 247,575 14,2747 46,1625 SI3000207 PodpeÃ ¡ka jama * 86,009 14,6889 45,8397 SI3000208 Ã imenkova jama 43,99 14,8211 45,9606 SI3000210 Lastitiljiva luknja 52,491 14,1639 46,3189 SI3000212 Slovenska Istra * 5 138,449 13,7456 45,4753 SI3000213 VolÃ eke 106,254 15,3303 46,2408 SI3000214 LiÃ enca pri PoljÃ anah * 2 721,124 15,5544 46,3394 SI3000215 Mura * 8 244,131 16,2186 46,5736 SI3000217 Dravinja pri PoljÃ anah * 480,451 15,6828 46,3211 SI3000219 Grad Brdo  Preddvor * 579,783 14,3894 46,2856 SI3000220 Drava * 3 622,71 15,8133 46,4600 SI3000221 GoriÃ ko * 44 823,002 16,2378 46,7669 SI3000222 ZabiÃ e * 806,23 14,3789 45,4994 SI3000223 Reka 273,12 14,2356 45,5814 SI3000225 Dolina Branice * 6 271,62 13,8433 45,8347 SI3000226 Dolina Vipave * 1 464,42 13,9350 45,8553 SI3000227 Krka * 1 339,132 15,2128 45,8303 SI3000228 GrabonoÃ ¡ * 124,229 15,9997 46,5781 SI3000229 Vrhe nad RaÃ ¡o * 568,758 14,0169 45,7589 SI3000231 Javorniki  SneÃ ¾nik * 43 821,47 14,3794 45,6419 SI3000232 Notranjski trikotnik * 15 201,701 14,2325 45,8069 SI3000233 Matarsko podolje * 2 311,106 14,1564 45,5175 SI3000234 Vrbina 144,942 15,5206 45,9297 SI3000237 Poljanska Sora Log  Ã kofja loka * 157,717 14,2331 46,1300 SI3000238 Strunjanske soline s StjuÃ ¾o * 35,316 13,6108 45,5289 SI3000239 Kanal Sv. Jerneja 11,638 13,5972 45,4986 SI3000240 SeÃ oveljske soline in estuarij Dragonje 415,813 13,6061 45,4789 SI3000241 Ankaran  Sv. Nikolaj 7,223 13,7442 45,5744 SI3000243 Debeli RtiÃ   klif 2,044 13,7167 45,5853 SI3000245 Med Strunjanom in Pacugom  klif 1,829 13,5967 45,5264 SI3000246 Med Pacugom in Fieso  klif 2,295 13,5908 45,5261 SI3000247 Piranski klif 3,48 13,5800 45,5281 SI3000249 Med Izolo in Strunjanom  klif 18,982 13,6269 45,5361 SI3000251 Ã ½usterna  rastiÃ ¡Ã e pozejdonke * 6,885 13,7094 45,5481 SI3000252 Ã kocjanski zatok * 113,826 13,7544 45,5458 SI3000255 Trnovski gozd  Nanos * 52 636,488 14,0028 45,9239 SI3000257 RaÃ ki ribniki  PoÃ ¾eg * 506,225 15,6603 46,4331 SI3000258 SuÃ ¡aÃ ki, Smrdejski in Fabski potok 30,917 14,3114 45,4947 SI3000260 BlegoÃ ¡ * 1 571,944 14,1128 46,1489 SI3000262 Sava  Medvode  Kresnice * 382,99 14,4997 46,1106 SI3000263 KoÃ evsko * 106 341,567 14,8506 45,6097 SI3000266 KamenÃ ¡ki potok 127,397 15,2119 45,9958 SI3000267 Gorjanci  Radoha * 11 607,285 15,2636 45,7389 SI3000268 Dobrava  Jovsi * 2 902,407 15,6717 45,9467 SI3000270 Pohorje * 26 826,288 15,3911 46,4778 SI3000271 Ljubljansko barje * 12 666,086 14,3664 45,9708 SI3000272 Ã ½erjavinski potok 45,577 15,2650 45,8397 SI3000273 Orlica * 3 772,776 15,6200 46,0200 SI3000274 Bohor * 6 792,622 15,4503 46,0656 SI3000275 RaÃ ¡ica * 2 212,323 14,5300 46,1400 SI3000276 Kras * 47 485,704 13,9506 45,6697 SI3000279 Kopitnik 303,093 15,1917 46,1053 SI3000280 Veliko Kozje * 652,601 15,2017 46,0869 SI3000282 GraÃ nica  spodnja 5,04 15,2358 46,1089 SI3000283 GraÃ nica  zgornja * 14,14 15,3967 46,1119 SI3000284 Dacarjevo brezno  Ã ½iganja vas 109 14,3047 46,3181